Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 18, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  

General

     1   

SECTION 1.2

  

Specific Terms

     1   

SECTION 1.3

  

Usage of Terms

     2   

SECTION 1.4

  

[Reserved]

     2   

SECTION 1.5

  

No Recourse

     2   

SECTION 1.6

  

Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  

Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  

Representations and Warranties of Seller

     4   

SECTION 3.2

  

Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  

Protection of Title of Purchaser

     8   

SECTION 4.2

  

Other Liens or Interests

     9   

SECTION 4.3

  

Costs and Expenses

     9   

SECTION 4.4

  

Indemnification

     9   

ARTICLE V. REPURCHASES

     11   

SECTION 5.1

  

Repurchase of Receivables Upon Breach of Warranty

     11   

SECTION 5.2

  

Reassignment of Purchased Receivables

     12   

SECTION 5.3

  

Waivers

     12   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  

Liability of Seller

     13   

SECTION 6.2

  

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

  

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

  

Seller May Own Notes or the Certificate

     13   

SECTION 6.5

  

Amendment

     14   

SECTION 6.6

  

Notices

     14   

SECTION 6.7

  

Merger and Integration

     15   

SECTION 6.8

  

Severability of Provisions

     15   

SECTION 6.9

  

Intention of the Parties

     15   

SECTION 6.10

  

Governing Law

     16   

SECTION 6.11

  

Counterparts

     16   

SECTION 6.12

  

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

  

Nonpetition Covenant

     16   

SECTION 6.14

  

[Reserved]

     16   

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

  

Schedule A — Schedule of Receivables

  

Schedule B — Representations and Warranties from the Seller as to the
Receivables

  

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 18, 2011, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 18, 2011, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2011-1, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means February 2, 2011.

“Issuer” means AmeriCredit Automobile Receivables Trust 2011-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by Noteholders or the Certificateholder, such provision shall be deemed to refer
to the Certificateholder or Noteholder, as the case may be, of record as of the
Record Date immediately preceding the date on which such action is to be taken,
or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or Certificate registered in the name of the Seller
or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or Certificates which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

4



--------------------------------------------------------------------------------

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(g) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the

 

5



--------------------------------------------------------------------------------

Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) seeking to affect adversely the federal income tax or
other federal, state or local tax attributes of, or seeking to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Receivables and the Other Conveyed Property hereunder or under the Sale and
Servicing Agreement.

(h) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(i) Chief Executive Office. The chief executive office of Seller is located at
801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

6



--------------------------------------------------------------------------------

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

7



--------------------------------------------------------------------------------

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

8



--------------------------------------------------------------------------------

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

9



--------------------------------------------------------------------------------

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the Notes or the Certificate) and costs and expenses in defending
against the same, arising by reason of the acts to be performed by Seller under
this Agreement or imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement.

 

11



--------------------------------------------------------------------------------

It is understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Backup Servicer, the Noteholders, the Certificateholder, the Trust Collateral
Agent on behalf of the Noteholders or the Owner Trustee on behalf of the
Certificateholder. The provisions of this Section 5.1 are intended to grant the
Issuer and the Trust Collateral Agent a direct right against Seller to demand
performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

 

13



--------------------------------------------------------------------------------

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel, (which may be provided by the Seller’s internal counsel)
that no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of a Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or Note and
of any Certificate or Note issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

 

14



--------------------------------------------------------------------------------

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement or a Third-Party Lender pursuant to an Auto Loan Purchase and
Sale Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement or Auto Loan Purchase and Sale Agreement;

 

15



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

SECTION 6.14 [Reserved].

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By   /s/ Susan B. Sheffield   Name:   Susan B.
Sheffield   Title:   Executive Vice President, Structured Finance

AMERICREDIT FINANCIAL SERVICES, INC.,

as Seller

By   /s/ Sheli D. Fitzgerald   Name:   Sheli D. Fitzgerald   Title:   Vice
President, Structured Finance

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

By   /s/ Cheryl Zimmerman   Name: Cheryl Zimmerman   Title:  Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   423848506     437891534        438487639        444429021       
444453492        444478085        444502413        444526768        444551048   
    444575450        444599567        444623623        444647671       
444671606        444695407        444719314        444743090        444766786   
    444790406        444814073    423900521     437891559        438487712     
  444429039        444453500        444478101        444502421        444526776
       444551055        444575468        444599575        444623631       
444647689        444671622        444695415        444719322        444743108   
    444766794        444790414        444814081    424148344     437891583     
  438487779        444429047        444453518        444478119        444502439
       444526784        444551063        444575476        444599583       
444623649        444647697        444671630        444695423        444719330   
    444743116        444766802        444790422        444814099    424401578  
  437891658        438487811        444429054        444453526        444478127
       444502447        444526792        444551071        444575484       
444599591        444623656        444647705        444671648        444695431   
    444719348        444743124        444766810        444790430       
444814107    424720787     437891674        438487829        444429062       
444453534        444478135        444502454        444526800        444551089   
    444575492        444599617        444623664        444647713       
444671655        444695449        444719355        444743132        444766828   
    444790448        444814123    424868156     437891682        438487878     
  444429070        444453542        444478143        444502462        444526818
       444551097        444575500        444599625        444623672       
444647721        444671663        444695456        444719363        444743140   
    444766836        444790455        444814131    424901866     437891757     
  438487944        444429088        444453559        444478150        444502470
       444526826        444551105        444575518        444599633       
444623680        444647739        444671671        444695464        444719371   
    444743157        444766844        444790463        444814149    424909968  
  437891773        438487969        444429096        444453567        444478168
       444502488        444526834        444551113        444575534       
444599641        444623698        444647747        444671689        444695472   
    444719389        444743165        444766851        444790471       
444814156    424913390     437891922        438487993        444429104       
444453575        444478176        444502496        444526842        444551121   
    444575542        444599658        444623706        444647754       
444671697        444695480        444719397        444743173        444766869   
    444790489        444814164    425061678     437891963        438488017     
  444429138        444453583        444478184        444502504        444526859
       444551139        444575559        444599666        444623714       
444647762        444671705        444695498        444719405        444743181   
    444766877        444790497        444814172    425065869     437891989     
  438488041        444429146        444453591        444478192        444502512
       444526867        444551147        444575575        444599674       
444623730        444647770        444671713        444695506        444719413   
    444743199        444766885        444790505        444814180    425079738  
  437892029        438488074        444429153        444453609        444478200
       444502520        444526875        444551154        444575583       
444599682        444623748        444647788        444671721        444695514   
    444719421        444743207        444766893        444790513       
444814198    425098068     437892078        438488140        444429161       
444453617        444478218        444502538        444526883        444551162   
    444575591        444599690        444623755        444647796       
444671739        444695522        444719439        444743215        444766901   
    444790521        444814206    425332475     437892094        438488173     
  444429179        444453625        444478226        444502546        444526891
       444551170        444575609        444599708        444623763       
444647804        444671747        444695530        444719447        444743223   
    444766919        444790539        444814214    425389442     437892185     
  438488199        444429187        444453633        444478234        444502553
       444526909        444551188        444575617        444599716       
444623771        444647812        444671754        444695548        444719454   
    444743231        444766927        444790547        444814222    425396827  
  437892219        438488207        444429195        444453641        444478242
       444502561        444526917        444551196        444575625       
444599724        444623789        444647820        444671762        444695555   
    444719462        444743249        444766935        444790554       
444814230    425407301     437892508        438488223        444429203       
444453658        444478259        444502579        444526925        444551204   
    444575633        444599732        444623797        444647838       
444671770        444695563        444719470        444743256        444766943   
    444790562        444814248    425526456     437892532        438488306     
  444429211        444453666        444478267        444502587        444526933
       444551212        444575641        444599740        444623805       
444647846        444671788        444695571        444719488        444743264   
    444766950        444790570        444814255    425529773     437892615     
  438488371        444429229        444453674        444478275        444502595
       444526941        444551220        444575658        444599757       
444623813        444647853        444671796        444695589        444719496   
    444743272        444766968        444790588        444814263    425553831  
  437892623        438488397        444429237        444453682        444478283
       444502603        444526958        444551238        444575666       
444599765        444623821        444647861        444671804        444695597   
    444719504        444743280        444766976        444790596       
444814271    425558053     437892631        438488405        444429245       
444453690        444478291        444502611        444526966        444551246   
    444575674        444599773        444623839        444647879       
444671812        444695605        444719512        444743298        444766984   
    444790604        444814289    425635729     437892649        438488421     
  444429252        444453708        444478309        444502629        444526974
       444551253        444575682        444599781        444623847       
444647887        444671820        444695613        444719520        444743306   
    444766992        444790612        444814297    425685336     437892714     
  438488520        444429260        444453716        444478317        444502637
       444526982        444551261        444575690        444599799       
444623854        444647895        444671838        444695621        444719538   
    444743314        444767008        444790620        444814305    425724747  
  437892748        438488538        444429278        444453724        444478325
       444502645        444526990        444551279        444575708       
444599807        444623862        444647903        444671846        444695639   
    444719546        444743322        444767016        444790638       
444814313    425751609     437892755        438488587        444429294       
444453732        444478333        444502652        444527006        444551287   
    444575716        444599815        444623870        444647911       
444671853        444695647        444719553        444743330        444767024   
    444790646        444814321    425789138     437892797        438488637     
  444429302        444453740        444478341        444502660        444527014
       444551295        444575724        444599823        444623888       
444647929        444671861        444695654        444719561        444743348   
    444767032        444790653        444814339    425850179     437892805     
  438488645        444429310        444453757        444478358        444502678
       444527022        444551303        444575740        444599831       
444623896        444647937        444671879        444695662        444719579   
    444743355        444767040        444790661        444814347    425870714  
  437892896        438488736        444429328        444453765        444478366
       444502686        444527030        444551311        444575765       
444599849        444623904        444647945        444671887        444695670   
    444719587        444743363        444767057        444790679       
444814354    425909926     437892904        438488744        444429336       
444453773        444478374        444502694        444527048        444551329   
    444575781        444599856        444623912        444647952       
444671895        444695688        444719595        444743371        444767065   
    444790687        444814362    425928215     437892995        438488801     
  444429344        444453781        444478382        444502702        444527055
       444551337        444575799        444599864        444623920       
444647960        444671903        444695696        444719603        444743389   
    444767073        444790695        444814370    425954864     437893035     
  438488942        444429351        444453799        444478390        444502710
       444527063        444551345        444575807        444599872       
444623938        444647978        444671911        444695704        444719611   
    444743397        444767081        444790703        444814388    426067625  
  437893118        438488975        444429369        444453807        444478416
       444502728        444527071        444551352        444575815       
444599880        444623946        444647986        444671929        444695712   
    444719629        444743405        444767099        444790711       
444814396    426075115     437893183        438489007        444429377       
444453815        444478424        444502736        444527089        444551360   
    444575823        444599898        444623953        444647994       
444671937        444695720        444719637        444743413        444767107   
    444790729        444814404    426092961     437893191        438489023     
  444429385        444453823        444478440        444502744        444527097
       444551378        444575831        444599906        444623961       
444648000        444671945        444695738        444719645        444743421   
    444767115        444790737        444814412    426099008     437893258     
  438489056        444429393        444453831        444478457        444502751
       444527105        444551386        444575849        444599914       
444623979        444648018        444671952        444695753        444719652   
    444743439        444767123        444790745        444814420    426114997  
  437893332        438489098        444429401        444453849        444478465
       444502769        444527113        444551394        444575856       
444599922        444623987        444648026        444671960        444695779   
    444719660        444743447        444767131        444790752       
444814438    426122883     437893340        438489130        444429419       
444453856        444478473        444502777        444527121        444551402   
    444575864        444599930        444623995        444648034       
444671986        444695787        444719678        444743454        444767149   
    444790760        444814446    426148946     437893357        438489189     
  444429427        444453864        444478481        444502785        444527139
       444551410        444575872        444599948        444624001       
444648042        444671994        444695795        444719686        444743470   
    444767156        444790778        444814453    426152518     437893381     
  438489197        444429435        444453872        444478499        444502793
       444527147        444551428        444575880        444599955       
444624019        444648059        444672000        444695803        444719694   
    444743488        444767164        444790786        444814461    426201968  
  437893431        438489213        444429443        444453880        444478507
       444502801        444527154        444551436        444575898       
444599963        444624027        444648067        444672018        444695811   
    444719702        444743496        444767172        444790794       
444814479    426233557     437893464        438489221        444429450       
444453898        444478515        444502819        444527162        444551444   
    444575906        444599971        444624035        444648075       
444672026        444695829        444719710        444743504        444767180   
    444790802        444814487    426261079     437893571        438489270     
  444429468        444453906        444478523        444502827        444527170
       444551451        444575914        444599989        444624043       
444648083        444672034        444695837        444719728        444743512   
    444767198        444790810        444814495    426274841     437893696     
  438489288        444429484        444453914        444478531        444502835
       444527188        444551477        444575922        444599997       
444624050        444648091        444672042        444695845        444719736   
    444743520        444767206        444790828        444814503    426279063  
  437893712        438489320        444429492        444453922        444478549
       444502843        444527196        444551485        444575930       
444600001        444624068        444648109        444672059        444695852   
    444719744        444743538        444767214        444790836       
444814511    426326773     437893779        438489338        444429500       
444453930        444478556        444502850        444527204        444551493   
    444575948        444600019        444624076        444648117       
444672067        444695860        444719751        444743546        444767222   
    444790844        444814529    426328241     437894298        438489353     
  444429518        444453948        444478564        444502868        444527212
       444551501        444575955        444600027        444624084       
444648125        444672075        444695878        444719769        444743553   
    444767248        444790851        444814537    426328886     437894306     
  438489361        444429526        444453955        444478572        444502876
       444527220        444551519        444575963        444600043       
444624092        444648133        444672083        444695886        444719777   
    444743561        444767255        444790869        444814545    426346516  
  437894447        438489387        444429534        444453963        444478580
       444502884        444527238        444551527        444575971       
444600050        444624100        444648141        444672091        444695894   
    444719785        444743579        444767263        444790877       
444814552    426402988     437894595        438489395        444429542       
444453971        444478598        444502892        444527246        444551535   
    444575989        444600068        444624118        444648158       
444672109        444695902        444719793        444743587        444767271   
    444790885        444814560    426456901     437894876        438489437     
  444429559        444453989        444478606        444502900        444527261
       444551543        444575997        444600076        444624126       
444648166        444672117        444695910        444719801        444743595   
    444767289        444790893        444814578    426459178     437894991     
  438489445        444429567        444453997        444478614        444502918
       444527279        444551550        444576003        444600084       
444624134        444648174        444672125        444695928        444719819   
    444743603        444767297        444790901        444814586    426500617  
  437895048        438489486        444429575        444454003        444478622
       444502926        444527287        444551568        444576011       
444600092        444624142        444648182        444672133        444695936   
    444719827        444743611        444767305        444790919       
444814594    426511028     437895055        438489494        444429583       
444454011        444478630        444502934        444527295        444551576   
    444576029        444600100        444624159        444648190       
444672141        444695944        444719835        444743629        444767313   
    444790927        444814602    426518882     437895063        438489510     
  444429591        444454029        444478648        444502942        444527303
       444551584        444576037        444600118        444624167       
444648208        444672158        444695951        444719843        444743637   
    444767321        444790935        444814610    426545729     437895105     
  438489577        444429609        444454037        444478655        444502959
       444527311        444551592        444576045        444600126       
444624175        444648216        444672166        444695969        444719850   
    444743645        444767339        444790943        444814628    426566725  
  437895253        438489684        444429617        444454045        444478663
       444502967        444527329        444551600        444576052       
444600134        444624183        444648224        444672174        444695985   
    444719868        444743652        444767347        444790950       
444814636    426570040     437895402        438489692        444429625       
444454052        444478671        444502975        444527337        444551618   
    444576060        444600142        444624191        444648232       
444672182        444695993        444719876        444743660        444767354   
    444790968        444814644    426579447     437895410        438489700     
  444429633        444454060        444478689        444502983        444527345
       444551626        444576086        444600159        444624209       
444648240        444672190        444696009        444719884        444743678   
    444767362        444790976        444814651    426598868     437895501     
  438489726        444429641        444454078        444478697        444502991
       444527352        444551634        444576094        444600167       
444624217        444648257        444672208        444696017        444719892   
    444743686        444767370        444790984        444814669    426601480  
  437895527        438489759        444429658        444454086        444478705
       444503007        444527360        444551642        444576102       
444600175        444624225        444648265        444672216        444696025   
    444719900        444743694        444767388        444790992       
444814677    426602124     437895626        438489767        444429666       
444454094        444478713        444503015        444527378        444551659   
    444576110        444600183        444624233        444648273       
444672224        444696033        444719918        444743702        444767396   
    444791008        444814685    426606257     437895683        438489775     
  444429674        444454102        444478721        444503023        444527386
       444551667        444576128        444600191        444624241       
444648281        444672232        444696041        444719926        444743710   
    444767404        444791016        444814693    426606984     437895717     
  438489791        444429682        444454110        444478739        444503031
       444527394        444551675        444576136        444600209       
444624266        444648299        444672240        444696058        444719934   
    444743728        444767412        444791024        444814701    426607545  
  437895733        438489858        444429690        444454128        444478747
       444503049        444527402        444551683        444576144       
444600217        444624274        444648307        444672257        444696066   
    444719942        444743736        444767420        444791032       
444814719    426610671     437895790        438489908        444429708       
444454136        444478754        444503056        444527410        444551691   
    444576151        444600225        444624282        444648315       
444672265        444696074        444719959        444743744        444767438   
    444791040        444814727    426611257     437895816        438489973     
  444429716        444454144        444478762        444503064        444527428
       444551709        444576169        444600233        444624290       
444648323        444672273        444696082        444719967        444743751   
    444767446        444791057        444814735    426611323     437895824     
  438490013        444429724        444454169        444478770        444503072
       444527436        444551717        444576177        444600241       
444624308        444648331        444672281        444696090        444719975   
    444743769        444767453        444791065        444814743    426612354  
  437895873        438490054        444429732        444454177        444478788
       444503080        444527444        444551725        444576185       
444600258        444624316        444648349        444672299        444696108   
    444719983        444743777        444767461        444791073       
444814750    426622023     437895881        438490070        444429740       
444454185        444478796        444503098        444527451        444551733   
    444576193        444600266        444624324        444648356       
444672307        444696116        444719991        444743785        444767479   
    444791081        444814768    426622858     437895956        438490138     
  444429757        444454193        444478804        444503106        444527469
       444551741        444576201        444600274        444624332       
444648364        444672315        444696124        444720007        444743793   
    444767487        444791099        444814776    426623302     437895980     
  438490153        444429765        444454201        444478812        444503114
       444527477        444551758        444576219        444600282       
444624340        444648372        444672323        444696132        444720015   
    444743801        444767495        444791107        444814784    426623740  
  437896129        438490179        444429773        444454219        444478820
       444503122        444527485        444551766        444576227       
444600290        444624357        444648380        444672331        444696140   
    444720023        444743819        444767503        444791115       
444814792    426626651     437896145        438490195        444429781       
444454227        444478838        444503130        444527493        444551774   
    444576235        444600308        444624365        444648398       
444672349        444696157        444720031        444743827        444767511   
    444791123        444814800   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   426638151     437896269        438490211        444429799       
444454243        444478846        444503148        444527501        444551782   
    444576243        444600316        444624373        444648406       
444672356        444696165        444720049        444743835        444767529   
    444791131        444814818    426639738     437896285        438490310     
  444429807        444454250        444478853        444503155        444527519
       444551790        444576250        444600324        444624381       
444648414        444672364        444696173        444720056        444743843   
    444767537        444791149        444814826    426640173     437896319     
  438490377        444429815        444454268        444478861        444503163
       444527527        444551808        444576268        444600340       
444624399        444648422        444672372        444696181        444720064   
    444743850        444767545        444791156        444814834    426642138  
  437896376        438490419        444429823        444454276        444478879
       444503171        444527535        444551816        444576276       
444600357        444624407        444648430        444672380        444696199   
    444720072        444743868        444767552        444791164       
444814842    426644316     437896400        438490427        444429831       
444454284        444478887        444503189        444527543        444551824   
    444576284        444600365        444624415        444648448       
444672398        444696207        444720080        444743876        444767560   
    444791172        444814859    426653341     437896426        438490443     
  444429849        444454292        444478895        444503197        444527568
       444551832        444576292        444600373        444624423       
444648455        444672406        444696215        444720098        444743884   
    444767578        444791180        444814867    426658845     437896467     
  438490476        444429856        444454300        444478903        444503205
       444527576        444551840        444576300        444600381       
444624431        444648463        444672414        444696223        444720106   
    444743892        444767586        444791198        444814875    426666749  
  437896483        438490518        444429864        444454318        444478911
       444503213        444527584        444551857        444576318       
444600399        444624449        444648471        444672430        444696231   
    444720114        444743900        444767594        444791206       
444814883    426668885     437896574        438490567        444429872       
444454326        444478929        444503221        444527592        444551865   
    444576326        444600407        444624456        444648489       
444672448        444696249        444720122        444743918        444767602   
    444791214        444814891    426670774     437896590        438490575     
  444429880        444454334        444478937        444503239        444527600
       444551873        444576334        444600415        444624464       
444648497        444672455        444696256        444720130        444743926   
    444767610        444791222        444814909    426674222     437896608     
  438490666        444429898        444454342        444478945        444503247
       444527618        444551881        444576342        444600423       
444624472        444648505        444672463        444696264        444720148   
    444743934        444767628        444791230        444814917    426674727  
  437896616        438490682        444429906        444454359        444478952
       444503254        444527626        444551899        444576359       
444600431        444624480        444648513        444672471        444696272   
    444720155        444743942        444767636        444791248       
444814925    426676284     437896699        438490690        444429914       
444454367        444478960        444503262        444527634        444551907   
    444576367        444600449        444624498        444648521       
444672489        444696280        444720163        444743959        444767644   
    444791255        444814933    426685244     437896756        438490708     
  444429922        444454375        444478978        444503270        444527642
       444551915        444576375        444600456        444624506       
444648539        444672497        444696298        444720171        444743967   
    444767651        444791263        444814941    426690699     437896806     
  438490831        444429930        444454383        444478986        444503288
       444527659        444551923        444576383        444600464       
444624514        444648547        444672505        444696306        444720189   
    444743975        444767669        444791271        444814958    426690772  
  437896897        438490864        444429948        444454391        444478994
       444503296        444527667        444551931        444576391       
444600472        444624522        444648554        444672513        444696314   
    444720197        444743983        444767677        444791289       
444814966    426694501     437896954        438490914        444429955       
444454409        444479000        444503304        444527675        444551949   
    444576409        444600480        444624530        444648562       
444672521        444696322        444720205        444743991        444767685   
    444791297        444814974    426696357     437896996        438491011     
  444429963        444454425        444479026        444503312        444527683
       444551956        444576417        444600498        444624548       
444648570        444672539        444696330        444720213        444744007   
    444767693        444791305        444814982    426705182     437897077     
  438491045        444429971        444454433        444479034        444503320
       444527691        444551964        444576425        444600506       
444624555        444648588        444672547        444696348        444720221   
    444744015        444767701        444791313        444814990    426705620  
  437897093        438491052        444429989        444454441        444479042
       444503338        444527709        444551972        444576433       
444600514        444624563        444648596        444672554        444696355   
    444720239        444744023        444767719        444791321       
444815005    426705703     437897275        438491060        444429997       
444454458        444479059        444503346        444527717        444551980   
    444576441        444600522        444624571        444648604       
444672562        444696363        444720247        444744031        444767727   
    444791339        444815013    426712998     437897374        438491078     
  444430003        444454466        444479067        444503353        444527725
       444551998        444576458        444600530        444624589       
444648612        444672570        444696371        444720254        444744049   
    444767735        444791347        444815021    426714051     437897382     
  438491094        444430029        444454474        444479075        444503361
       444527733        444552004        444576466        444600548       
444624597        444648620        444672588        444696389        444720262   
    444744056        444767743        444791354        444815039    426716064  
  437897408        438491128        444430037        444454482        444479083
       444503379        444527741        444552012        444576474       
444600555        444624605        444648646        444672596        444696397   
    444720270        444744064        444767750        444791362       
444815047    426717161     437897416        438491185        444430045       
444454490        444479091        444503387        444527758        444552020   
    444576482        444600563        444624613        444648653       
444672604        444696405        444720288        444744072        444767768   
    444791370        444815054    426718953     437897499        438491193     
  444430052        444454508        444479109        444503395        444527766
       444552038        444576490        444600571        444624621       
444648661        444672612        444696413        444720296        444744080   
    444767776        444791388        444815062    426719753     437897515     
  438491235        444430060        444454516        444479117        444503403
       444527774        444552046        444576508        444600589       
444624639        444648679        444672620        444696421        444720304   
    444744098        444767784        444791396        444815070    426723052  
  437897580        438491268        444430078        444454524        444479125
       444503411        444527782        444552053        444576516       
444600597        444624647        444648687        444672638        444696439   
    444720312        444744106        444767792        444791404       
444815088    426723136     437897663        438491284        444430086       
444454532        444479133        444503429        444527790        444552061   
    444576524        444600605        444624654        444648695       
444672646        444696447        444720320        444744114        444767800   
    444791412        444815096    426731063     437897721        438491326     
  444430094        444454540        444479141        444503437        444527808
       444552079        444576532        444600613        444624662       
444648703        444672653        444696454        444720338        444744122   
    444767818        444791420        444815104    426737441     437897804     
  438491334        444430102        444454557        444479158        444503445
       444527824        444552087        444576540        444600621       
444624670        444648711        444672661        444696462        444720346   
    444744130        444767826        444791438        444815112    426744983  
  437897945        438491359        444430110        444454573        444479166
       444503452        444527832        444552095        444576557       
444600639        444624688        444648729        444672679        444696470   
    444720353        444744148        444767834        444791446       
444815120    426746061     437898174        438491466        444430128       
444454581        444479174        444503460        444527840        444552103   
    444576565        444600647        444624696        444648737       
444672687        444696488        444720361        444744155        444767842   
    444791453        444815138    426747689     437898190        438491524     
  444430136        444454599        444479182        444503478        444527857
       444552111        444576573        444600654        444624704       
444648745        444672695        444696496        444720379        444744163   
    444767859        444791461        444815146    426748208     437898208     
  438491532        444430144        444454607        444479190        444503486
       444527865        444552129        444576581        444600662       
444624712        444648752        444672703        444696504        444720387   
    444744171        444767867        444791479        444815153    426748653  
  437898299        438491557        444430151        444454615        444479208
       444503494        444527873        444552137        444576599       
444600670        444624720        444648760        444672711        444696512   
    444720395        444744189        444767875        444791487       
444815161    426749628     437898307        438491607        444430169       
444454623        444479216        444503502        444527881        444552145   
    444576607        444600688        444624738        444648778       
444672729        444696520        444720403        444744197        444767883   
    444791495        444815179    426749982     437898364        438491623     
  444430177        444454631        444479224        444503510        444527899
       444552152        444576615        444600696        444624746       
444648786        444672737        444696538        444720411        444744205   
    444767891        444791503        444815187    426754032     437898489     
  438491680        444430185        444454649        444479232        444503528
       444527907        444552160        444576623        444600704       
444624753        444648794        444672745        444696546        444720429   
    444744213        444767909        444791511        444815195    426757316  
  437898539        438491730        444430193        444454656        444479240
       444503536        444527915        444552178        444576631       
444600712        444624761        444648802        444672752        444696553   
    444720437        444744221        444767917        444791529       
444815203    426759221     437898588        438491748        444430201       
444454664        444479257        444503544        444527923        444552186   
    444576649        444600720        444624779        444648810       
444672760        444696561        444720445        444744239        444767925   
    444791537        444815211    426762217     437898620        438491771     
  444430219        444454672        444479265        444503551        444527931
       444552194        444576656        444600738        444624787       
444648828        444672778        444696579        444720452        444744247   
    444767933        444791545        444815229    426763637     437898745     
  438491789        444430227        444454680        444479273        444503569
       444527949        444552202        444576664        444600746       
444624795        444648836        444672786        444696587        444720460   
    444744254        444767941        444791552        444815237    426764122  
  437898836        438491888        444430235        444454698        444479281
       444503577        444527956        444552210        444576672       
444600753        444624803        444648851        444672794        444696595   
    444720478        444744262        444767958        444791560       
444815245    426767596     437898869        438491987        444430243       
444454706        444479299        444503585        444527964        444552228   
    444576680        444600761        444624811        444648869       
444672802        444696603        444720486        444744270        444767966   
    444791578        444815252    426769121     437898893        438491995     
  444430250        444454714        444479307        444503593        444527972
       444552236        444576698        444600779        444624829       
444648877        444672810        444696611        444720494        444744288   
    444767974        444791586        444815260    426771564     437898950     
  438492019        444430268        444454722        444479315        444503601
       444527980        444552244        444576706        444600787       
444624837        444648885        444672828        444696629        444720502   
    444744296        444767982        444791594        444815278    426773719  
  437899008        438492027        444430276        444454730        444479323
       444503619        444527998        444552251        444576714       
444600795        444624845        444648893        444672836        444696637   
    444720510        444744304        444767990        444791602       
444815286    426773875     437899065        438492068        444430284       
444454748        444479331        444503627        444528004        444552269   
    444576722        444600803        444624852        444648901       
444672844        444696645        444720528        444744312        444768006   
    444791610        444815294    426774568     437899149        438492084     
  444430292        444454755        444479356        444503635        444528012
       444552277        444576730        444600811        444624860       
444648919        444672851        444696652        444720536        444744320   
    444768014        444791628        444815302    426780706     437899305     
  438492217        444430300        444454763        444479364        444503643
       444528020        444552285        444576748        444600829       
444624878        444648927        444672869        444696660        444720544   
    444744338        444768022        444791636        444815310    426782140  
  437899313        438492258        444430318        444454771        444479372
       444503650        444528038        444552301        444576755       
444600837        444624886        444648935        444672877        444696678   
    444720551        444744346        444768030        444791644       
444815328    426782751     437899347        438492316        444430326       
444454789        444479380        444503668        444528046        444552319   
    444576763        444600845        444624894        444648943       
444672885        444696686        444720569        444744353        444768048   
    444791651        444815336    426782850     437899388        438492381     
  444430334        444454797        444479398        444503684        444528053
       444552327        444576771        444600852        444624902       
444648950        444672893        444696694        444720577        444744361   
    444768055        444791669        444815344    426783528     437899396     
  438492423        444430342        444454805        444479406        444503692
       444528061        444552343        444576789        444600860       
444624910        444648968        444672901        444696702        444720585   
    444744379        444768063        444791677        444815351    426785440  
  437899412        438492449        444430359        444454813        444479414
       444503700        444528079        444552350        444576797       
444600878        444624928        444648976        444672919        444696710   
    444720593        444744387        444768071        444791685       
444815369    426786984     437899503        438492456        444430367       
444454821        444479422        444503718        444528087        444552368   
    444576805        444600886        444624936        444648984       
444672927        444696728        444720601        444744395        444768089   
    444791693        444815377    426791901     437899537        438492464     
  444430375        444454847        444479430        444503726        444528095
       444552376        444576813        444600894        444624944       
444648992        444672935        444696736        444720619        444744403   
    444768097        444791701        444815385    426792198     437899552     
  438492548        444430391        444454854        444479448        444503734
       444528103        444552384        444576821        444600902       
444624951        444649008        444672943        444696744        444720627   
    444744411        444768105        444791719        444815393    426792578  
  437899602        438492555        444430409        444454862        444479455
       444503742        444528111        444552392        444576839       
444600910        444624969        444649016        444672950        444696751   
    444720635        444744429        444768113        444791727       
444815401    426792792     437899693        438492589        444430417       
444454870        444479463        444503759        444528129        444552400   
    444576847        444600928        444624977        444649024       
444672968        444696769        444720643        444744437        444768121   
    444791735        444815419    426799581     437899719        438492662     
  444430425        444454888        444479471        444503767        444528137
       444552418        444576854        444600936        444624985       
444649032        444672976        444696777        444720650        444744445   
    444768139        444791743        444815427    426802062     437899727     
  438492803        444430433        444454896        444479489        444503775
       444528145        444552426        444576862        444600944       
444624993        444649040        444672984        444696785        444720668   
    444744452        444768147        444791750        444815435    426802369  
  437899735        438492894        444430458        444454904        444479497
       444503783        444528152        444552434        444576888       
444600951        444625008        444649057        444672992        444696793   
    444720676        444744460        444768154        444791768       
444815443    426802492     437899859        438493017        444430466       
444454912        444479505        444503791        444528160        444552442   
    444576896        444600969        444625016        444649065       
444673008        444696801        444720684        444744478        444768162   
    444791776        444815450    426803151     437900038        438493033     
  444430474        444454920        444479513        444503809        444528178
       444552467        444576904        444600977        444625024       
444649073        444673016        444696819        444720692        444744486   
    444768170        444791784        444815468    426804159     437900160     
  438493074        444430482        444454938        444479521        444503817
       444528186        444552475        444576912        444600985       
444625040        444649081        444673024        444696827        444720700   
    444744494        444768188        444791792        444815476    426809869  
  437900178        438493116        444430490        444454946        444479539
       444503825        444528194        444552483        444576920       
444600993        444625057        444649099        444673032        444696835   
    444720718        444744502        444768196        444791800       
444815484    426810255     437900228        438493165        444430508       
444454961        444479547        444503833        444528202        444552491   
    444576938        444601009        444625065        444649107       
444673040        444696843        444720726        444744510        444768204   
    444791818        444815492    426812202     437900327        438493173     
  444430516        444454979        444479554        444503841        444528210
       444552509        444576946        444601017        444625073       
444649115        444673057        444696850        444720734        444744528   
    444768212        444791826        444815500    426813770     437900434     
  438493223        444430524        444454987        444479562        444503858
       444528228        444552517        444576953        444601025       
444625081        444649123        444673065        444696868        444720742   
    444744536        444768220        444791834        444815518    426814430  
  437900491        438493256        444430532        444454995        444479570
       444503866        444528236        444552525        444576961       
444601033        444625099        444649131        444673073        444696876   
    444720759        444744544        444768238        444791842       
444815526    426815437     437900566        438493306        444430540       
444455000        444479588        444503874        444528244        444552533   
    444576979        444601041        444625107        444649149       
444673081        444696884        444720767        444744551        444768246   
    444791859        444815534   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   426819348     437900574        438493330        444430557       
444455018        444479596        444503882        444528251        444552541   
    444576987        444601058        444625115        444649156       
444673099        444696892        444720775        444744569        444768253   
    444791867        444815542    426821773     437900608        438493355     
  444430565        444455026        444479604        444503890        444528269
       444552558        444576995        444601066        444625123       
444649164        444673107        444696900        444720783        444744577   
    444768261        444791875        444815559    426822227     437900624     
  438493546        444430573        444455034        444479620        444503908
       444528277        444552566        444577001        444601074       
444625131        444649172        444673115        444696918        444720791   
    444744585        444768279        444791883        444815567    426822243  
  437900673        438493579        444430581        444455042        444479638
       444503916        444528285        444552574        444577019       
444601082        444625149        444649180        444673123        444696926   
    444720809        444744601        444768287        444791891       
444815575    426823464     437900699        438493694        444430599       
444455059        444479646        444503924        444528293        444552590   
    444577027        444601090        444625156        444649198       
444673131        444696942        444720817        444744619        444768295   
    444791909        444815583    426824181     437900756        438493769     
  444430607        444455067        444479653        444503932        444528301
       444552608        444577035        444601108        444625164       
444649206        444673149        444696959        444720825        444744627   
    444768303        444791917        444815591    426825741     437900780     
  438493777        444430615        444455075        444479661        444503940
       444528319        444552616        444577043        444601116       
444625172        444649222        444673156        444696967        444720833   
    444744635        444768311        444791925        444815609    426825964  
  437900806        438493843        444430623        444455091        444479679
       444503957        444528327        444552624        444577050       
444601124        444625180        444649230        444673164        444696975   
    444720841        444744643        444768329        444791933       
444815617    426826111     437900814        438493918        444430631       
444455117        444479687        444503965        444528335        444552632   
    444577068        444601132        444625198        444649248       
444673172        444696983        444720858        444744650        444768337   
    444791941        444815625    426826962     437900863        438493926     
  444430649        444455125        444479695        444503973        444528343
       444552640        444577076        444601140        444625206       
444649255        444673180        444696991        444720866        444744668   
    444768345        444791958        444815633    426827382     437900871     
  438493942        444430656        444455133        444479703        444503981
       444528350        444552657        444577084        444601157       
444625214        444649263        444673198        444697007        444720874   
    444744676        444768352        444791966        444815641    426830808  
  437900970        438494023        444430664        444455141        444479711
       444503999        444528368        444552665        444577100       
444601165        444625222        444649271        444673206        444697015   
    444720882        444744684        444768360        444791974       
444815658    426837613     437901085        438494080        444430672       
444455158        444479729        444504005        444528376        444552673   
    444577118        444601173        444625230        444649289       
444673214        444697023        444720890        444744692        444768378   
    444791982        444815666    426842001     437901093        438494106     
  444430680        444455166        444479737        444504013        444528384
       444552681        444577126        444601181        444625248       
444649297        444673222        444697031        444720908        444744700   
    444768386        444791990        444815674    426844155     437901226     
  438494114        444430698        444455174        444479745        444504021
       444528392        444552699        444577134        444601199       
444625255        444649305        444673230        444697049        444720916   
    444744718        444768394        444792006        444815682    426847570  
  437901242        438494155        444430706        444455182        444479752
       444504039        444528400        444552707        444577142       
444601207        444625263        444649313        444673248        444697056   
    444720924        444744726        444768402        444792014       
444815690    426849519     437901259        438494163        444430714       
444455190        444479760        444504047        444528418        444552715   
    444577159        444601215        444625271        444649321       
444673255        444697064        444720932        444744734        444768410   
    444792022        444815708    426849816     437901333        438494171     
  444430722        444455208        444479778        444504054        444528426
       444552723        444577167        444601223        444625289       
444649339        444673263        444697072        444720940        444744742   
    444768428        444792030        444815716    426851192     437901416     
  438494189        444430730        444455216        444479786        444504062
       444528434        444552731        444577175        444601231       
444625297        444649347        444673271        444697080        444720957   
    444744759        444768436        444792048        444815724    426852356  
  437901424        438494197        444430748        444455224        444479802
       444504070        444528442        444552749        444577183       
444601249        444625305        444649354        444673289        444697098   
    444720965        444744767        444768444        444792055       
444815732    426853404     437901507        438494205        444430755       
444455232        444479810        444504088        444528459        444552756   
    444577191        444601256        444625313        444649362       
444673297        444697106        444720973        444744775        444768451   
    444792063        444815740    426855326     437901549        438494346     
  444430763        444455240        444479828        444504096        444528467
       444552764        444577209        444601264        444625321       
444649370        444673305        444697114        444720981        444744783   
    444768469        444792071        444815757    426855730     437901556     
  438494403        444430771        444455257        444479836        444504104
       444528475        444552772        444577217        444601272       
444625339        444649388        444673313        444697122        444720999   
    444744791        444768477        444792089        444815765    426857355  
  437901580        438494452        444430789        444455273        444479844
       444504112        444528483        444552780        444577225       
444601280        444625347        444649404        444673321        444697130   
    444721005        444744809        444768485        444792097       
444815773    426857967     437901663        438494502        444430797       
444455281        444479851        444504120        444528491        444552798   
    444577233        444601298        444625354        444649412       
444673339        444697155        444721013        444744817        444768493   
    444792105        444815781    426858775     437901697        438494528     
  444430805        444455299        444479869        444504138        444528509
       444552806        444577241        444601306        444625362       
444649420        444673347        444697163        444721021        444744825   
    444768501        444792113        444815799    426860037     437901705     
  438494536        444430813        444455307        444479877        444504146
       444528517        444552814        444577258        444601314       
444625370        444649438        444673354        444697171        444721039   
    444744833        444768519        444792121        444815807    426864146  
  437901739        438494650        444430821        444455315        444479885
       444504153        444528525        444552822        444577266       
444601322        444625388        444649446        444673362        444697189   
    444721047        444744841        444768527        444792139       
444815815    426864948     437901812        438494718        444430839       
444455323        444479893        444504161        444528533        444552830   
    444577274        444601330        444625396        444649453       
444673370        444697197        444721054        444744858        444768535   
    444792147        444815823    426867172     437901861        438494726     
  444430847        444455349        444479901        444504179        444528541
       444552848        444577282        444601348        444625404       
444649461        444673388        444697205        444721062        444744866   
    444768543        444792154        444815831    426868188     437901895     
  438494882        444430854        444455356        444479919        444504187
       444528558        444552855        444577290        444601355       
444625412        444649479        444673396        444697213        444721070   
    444744874        444768550        444792162        444815849    426870952  
  437902000        438494908        444430862        444455364        444479927
       444504195        444528566        444552863        444577308       
444601363        444625420        444649487        444673404        444697221   
    444721088        444744882        444768568        444792170       
444815856    426871000     437902059        438494924        444430870       
444455372        444479935        444504203        444528574        444552871   
    444577316        444601371        444625438        444649495       
444673412        444697239        444721096        444744890        444768576   
    444792188        444815864    426871273     437902232        438494965     
  444430888        444455380        444479943        444504211        444528582
       444552889        444577324        444601389        444625446       
444649503        444673420        444697247        444721104        444744908   
    444768584        444792196        444815872    426874772     437902257     
  438495301        444430896        444455398        444479950        444504229
       444528590        444552897        444577332        444601397       
444625453        444649511        444673438        444697254        444721112   
    444744916        444768592        444792204        444815880    426875647  
  437902265        438495327        444430904        444455406        444479968
       444504237        444528608        444552905        444577340       
444601405        444625461        444649529        444673446        444697262   
    444721120        444744924        444768600        444792212       
444815898    426878542     437902281        438495368        444430912       
444455414        444479976        444504245        444528616        444552913   
    444577357        444601413        444625479        444649537       
444673453        444697270        444721138        444744932        444768618   
    444792220        444815906    426880118     437902349        438495418     
  444430920        444455422        444479984        444504252        444528624
       444552921        444577365        444601421        444625487       
444649545        444673461        444697288        444721146        444744940   
    444768626        444792238        444815914    426880258     437902356     
  438495483        444430938        444455430        444479992        444504260
       444528632        444552939        444577373        444601439       
444625495        444649552        444673479        444697296        444721153   
    444744957        444768634        444792246        444815922    426881637  
  437902364        438495632        444430946        444455448        444480008
       444504278        444528640        444552947        444577381       
444601447        444625503        444649560        444673487        444697304   
    444721161        444744965        444768642        444792253       
444815930    426881942     437902372        438495640        444430953       
444455455        444480016        444504286        444528657        444552962   
    444577399        444601454        444625511        444649578       
444673495        444697312        444721179        444744973        444768659   
    444792261        444815948    426882411     437902380        438495657     
  444430961        444455463        444480024        444504294        444528665
       444552970        444577407        444601462        444625529       
444649586        444673503        444697320        444721187        444744981   
    444768667        444792279        444815955    426882775     437902430     
  438495665        444430979        444455471        444480032        444504302
       444528673        444552988        444577415        444601470       
444625537        444649594        444673511        444697338        444721195   
    444744999        444768675        444792287        444815963    426884821  
  437902455        438495673        444430995        444455489        444480040
       444504310        444528681        444552996        444577423       
444601488        444625545        444649602        444673529        444697346   
    444721203        444745004        444768683        444792295       
444815971    426886677     437902505        438495830        444431001       
444455497        444480057        444504328        444528699        444553002   
    444577431        444601496        444625552        444649610       
444673537        444697353        444721211        444745012        444768691   
    444792303        444815989    426888863     437902547        438495848     
  444431019        444455505        444480065        444504336        444528707
       444553010        444577449        444601504        444625560       
444649628        444673545        444697361        444721229        444745020   
    444768709        444792311        444815997    426894408     437902588     
  438495863        444431027        444455513        444480073        444504344
       444528715        444553028        444577456        444601512       
444625578        444649636        444673552        444697379        444721237   
    444745038        444768717        444792329        444816003    426894762  
  437902646        438495939        444431035        444455521        444480081
       444504351        444528723        444553036        444577464       
444601520        444625586        444649644        444673560        444697387   
    444721245        444745046        444768725        444792337       
444816011    426896882     437902679        438495988        444431043       
444455539        444480107        444504369        444528731        444553044   
    444577472        444601538        444625594        444649651       
444673578        444697395        444721252        444745053        444768733   
    444792345        444816029    426898854     437902729        438496002     
  444431050        444455547        444480115        444504377        444528749
       444553051        444577480        444601546        444625602       
444649669        444673586        444697403        444721260        444745061   
    444768741        444792352        444816037    426899183     437902794     
  438496119        444431068        444455554        444480123        444504385
       444528756        444553069        444577498        444601553       
444625610        444649677        444673594        444697411        444721278   
    444745079        444768758        444792360        444816045    426899894  
  437902836        438496127        444431076        444455562        444480131
       444504393        444528764        444553077        444577522       
444601561        444625628        444649685        444673602        444697429   
    444721286        444745087        444768766        444792378       
444816052    426903688     437902851        438496275        444431084       
444455570        444480149        444504401        444528772        444553085   
    444577530        444601587        444625636        444649693       
444673610        444697437        444721294        444745095        444768774   
    444792386        444816060    426904082     437902919        438496291     
  444431092        444455588        444480156        444504419        444528780
       444553093        444577548        444601595        444625644       
444649701        444673628        444697445        444721302        444745103   
    444768782        444792394        444816078    426910279     437902927     
  438496317        444431100        444455612        444480164        444504427
       444528798        444553101        444577555        444601603       
444625651        444649719        444673636        444697452        444721310   
    444745111        444768790        444792402        444816086    426910527  
  437902950        438496523        444431118        444455620        444480172
       444504435        444528806        444553119        444577563       
444601611        444625677        444649727        444673644        444697460   
    444721328        444745129        444768808        444792410       
444816094    426911160     437903008        438496598        444431126       
444455638        444480180        444504443        444528814        444553127   
    444577571        444601629        444625685        444649735       
444673651        444697478        444721336        444745137        444768816   
    444792428        444816102    426918405     437903065        438496622     
  444431134        444455646        444480198        444504450        444528822
       444553143        444577589        444601637        444625693       
444649743        444673669        444697486        444721344        444745145   
    444768824        444792436        444816110    426918850     437903115     
  438496663        444431142        444455653        444480206        444504468
       444528830        444553150        444577597        444601645       
444625701        444649768        444673677        444697494        444721351   
    444745152        444768832        444792444        444816128    426924304  
  437903131        438496838        444431159        444455661        444480214
       444504476        444528848        444553176        444577605       
444601652        444625719        444649776        444673685        444697502   
    444721377        444745160        444768840        444792451       
444816136    426925277     437903149        438496853        444431167       
444455679        444480222        444504484        444528855        444553184   
    444577613        444601660        444625727        444649784       
444673693        444697510        444721385        444745178        444768857   
    444792469        444816151    426925384     437903156        438497026     
  444431175        444455695        444480230        444504492        444528863
       444553192        444577621        444601678        444625735       
444649792        444673701        444697528        444721393        444745186   
    444768865        444792477        444816169    426931366     437903180     
  438497034        444431183        444455703        444480248        444504500
       444528871        444553200        444577639        444601686       
444625743        444649800        444673719        444697536        444721401   
    444745194        444768873        444792485        444816177    426932356  
  437903214        438497067        444431191        444455729        444480255
       444504518        444528889        444553218        444577647       
444601694        444625750        444649818        444673727        444697544   
    444721419        444745202        444768881        444792493       
444816185    426933354     437903230        438497083        444431209       
444455745        444480263        444504526        444528897        444553226   
    444577654        444601702        444625768        444649826       
444673735        444697551        444721427        444745210        444768899   
    444792501        444816193    426937678     437903347        438497158     
  444431217        444455752        444480271        444504534        444528905
       444553234        444577662        444601710        444625776       
444649834        444673743        444697569        444721435        444745228   
    444768907        444792519        444816201    426940912     437903388     
  438497232        444431225        444455760        444480289        444504542
       444528913        444553242        444577670        444601728       
444625784        444649842        444673750        444697577        444721443   
    444745236        444768915        444792527        444816219    426941738  
  437903396        438497307        444431233        444455778        444480297
       444504559        444528939        444553259        444577688       
444601736        444625792        444649859        444673768        444697585   
    444721450        444745244        444768923        444792535       
444816227    426944732     437903438        438497349        444431241       
444455786        444480305        444504567        444528947        444553267   
    444577696        444601744        444625800        444649867       
444673776        444697593        444721468        444745251        444768931   
    444792543        444816235    426945093     437903446        438497406     
  444431258        444455794        444480313        444504575        444528954
       444553275        444577704        444601751        444625818       
444649875        444673784        444697601        444721476        444745269   
    444768949        444792550        444816243    426945713     437903537     
  438497596        444431266        444455802        444480321        444504583
       444528962        444553283        444577712        444601769       
444625826        444649883        444673792        444697619        444721484   
    444745277        444768956        444792568        444816250    426948857  
  437903594        438497745        444431274        444455810        444480339
       444504591        444528970        444553291        444577720       
444601777        444625834        444649891        444673800        444697627   
    444721492        444745285        444768964        444792576       
444816268    426953659     437903669        438497752        444431282       
444455828        444480347        444504609        444528988        444553309   
    444577738        444601785        444625842        444649909       
444673818        444697635        444721500        444745293        444768972   
    444792584        444816276   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   426954129     437903685        438497935        444431290       
444455836        444480354        444504617        444528996        444553317   
    444577746        444601793        444625859        444649917       
444673826        444697643        444721518        444745301        444768980   
    444792592        444816284    426955217     437903727        438497943     
  444431308        444455844        444480362        444504625        444529002
       444553325        444577753        444601801        444625867       
444649925        444673834        444697650        444721526        444745319   
    444768998        444792600        444816292    426956041     437903735     
  438497976        444431316        444455851        444480370        444504633
       444529010        444553333        444577761        444601819       
444625875        444649933        444673842        444697668        444721534   
    444745327        444769004        444792618        444816300    426956348  
  437903743        438497984        444431324        444455869        444480388
       444504641        444529028        444553341        444577779       
444601835        444625883        444649941        444673859        444697676   
    444721542        444745335        444769012        444792626       
444816318    426959870     437903750        438498008        444431332       
444455885        444480396        444504658        444529036        444553358   
    444577787        444601843        444625891        444649958       
444673867        444697684        444721559        444745343        444769020   
    444792634        444816326    426960688     437903834        438498099     
  444431340        444455901        444480404        444504666        444529044
       444553366        444577795        444601850        444625917       
444649966        444673875        444697692        444721567        444745350   
    444769038        444792642        444816334    426960753     437903867     
  438498297        444431373        444455919        444480412        444504674
       444529051        444553374        444577803        444601868       
444625925        444649974        444673883        444697700        444721575   
    444745368        444769046        444792659        444816342    426961702  
  437903891        438498313        444431381        444455927        444480420
       444504682        444529069        444553382        444577811       
444601876        444625933        444649982        444673891        444697718   
    444721583        444745376        444769053        444792667       
444816359    426962726     437903909        438498321        444431399       
444455943        444480438        444504690        444529077        444553390   
    444577829        444601884        444625941        444649990       
444673909        444697726        444721591        444745384        444769061   
    444792675        444816367    426963492     437903917        438498362     
  444431407        444455950        444480446        444504708        444529085
       444553408        444577837        444601892        444625958       
444650006        444673917        444697734        444721609        444745392   
    444769079        444792683        444816375    426963997     437903925     
  438498370        444431415        444455976        444480453        444504716
       444529093        444553416        444577845        444601900       
444625966        444650014        444673925        444697742        444721617   
    444745400        444769087        444792691        444816383    426964151  
  437903958        438498404        444431423        444455984        444480461
       444504724        444529101        444553424        444577852       
444601918        444625974        444650022        444673933        444697759   
    444721625        444745418        444769095        444792709       
444816391    426965687     437903966        438498446        444431431       
444455992        444480479        444504732        444529119        444553432   
    444577860        444601926        444625982        444650030       
444673941        444697767        444721633        444745426        444769103   
    444792717        444816409    426971586     437904048        438498461     
  444431449        444456008        444480487        444504740        444529127
       444553440        444577878        444601934        444625990       
444650048        444673958        444697775        444721641        444745434   
    444769111        444792725        444816417    426973970     437904089     
  438498487        444431456        444456016        444480495        444504757
       444529135        444553465        444577886        444601942       
444626006        444650055        444673966        444697783        444721658   
    444745442        444769129        444792733        444816425    426978201  
  437904097        438498651        444431464        444456024        444480503
       444504765        444529143        444553473        444577894       
444601959        444626014        444650063        444673974        444697791   
    444721666        444745459        444769137        444792741       
444816433    426979324     437904113        438498776        444431472       
444456032        444480511        444504773        444529150        444553481   
    444577902        444601967        444626022        444650071       
444673982        444697809        444721674        444745467        444769145   
    444792758        444816441    426980421     437904162        438498792     
  444431480        444456040        444480529        444504781        444529168
       444553499        444577910        444601983        444626030       
444650089        444673990        444697817        444721682        444745475   
    444769152        444792766        444816458    426981163     437904170     
  438498800        444431498        444456057        444480537        444504799
       444529176        444553507        444577928        444601991       
444626048        444650097        444674006        444697825        444721690   
    444745483        444769160        444792774        444816466    426981825  
  437904246        438498826        444431506        444456073        444480545
       444504807        444529184        444553515        444577936       
444602007        444626055        444650105        444674014        444697833   
    444721708        444745491        444769178        444792782       
444816474    426983292     437904360        438498875        444431514       
444456081        444480552        444504815        444529192        444553523   
    444577944        444602015        444626063        444650113       
444674022        444697841        444721716        444745509        444769186   
    444792790        444816482    426983581     437904493        438498909     
  444431522        444456099        444480560        444504823        444529200
       444553531        444577951        444602023        444626071       
444650121        444674030        444697858        444721724        444745517   
    444769194        444792808        444816490    426985271     437904501     
  438498933        444431530        444456107        444480578        444504831
       444529218        444553549        444577969        444602031       
444626089        444650139        444674048        444697866        444721732   
    444745525        444769202        444792816        444816508    426988176  
  437904527        438499139        444431548        444456115        444480586
       444504849        444529226        444553556        444577977       
444602049        444626097        444650147        444674055        444697874   
    444721740        444745533        444769210        444792824       
444816516    426990123     437904618        438499238        444431555       
444456123        444480594        444504856        444529234        444553564   
    444577985        444602056        444626105        444650154       
444674063        444697882        444721757        444745541        444769236   
    444792832        444816524    426994265     437904717        438499253     
  444431563        444456131        444480602        444504864        444529242
       444553572        444577993        444602064        444626113       
444650162        444674071        444697890        444721765        444745558   
    444769244        444792840        444816532    426994331     437904774     
  438499279        444431571        444456149        444480610        444504872
       444529259        444553580        444578009        444602072       
444626121        444650170        444674089        444697908        444721773   
    444745566        444769251        444792857        444816540    426996849  
  437904790        438499337        444431589        444456156        444480628
       444504880        444529267        444553598        444578017       
444602080        444626139        444650188        444674097        444697916   
    444721781        444745574        444769269        444792865       
444816557    426996880     437904824        438499493        444431597       
444456164        444480636        444504898        444529275        444553614   
    444578025        444602098        444626147        444650196       
444674105        444697924        444721799        444745582        444769277   
    444792873        444816565    426997078     437904873        438499501     
  444431605        444456172        444480644        444504906        444529283
       444553622        444578033        444602106        444626162       
444650204        444674113        444697932        444721807        444745590   
    444769285        444792881        444816573    426999439     437905003     
  438499519        444431613        444456180        444480651        444504914
       444529291        444553630        444578041        444602114       
444626170        444650212        444674121        444697940        444721815   
    444745608        444769293        444792899        444816581    426999918  
  437905029        438499527        444431621        444456198        444480669
       444504922        444529309        444553648        444578058       
444602122        444626188        444650220        444674139        444697957   
    444721823        444745616        444769301        444792907       
444816599    427000922     437905052        438499535        444431639       
444456206        444480677        444504930        444529317        444553655   
    444578066        444602130        444626196        444650238       
444674147        444697965        444721831        444745624        444769319   
    444792915        444816607    427002290     437905060        438499568     
  444431647        444456214        444480685        444504948        444529325
       444553671        444578074        444602148        444626204       
444650246        444674154        444697973        444721849        444745632   
    444769327        444792923        444816615    427002670     437905136     
  438499584        444431654        444456222        444480693        444504955
       444529333        444553689        444578082        444602155       
444626212        444650253        444674162        444697981        444721856   
    444745640        444769335        444792931        444816623    427009402  
  437905169        438499659        444431662        444456230        444480701
       444504963        444529341        444553697        444578090       
444602163        444626220        444650279        444674170        444697999   
    444721864        444745657        444769343        444792949       
444816631    427011218     437905185        438499675        444431670       
444456248        444480719        444504971        444529358        444553705   
    444578108        444602171        444626238        444650287       
444674188        444698005        444721872        444745665        444769350   
    444792956        444816649    427012661     437905235        438499733     
  444431688        444456255        444480727        444504989        444529366
       444553713        444578116        444602189        444626253       
444650295        444674196        444698013        444721880        444745673   
    444769368        444792964        444816656    427013206     437905250     
  438499782        444431704        444456263        444480735        444504997
       444529374        444553721        444578124        444602197       
444626261        444650303        444674204        444698021        444721898   
    444745681        444769376        444792972        444816664    427015318  
  437905276        438499881        444431712        444456271        444480743
       444505002        444529382        444553739        444578132       
444602205        444626279        444650311        444674212        444698039   
    444721906        444745699        444769384        444792980       
444816672    427017595     437905284        438499956        444431720       
444456289        444480750        444505010        444529390        444553747   
    444578140        444602213        444626287        444650329       
444674220        444698047        444721914        444745707        444769392   
    444792998        444816680    427020409     437905292        438500001     
  444431738        444456297        444480768        444505028        444529408
       444553754        444578157        444602221        444626295       
444650337        444674238        444698054        444721922        444745715   
    444769400        444793004        444816698    427020870     437905300     
  438500050        444431746        444456305        444480776        444505036
       444529416        444553762        444578165        444602239       
444626303        444650345        444674246        444698062        444721930   
    444745723        444769418        444793012        444816706    427021795  
  437905334        438500134        444431753        444456313        444480784
       444505051        444529424        444553770        444578173       
444602254        444626311        444650352        444674253        444698070   
    444721948        444745731        444769426        444793020       
444816714    427025341     437905367        438500175        444431761       
444456321        444480792        444505069        444529432        444553788   
    444578199        444602262        444626329        444650360       
444674261        444698088        444721955        444745749        444769434   
    444793038        444816722    427027719     437905383        438500191     
  444431779        444456339        444480800        444505077        444529440
       444553796        444578207        444602270        444626337       
444650378        444674279        444698096        444721963        444745756   
    444769442        444793046        444816730    427034202     437905391     
  438500209        444431787        444456347        444480818        444505085
       444529465        444553804        444578215        444602288       
444626345        444650386        444674287        444698104        444721971   
    444745764        444769459        444793053        444816748    427036579  
  437905417        438500217        444431795        444456354        444480826
       444505093        444529473        444553812        444578223       
444602296        444626352        444650394        444674295        444698112   
    444721989        444745772        444769467        444793061       
444816755    427036959     437905524        438500266        444431811       
444456362        444480834        444505101        444529481        444553820   
    444578231        444602304        444626360        444650402       
444674303        444698120        444721997        444745780        444769475   
    444793079        444816763    427037411     437905557        438500308     
  444431829        444456370        444480842        444505119        444529499
       444553838        444578249        444602312        444626378       
444650410        444674311        444698138        444722003        444745798   
    444769483        444793087        444816771    427041553     437905623     
  438500357        444431837        444456388        444480859        444505127
       444529507        444553846        444578256        444602320       
444626386        444650428        444674329        444698146        444722011   
    444745806        444769491        444793095        444816789    427044201  
  437905631        438500464        444431845        444456396        444480867
       444505135        444529515        444553853        444578264       
444602338        444626394        444650436        444674337        444698153   
    444722029        444745814        444769509        444793103       
444816797    427044235     437905664        438500563        444431852       
444456404        444480875        444505143        444529523        444553861   
    444578272        444602346        444626402        444650444       
444674345        444698161        444722037        444745822        444769517   
    444793111        444816805    427048574     437905672        438500647     
  444431860        444456412        444480883        444505150        444529531
       444553879        444578280        444602353        444626410       
444650451        444674352        444698179        444722045        444745830   
    444769525        444793129        444816813    427050984     437905706     
  438500662        444431878        444456420        444480891        444505168
       444529549        444553887        444578298        444602361       
444626428        444650469        444674360        444698187        444722052   
    444745848        444769533        444793137        444816821    427053145  
  437905714        438500696        444431886        444456438        444480909
       444505176        444529556        444553903        444578306       
444602379        444626436        444650477        444674378        444698195   
    444722060        444745855        444769541        444793152       
444816839    427055280     437905748        438500753        444431894       
444456446        444480917        444505184        444529564        444553911   
    444578314        444602387        444626444        444650485       
444674386        444698203        444722078        444745863        444769558   
    444793160        444816847    427056528     437905797        438500779     
  444431902        444456453        444480925        444505192        444529572
       444553929        444578322        444602395        444626451       
444650493        444674394        444698211        444722086        444745871   
    444769566        444793178        444816854    427058284     437905821     
  438501074        444431910        444456461        444480933        444505200
       444529580        444553937        444578330        444602403       
444626469        444650501        444674402        444698229        444722094   
    444745889        444769574        444793186        444816862    427058433  
  437905896        438501157        444431928        444456479        444480941
       444505218        444529598        444553945        444578348       
444602411        444626477        444650519        444674410        444698237   
    444722102        444745897        444769582        444793194       
444816870    427058912     437905904        438501298        444431936       
444456487        444480958        444505226        444529606        444553952   
    444578355        444602429        444626485        444650527       
444674428        444698245        444722110        444745905        444769590   
    444793202        444816888    427061700     437905912        438501371     
  444431944        444456495        444480966        444505234        444529614
       444553960        444578363        444602437        444626493       
444650535        444674436        444698252        444722128        444745913   
    444769608        444793210        444816896    427065370     437905953     
  438501405        444431969        444456503        444480974        444505242
       444529622        444553978        444578371        444602445       
444626501        444650543        444674444        444698260        444722136   
    444745921        444769616        444793228        444816904    427067889  
  437906142        438501447        444431977        444456511        444480982
       444505259        444529630        444553986        444578397       
444602452        444626519        444650550        444674451        444698278   
    444722144        444745939        444769624        444793244       
444816912    427069901     437906175        438501546        444431985       
444456529        444480990        444505267        444529648        444553994   
    444578405        444602460        444626527        444650568       
444674469        444698286        444722151        444745947        444769632   
    444793251        444816920    427070685     437906209        438501579     
  444431993        444456537        444481006        444505275        444529655
       444554000        444578413        444602478        444626535       
444650576        444674477        444698294        444722169        444745954   
    444769640        444793269        444816938    427071964     437906324     
  438501678        444432009        444456545        444481014        444505283
       444529663        444554018        444578421        444602486       
444626543        444650584        444674485        444698302        444722177   
    444745962        444769657        444793277        444816946    427078647  
  437906332        438501785        444432017        444456552        444481022
       444505291        444529671        444554026        444578439       
444602494        444626550        444650592        444674493        444698310   
    444722185        444745970        444769665        444793285       
444816953    427078852     437906365        438501835        444432033       
444456560        444481030        444505309        444529689        444554034   
    444578447        444602502        444626568        444650600       
444674501        444698328        444722193        444745988        444769673   
    444793293        444816961    427081864     437906399        438501967     
  444432041        444456578        444481048        444505317        444529697
       444554042        444578454        444602510        444626576       
444650618        444674519        444698336        444722201        444745996   
    444769681        444793301        444816979    427082128     437906449     
  438501983        444432058        444456586        444481055        444505325
       444529705        444554059        444578462        444602528       
444626584        444650626        444674527        444698344        444722219   
    444746002        444769699        444793319        444816987    427083878  
  437906472        438502056        444432066        444456594        444481063
       444505333        444529713        444554067        444578470       
444602536        444626592        444650634        444674535        444698351   
    444722227        444746010        444769707        444793327       
444816995    427084587     437906597        438502072        444432074       
444456610        444481071        444505341        444529721        444554075   
    444578488        444602544        444626600        444650642       
444674543        444698369        444722235        444746028        444769715   
    444793335        444817001   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427088299     437906605        438502080        444432082       
444456628        444481089        444505358        444529747        444554083   
    444578496        444602551        444626618        444650659       
444674550        444698377        444722243        444746036        444769723   
    444793343        444817019    427090139     437906704        438502098     
  444432108        444456636        444481097        444505366        444529754
       444554091        444578504        444602569        444626626       
444650667        444674568        444698393        444722250        444746044   
    444769731        444793350        444817027    427090402     437906720     
  438502171        444432116        444456644        444481105        444505374
       444529762        444554117        444578512        444602577       
444626634        444650675        444674576        444698401        444722268   
    444746051        444769749        444793368        444817035    427090857  
  437906746        438502205        444432124        444456651        444481113
       444505382        444529770        444554125        444578520       
444602585        444626642        444650683        444674584        444698419   
    444722276        444746069        444769756        444793376       
444817043    427092606     437906795        438502221        444432132       
444456669        444481121        444505390        444529788        444554133   
    444578538        444602593        444626659        444650691       
444674592        444698427        444722284        444746077        444769764   
    444793384        444817050    427092697     437906811        438502247     
  444432140        444456677        444481139        444505408        444529796
       444554141        444578546        444602601        444626667       
444650709        444674600        444698435        444722292        444746085   
    444769772        444793392        444817068    427092796     437906936     
  438502270        444432157        444456685        444481147        444505416
       444529804        444554158        444578553        444602619       
444626675        444650717        444674618        444698443        444722300   
    444746093        444769780        444793400        444817076    427093141  
  437906944        438502304        444432165        444456693        444481154
       444505424        444529812        444554166        444578561       
444602627        444626683        444650725        444674626        444698450   
    444722318        444746101        444769798        444793418       
444817084    427093224     437907058        438502361        444432173       
444456719        444481162        444505432        444529820        444554174   
    444578579        444602635        444626691        444650741       
444674634        444698468        444722326        444746119        444769806   
    444793426        444817092    427093398     437907157        438502494     
  444432181        444456727        444481170        444505440        444529838
       444554182        444578587        444602643        444626709       
444650758        444674642        444698476        444722334        444746127   
    444769814        444793434        444817100    427095385     437907173     
  438502502        444432199        444456735        444481188        444505457
       444529846        444554190        444578595        444602650       
444626717        444650766        444674659        444698484        444722342   
    444746135        444769822        444793442        444817118    427095757  
  437907348        438502627        444432207        444456743        444481196
       444505465        444529853        444554208        444578603       
444602668        444626725        444650774        444674667        444698492   
    444722359        444746143        444769830        444793459       
444817126    427099205     437907355        438502668        444432215       
444456750        444481204        444505473        444529861        444554216   
    444578611        444602676        444626733        444650782       
444674675        444698500        444722367        444746150        444769848   
    444793467        444817134    427099940     437907439        438502759     
  444432223        444456768        444481212        444505481        444529879
       444554224        444578629        444602684        444626741       
444650790        444674683        444698518        444722375        444746168   
    444769855        444793475        444817142    427100995     437907454     
  438502791        444432231        444456776        444481220        444505499
       444529887        444554232        444578637        444602692       
444626758        444650808        444674691        444698526        444722383   
    444746176        444769863        444793483        444817159    427101209  
  437907462        438502817        444432249        444456784        444481238
       444505507        444529895        444554240        444578645       
444602700        444626766        444650816        444674709        444698534   
    444722391        444746184        444769871        444793491       
444817167    427101670     437907553        438502874        444432256       
444456792        444481253        444505515        444529903        444554257   
    444578660        444602718        444626774        444650824       
444674717        444698542        444722409        444746192        444769889   
    444793509        444817175    427101829     437907561        438502908     
  444432264        444456800        444481261        444505523        444529911
       444554265        444578678        444602726        444626782       
444650832        444674725        444698559        444722417        444746200   
    444769897        444793517        444817183    427102637     437907587     
  438503013        444432272        444456818        444481279        444505531
       444529929        444554273        444578686        444602734       
444626790        444650840        444674733        444698567        444722425   
    444746218        444769905        444793525        444817191    427104138  
  437907611        438503120        444432280        444456826        444481287
       444505549        444529937        444554281        444578694       
444602742        444626808        444650857        444674741        444698575   
    444722433        444746226        444769913        444793533       
444817209    427106992     437907660        438503203        444432298       
444456834        444481295        444505556        444529945        444554299   
    444578702        444602759        444626816        444650865       
444674758        444698583        444722441        444746234        444769921   
    444793541        444817217    427107750     437907678        438503237     
  444432306        444456842        444481303        444505564        444529952
       444554307        444578710        444602767        444626824       
444650873        444674766        444698591        444722458        444746242   
    444769939        444793558        444817225    427109939     437907744     
  438503344        444432314        444456859        444481311        444505572
       444529960        444554315        444578728        444602775       
444626840        444650881        444674774        444698609        444722466   
    444746259        444769947        444793566        444817233    427111521  
  437907777        438503450        444432322        444456867        444481329
       444505580        444529978        444554331        444578736       
444602783        444626857        444650899        444674782        444698617   
    444722474        444746267        444769954        444793574       
444817241    427113576     437907819        438503716        444432330       
444456875        444481337        444505606        444529986        444554349   
    444578744        444602791        444626865        444650907       
444674790        444698625        444722482        444746275        444769962   
    444793582        444817258    427114400     437907843        438503757     
  444432348        444456883        444481345        444505614        444529994
       444554356        444578751        444602809        444626873       
444650915        444674808        444698633        444722490        444746283   
    444769970        444793590        444817266    427114657     437908023     
  438503807        444432355        444456891        444481352        444505622
       444530000        444554364        444578769        444602817       
444626881        444650923        444674816        444698658        444722508   
    444746291        444769988        444793608        444817274    427116694  
  437908031        438503823        444432363        444456909        444481360
       444505630        444530018        444554372        444578777       
444602825        444626899        444650931        444674824        444698666   
    444722516        444746309        444769996        444793616       
444817282    427116819     437908155        438503872        444432371       
444456917        444481378        444505648        444530026        444554380   
    444578785        444602833        444626907        444650949       
444674832        444698674        444722524        444746317        444770002   
    444793624        444817290    427118468     437908312        438503930     
  444432389        444456925        444481386        444505655        444530034
       444554398        444578793        444602841        444626915       
444650956        444674840        444698682        444722532        444746325   
    444770010        444793632        444817308    427118690     437908338     
  438503948        444432397        444456933        444481394        444505663
       444530042        444554406        444578801        444602858       
444626923        444650964        444674857        444698690        444722540   
    444746333        444770028        444793640        444817316    427120423  
  437908437        438503955        444432405        444456941        444481402
       444505671        444530059        444554414        444578819       
444602866        444626931        444650972        444674865        444698708   
    444722557        444746341        444770036        444793657       
444817324    427121157     437908460        438504060        444432413       
444456958        444481410        444505689        444530067        444554422   
    444578827        444602874        444626949        444650980       
444674873        444698716        444722565        444746358        444770044   
    444793665        444817332    427122056     437908528        438504110     
  444432421        444456966        444481428        444505697        444530075
       444554430        444578835        444602882        444626956       
444650998        444674881        444698724        444722573        444746366   
    444770051        444793673        444817340    427122353     437908585     
  438504128        444432439        444456974        444481436        444505705
       444530083        444554455        444578843        444602890       
444626964        444651004        444674899        444698732        444722581   
    444746374        444770069        444793681        444817357    427127253  
  437908643        438504151        444432447        444456982        444481444
       444505713        444530091        444554463        444578850       
444602908        444626972        444651012        444674907        444698740   
    444722599        444746382        444770077        444793699       
444817365    427127360     437908668        438504219        444432454       
444456990        444481451        444505721        444530109        444554489   
    444578868        444602916        444626980        444651020       
444674915        444698757        444722607        444746390        444770085   
    444793707        444817373    427127683     437908676        438504292     
  444432462        444457006        444481469        444505739        444530117
       444554497        444578876        444602924        444626998       
444651038        444674923        444698765        444722615        444746408   
    444770093        444793715        444817381    427128962     437908692     
  438504334        444432470        444457014        444481477        444505747
       444530125        444554505        444578892        444602932       
444627004        444651046        444674931        444698773        444722623   
    444746416        444770101        444793723        444817399    427129283  
  437908700        438504433        444432488        444457048        444481485
       444505754        444530133        444554513        444578900       
444602940        444627012        444651053        444674949        444698781   
    444722631        444746424        444770119        444793731       
444817407    427129812     437908817        438504664        444432496       
444457055        444481493        444505762        444530141        444554521   
    444578918        444602957        444627020        444651061       
444674956        444698799        444722649        444746432        444770127   
    444793749        444817415    427132592     437908882        438504680     
  444432504        444457063        444481501        444505770        444530158
       444554539        444578926        444602965        444627038       
444651079        444674964        444698807        444722656        444746440   
    444770135        444793756        444817423    427138268     437908890     
  438504706        444432512        444457071        444481519        444505796
       444530166        444554547        444578934        444602973       
444627046        444651087        444674972        444698815        444722664   
    444746457        444770143        444793764        444817431    427140884  
  437908908        438504730        444432546        444457089        444481535
       444505804        444530174        444554554        444578942       
444602981        444627061        444651095        444674980        444698823   
    444722672        444746465        444770150        444793772       
444817449    427142518     437908932        438504870        444432553       
444457097        444481543        444505812        444530182        444554562   
    444578959        444602999        444627087        444651103       
444674998        444698831        444722680        444746473        444770168   
    444793780        444817456    427148846     437908981        438505059     
  444432561        444457105        444481550        444505820        444530190
       444554570        444578967        444603005        444627095       
444651111        444675003        444698849        444722706        444746499   
    444770176        444793798        444817464    427149638     437909021     
  438505083        444432579        444457113        444481568        444505838
       444530208        444554588        444578975        444603013       
444627103        444651129        444675011        444698856        444722714   
    444746507        444770184        444793806        444817472    427150073  
  437909047        438505091        444432587        444457121        444481576
       444505846        444530216        444554596        444578983       
444603021        444627111        444651137        444675029        444698864   
    444722722        444746515        444770192        444793814       
444817480    427152756     437909054        438505299        444432595       
444457139        444481584        444505853        444530224        444554604   
    444579007        444603039        444627129        444651145       
444675037        444698872        444722730        444746523        444770200   
    444793822        444817498    427154372     437909062        438505349     
  444432603        444457147        444481592        444505861        444530232
       444554612        444579015        444603047        444627137       
444651152        444675045        444698880        444722748        444746531   
    444770218        444793830        444817506    427156997     437909153     
  438505364        444432611        444457154        444481600        444505879
       444530240        444554620        444579023        444603054       
444627145        444651160        444675052        444698898        444722755   
    444746549        444770226        444793848        444817514    427157722  
  437909161        438505372        444432629        444457162        444481618
       444505887        444530257        444554638        444579031       
444603062        444627152        444651178        444675060        444698906   
    444722763        444746556        444770234        444793855       
444817522    427159025     437909179        438505489        444432637       
444457170        444481626        444505903        444530265        444554646   
    444579049        444603070        444627160        444651186       
444675078        444698914        444722771        444746564        444770242   
    444793863        444817530    427159108     437909278        438505521     
  444432645        444457196        444481634        444505911        444530273
       444554653        444579056        444603088        444627178       
444651194        444675086        444698922        444722789        444746572   
    444770259        444793871        444817548    427160460     437909302     
  438505661        444432652        444457204        444481642        444505929
       444530281        444554661        444579064        444603096       
444627186        444651202        444675094        444698930        444722797   
    444746580        444770267        444793889        444817555    427161823  
  437909401        438505828        444432660        444457212        444481659
       444505937        444530299        444554679        444579072       
444603104        444627194        444651210        444675102        444698948   
    444722805        444746598        444770275        444793897       
444817563    427162144     437909476        438505851        444432678       
444457238        444481667        444505945        444530307        444554687   
    444579080        444603112        444627202        444651228       
444675110        444698955        444722813        444746606        444770283   
    444793905        444817571    427162474     437909500        438505869     
  444432686        444457246        444481675        444505952        444530315
       444554695        444579098        444603120        444627210       
444651236        444675128        444698963        444722821        444746614   
    444770291        444793913        444817589    427164827     437909559     
  438505950        444432694        444457253        444481683        444505960
       444530323        444554703        444579106        444603138       
444627228        444651244        444675136        444698971        444722839   
    444746622        444770309        444793921        444817597    427165022  
  437909567        438505976        444432702        444457261        444481691
       444505978        444530331        444554711        444579114       
444603146        444627236        444651251        444675144        444698989   
    444722847        444746630        444770317        444793939       
444817613    427165626     437909583        438506099        444432710       
444457279        444481709        444505986        444530349        444554737   
    444579122        444603153        444627244        444651269       
444675151        444698997        444722854        444746648        444770325   
    444793947        444817621    427166616     437909591        438506107     
  444432728        444457287        444481717        444505994        444530356
       444554745        444579130        444603161        444627251       
444651277        444675169        444699011        444722862        444746655   
    444770333        444793954        444817639    427169123     437909617     
  438506115        444432736        444457295        444481725        444506000
       444530364        444554752        444579155        444603179       
444627269        444651285        444675177        444699029        444722870   
    444746663        444770341        444793962        444817647    427169412  
  437909633        438506214        444432744        444457303        444481733
       444506018        444530372        444554760        444579163       
444603187        444627277        444651293        444675185        444699037   
    444722888        444746671        444770358        444793970       
444817654    427171988     437909641        438506230        444432751       
444457311        444481741        444506026        444530380        444554778   
    444579171        444603195        444627285        444651301       
444675201        444699045        444722896        444746689        444770366   
    444793988        444817662    427174131     437909740        438506271     
  444432769        444457329        444481758        444506034        444530398
       444554786        444579189        444603203        444627293       
444651319        444675219        444699052        444722904        444746697   
    444770374        444793996        444817670    427174685     437909831     
  438506388        444432777        444457337        444481766        444506042
       444530406        444554794        444579197        444603211       
444627301        444651327        444675227        444699060        444722912   
    444746705        444770382        444794002        444817688    427175849  
  437909864        438506487        444432785        444457345        444481782
       444506059        444530414        444554810        444579205       
444603229        444627319        444651335        444675235        444699078   
    444722920        444746713        444770390        444794010       
444817696    427178736     437909898        438506537        444432793       
444457352        444481790        444506067        444530422        444554828   
    444579213        444603237        444627327        444651343       
444675243        444699086        444722938        444746721        444770408   
    444794028        444817704    427181086     437909906        438506545     
  444432801        444457360        444481808        444506075        444530448
       444554836        444579221        444603245        444627335       
444651350        444675250        444699094        444722946        444746739   
    444770416        444794036        444817712    427181631     437909922     
  438506644        444432819        444457378        444481816        444506083
       444530455        444554844        444579239        444603252       
444627343        444651368        444675268        444699102        444722953   
    444746747        444770424        444794044        444817720    427182159  
  437909955        438506677        444432827        444457386        444481824
       444506091        444530471        444554851        444579247       
444603260        444627350        444651376        444675276        444699110   
    444722961        444746754        444770432        444794051       
444817738    427183314     437910060        438506685        444432835       
444457394        444481832        444506109        444530489        444554869   
    444579254        444603278        444627368        444651384       
444675284        444699128        444722979        444746762        444770440   
    444794069        444817746   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427183942     437910102        438506693        444432843       
444457402        444481840        444506117        444530497        444554877   
    444579262        444603286        444627376        444651392       
444675292        444699136        444722987        444746770        444770457   
    444794077        444817753    427186333     437910110        438506727     
  444432876        444457410        444481857        444506125        444530505
       444554885        444579270        444603294        444627384       
444651400        444675300        444699144        444722995        444746788   
    444770465        444794085        444817761    427186440     437910136     
  438506743        444432884        444457428        444481865        444506133
       444530513        444554893        444579288        444603302       
444627392        444651418        444675318        444699151        444723001   
    444746796        444770473        444794093        444817779    427186796  
  437910177        438506800        444432892        444457436        444481873
       444506141        444530539        444554901        444579296       
444603310        444627400        444651426        444675326        444699169   
    444723019        444746804        444770481        444794101       
444817787    427189295     437910219        438506842        444432900       
444457444        444481881        444506158        444530547        444554919   
    444579304        444603328        444627418        444651434       
444675334        444699177        444723027        444746812        444770499   
    444794119        444817795    427189626     437910243        438506909     
  444432918        444457451        444481899        444506166        444530554
       444554927        444579312        444603336        444627426       
444651442        444675342        444699185        444723035        444746820   
    444770507        444794127        444817803    427192331     437910276     
  438506917        444432926        444457469        444481907        444506174
       444530562        444554935        444579320        444603344       
444627434        444651459        444675359        444699193        444723043   
    444746838        444770515        444794135        444817811    427194113  
  437910284        438507279        444432934        444457477        444481915
       444506182        444530570        444554943        444579338       
444603351        444627442        444651467        444675367        444699201   
    444723050        444746846        444770523        444794143       
444817829    427200597     437910318        438507410        444432942       
444457485        444481923        444506190        444530588        444554950   
    444579346        444603369        444627459        444651475       
444675375        444699219        444723068        444746853        444770531   
    444794150        444817837    427202064     437910334        438507428     
  444432959        444457493        444481931        444506208        444530596
       444554968        444579353        444603377        444627467       
444651483        444675383        444699227        444723076        444746861   
    444770549        444794168        444817845    427203559     437910359     
  438507469        444432967        444457501        444481949        444506216
       444530604        444554976        444579361        444603385       
444627475        444651491        444675391        444699235        444723084   
    444746879        444770556        444794176        444817852    427208616  
  437910367        438507535        444432975        444457519        444481956
       444506224        444530612        444554992        444579379       
444603393        444627483        444651509        444675409        444699243   
    444723092        444746887        444770564        444794184       
444817860    427210067     437910391        438507568        444432983       
444457527        444481964        444506232        444530620        444555007   
    444579387        444603401        444627491        444651517       
444675417        444699250        444723100        444746895        444770572   
    444794192        444817878    427211149     437910466        438507618     
  444432991        444457535        444481980        444506240        444530638
       444555015        444579395        444603419        444627509       
444651525        444675425        444699268        444723118        444746903   
    444770580        444794200        444817886    427211800     437910490     
  438507642        444433007        444457543        444481998        444506257
       444530646        444555023        444579403        444603427       
444627517        444651533        444675433        444699284        444723126   
    444746911        444770598        444794218        444817894    427211875  
  437910557        438507675        444433015        444457550        444482004
       444506265        444530653        444555049        444579411       
444603435        444627525        444651541        444675441        444699292   
    444723134        444746929        444770606        444794226       
444817902    427213715     437910581        438507774        444433023       
444457576        444482020        444506273        444530661        444555056   
    444579429        444603443        444627533        444651558       
444675458        444699300        444723142        444746937        444770614   
    444794234        444817910    427213889     437910615        438507865     
  444433031        444457584        444482038        444506281        444530679
       444555064        444579437        444603450        444627541       
444651566        444675466        444699318        444723159        444746945   
    444770622        444794242        444817928    427215637     437910656     
  438507907        444433049        444457592        444482046        444506299
       444530687        444555072        444579445        444603468       
444627558        444651574        444675474        444699326        444723167   
    444746952        444770630        444794267        444817936    427216031  
  437910722        438507931        444433056        444457600        444482053
       444506307        444530695        444555080        444579452       
444603476        444627566        444651582        444675482        444699334   
    444723175        444746960        444770648        444794275       
444817944    427218003     437910730        438507949        444433064       
444457618        444482061        444506315        444530703        444555098   
    444579460        444603484        444627574        444651590       
444675490        444699342        444723183        444746978        444770655   
    444794283        444817951    427219027     437910813        438508038     
  444433072        444457626        444482087        444506323        444530711
       444555106        444579478        444603492        444627582       
444651608        444675508        444699359        444723191        444746986   
    444770663        444794291        444817969    427225511     437910847     
  438508053        444433098        444457634        444482095        444506331
       444530729        444555122        444579486        444603500       
444627590        444651616        444675516        444699367        444723209   
    444746994        444770671        444794309        444817977    427226170  
  437910854        438508269        444433106        444457642        444482103
       444506349        444530737        444555130        444579494       
444603518        444627608        444651624        444675524        444699375   
    444723217        444747000        444770689        444794317       
444817985    427226527     437910912        438508293        444433122       
444457659        444482111        444506356        444530745        444555148   
    444579502        444603526        444627616        444651632       
444675532        444699383        444723225        444747018        444770697   
    444794325        444817993    427227137     437910946        438508368     
  444433130        444457667        444482129        444506364        444530752
       444555155        444579510        444603534        444627624       
444651640        444675540        444699391        444723233        444747026   
    444770705        444794333        444818009    427228200     437910987     
  438508400        444433148        444457675        444482137        444506372
       444530760        444555163        444579528        444603542       
444627632        444651657        444675557        444699409        444723241   
    444747034        444770713        444794341        444818017    427228580  
  437911019        438508467        444433155        444457683        444482145
       444506380        444530778        444555171        444579536       
444603559        444627640        444651665        444675565        444699417   
    444723258        444747042        444770721        444794358       
444818025    427229976     437911027        438508541        444433163       
444457691        444482152        444506398        444530786        444555189   
    444579544        444603567        444627657        444651673       
444675573        444699425        444723266        444747059        444770739   
    444794366        444818033    427232277     437911068        438508608     
  444433171        444457709        444482160        444506406        444530802
       444555197        444579551        444603575        444627673       
444651681        444675581        444699433        444723274        444747067   
    444770747        444794374        444818041    427233275     437911076     
  438508616        444433189        444457717        444482178        444506414
       444530810        444555205        444579569        444603583       
444627681        444651699        444675599        444699441        444723282   
    444747075        444770754        444794382        444818058    427235353  
  437911100        438508665        444433197        444457725        444482186
       444506422        444530828        444555213        444579577       
444603591        444627699        444651707        444675607        444699458   
    444723290        444747083        444770762        444794390       
444818066    427240254     437911167        438508673        444433205       
444457733        444482202        444506430        444530836        444555221   
    444579585        444603609        444627707        444651715       
444675615        444699466        444723308        444747091        444770770   
    444794408        444818082    427242037     437911209        438508814     
  444433213        444457741        444482210        444506448        444530844
       444555239        444579593        444603617        444627715       
444651723        444675623        444699474        444723316        444747109   
    444770788        444794416        444818090    427243563     437911233     
  438508871        444433221        444457758        444482228        444506455
       444530851        444555247        444579601        444603625       
444627723        444651731        444675631        444699482        444723324   
    444747117        444770796        444794424        444818108    427246806  
  437911241        438508970        444433239        444457766        444482244
       444506463        444530869        444555254        444579619       
444603633        444627731        444651749        444675649        444699490   
    444723332        444747125        444770804        444794432       
444818116    427247150     437911274        438509044        444433247       
444457774        444482251        444506471        444530877        444555262   
    444579627        444603641        444627749        444651756       
444675656        444699508        444723340        444747133        444770812   
    444794440        444818124    427248000     437911290        438509119     
  444433254        444457782        444482269        444506489        444530885
       444555270        444579635        444603658        444627756       
444651764        444675664        444699516        444723357        444747141   
    444770820        444794457        444818132    427248521     437911365     
  438509168        444433262        444457790        444482277        444506497
       444530893        444555288        444579643        444603666       
444627764        444651772        444675672        444699524        444723365   
    444747158        444770838        444794465        444818140    427248554  
  437911639        438509176        444433270        444457808        444482293
       444506505        444530901        444555296        444579650       
444603674        444627772        444651780        444675680        444699532   
    444723373        444747166        444770846        444794473       
444818157    427248687     437911647        438509184        444433288       
444457816        444482301        444506513        444530919        444555304   
    444579668        444603682        444627780        444651798       
444675698        444699540        444723381        444747174        444770853   
    444794481        444818165    427250022     437911688        438509218     
  444433296        444457824        444482319        444506521        444530927
       444555312        444579676        444603690        444627798       
444651806        444675706        444699557        444723399        444747182   
    444770861        444794499        444818173    427250170     437911738     
  438509416        444433304        444457832        444482327        444506539
       444530935        444555320        444579684        444603708       
444627806        444651814        444675714        444699565        444723407   
    444747190        444770879        444794507        444818181    427251210  
  437911787        438509457        444433320        444457840        444482335
       444506547        444530943        444555338        444579692       
444603716        444627814        444651822        444675722        444699573   
    444723415        444747208        444770887        444794515       
444818199    427252648     437911886        438509465        444433338       
444457857        444482343        444506554        444530950        444555346   
    444579700        444603724        444627822        444651830       
444675730        444699581        444723423        444747216        444770895   
    444794523        444818207    427254271     437911936        438509523     
  444433346        444457865        444482350        444506562        444530968
       444555353        444579718        444603732        444627830       
444651848        444675748        444699599        444723431        444747224   
    444770903        444794531        444818215    427254594     437911993     
  438509671        444433353        444457873        444482368        444506570
       444530976        444555361        444579726        444603740       
444627848        444651855        444675755        444699607        444723449   
    444747232        444770911        444794549        444818223    427255039  
  437912058        438509689        444433361        444457881        444482384
       444506588        444530984        444555379        444579734       
444603757        444627855        444651863        444675763        444699615   
    444723456        444747240        444770929        444794556       
444818231    427255591     437912074        438509697        444433379       
444457907        444482392        444506596        444530992        444555387   
    444579759        444603765        444627863        444651871       
444675771        444699623        444723464        444747257        444770937   
    444794564        444818249    427256888     437912165        438509747     
  444433387        444457915        444482400        444506604        444531008
       444555395        444579767        444603773        444627871       
444651889        444675789        444699631        444723472        444747265   
    444770945        444794572        444818256    427257266     437912199     
  438509754        444433395        444457923        444482418        444506612
       444531016        444555411        444579775        444603781       
444627889        444651897        444675797        444699649        444723480   
    444747273        444770952        444794580        444818264    427257878  
  437912249        438509762        444433403        444457931        444482426
       444506620        444531024        444555429        444579783       
444603799        444627897        444651905        444675805        444699656   
    444723498        444747281        444770960        444794598       
444818272    427258090     437912447        438509895        444433411       
444457949        444482434        444506638        444531032        444555437   
    444579791        444603807        444627905        444651913       
444675813        444699664        444723506        444747299        444770978   
    444794606        444818280    427260260     437912538        438509945     
  444433429        444457956        444482442        444506646        444531040
       444555445        444579809        444603815        444627913       
444651921        444675821        444699672        444723514        444747307   
    444770986        444794614        444818298    427262076     437912678     
  438510224        444433437        444457964        444482459        444506653
       444531057        444555452        444579817        444603823       
444627921        444651939        444675839        444699680        444723522   
    444747315        444770994        444794622        444818306    427263801  
  437912785        438510307        444433445        444457972        444482467
       444506661        444531065        444555460        444579825       
444603831        444627939        444651947        444675847        444699698   
    444723530        444747323        444771000        444794630       
444818314    427264403     437912843        438510356        444433452       
444457980        444482475        444506679        444531081        444555478   
    444579833        444603849        444627947        444651954       
444675854        444699706        444723548        444747331        444771018   
    444794648        444818322    427265707     437912959        438510380     
  444433460        444457998        444482483        444506687        444531099
       444555486        444579841        444603856        444627954       
444651962        444675862        444699714        444723555        444747349   
    444771026        444794655        444818330    427269758     437913148     
  438510430        444433478        444458004        444482491        444506695
       444531107        444555494        444579858        444603864       
444627962        444651970        444675870        444699722        444723563   
    444747356        444771034        444794663        444818348    427271945  
  437913189        438510539        444433486        444458012        444482509
       444506703        444531115        444555502        444579866       
444603872        444627970        444651988        444675888        444699730   
    444723571        444747364        444771042        444794671       
444818355    427275250     437913338        438510570        444433494       
444458020        444482517        444506711        444531123        444555510   
    444579874        444603880        444627988        444651996       
444675896        444699748        444723589        444747372        444771059   
    444794689        444818363    427276100     437913395        438510588     
  444433502        444458038        444482525        444506729        444531131
       444555528        444579882        444603898        444627996       
444652002        444675904        444699755        444723597        444747380   
    444771067        444794697        444818371    427276837     437913411     
  438510612        444433510        444458046        444482533        444506737
       444531149        444555536        444579890        444603906       
444628002        444652010        444675912        444699763        444723605   
    444747406        444771075        444794705        444818389    427277033  
  437913510        438510778        444433528        444458053        444482541
       444506745        444531156        444555544        444579908       
444603914        444628010        444652036        444675920        444699771   
    444723613        444747414        444771083        444794713       
444818397    427277207     437913528        438510810        444433536       
444458061        444482558        444506752        444531164        444555551   
    444579916        444603922        444628028        444652044       
444675938        444699789        444723621        444747422        444771091   
    444794721        444818405    427278783     437913627        438510828     
  444433544        444458079        444482566        444506760        444531172
       444555569        444579924        444603930        444628036       
444652051        444675946        444699797        444723639        444747448   
    444771109        444794739        444818413    427280037     437913643     
  438510901        444433551        444458087        444482574        444506778
       444531180        444555577        444579940        444603948       
444628044        444652069        444675953        444699805        444723647   
    444747455        444771117        444794747        444818421    427280086  
  437913841        438510950        444433569        444458095        444482582
       444506786        444531198        444555585        444579957       
444603955        444628051        444652077        444675961        444699813   
    444723654        444747463        444771125        444794754       
444818439    427283403     437913866        438511016        444433577       
444458103        444482590        444506794        444531206        444555593   
    444579965        444603963        444628069        444652085       
444675979        444699821        444723662        444747471        444771133   
    444794762        444818447    427283767     437914021        438511099     
  444433585        444458111        444482608        444506802        444531214
       444555601        444579973        444603971        444628077       
444652093        444675987        444699839        444723670        444747489   
    444771141        444794770        444818454    427283825     437914047     
  438511123        444433593        444458129        444482616        444506810
       444531222        444555619        444579981        444603989       
444628085        444652101        444675995        444699847        444723688   
    444747497        444771158        444794788        444818462    427285465  
  437914096        438511164        444433601        444458137        444482624
       444506828        444531230        444555627        444579999       
444603997        444628093        444652119        444676001        444699854   
    444723696        444747505        444771166        444794796       
444818470    427287586     437914104        438511222        444433619       
444458145        444482632        444506836        444531248        444555635   
    444580005        444604003        444628101        444652127       
444676019        444699862        444723704        444747513        444771174   
    444794804        444818488   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427290341     437914203        438511263        444433627       
444458152        444482640        444506844        444531255        444555643   
    444580013        444604011        444628119        444652135       
444676027        444699870        444723712        444747521        444771182   
    444794812        444818496    427294236     437914252        438511354     
  444433635        444458160        444482657        444506851        444531263
       444555650        444580021        444604029        444628127       
444652143        444676035        444699888        444723720        444747539   
    444771190        444794820        444818504    427297189     437914278     
  438511412        444433643        444458178        444482665        444506869
       444531289        444555668        444580039        444604037       
444628135        444652150        444676043        444699896        444723738   
    444747547        444771208        444794838        444818512    427297411  
  437914328        438511461        444433650        444458186        444482673
       444506877        444531297        444555676        444580047       
444604045        444628143        444652168        444676050        444699904   
    444723746        444747554        444771216        444794846       
444818520    427298310     437914336        438511503        444433668       
444458194        444482681        444506885        444531305        444555684   
    444580054        444604052        444628150        444652176       
444676068        444699912        444723753        444747562        444771224   
    444794853        444818538    427302666     437914369        438511511     
  444433676        444458202        444482699        444506893        444531313
       444555692        444580062        444604060        444628168       
444652184        444676076        444699920        444723761        444747570   
    444771232        444794861        444818546    427302906     437914377     
  438511560        444433684        444458210        444482707        444506901
       444531321        444555700        444580070        444604078       
444628176        444652192        444676084        444699938        444723779   
    444747588        444771240        444794879        444818553    427305719  
  437914484        438511685        444433692        444458228        444482715
       444506919        444531339        444555718        444580088       
444604086        444628184        444652200        444676092        444699946   
    444723787        444747596        444771257        444794887       
444818561    427305784     437914526        438535494        444433700       
444458244        444482723        444506927        444531347        444555726   
    444580096        444604094        444628192        444652218       
444676100        444699953        444723795        444747604        444771265   
    444794895        444818579    427308176     437914559        440631133     
  444433718        444458251        444482731        444506935        444531354
       444555734        444580104        444604102        444628200       
444652226        444676118        444699961        444723803        444747612   
    444771273        444794903        444818587    427309216     437914575     
  440634343        444433734        444458269        444482749        444506943
       444531362        444555742        444580112        444604110       
444628218        444652234        444676126        444699979        444723811   
    444747620        444771281        444794911        444818595    427309372  
  437914591        440639193        444433742        444458277        444482756
       444506950        444531370        444555767        444580120       
444604128        444628226        444652242        444676134        444699987   
    444723829        444747638        444771299        444794929       
444818603    427309828     437914625        440641272        444433759       
444458285        444482764        444506968        444531388        444555775   
    444580138        444604136        444628234        444652259       
444676142        444699995        444723837        444747646        444771307   
    444794937        444818611    427309869     437914682        440649127     
  444433767        444458293        444482772        444506976        444531396
       444555783        444580146        444604144        444628242       
444652267        444676159        444700009        444723852        444747653   
    444771315        444794945        444818629    427312194     437914690     
  440655140        444433775        444458301        444482780        444506984
       444531404        444555791        444580153        444604151       
444628259        444652275        444676167        444700017        444723860   
    444747661        444771323        444794952        444818637    427312210  
  437914815        440683928        444433783        444458319        444482798
       444506992        444531412        444555809        444580161       
444604169        444628267        444652283        444676175        444700025   
    444723878        444747679        444771331        444794960       
444818645    427313747     437914963        440692333        444433791       
444458327        444482814        444507008        444531420        444555817   
    444580179        444604177        444628275        444652291       
444676183        444700033        444723886        444747687        444771349   
    444794978        444818652    427315429     437915077        440699791     
  444433809        444458335        444482822        444507016        444531438
       444555825        444580187        444604185        444628283       
444652309        444676191        444700041        444723894        444747695   
    444771356        444794986        444818660    427315726     437915085     
  440727121        444433817        444458343        444482830        444507024
       444531446        444555833        444580195        444604193       
444628291        444652317        444676209        444700058        444723902   
    444747703        444771364        444794994        444818678    427316096  
  437915143        440734556        444433825        444458368        444482848
       444507032        444531453        444555841        444580203       
444604201        444628309        444652325        444676217        444700066   
    444723910        444747711        444771372        444795009       
444818686    427316211     437915150        440762987        444433833       
444458376        444482855        444507040        444531461        444555866   
    444580211        444604219        444628317        444652333       
444676225        444700074        444723928        444747729        444771380   
    444795017        444818694    427318191     437915267        440880292     
  444433841        444458384        444482863        444507057        444531479
       444555874        444580229        444604227        444628325       
444652341        444676233        444700082        444723936        444747737   
    444771398        444795025        444818702    427320692     437915283     
  440940831        444433858        444458392        444482871        444507065
       444531487        444555882        444580237        444604235       
444628333        444652358        444676241        444700090        444723944   
    444747745        444771406        444795033        444818710    427323381  
  438244444        440940856        444433866        444458400        444482889
       444507073        444531495        444555890        444580245       
444604243        444628341        444652366        444676266        444700108   
    444723951        444747752        444771414        444795041       
444818728    427323605     438247249        440965341        444433874       
444458418        444482897        444507081        444531503        444555908   
    444580252        444604250        444628358        444652374       
444676274        444700116        444723969        444747760        444771422   
    444795058        444818736    427326053     438249583        441010113     
  444433882        444458426        444482905        444507099        444531511
       444555916        444580260        444604268        444628366       
444652382        444676282        444700124        444723977        444747778   
    444771430        444795066        444818744    427326558     438253858     
  441023520        444433890        444458434        444482921        444507107
       444531529        444555924        444580278        444604276       
444628374        444652390        444676290        444700132        444723985   
    444747786        444771448        444795074        444818751    427326699  
  438261927        441034691        444433908        444458442        444482939
       444507115        444531537        444555932        444580286       
444604284        444628382        444652408        444676308        444700157   
    444724009        444747794        444771455        444795082       
444818769    427327648     438263949        441074697        444433916       
444458459        444482947        444507123        444531545        444555940   
    444580294        444604292        444628390        444652416       
444676316        444700165        444724017        444747802        444771463   
    444795090        444818777    427329966     438268740        441195096     
  444433924        444458467        444482954        444507131        444531552
       444555957        444580302        444604300        444628408       
444652424        444676324        444700173        444724025        444747810   
    444771471        444795108        444818785    427331152     438269391     
  441659927        444433932        444458475        444482962        444507149
       444531560        444555965        444580310        444604318       
444628416        444652432        444676332        444700181        444724033   
    444747828        444771489        444795116        444818793    427333356  
  438270027        441677663        444433940        444458483        444482970
       444507156        444531586        444555973        444580328       
444604326        444628424        444652440        444676340        444700199   
    444724041        444747836        444771497        444795124       
444818801    427333950     438271850        441694163        444433957       
444458491        444482988        444507164        444531594        444555981   
    444580336        444604334        444628432        444652457       
444676357        444700207        444724058        444747844        444771505   
    444795132        444818819    427334222     438274789        441699204     
  444433965        444458509        444482996        444507172        444531602
       444555999        444580344        444604342        444628440       
444652465        444676365        444700215        444724066        444747851   
    444771513        444795140        444818827    427334339     438278368     
  441880531        444433973        444458517        444483002        444507180
       444531610        444556005        444580351        444604359       
444628457        444652473        444676373        444700223        444724074   
    444747869        444771521        444795157        444818835    427334438  
  438279770        441926854        444433981        444458525        444483010
       444507198        444531628        444556013        444580369       
444604367        444628465        444652481        444676381        444700231   
    444724082        444747877        444771539        444795165       
444818843    427334875     438279945        442055711        444433999       
444458533        444483028        444507206        444531636        444556021   
    444580377        444604375        444628473        444652499       
444676399        444700249        444724090        444747885        444771547   
    444795173        444818850    427335369     438280141        442106118     
  444434005        444458541        444483036        444507214        444531644
       444556039        444580385        444604383        444628481       
444652507        444676407        444700256        444724108        444747893   
    444771554        444795181        444818868    427336698     438285090     
  442198487        444434013        444458558        444483044        444507222
       444531651        444556047        444580393        444604391       
444628499        444652515        444676415        444700264        444724116   
    444747901        444771562        444795199        444818876    427338736  
  438285652        442278735        444434021        444458566        444483051
       444507230        444531669        444556054        444580419       
444604409        444628507        444652523        444676423        444700272   
    444724124        444747919        444771570        444795207       
444818884    427339155     438288102        442294690        444434039       
444458574        444483077        444507248        444531677        444556062   
    444580427        444604417        444628515        444652531       
444676431        444700280        444724132        444747927        444771596   
    444795215        444818892    427340302     438289399        442317186     
  444434047        444458582        444483085        444507255        444531685
       444556070        444580435        444604425        444628523       
444652549        444676449        444700298        444724140        444747935   
    444771604        444795223        444818900    427342142     438289613     
  442320156        444434054        444458590        444483093        444507263
       444531693        444556088        444580443        444604433       
444628531        444652556        444676456        444700306        444724157   
    444747943        444771612        444795231        444818918    427343462  
  438293532        442456828        444434062        444458608        444483101
       444507271        444531701        444556096        444580450       
444604441        444628549        444652564        444676464        444700314   
    444724165        444747950        444771620        444795249       
444818926    427343470     438293581        442695201        444434070       
444458616        444483119        444507289        444531719        444556104   
    444580468        444604458        444628556        444652572       
444676472        444700322        444724173        444747968        444771638   
    444795256        444818934    427347125     438294043        443068077     
  444434088        444458624        444483127        444507297        444531727
       444556112        444580476        444604466        444628564       
444652580        444676480        444700330        444724181        444747976   
    444771646        444795264        444818942    427347588     438294969     
  443161617        444434096        444458640        444483135        444507305
       444531735        444556120        444580484        444604474       
444628572        444652598        444676498        444700348        444724199   
    444747984        444771653        444795272        444818959    427348826  
  438295933        443189550        444434104        444458657        444483143
       444507313        444531743        444556138        444580492       
444604482        444628580        444652606        444676506        444700355   
    444724207        444747992        444771661        444795280       
444818967    427353735     438297384        443216825        444434112       
444458665        444483150        444507321        444531750        444556146   
    444580500        444604490        444628598        444652614       
444676514        444700363        444724215        444748008        444771679   
    444795298        444818975    427356480     438299240        443219829     
  444434120        444458673        444483168        444507339        444531768
       444556153        444580518        444604508        444628606       
444652622        444676522        444700371        444724223        444748016   
    444771687        444795306        444818983    427356589     438301954     
  443347448        444434138        444458681        444483176        444507347
       444531776        444556161        444580526        444604516       
444628614        444652630        444676530        444700389        444724231   
    444748024        444771695        444795314        444818991    427357900  
  438303513        443464706        444434146        444458699        444483184
       444507354        444531784        444556179        444580534       
444604524        444628622        444652648        444676548        444700397   
    444724249        444748032        444771703        444795322       
444819007    427357918     438306342        443474838        444434153       
444458707        444483192        444507362        444531792        444556187   
    444580542        444604532        444628630        444652655       
444676555        444700405        444724256        444748040        444771711   
    444795330        444819015    427359211     438308355        443485834     
  444434161        444458715        444483200        444507370        444531800
       444556195        444580559        444604540        444628648       
444652663        444676563        444700413        444724264        444748057   
    444771729        444795348        444819023    427361118     438312613     
  443487848        444434179        444458723        444483218        444507388
       444531818        444556203        444580567        444604557       
444628655        444652671        444676571        444700421        444724272   
    444748065        444771737        444795355        444819031    427363387  
  438313439        443492418        444434187        444458731        444483226
       444507396        444531826        444556211        444580575       
444604565        444628663        444652689        444676589        444700439   
    444724280        444748073        444771745        444795363       
444819049    427365689     438314528        443493127        444434195       
444458749        444483234        444507412        444531834        444556229   
    444580583        444604573        444628671        444652697       
444676597        444700447        444724298        444748081        444771752   
    444795371        444819056    427368279     438314544        443504279     
  444434203        444458756        444483242        444507420        444531842
       444556237        444580591        444604581        444628697       
444652705        444676605        444700454        444724306        444748099   
    444771760        444795389        444819064    427371125     438314627     
  443509096        444434211        444458764        444483259        444507438
       444531859        444556245        444580609        444604599       
444628705        444652713        444676613        444700462        444724314   
    444748107        444771778        444795397        444819072    427373196  
  438317679        443509302        444434229        444458772        444483267
       444507446        444531867        444556252        444580617       
444604607        444628713        444652721        444676621        444700470   
    444724322        444748115        444771786        444795405       
444819080    427381678     438317810        443510599        444434237       
444458780        444483275        444507453        444531875        444556260   
    444580625        444604615        444628721        444652739       
444676639        444700488        444724330        444748123        444771794   
    444795413        444819098    427382874     438319949        443510938     
  444434245        444458798        444483283        444507461        444531883
       444556278        444580633        444604623        444628739       
444652747        444676647        444700496        444724348        444748131   
    444771802        444795421        444819106    427390166     438323347     
  443511902        444434252        444458806        444483291        444507479
       444531891        444556286        444580641        444604631       
444628747        444652754        444676654        444700504        444724355   
    444748149        444771810        444795439        444819114    427390711  
  438323438        443532130        444434260        444458814        444483309
       444507487        444531909        444556294        444580658       
444604649        444628754        444652762        444676662        444700512   
    444724371        444748156        444771828        444795447       
444819122    427391370     438326100        443538574        444434278       
444458822        444483317        444507495        444531917        444556302   
    444580666        444604656        444628762        444652788       
444676670        444700520        444724389        444748164        444771836   
    444795454        444819130    427392139     438327090        443562046     
  444434286        444458830        444483325        444507511        444531925
       444556310        444580674        444604664        444628770       
444652796        444676688        444700538        444724397        444748172   
    444771844        444795462        444819148    427394127     438331803     
  443564141        444434294        444458848        444483333        444507529
       444531933        444556328        444580682        444604672       
444628788        444652804        444676696        444700546        444724405   
    444748180        444771851        444795470        444819155    427397054  
  438334435        443569595        444434302        444458855        444483341
       444507537        444531941        444556336        444580690       
444604680        444628796        444652812        444676704        444700553   
    444724413        444748198        444771869        444795488       
444819163    427397328     438334682        443570064        444434310       
444458863        444483358        444507545        444531958        444556344   
    444580708        444604698        444628804        444652820       
444676712        444700561        444724421        444748206        444771877   
    444795496        444819171    427398375     438334864        443570932     
  444434328        444458871        444483366        444507552        444531966
       444556351        444580716        444604706        444628812       
444652838        444676720        444700579        444724439        444748214   
    444771885        444795504        444819189    427398656     438335838     
  443576210        444434336        444458889        444483374        444507560
       444531974        444556369        444580724        444604714       
444628820        444652846        444676738        444700587        444724447   
    444748222        444771893        444795512        444819197    427399936  
  438336026        443578380        444434344        444458897        444483382
       444507578        444531982        444556377        444580732       
444604722        444628838        444652853        444676746        444700595   
    444724454        444748230        444771901        444795520       
444819205    427401328     438336158        443578448        444434351       
444458905        444483390        444507586        444531990        444556385   
    444580740        444604730        444628846        444652861       
444676753        444700603        444724462        444748248        444771919   
    444795538        444819213   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427402912     438341620        443581103        444434369       
444458913        444483408        444507594        444532006        444556393   
    444580757        444604748        444628853        444652879       
444676761        444700611        444724470        444748255        444771927   
    444795546        444819221    427403571     438341661        443584768     
  444434377        444458921        444483416        444507602        444532014
       444556401        444580765        444604755        444628861       
444652887        444676779        444700629        444724488        444748263   
    444771935        444795553        444819239    427404215     438341703     
  443585245        444434385        444458939        444483424        444507610
       444532022        444556419        444580773        444604763       
444628879        444652895        444676787        444700637        444724496   
    444748271        444771943        444795561        444819247    427406335  
  438343519        443587373        444434393        444458947        444483432
       444507628        444532030        444556427        444580781       
444604771        444628887        444652903        444676795        444700645   
    444724504        444748289        444771950        444795579       
444819254    427408802     438343527        443588991        444434401       
444458954        444483440        444507636        444532048        444556435   
    444580799        444604789        444628895        444652911       
444676803        444700652        444724512        444748297        444771968   
    444795587        444819262    427411624     438344152        443589072     
  444434419        444458962        444483457        444507644        444532055
       444556443        444580807        444604797        444628903       
444652929        444676811        444700660        444724520        444748305   
    444771976        444795595        444819270    427414271     438345563     
  443589593        444434427        444458970        444483465        444507651
       444532063        444556450        444580815        444604805       
444628911        444652937        444676829        444700678        444724538   
    444748313        444771984        444795603        444819288    427417555  
  438346983        443592050        444434435        444458988        444483473
       444507669        444532071        444556468        444580823       
444604813        444628937        444652945        444676837        444700686   
    444724546        444748321        444771992        444795611       
444819296    427418579     438348005        443593058        444434443       
444458996        444483481        444507677        444532089        444556476   
    444580831        444604821        444628945        444652952       
444676845        444700694        444724553        444748339        444772008   
    444795629        444819304    427419627     438348161        443593322     
  444434450        444459002        444483499        444507685        444532105
       444556484        444580856        444604839        444628952       
444652960        444676852        444700702        444724561        444748347   
    444772016        444795637        444819312    427420575     438348310     
  443593355        444434468        444459028        444483507        444507693
       444532113        444556492        444580864        444604847       
444628960        444652978        444676860        444700710        444724579   
    444748354        444772024        444795645        444819320    427423462  
  438350894        443594114        444434476        444459036        444483515
       444507701        444532121        444556500        444580872       
444604854        444628978        444652986        444676878        444700728   
    444724587        444748362        444772032        444795652       
444819338    427424395     438351520        443598982        444434484       
444459044        444483523        444507719        444532139        444556518   
    444580880        444604862        444628994        444652994       
444676886        444700736        444724595        444748370        444772040   
    444795660        444819346    427424817     438351629        443599774     
  444434492        444459069        444483531        444507727        444532147
       444556526        444580898        444604870        444629000       
444653018        444676894        444700744        444724603        444748388   
    444772057        444795678        444819353    427425368     438351975     
  443600499        444434500        444459077        444483549        444507735
       444532154        444556534        444580906        444604888       
444629018        444653026        444676902        444700751        444724611   
    444748396        444772065        444795686        444819361    427427968  
  438352692        443600721        444434518        444459085        444483556
       444507743        444532162        444556542        444580914       
444604896        444629026        444653034        444676910        444700769   
    444724629        444748404        444772073        444795694       
444819379    427429303     438353476        443604822        444434526       
444459093        444483564        444507750        444532170        444556567   
    444580922        444604904        444629034        444653042       
444676928        444700777        444724637        444748412        444772081   
    444795702        444819387    427433727     438353500        443606504     
  444434534        444459101        444483572        444507768        444532188
       444556575        444580930        444604912        444629042       
444653059        444676936        444700785        444724645        444748420   
    444772099        444795710        444819395    427434675     438353831     
  443607221        444434542        444459119        444483580        444507776
       444532196        444556583        444580948        444604920       
444629059        444653067        444676944        444700793        444724652   
    444748438        444772107        444795728        444819403    427436803  
  438358186        443609722        444434559        444459127        444483598
       444507784        444532204        444556591        444580955       
444604938        444629067        444653075        444676951        444700801   
    444724660        444748446        444772115        444795736       
444819411    427437264     438358590        443611173        444434567       
444459135        444483606        444507792        444532212        444556609   
    444580963        444604946        444629075        444653083       
444676969        444700819        444724678        444748453        444772123   
    444795744        444819429    427439666     438359051        443615570     
  444434583        444459143        444483614        444507800        444532220
       444556617        444580971        444604953        444629083       
444653091        444676985        444700827        444724686        444748461   
    444772131        444795751        444819437    427439815     438359317     
  443617261        444434591        444459168        444483622        444507818
       444532238        444556625        444580989        444604961       
444629091        444653109        444676993        444700835        444724694   
    444748479        444772149        444795769        444819445    427441621  
  438359986        443617311        444434609        444459176        444483630
       444507826        444532246        444556633        444580997       
444604979        444629109        444653117        444677009        444700850   
    444724702        444748487        444772156        444795777       
444819452    427443999     438362204        443618251        444434617       
444459184        444483648        444507834        444532253        444556641   
    444581003        444604987        444629117        444653125       
444677017        444700868        444724710        444748495        444772164   
    444795785        444819460    427449186     438363319        443627187     
  444434625        444459192        444483655        444507842        444532261
       444556658        444581011        444604995        444629125       
444653133        444677025        444700876        444724728        444748503   
    444772172        444795793        444819478    427451745     438365587     
  443628680        444434633        444459200        444483663        444507859
       444532279        444556666        444581029        444605000       
444629133        444653141        444677033        444700884        444724736   
    444748511        444772180        444795801        444819486    427452347  
  438366437        443633896        444434641        444459218        444483671
       444507867        444532287        444556674        444581037       
444605018        444629141        444653158        444677041        444700892   
    444724744        444748529        444772198        444795819       
444819494    427456462     438366536        443634258        444434658       
444459226        444483697        444507875        444532295        444556682   
    444581045        444605026        444629158        444653166       
444677058        444700900        444724751        444748537        444772206   
    444795827        444819502    427457429     438368342        443635073     
  444434666        444459234        444483705        444507883        444532311
       444556690        444581052        444605034        444629166       
444653174        444677066        444700918        444724769        444748545   
    444772214        444795835        444819510    427457577     438371080     
  443636105        444434674        444459242        444483713        444507891
       444532329        444556708        444581060        444605059       
444629174        444653182        444677074        444700926        444724777   
    444748552        444772222        444795843        444819528    427457684  
  438371569        443642772        444434682        444459259        444483721
       444507909        444532337        444556716        444581078       
444605067        444629182        444653190        444677082        444700934   
    444724785        444748560        444772230        444795850       
444819536    427458369     438371957        443644976        444434690       
444459267        444483739        444507917        444532345        444556724   
    444581086        444605075        444629190        444653208       
444677090        444700942        444724793        444748578        444772248   
    444795868        444819544    427458872     438374258        443648332     
  444434708        444459275        444483747        444507925        444532352
       444556732        444581094        444605083        444629208       
444653216        444677108        444700959        444724801        444748586   
    444772255        444795876        444819551    427460696     438375032     
  443654165        444434716        444459283        444483754        444507933
       444532360        444556740        444581102        444605091       
444629216        444653224        444677116        444700967        444724819   
    444748594        444772263        444795884        444819569    427463195  
  438378119        443654447        444434724        444459291        444483762
       444507941        444532378        444556757        444581110       
444605109        444629224        444653232        444677124        444700975   
    444724827        444748602        444772271        444795892       
444819577    427466016     438378978        443655303        444434740       
444459309        444483770        444507958        444532386        444556765   
    444581128        444605117        444629232        444653240       
444677132        444700983        444724835        444748610        444772289   
    444795900        444819585    427467006     438379166        443658430     
  444434757        444459317        444483788        444507966        444532394
       444556773        444581136        444605125        444629240       
444653257        444677140        444700991        444724843        444748628   
    444772297        444795918        444819593    427467402     438381048     
  443660279        444434765        444459341        444483804        444507974
       444532402        444556799        444581144        444605133       
444629257        444653265        444677157        444701015        444724850   
    444748636        444772305        444795926        444819601    427469606  
  438381840        443660857        444434773        444459358        444483812
       444507982        444532410        444556807        444581151       
444605141        444629265        444653273        444677165        444701023   
    444724868        444748644        444772313        444795942       
444819619    427472014     438385288        443672001        444434781       
444459366        444483820        444507990        444532428        444556815   
    444581169        444605158        444629273        444653281       
444677173        444701031        444724876        444748651        444772321   
    444795959        444819627    427474317     438385783        443683461     
  444434799        444459374        444483838        444508006        444532436
       444556823        444581177        444605166        444629281       
444653299        444677181        444701049        444724884        444748669   
    444772339        444795967        444819635    427478177     438386039     
  443683545        444434807        444459382        444483846        444508014
       444532451        444556831        444581185        444605174       
444629299        444653307        444677199        444701056        444724892   
    444748677        444772347        444795975        444819643    427478516  
  438386302        443689153        444434823        444459390        444483853
       444508022        444532469        444556849        444581193       
444605182        444629307        444653315        444677207        444701064   
    444724900        444748685        444772354        444795983       
444819650    427478839     438388522        443689880        444434831       
444459408        444483861        444508030        444532477        444556856   
    444581201        444605190        444629315        444653323       
444677215        444701072        444724918        444748693        444772362   
    444795991        444819668    427479399     438388647        443691894     
  444434849        444459416        444483879        444508048        444532485
       444556864        444581219        444605208        444629323       
444653331        444677223        444701080        444724926        444748701   
    444772370        444796007        444819676    427482625     438388787     
  443704432        444434856        444459424        444483887        444508055
       444532493        444556872        444581227        444605216       
444629331        444653349        444677231        444701098        444724934   
    444748719        444772388        444796015        444819684    427482674  
  438389769        443704648        444434864        444459432        444483895
       444508063        444532501        444556880        444581235       
444605224        444629349        444653356        444677249        444701106   
    444724942        444748727        444772396        444796023       
444819692    427483631     438390171        443709290        444434872       
444459440        444483903        444508071        444532519        444556898   
    444581243        444605232        444629356        444653364       
444677256        444701114        444724959        444748735        444772404   
    444796031        444819700    427484670     438390692        443712468     
  444434880        444459457        444483911        444508089        444532527
       444556914        444581250        444605240        444629364       
444653372        444677264        444701122        444724967        444748743   
    444772412        444796049        444819718    427485594     438390759     
  443717350        444434898        444459465        444483929        444508097
       444532535        444556922        444581268        444605257       
444629372        444653380        444677272        444701130        444724975   
    444748750        444772420        444796056        444819726    427485800  
  438390890        443722020        444434906        444459473        444483945
       444508105        444532543        444556930        444581276       
444605265        444629380        444653398        444677280        444701148   
    444724983        444748768        444772438        444796064       
444819734    427488556     438391104        443732102        444434914       
444459499        444483952        444508113        444532550        444556948   
    444581284        444605273        444629398        444653406       
444677298        444701155        444724991        444748776        444772446   
    444796072        444819742    427488895     438392326        443735956     
  444434922        444459507        444483960        444508121        444532568
       444556963        444581292        444605281        444629406       
444653414        444677306        444701163        444725006        444748784   
    444772453        444796080        444819759    427494620     438392870     
  443741756        444434930        444459515        444483978        444508139
       444532576        444556971        444581300        444605299       
444629414        444653422        444677314        444701171        444725014   
    444748792        444772461        444796098        444819767    427495981  
  438392920        443746250        444434948        444459523        444483986
       444508147        444532584        444556989        444581318       
444605307        444629422        444653430        444677322        444701189   
    444725022        444748800        444772479        444796106       
444819775    427496534     438393316        443753744        444434955       
444459531        444483994        444508154        444532592        444556997   
    444581326        444605315        444629430        444653448       
444677330        444701197        444725030        444748818        444772487   
    444796114        444819783    427497680     438393597        443756655     
  444434963        444459549        444484000        444508162        444532600
       444557003        444581334        444605323        444629448       
444653455        444677348        444701205        444725048        444748826   
    444772495        444796122        444819791    427498720     438394264     
  443756846        444434971        444459556        444484018        444508170
       444532618        444557011        444581342        444605331       
444629455        444653463        444677363        444701213        444725055   
    444748834        444772503        444796130        444819809    427499066  
  438394280        443760913        444434989        444459564        444484026
       444508204        444532626        444557029        444581359       
444605349        444629463        444653471        444677371        444701221   
    444725063        444748842        444772511        444796148       
444819817    427501606     438394348        443761580        444434997       
444459572        444484034        444508212        444532634        444557037   
    444581367        444605356        444629471        444653489       
444677389        444701239        444725071        444748859        444772529   
    444796155        444819825    427502000     438394462        443766209     
  444435002        444459580        444484042        444508220        444532642
       444557045        444581375        444605364        444629489       
444653497        444677397        444701247        444725089        444748867   
    444772537        444796163        444819833    427502026     438394496     
  443766670        444435010        444459598        444484059        444508238
       444532659        444557052        444581383        444605372       
444629497        444653505        444677405        444701254        444725097   
    444748875        444772545        444796171        444819841    427502919  
  438394934        443767132        444435028        444459606        444484067
       444508246        444532667        444557060        444581391       
444605380        444629505        444653513        444677413        444701262   
    444725105        444748883        444772552        444796189       
444819858    427503636     438395121        443772280        444435036       
444459614        444484075        444508253        444532675        444557078   
    444581409        444605398        444629513        444653521       
444677421        444701270        444725113        444748891        444772560   
    444796197        444819866    427506563     438395303        443775275     
  444435044        444459622        444484083        444508261        444532683
       444557086        444581417        444605406        444629521       
444653539        444677439        444701288        444725121        444748909   
    444772578        444796205        444819874    427508486     438395584     
  443775655        444435051        444459630        444484091        444508279
       444532691        444557094        444581425        444605414       
444629539        444653547        444677447        444701296        444725139   
    444748917        444772586        444796213        444819882    427511845  
  438395733        443776323        444435069        444459648        444484109
       444508287        444532709        444557102        444581433       
444605422        444629547        444653554        444677454        444701304   
    444725147        444748925        444772594        444796221       
444819890    427512736     438395782        443779079        444435077       
444459655        444484117        444508295        444532717        444557128   
    444581441        444605430        444629554        444653562       
444677462        444701312        444725154        444748933        444772602   
    444796239        444819908    427513536     438395816        443784608     
  444435085        444459663        444484125        444508303        444532725
       444557136        444581458        444605448        444629562       
444653570        444677470        444701320        444725162        444748941   
    444772610        444796247        444819916    427514104     438396756     
  443787163        444435093        444459671        444484133        444508311
       444532733        444557144        444581466        444605455       
444629570        444653588        444677488        444701338        444725170   
    444748958        444772628        444796254        444819924    427514856  
  438397077        443789060        444435101        444459689        444484141
       444508329        444532741        444557151        444581474       
444605463        444629588        444653596        444677496        444701353   
    444725188        444748966        444772636        444796262       
444819932    427515994     438397499        443790456        444435127       
444459697        444484158        444508337        444532758        444557169   
    444581482        444605471        444629596        444653604       
444677504        444701361        444725196        444748974        444772644   
    444796270        444819940   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427517495     438397978        443790753        444435135       
444459705        444484166        444508345        444532766        444557177   
    444581490        444605489        444629604        444653612       
444677512        444701379        444725204        444748982        444772651   
    444796288        444819957    427518428     438398042        443800545     
  444435150        444459713        444484174        444508352        444532774
       444557185        444581508        444605497        444629612       
444653620        444677520        444701387        444725220        444748990   
    444772669        444796296        444819965    427518592     438398075     
  443802814        444435168        444459721        444484182        444508360
       444532782        444557193        444581516        444605505       
444629620        444653638        444677538        444701395        444725238   
    444749006        444772677        444796304        444819973    427520630  
  438398109        443809082        444435176        444459739        444484190
       444508378        444532790        444557201        444581524       
444605513        444629638        444653646        444677546        444701403   
    444725246        444749014        444772685        444796312       
444819981    427522149     438398158        443809108        444435184       
444459747        444484208        444508386        444532808        444557219   
    444581532        444605521        444629646        444653653       
444677553        444701411        444725253        444749022        444772693   
    444796320        444819999    427522651     438398174        443809124     
  444435200        444459754        444484216        444508394        444532816
       444557227        444581540        444605539        444629653       
444653661        444677561        444701429        444725261        444749030   
    444772701        444796338        444820005    427523279     438398182     
  443809447        444435218        444459762        444484224        444508402
       444532824        444557235        444581557        444605554       
444629661        444653679        444677579        444701437        444725279   
    444749048        444772719        444796346        444820013    427525431  
  438398547        443810791        444435226        444459770        444484232
       444508410        444532832        444557243        444581565       
444605562        444629679        444653687        444677587        444701445   
    444725287        444749055        444772727        444796353       
444820021    427526249     438398620        443818794        444435234       
444459788        444484240        444508428        444532840        444557250   
    444581573        444605570        444629687        444653695       
444677595        444701452        444725295        444749063        444772735   
    444796361        444820039    427527965     438398638        443818893     
  444435242        444459796        444484257        444508436        444532857
       444557268        444581581        444605588        444629695       
444653703        444677603        444701460        444725303        444749071   
    444772743        444796379        444820047    427530654     438398786     
  443832175        444435259        444459804        444484265        444508444
       444532865        444557276        444581599        444605596       
444629703        444653711        444677611        444701478        444725311   
    444749089        444772750        444796387        444820054    427532908  
  438398828        443834999        444435275        444459812        444484273
       444508451        444532873        444557284        444581607       
444605604        444629711        444653729        444677629        444701486   
    444725329        444749097        444772768        444796395       
444820062    427533047     438398844        443836846        444435291       
444459820        444484281        444508469        444532881        444557292   
    444581615        444605612        444629729        444653737       
444677637        444701494        444725337        444749105        444772776   
    444796403        444820070    427533740     438398976        443842067     
  444435309        444459838        444484299        444508477        444532899
       444557300        444581623        444605620        444629737       
444653745        444677645        444701502        444725345        444749113   
    444772784        444796411        444820088    427536396     438398984     
  443842265        444435317        444459846        444484307        444508485
       444532907        444557318        444581631        444605638       
444629745        444653752        444677652        444701510        444725352   
    444749121        444772792        444796429        444820096    427536537  
  438399032        443843032        444435325        444459853        444484315
       444508493        444532915        444557326        444581649       
444605646        444629752        444653760        444677660        444701528   
    444725360        444749139        444772800        444796437       
444820104    427536966     438399156        443844964        444435333       
444459879        444484323        444508501        444532923        444557334   
    444581656        444605653        444629760        444653778       
444677678        444701536        444725378        444749147        444772818   
    444796445        444820112    427537899     438399164        443851076     
  444435341        444459887        444484331        444508519        444532931
       444557342        444581664        444605661        444629778       
444653786        444677686        444701544        444725386        444749154   
    444772826        444796452        444820120    427539341     438399206     
  443851621        444435358        444459895        444484349        444508527
       444532949        444557359        444581672        444605679       
444629786        444653794        444677694        444701551        444725394   
    444749162        444772834        444796460        444820138    427540331  
  438399313        443859913        444435366        444459903        444484356
       444508535        444532956        444557367        444581680       
444605687        444629794        444653802        444677702        444701569   
    444725402        444749170        444772842        444796478       
444820146    427541958     438399339        443863964        444435374       
444459911        444484364        444508543        444532964        444557375   
    444581698        444605695        444629802        444653810       
444677710        444701577        444725410        444749188        444772859   
    444796486        444820153    427547823     438399396        443884242     
  444435382        444459929        444484372        444508550        444532972
       444557383        444581706        444605703        444629810       
444653828        444677728        444701585        444725428        444749196   
    444772867        444796494        444820161    427551262     438399446     
  443894308        444435390        444459937        444484380        444508568
       444532980        444557391        444581714        444605711       
444629828        444653836        444677736        444701593        444725436   
    444749204        444772875        444796502        444820179    427561287  
  438399453        443897475        444435408        444459945        444484398
       444508576        444532998        444557409        444581722       
444605729        444629836        444653844        444677744        444701601   
    444725444        444749212        444772883        444796510       
444820187    427562558     438399479        443900410        444435416       
444459952        444484406        444508584        444533004        444557417   
    444581730        444605737        444629844        444653851       
444677751        444701619        444725451        444749220        444772891   
    444796528        444820195    427562749     438399503        443913900     
  444435424        444459960        444484414        444508592        444533012
       444557425        444581748        444605745        444629851       
444653869        444677769        444701627        444725469        444749238   
    444772909        444796536        444820203    427565882     438399537     
  443920061        444435432        444459978        444484422        444508600
       444533020        444557433        444581755        444605752       
444629869        444653877        444677777        444701635        444725477   
    444749246        444772917        444796544        444820211    427565965  
  438399644        443920723        444435440        444459986        444484430
       444508618        444533038        444557441        444581763       
444605760        444629877        444653885        444677785        444701643   
    444725485        444749253        444772925        444796551       
444820229    427567383     438399727        443925888        444435457       
444459994        444484448        444508626        444533053        444557458   
    444581771        444605778        444629885        444653893       
444677793        444701650        444725493        444749261        444772933   
    444796569        444820237    427568852     438399834        443928361     
  444435465        444460000        444484455        444508634        444533061
       444557466        444581789        444605786        444629893       
444653901        444677801        444701668        444725501        444749279   
    444772941        444796577        444820245    427574181     438399867     
  443936885        444435473        444460018        444484463        444508642
       444533079        444557474        444581797        444605794       
444629901        444653919        444677819        444701676        444725519   
    444749287        444772958        444796585        444820252    427575691  
  438399909        443938139        444435481        444460026        444484471
       444508659        444533087        444557482        444581805       
444605802        444629919        444653927        444677827        444701684   
    444725527        444749295        444772966        444796593       
444820260    427577143     438399941        443939384        444435507       
444460034        444484489        444508667        444533095        444557490   
    444581813        444605810        444629927        444653935       
444677835        444701692        444725535        444749303        444772974   
    444796601        444820278    427579693     438399958        443941208     
  444435515        444460042        444484497        444508675        444533103
       444557508        444581821        444605828        444629935       
444653943        444677843        444701700        444725543        444749311   
    444772982        444796619        444820286    427580832     438399990     
  443945407        444435523        444460059        444484505        444508683
       444533111        444557516        444581839        444605836       
444629950        444653950        444677850        444701718        444725550   
    444749329        444772990        444796627        444820294    427581392  
  438400012        443957519        444435531        444460067        444484513
       444508691        444533129        444557524        444581847       
444605844        444629968        444653968        444677868        444701726   
    444725568        444749337        444773006        444796635       
444820302    427582713     438400251        443973243        444435549       
444460075        444484521        444508709        444533137        444557532   
    444581854        444605851        444629976        444653976       
444677876        444701734        444725576        444749345        444773014   
    444796643        444820310    427585278     438400319        443975149     
  444435556        444460083        444484539        444508717        444533145
       444557540        444581862        444605869        444629984       
444653984        444677884        444701742        444725584        444749352   
    444773022        444796650        444820328    427586599     438400418     
  443993316        444435564        444460091        444484547        444508725
       444533152        444557557        444581870        444605877       
444629992        444653992        444677892        444701759        444725592   
    444749360        444773030        444796668        444820336    427588934  
  438400483        444004816        444435572        444460109        444484554
       444508733        444533160        444557565        444581888       
444605885        444630008        444654008        444677900        444701767   
    444725600        444749378        444773048        444796676       
444820344    427589692     438400541        444008718        444435580       
444460117        444484562        444508741        444533186        444557573   
    444581896        444605893        444630016        444654016       
444677918        444701775        444725618        444749386        444773055   
    444796684        444820351    427590765     438400640        444008940     
  444435598        444460125        444484570        444508758        444533194
       444557581        444581904        444605901        444630024       
444654024        444677926        444701783        444725626        444749394   
    444773063        444796692        444820369    427591144     438400731     
  444010151        444435606        444460133        444484588        444508766
       444533202        444557599        444581912        444605927       
444630032        444654032        444677934        444701791        444725634   
    444749402        444773071        444796700        444820377    427592019  
  438400749        444039705        444435614        444460141        444484596
       444508774        444533210        444557607        444581920       
444605935        444630040        444654040        444677942        444701809   
    444725642        444749410        444773089        444796718       
444820385    427592522     438400871        444040802        444435622       
444460158        444484604        444508782        444533228        444557615   
    444581938        444605943        444630057        444654057       
444677959        444701817        444725659        444749428        444773097   
    444796726        444820393    427593280     438400905        444072565     
  444435630        444460166        444484612        444508790        444533236
       444557623        444581946        444605950        444630065       
444654065        444677967        444701825        444725667        444749436   
    444773105        444796734        444820401    427594361     438400954     
  444095327        444435648        444460174        444484620        444508808
       444533244        444557631        444581953        444605968       
444630073        444654073        444677975        444701833        444725675   
    444749444        444773113        444796742        444820419    427594601  
  438400988        444096085        444435655        444460182        444484638
       444508816        444533251        444557649        444581961       
444605976        444630081        444654081        444677983        444701841   
    444725683        444749451        444773121        444796759       
444820427    427598164     438401002        444096788        444435663       
444460190        444484646        444508824        444533269        444557656   
    444581979        444605984        444630099        444654099       
444677991        444701858        444725691        444749469        444773139   
    444796767        444820435    427598354     438401085        444096960     
  444435671        444460208        444484661        444508832        444533277
       444557664        444581987        444605992        444630107       
444654107        444678007        444701866        444725709        444749477   
    444773147        444796775        444820443    427599667     438401127     
  444097083        444435689        444460216        444484679        444508840
       444533285        444557672        444581995        444606008       
444630115        444654115        444678015        444701882        444725717   
    444749485        444773154        444796783        444820450    427603139  
  438401309        444106181        444435697        444460224        444484687
       444508857        444533301        444557680        444582001       
444606016        444630123        444654123        444678023        444701890   
    444725725        444749493        444773162        444796809       
444820468    427603345     438401358        444111280        444435705       
444460232        444484695        444508873        444533319        444557698   
    444582019        444606024        444630131        444654131       
444678031        444701908        444725733        444749501        444773170   
    444796817        444820476    427603840     438401457        444111371     
  444435713        444460240        444484703        444508881        444533327
       444557706        444582027        444606032        444630149       
444654149        444678049        444701916        444725741        444749519   
    444773188        444796825        444820484    427606322     438401481     
  444112890        444435739        444460257        444484711        444508899
       444533335        444557714        444582035        444606040       
444630156        444654156        444678056        444701924        444725758   
    444749527        444773196        444796833        444820492    427606801  
  438401564        444113013        444435747        444460265        444484729
       444508907        444533343        444557722        444582043       
444606057        444630164        444654164        444678064        444701932   
    444725766        444749535        444773204        444796841       
444820500    427607064     438401572        444113963        444435754       
444460273        444484737        444508915        444533350        444557730   
    444582050        444606065        444630172        444654172       
444678072        444701940        444725774        444749543        444773212   
    444796858        444820518    427607924     438401606        444114243     
  444435762        444460281        444484745        444508923        444533368
       444557748        444582068        444606073        444630180       
444654180        444678080        444701957        444725782        444749550   
    444773220        444796866        444820526    427608930     438401622     
  444119135        444435770        444460299        444484752        444508931
       444533376        444557755        444582076        444606081       
444630198        444654198        444678098        444701965        444725790   
    444749568        444773238        444796874        444820534    427610738  
  438401689        444122899        444435788        444460307        444484760
       444508949        444533384        444557771        444582084       
444606099        444630206        444654206        444678106        444701973   
    444725808        444749576        444773246        444796882       
444820542    427614391     438401697        444123319        444435796       
444460315        444484778        444508956        444533392        444557789   
    444582092        444606107        444630214        444654214       
444678114        444701981        444725816        444749584        444773253   
    444796890        444820559    427614508     438401705        444124960     
  444435804        444460323        444484786        444508964        444533400
       444557797        444582100        444606115        444630222       
444654222        444678122        444701999        444725824        444749592   
    444773261        444796908        444820567    427617386     438401788     
  444125777        444435812        444460331        444484794        444508972
       444533418        444557805        444582118        444606123       
444630230        444654230        444678130        444702005        444725832   
    444749600        444773279        444796916        444820575    427617923  
  438401796        444125827        444435820        444460349        444484802
       444508980        444533426        444557813        444582126       
444606131        444630248        444654248        444678148        444702013   
    444725840        444749618        444773287        444796924       
444820583    427619853     438401820        444128094        444435838       
444460356        444484810        444508998        444533434        444557821   
    444582134        444606149        444630255        444654255       
444678155        444702021        444725857        444749626        444773295   
    444796932        444820591    427620026     438401861        444129514     
  444435846        444460364        444484828        444509004        444533442
       444557839        444582142        444606156        444630263       
444654263        444678163        444702039        444725865        444749634   
    444773303        444796940        444820609    427620117     438401879     
  444130538        444435853        444460372        444484836        444509012
       444533459        444557854        444582159        444606164       
444630271        444654271        444678171        444702047        444725873   
    444749642        444773311        444796957        444820617    427620125  
  438402042        444130637        444435861        444460398        444484844
       444509020        444533467        444557870        444582167       
444606172        444630289        444654289        444678189        444702054   
    444725881        444749659        444773329        444796965       
444820625    427620638     438402067        444131072        444435879       
444460406        444484851        444509038        444533475        444557888   
    444582175        444606180        444630297        444654297       
444678197        444702062        444725899        444749667        444773337   
    444796973        444820633    427621339     438402083        444132377     
  444435887        444460414        444484869        444509046        444533483
       444557896        444582183        444606198        444630305       
444654305        444678205        444702070        444725907        444749675   
    444773345        444796981        444820641    427621834     438402117     
  444136030        444435895        444460422        444484877        444509053
       444533491        444557904        444582191        444606206       
444630313        444654313        444678213        444702088        444725915   
    444749683        444773352        444796999        444820658    427622279  
  438402166        444139232        444435903        444460430        444484885
       444509061        444533509        444557912        444582209       
444606214        444630321        444654321        444678221        444702096   
    444725923        444749691        444773360        444797005       
444820666    427622626     438402174        444145122        444435911       
444460455        444484893        444509079        444533517        444557920   
    444582217        444606222        444630339        444654339       
444678239        444702104        444725931        444749709        444773378   
    444797013        444820674   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427622980     438402216        444148951        444435929       
444460463        444484901        444509087        444533525        444557938   
    444582225        444606230        444630347        444654347       
444678247        444702112        444725949        444749717        444773386   
    444797021        444820682    427626122     438402224        444150312     
  444435937        444460471        444484919        444509095        444533533
       444557946        444582233        444606248        444630354       
444654354        444678254        444702120        444725956        444749725   
    444773394        444797039        444820690    427626759     438402257     
  444151914        444435945        444460489        444484927        444509111
       444533541        444557953        444582241        444606255       
444630362        444654362        444678262        444702138        444725964   
    444749733        444773402        444797047        444820708    427628078  
  438402331        444159602        444435952        444460497        444484935
       444509129        444533558        444557961        444582258       
444606263        444630370        444654370        444678270        444702146   
    444725972        444749741        444773410        444797054       
444820716    427628128     438402364        444162028        444435960       
444460505        444484943        444509137        444533566        444557979   
    444582266        444606289        444630388        444654388       
444678288        444702153        444725980        444749758        444773428   
    444797062        444820724    427628136     438402422        444163273     
  444435978        444460513        444484950        444509145        444533574
       444557987        444582274        444606305        444630396       
444654396        444678296        444702161        444725998        444749766   
    444773436        444797070        444820732    427630074     438402448     
  444170377        444435986        444460521        444484968        444509152
       444533582        444557995        444582282        444606313       
444630404        444654404        444678304        444702179        444726004   
    444749774        444773444        444797088        444820740    427631478  
  438402521        444170955        444435994        444460539        444484976
       444509160        444533590        444558001        444582290       
444606321        444630412        444654412        444678312        444702187   
    444726012        444749782        444773451        444797096       
444820757    427634399     438402547        444171524        444436000       
444460547        444484984        444509178        444533608        444558019   
    444582308        444606339        444630420        444654420       
444678320        444702195        444726020        444749790        444773469   
    444797104        444820765    427634712     438402612        444173405     
  444436018        444460554        444484992        444509186        444533616
       444558027        444582316        444606347        444630438       
444654438        444678338        444702203        444726038        444749808   
    444773477        444797112        444820773    427636337     438402679     
  444173579        444436026        444460562        444485007        444509194
       444533624        444558035        444582324        444606354       
444630446        444654446        444678353        444702211        444726046   
    444749816        444773485        444797120        444820781    427642160  
  438402760        444175392        444436034        444460570        444485015
       444509202        444533632        444558043        444582332       
444606362        444630453        444654453        444678361        444702229   
    444726053        444749824        444773493        444797138       
444820799    427642277     438402794        444177869        444436042       
444460588        444485023        444509228        444533640        444558050   
    444582340        444606370        444630461        444654461       
444678379        444702237        444726061        444749832        444773501   
    444797146        444820807    427646013     438402828        444179618     
  444436059        444460596        444485031        444509236        444533657
       444558068        444582357        444606388        444630479       
444654479        444678387        444702245        444726079        444749840   
    444773519        444797153        444820815    427646146     438402927     
  444180327        444436067        444460604        444485049        444509244
       444533665        444558076        444582365        444606396       
444630487        444654487        444678395        444702252        444726087   
    444749857        444773527        444797161        444820823    427647318  
  438402976        444181549        444436075        444460612        444485056
       444509251        444533673        444558084        444582373       
444606412        444630495        444654495        444678403        444702260   
    444726095        444749865        444773535        444797179       
444820831    427649652     438403073        444182653        444436083       
444460620        444485064        444509269        444533681        444558092   
    444582381        444606420        444630503        444654503       
444678411        444702278        444726103        444749873        444773543   
    444797187        444820849    427650791     438403156        444183305     
  444436091        444460638        444485072        444509277        444533699
       444558100        444582399        444606438        444630511       
444654511        444678429        444702286        444726111        444749881   
    444773550        444797195        444820856    427652649     438403222     
  444184485        444436109        444460646        444485080        444509285
       444533707        444558118        444582407        444606446       
444630529        444654529        444678437        444702294        444726129   
    444749899        444773568        444797203        444820864    427653035  
  438403289        444190276        444436117        444460653        444485098
       444509293        444533715        444558126        444582415       
444606453        444630537        444654537        444678445        444702302   
    444726137        444749907        444773576        444797211       
444820872    427653548     438403321        444199061        444436125       
444460661        444485106        444509301        444533723        444558134   
    444582423        444606461        444630545        444654545       
444678452        444702310        444726145        444749915        444773584   
    444797229        444820880    427654082     438403339        444200356     
  444436133        444460679        444485114        444509319        444533731
       444558142        444582431        444606479        444630552       
444654552        444678460        444702328        444726152        444749923   
    444773592        444797237        444820898    427655279     438403396     
  444200372        444436141        444460687        444485122        444509327
       444533749        444558159        444582449        444606487       
444630560        444654560        444678478        444702336        444726160   
    444749931        444773600        444797245        444820906    427659396  
  438403420        444201248        444436166        444460695        444485130
       444509335        444533756        444558167        444582456       
444606495        444630578        444654578        444678486        444702344   
    444726178        444749949        444773618        444797252       
444820914    427659636     438403446        444203533        444436174       
444460703        444485148        444509343        444533764        444558175   
    444582464        444606511        444630586        444654586       
444678494        444702351        444726186        444749956        444773626   
    444797260        444820922    427660790     438403479        444205389     
  444436182        444460711        444485155        444509350        444533772
       444558183        444582472        444606529        444630594       
444654594        444678502        444702369        444726194        444749964   
    444773634        444797278        444820930    427663034     438403586     
  444208342        444436190        444460729        444485163        444509368
       444533780        444558191        444582480        444606537       
444630602        444654602        444678510        444702377        444726202   
    444749972        444773642        444797286        444820948    427666912  
  438403594        444213342        444436208        444460737        444485171
       444509376        444533798        444558209        444582506       
444606545        444630610        444654628        444678528        444702385   
    444726210        444749998        444773659        444797294       
444820955    427667241     438403750        444214340        444436216       
444460745        444485197        444509384        444533806        444558217   
    444582514        444606552        444630628        444654636       
444678536        444702393        444726228        444750004        444773667   
    444797302        444820963    427668322     438403776        444217566     
  444436224        444460752        444485205        444509392        444533822
       444558225        444582522        444606560        444630636       
444654644        444678544        444702401        444726236        444750012   
    444773675        444797310        444820971    427668355     438403800     
  444220339        444436232        444460760        444485213        444509400
       444533830        444558233        444582530        444606578       
444630644        444654651        444678551        444702419        444726244   
    444750020        444773683        444797328        444820989    427669676  
  438403883        444226831        444436240        444460778        444485221
       444509418        444533848        444558241        444582548       
444606586        444630651        444654669        444678569        444702427   
    444726251        444750038        444773691        444797336       
444820997    427669775     438403891        444231138        444436257       
444460786        444485239        444509426        444533855        444558258   
    444582563        444606594        444630669        444654677       
444678577        444702435        444726269        444750046        444773709   
    444797344        444821003    427669916     438403917        444243869     
  444436265        444460794        444485247        444509434        444533863
       444558266        444582571        444606602        444630677       
444654685        444678585        444702443        444726277        444750053   
    444773717        444797351        444821011    427671813     438403966     
  444246128        444436273        444460802        444485254        444509442
       444533871        444558274        444582589        444606610       
444630685        444654693        444678593        444702450        444726285   
    444750061        444773725        444797369        444821029    427672662  
  438404030        444247118        444436281        444460810        444485262
       444509459        444533889        444558282        444582597       
444606628        444630693        444654701        444678601        444702468   
    444726293        444750079        444773733        444797377       
444821037    427672670     438404089        444250963        444436299       
444460828        444485270        444509467        444533897        444558290   
    444582605        444606636        444630701        444654719       
444678619        444702476        444726301        444750087        444773741   
    444797385        444821045    427672829     438404121        444251458     
  444436307        444460836        444485288        444509475        444533905
       444558308        444582613        444606644        444630719       
444654727        444678627        444702484        444726319        444750095   
    444773758        444797393        444821052    427675285     438404188     
  444257216        444436315        444460844        444485296        444509483
       444533913        444558316        444582621        444606651       
444630727        444654735        444678635        444702492        444726327   
    444750103        444773766        444797401        444821060    427675749  
  438404279        444260954        444436323        444460851        444485304
       444509491        444533921        444558324        444582639       
444606669        444630735        444654743        444678643        444702500   
    444726335        444750111        444773774        444797419       
444821078    427676317     438404311        444273759        444436331       
444460869        444485312        444509509        444533939        444558332   
    444582647        444606677        444630743        444654750       
444678650        444702518        444726343        444750129        444773782   
    444797427        444821086    427677315     438404469        444291686     
  444436349        444460877        444485320        444509517        444533947
       444558340        444582654        444606693        444630750       
444654768        444678668        444702526        444726350        444750137   
    444773790        444797435        444821094    427678537     438404527     
  444310049        444436356        444460885        444485338        444509525
       444533954        444558357        444582662        444606701       
444630768        444654776        444678676        444702534        444726368   
    444750145        444773808        444797443        444821102    427680657  
  438404543        444313712        444436364        444460893        444485346
       444509533        444533962        444558365        444582670       
444606719        444630776        444654784        444678684        444702542   
    444726376        444750152        444773816        444797450       
444821110    427681366     438404576        444319503        444436372       
444460901        444485361        444509541        444533970        444558373   
    444582688        444606727        444630784        444654792       
444678692        444702559        444726384        444750160        444773824   
    444797468        444821128    427683370     438404659        444360234     
  444436380        444460919        444485379        444509558        444533988
       444558381        444582696        444606735        444630792       
444654800        444678700        444702567        444726392        444750178   
    444773832        444797476        444821136    427685474     438404675     
  444360416        444436398        444460927        444485387        444509566
       444533996        444558399        444582704        444606743       
444630800        444654818        444678718        444702575        444726400   
    444750186        444773840        444797484        444821144    427686886  
  438404717        444363519        444436406        444460935        444485395
       444509574        444534002        444558407        444582712       
444606750        444630818        444654826        444678726        444702583   
    444726418        444750194        444773857        444797492       
444821151    427686993     438404741        444364277        444436414       
444460943        444485403        444509582        444534010        444558415   
    444582720        444606768        444630826        444654834       
444678734        444702591        444726426        444750202        444773865   
    444797500        444821169    427687561     438404790        444411664     
  444436422        444460950        444485411        444509590        444534028
       444558423        444582738        444606776        444630834       
444654842        444678759        444702609        444726434        444750210   
    444773873        444797518        444821177    427687991     438404832     
  444411672        444436430        444460968        444485429        444509608
       444534036        444558431        444582746        444606784       
444630842        444654859        444678767        444702617        444726442   
    444750228        444773881        444797526        444821185    427688247  
  438404899        444411680        444436448        444460976        444485437
       444509616        444534044        444558449        444582753       
444606792        444630859        444654867        444678775        444702625   
    444726459        444750236        444773899        444797534       
444821193    427690003     438404972        444411698        444436455       
444460984        444485445        444509624        444534051        444558456   
    444582761        444606800        444630867        444654875       
444678783        444702633        444726467        444750244        444773907   
    444797542        444821201    427690185     438405011        444411706     
  444436463        444460992        444485452        444509640        444534069
       444558464        444582779        444606818        444630883       
444654883        444678791        444702641        444726475        444750251   
    444773915        444797559        444821219    427691464     438405169     
  444411714        444436471        444461008        444485460        444509657
       444534077        444558472        444582787        444606826       
444630891        444654891        444678809        444702658        444726483   
    444750269        444773923        444797567        444821227    427692199  
  438405185        444411722        444436489        444461016        444485478
       444509665        444534085        444558480        444582795       
444606834        444630909        444654909        444678817        444702666   
    444726491        444750277        444773931        444797575       
444821235    427693981     438405268        444411730        444436497       
444461024        444485486        444509673        444534093        444558498   
    444582803        444606842        444630917        444654917       
444678825        444702674        444726509        444750285        444773949   
    444797583        444821243    427694724     438405276        444411755     
  444436505        444461032        444485494        444509681        444534101
       444558506        444582811        444606859        444630925       
444654925        444678833        444702682        444726517        444750293   
    444773956        444797591        444821250    427697818     438405292     
  444411763        444436513        444461040        444485502        444509699
       444534119        444558514        444582829        444606867       
444630933        444654933        444678841        444702690        444726525   
    444750301        444773964        444797609        444821268    427700943  
  438405300        444411771        444436521        444461057        444485510
       444509707        444534127        444558522        444582837       
444606875        444630941        444654941        444678858        444702708   
    444726533        444750319        444773972        444797617       
444821276    427701651     438405342        444411797        444436539       
444461065        444485528        444509715        444534135        444558530   
    444582845        444606883        444630958        444654958       
444678866        444702724        444726541        444750327        444773980   
    444797625        444821284    427703137     438405474        444411805     
  444436547        444461073        444485536        444509723        444534143
       444558548        444582852        444606891        444630966       
444654966        444678874        444702732        444726558        444750335   
    444773998        444797633        444821292    427703178     438405508     
  444411813        444436554        444461099        444485544        444509731
       444534150        444558555        444582860        444606909       
444630974        444654974        444678882        444702740        444726566   
    444750343        444774004        444797641        444821300    427703491  
  438405540        444411821        444436562        444461107        444485551
       444509749        444534168        444558571        444582878       
444606917        444630982        444654982        444678890        444702757   
    444726574        444750350        444774012        444797658       
444821318    427703954     438405557        444411847        444436570       
444461115        444485569        444509756        444534176        444558589   
    444582886        444606925        444630990        444654990       
444678908        444702765        444726582        444750368        444774020   
    444797666        444821326    427706429     438405599        444411854     
  444436588        444461123        444485577        444509764        444534184
       444558597        444582894        444606933        444631006       
444655013        444678916        444702773        444726590        444750376   
    444774038        444797674        444821334    427708219     438405755     
  444411862        444436596        444461131        444485585        444509772
       444534192        444558605        444582902        444606941       
444631014        444655021        444678924        444702781        444726608   
    444750384        444774046        444797682        444821342    427708862  
  438405763        444411870        444436604        444461149        444485593
       444509780        444534200        444558613        444582910       
444606958        444631022        444655039        444678932        444702799   
    444726616        444750392        444774053        444797690       
444821359    427709753     438405789        444411888        444436612       
444461156        444485601        444509798        444534218        444558621   
    444582928        444606966        444631030        444655047       
444678940        444702807        444726624        444750400        444774061   
    444797708        444821367    427709951     438405888        444411896     
  444436620        444461164        444485619        444509806        444534234
       444558639        444582936        444606974        444631048       
444655054        444678957        444702815        444726632        444750418   
    444774079        444797716        444821375    427712625     438405896     
  444411904        444436638        444461172        444485627        444509814
       444534242        444558647        444582944        444606982       
444631055        444655062        444678965        444702823        444726640   
    444750426        444774087        444797724        444821383    427712971  
  438406043        444411912        444436646        444461180        444485635
       444509830        444534259        444558654        444582951       
444606990        444631063        444655070        444678973        444702831   
    444726657        444750434        444774095        444797732       
444821409    427715495     438406159        444411920        444436653       
444461198        444485643        444509848        444534267        444558662   
    444582969        444607006        444631071        444655088       
444678981        444702849        444726665        444750442        444774103   
    444797740        444821417   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427720545     438406241        444411938        444436661       
444461206        444485650        444509855        444534275        444558670   
    444582977        444607014        444631089        444655096       
444678999        444702856        444726673        444750459        444774111   
    444797757        444821425    427722459     438406274        444411946     
  444436679        444461214        444485668        444509863        444534283
       444558688        444582985        444607022        444631105       
444655104        444679005        444702864        444726681        444750467   
    444774129        444797765        444821433    427723085     438406332     
  444411953        444436687        444461222        444485676        444509871
       444534291        444558696        444582993        444607030       
444631113        444655112        444679013        444702872        444726699   
    444750475        444774137        444797773        444821441    427725593  
  438406340        444411961        444436695        444461230        444485684
       444509889        444534309        444558704        444583009       
444607048        444631121        444655120        444679021        444702880   
    444726707        444750483        444774145        444797781       
444821458    427726708     438406449        444411979        444436711       
444461248        444485692        444509897        444534317        444558712   
    444583017        444607055        444631139        444655138       
444679039        444702898        444726715        444750491        444774152   
    444797799        444821466    427728381     438406456        444411987     
  444436729        444461255        444485700        444509905        444534325
       444558720        444583025        444607063        444631147       
444655146        444679047        444702906        444726723        444750509   
    444774160        444797807        444821474    427731609     438406464     
  444411995        444436737        444461263        444485718        444509921
       444534333        444558738        444583033        444607071       
444631154        444655153        444679054        444702914        444726731   
    444750517        444774178        444797815        444821482    427734819  
  438406571        444412001        444436745        444461271        444485734
       444509939        444534341        444558753        444583041       
444607089        444631162        444655161        444679062        444702922   
    444726749        444750525        444774186        444797823       
444821490    427736095     438406613        444412019        444436752       
444461289        444485742        444509947        444534358        444558761   
    444583058        444607097        444631170        444655179       
444679070        444702930        444726756        444750533        444774194   
    444797831        444821508    427737556     438406639        444412027     
  444436760        444461297        444485759        444509954        444534366
       444558779        444583066        444607105        444631188       
444655187        444679088        444702948        444726764        444750541   
    444774202        444797849        444821516    427737705     438406696     
  444412035        444436778        444461305        444485767        444509962
       444534374        444558787        444583074        444607113       
444631196        444655195        444679096        444702955        444726772   
    444750558        444774210        444797856        444821524    427740097  
  438406712        444412043        444436786        444461313        444485775
       444509970        444534382        444558795        444583082       
444607121        444631204        444655203        444679104        444702963   
    444726780        444750566        444774228        444797864       
444821532    427740717     438406761        444412050        444436794       
444461321        444485783        444509988        444534390        444558803   
    444583090        444607139        444631212        444655211       
444679112        444702971        444726798        444750574        444774236   
    444797872        444821540    427744214     438406852        444412068     
  444436802        444461339        444485791        444509996        444534408
       444558811        444583108        444607147        444631220       
444655229        444679138        444702989        444726806        444750582   
    444774244        444797880        444821557    427745054     438406894     
  444412076        444436810        444461347        444485809        444510002
       444534416        444558837        444583116        444607154       
444631238        444655237        444679146        444702997        444726814   
    444750590        444774251        444797898        444821565    427745476  
  438406902        444412084        444436828        444461354        444485817
       444510010        444534424        444558845        444583124       
444607162        444631246        444655245        444679153        444703003   
    444726822        444750608        444774269        444797906       
444821573    427746797     438406910        444412092        444436836       
444461362        444485825        444510028        444534432        444558852   
    444583132        444607170        444631253        444655252       
444679161        444703011        444726830        444750616        444774277   
    444797914        444821581    427747969     438406944        444412126     
  444436844        444461370        444485833        444510036        444534440
       444558860        444583140        444607188        444631261       
444655260        444679179        444703029        444726848        444750624   
    444774285        444797922        444821599    427749296     438406969     
  444412134        444436851        444461388        444485841        444510044
       444534457        444558878        444583165        444607196       
444631279        444655278        444679187        444703037        444726855   
    444750632        444774293        444797930        444821607    427749445  
  438407025        444412142        444436869        444461396        444485858
       444510051        444534465        444558886        444583173       
444607212        444631287        444655286        444679195        444703045   
    444726863        444750640        444774301        444797948       
444821615    427750906     438407058        444412159        444436877       
444461404        444485866        444510069        444534473        444558894   
    444583181        444607220        444631303        444655294       
444679203        444703052        444726871        444750657        444774319   
    444797955        444821623    427751003     438407132        444412167     
  444436885        444461412        444485874        444510077        444534481
       444558902        444583199        444607238        444631311       
444655302        444679211        444703060        444726889        444750665   
    444774327        444797963        444821631    427751508     438407173     
  444412175        444436893        444461420        444485882        444510085
       444534499        444558910        444583207        444607246       
444631329        444655310        444679229        444703078        444726897   
    444750673        444774335        444797971        444821649    427751615  
  438407199        444412183        444436901        444461438        444485890
       444510093        444534507        444558928        444583215       
444607253        444631337        444655328        444679237        444703086   
    444726905        444750681        444774343        444797989       
444821656    427752746     438407231        444412209        444436919       
444461453        444485908        444510101        444534515        444558936   
    444583223        444607261        444631345        444655336       
444679245        444703094        444726913        444750699        444774350   
    444797997        444821664    427754460     438407249        444412217     
  444436927        444461461        444485916        444510119        444534523
       444558944        444583231        444607287        444631352       
444655344        444679252        444703110        444726921        444750707   
    444774368        444798003        444821672    427754783     438407280     
  444412225        444436935        444461479        444485924        444510127
       444534531        444558951        444583249        444607295       
444631360        444655351        444679260        444703128        444726939   
    444750715        444774376        444798011        444821680    427755566  
  438407363        444412233        444436943        444461487        444485932
       444510135        444534549        444558969        444583256       
444607303        444631378        444655369        444679278        444703136   
    444726947        444750723        444774384        444798029       
444821698    427755665     438407371        444412241        444436950       
444461495        444485940        444510143        444534556        444558977   
    444583264        444607311        444631386        444655377       
444679286        444703144        444726954        444750731        444774392   
    444798037        444821706    427758123     438407520        444412258     
  444436968        444461503        444485957        444510150        444534564
       444558985        444583272        444607329        444631394       
444655393        444679294        444703151        444726962        444750749   
    444774400        444798045        444821714    427760285     438407587     
  444412266        444436976        444461511        444485965        444510168
       444534572        444558993        444583280        444607337       
444631402        444655401        444679302        444703169        444726970   
    444750756        444774418        444798052        444821722    427760558  
  438407595        444412274        444436984        444461529        444485973
       444510176        444534580        444559025        444583298       
444607345        444631410        444655419        444679310        444703177   
    444726988        444750764        444774426        444798060       
444821730    427762927     438407637        444412282        444436992       
444461537        444485981        444510184        444534598        444559033   
    444583306        444607352        444631428        444655427       
444679328        444703193        444726996        444750772        444774434   
    444798078        444821748    427763974     438407660        444412290     
  444437008        444461545        444485999        444510192        444534606
       444559041        444583314        444607360        444631436       
444655435        444679336        444703201        444727002        444750780   
    444774442        444798086        444821755    427767496     438407686     
  444412308        444437032        444461552        444486005        444510200
       444534614        444559058        444583322        444607378       
444631444        444655450        444679344        444703219        444727010   
    444750798        444774459        444798094        444821763    427768247  
  438407710        444412316        444437040        444461578        444486013
       444510218        444534622        444559074        444583330       
444607386        444631451        444655468        444679351        444703227   
    444727028        444750806        444774467        444798102       
444821771    427768361     438407785        444412324        444437065       
444461586        444486021        444510226        444534630        444559082   
    444583348        444607394        444631469        444655476       
444679369        444703235        444727036        444750814        444774475   
    444798110        444821789    427768791     438408049        444412332     
  444437073        444461594        444486039        444510234        444534648
       444559090        444583363        444607402        444631477       
444655484        444679385        444703250        444727044        444750822   
    444774483        444798128        444821797    427771266     438408056     
  444412357        444437081        444461602        444486047        444510242
       444534655        444559108        444583371        444607410       
444631485        444655500        444679393        444703268        444727051   
    444750830        444774491        444798136        444821805    427771548  
  438408098        444412365        444437099        444461610        444486054
       444510259        444534663        444559116        444583389       
444607428        444631493        444655518        444679401        444703276   
    444727069        444750848        444774509        444798144       
444821813    427771886     438408106        444412373        444437107       
444461628        444486062        444510267        444534671        444559124   
    444583397        444607436        444631501        444655526       
444679419        444703284        444727077        444750855        444774517   
    444798151        444821821    427771910     438408114        444412381     
  444437115        444461636        444486070        444510275        444534689
       444559132        444583405        444607444        444631519       
444655534        444679427        444703292        444727085        444750863   
    444774525        444798169        444821839    427772397     438408155     
  444412399        444437123        444461644        444486088        444510283
       444534705        444559140        444583413        444607451       
444631527        444655542        444679435        444703300        444727093   
    444750871        444774533        444798177        444821847    427773031  
  438408163        444412407        444437131        444461651        444486096
       444510291        444534713        444559157        444583421       
444607469        444631535        444655559        444679443        444703318   
    444727101        444750889        444774541        444798185       
444821854    427777651     438408221        444412415        444437149       
444461669        444486104        444510309        444534721        444559165   
    444583439        444607477        444631543        444655567       
444679450        444703326        444727119        444750897        444774558   
    444798193        444821862    427777891     438408247        444412423     
  444437156        444461677        444486112        444510317        444534739
       444559173        444583447        444607493        444631550       
444655575        444679468        444703342        444727127        444750905   
    444774566        444798201        444821870    427777958     438408254     
  444412431        444437164        444461693        444486120        444510325
       444534747        444559181        444583454        444607501       
444631568        444655583        444679476        444703359        444727135   
    444750913        444774574        444798219        444821888    427778287  
  438408270        444412449        444437172        444461701        444486138
       444510333        444534754        444559199        444583462       
444607519        444631576        444655591        444679484        444703367   
    444727143        444750921        444774582        444798227       
444821896    427778295     438408304        444412456        444437180       
444461719        444486146        444510341        444534762        444559207   
    444583470        444607527        444631584        444655609       
444679492        444703375        444727150        444750939        444774590   
    444798235        444821904    427779228     438408312        444412464     
  444437198        444461727        444486153        444510358        444534770
       444559215        444583488        444607535        444631592       
444655617        444679500        444703383        444727168        444750947   
    444774608        444798243        444821912    427779582     438408320     
  444412472        444437206        444461735        444486161        444510366
       444534788        444559223        444583496        444607543       
444631600        444655625        444679518        444703391        444727176   
    444750954        444774616        444798250        444821920    427781323  
  438408346        444412480        444437214        444461743        444486187
       444510374        444534796        444559231        444583504       
444607550        444631618        444655633        444679526        444703409   
    444727184        444750962        444774624        444798268       
444821938    427781372     438408353        444412498        444437222       
444461750        444486195        444510382        444534804        444559249   
    444583512        444607568        444631626        444655641       
444679534        444703417        444727192        444750970        444774632   
    444798276        444821946    427781992     438408395        444412506     
  444437230        444461768        444486203        444510390        444534812
       444559256        444583520        444607576        444631634       
444655658        444679542        444703425        444727200        444750988   
    444774640        444798284        444821953    427782339     438408429     
  444412514        444437248        444461776        444486211        444510408
       444534820        444559264        444583538        444607584       
444631642        444655666        444679559        444703433        444727218   
    444750996        444774657        444798292        444821961    427785936  
  438408452        444412522        444437255        444461784        444486229
       444510416        444534838        444559272        444583546       
444607592        444631659        444655674        444679567        444703441   
    444727226        444751010        444774665        444798300       
444821979    427786066     438408478        444412530        444437263       
444461792        444486237        444510424        444534846        444559280   
    444583553        444607600        444631667        444655682       
444679575        444703458        444727234        444751028        444774673   
    444798318        444821987    427786165     438408502        444412548     
  444437271        444461800        444486245        444510432        444534853
       444559298        444583561        444607618        444631675       
444655690        444679583        444703466        444727242        444751036   
    444774681        444798326        444821995    427787916     438408528     
  444412555        444437289        444461818        444486252        444510457
       444534861        444559306        444583579        444607626       
444631683        444655708        444679591        444703474        444727259   
    444751044        444774699        444798334        444822001    427788443  
  438408536        444412563        444437297        444461826        444486260
       444510465        444534879        444559314        444583587       
444607634        444631691        444655724        444679609        444703482   
    444727267        444751051        444774707        444798342       
444822019    427790498     438408635        444412571        444437305       
444461834        444486278        444510473        444534887        444559322   
    444583595        444607642        444631709        444655732       
444679617        444703490        444727275        444751069        444774715   
    444798359        444822027    427790829     438408676        444412589     
  444437313        444461859        444486286        444510481        444534895
       444559330        444583603        444607659        444631717       
444655740        444679625        444703516        444727283        444751077   
    444774723        444798367        444822035    427791397     438408718     
  444412597        444437321        444461867        444486294        444510499
       444534903        444559348        444583611        444607667       
444631725        444655757        444679633        444703524        444727291   
    444751085        444774731        444798375        444822043    427792486  
  438408734        444412605        444437339        444461875        444486302
       444510507        444534911        444559355        444583629       
444607675        444631733        444655765        444679641        444703532   
    444727309        444751093        444774749        444798383       
444822050    427795232     438408841        444412613        444437347       
444461883        444486310        444510515        444534929        444559363   
    444583637        444607683        444631741        444655773       
444679658        444703540        444727317        444751101        444774756   
    444798391        444822068    427796388     438408874        444412621     
  444437354        444461891        444486328        444510523        444534937
       444559371        444583645        444607709        444631758       
444655781        444679666        444703557        444727325        444751119   
    444774764        444798409        444822076    427801394     438408965     
  444412639        444437362        444461909        444486336        444510531
       444534945        444559389        444583652        444607717       
444631766        444655799        444679674        444703565        444727333   
    444751127        444774772        444798417        444822084    427806179  
  438408973        444412647        444437370        444461917        444486344
       444510549        444534952        444559397        444583660       
444607725        444631774        444655807        444679682        444703573   
    444727341        444751135        444774780        444798425       
444822092    427806807     438409005        444412654        444437388       
444461925        444486369        444510556        444534960        444559405   
    444583678        444607733        444631782        444655815       
444679690        444703581        444727358        444751143        444774798   
    444798433        444822100    427807169     438409021        444412662     
  444437396        444461933        444486377        444510564        444534978
       444559413        444583686        444607741        444631790       
444655823        444679708        444703599        444727366        444751150   
    444774806        444798441        444822118    427808092     438409310     
  444412670        444437404        444461941        444486385        444510580
       444534986        444559421        444583694        444607758       
444631808        444655831        444679716        444703607        444727374   
    444751168        444774814        444798458        444822126    427810262  
  438409351        444412688        444437412        444461958        444486393
       444510598        444534994        444559447        444583702       
444607766        444631816        444655849        444679724        444703615   
    444727382        444751176        444774822        444798466       
444822134    427813548     438409419        444412696        444437420       
444461966        444486401        444510606        444535009        444559454   
    444583710        444607774        444631824        444655856       
444679732        444703623        444727390        444751184        444774830   
    444798474        444822142   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427814850     438409633        444412704        444437446       
444461974        444486419        444510614        444535017        444559462   
    444583728        444607782        444631832        444655864       
444679740        444703631        444727408        444751192        444774848   
    444798482        444822159    427818828     438409716        444412712     
  444437453        444461982        444486427        444510630        444535025
       444559470        444583736        444607790        444631840       
444655872        444679757        444703649        444727416        444751200   
    444774855        444798490        444822167    427818901     438409765     
  444412720        444437461        444461990        444486435        444510648
       444535033        444559488        444583744        444607808       
444631857        444655880        444679765        444703656        444727424   
    444751218        444774863        444798508        444822175    427819461  
  438409807        444412738        444437479        444462006        444486443
       444510655        444535041        444559496        444583751       
444607816        444631865        444655898        444679773        444703664   
    444727432        444751226        444774871        444798516       
444822183    427820279     438409864        444412746        444437487       
444462014        444486450        444510663        444535058        444559504   
    444583769        444607824        444631873        444655906       
444679781        444703672        444727440        444751234        444774889   
    444798524        444822191    427820766     438409971        444412753     
  444437495        444462022        444486468        444510671        444535066
       444559512        444583777        444607832        444631881       
444655914        444679799        444703680        444727457        444751242   
    444774897        444798532        444822209    427821848     438410078     
  444412761        444437503        444462030        444486476        444510689
       444535074        444559520        444583785        444607840       
444631899        444655922        444679807        444703698        444727465   
    444751259        444774905        444798540        444822217    427824016  
  438410094        444412779        444437529        444462048        444486484
       444510697        444535082        444559538        444583793       
444607857        444631907        444655930        444679815        444703706   
    444727473        444751267        444774913        444798557       
444822225    427824727     438410292        444412787        444437537       
444462063        444486492        444510705        444535090        444559546   
    444583801        444607865        444631915        444655948       
444679823        444703714        444727481        444751275        444774921   
    444798565        444822233    427825237     438410334        444412795     
  444437545        444462071        444486518        444510713        444535108
       444559553        444583819        444607873        444631923       
444655955        444679831        444703722        444727499        444751283   
    444774939        444798573        444822241    427826821     438410359     
  444412803        444437552        444462089        444486526        444510721
       444535116        444559561        444583827        444607881       
444631931        444655963        444679849        444703730        444727507   
    444751291        444774947        444798581        444822258    427827084  
  438410367        444412811        444437560        444462097        444486534
       444510739        444535124        444559579        444583843       
444607899        444631956        444655971        444679856        444703748   
    444727515        444751309        444774954        444798599       
444822266    427828835     438410391        444412829        444437578       
444462105        444486542        444510747        444535132        444559587   
    444583850        444607907        444631964        444655989       
444679864        444703763        444727523        444751317        444774962   
    444798607        444822274    427829270     438410466        444412837     
  444437586        444462113        444486559        444510754        444535140
       444559595        444583868        444607915        444631972       
444655997        444679872        444703771        444727531        444751325   
    444774970        444798615        444822282    427833538     438410623     
  444412845        444437594        444462139        444486567        444510762
       444535157        444559603        444583876        444607923       
444631980        444656003        444679880        444703789        444727549   
    444751333        444774988        444798623        444822290    427834130  
  438410649        444412852        444437602        444462147        444486575
       444510770        444535165        444559611        444583884       
444607931        444631998        444656011        444679898        444703797   
    444727556        444751341        444774996        444798631       
444822308    427834791     438410664        444412860        444437610       
444462154        444486583        444510788        444535173        444559629   
    444583900        444607949        444632004        444656029       
444679906        444703805        444727564        444751358        444775001   
    444798649        444822316    427836911     438410706        444412878     
  444437628        444462162        444486591        444510796        444535181
       444559645        444583918        444607956        444632012       
444656037        444679914        444703813        444727572        444751366   
    444775019        444798656        444822324    427840822     438410730     
  444412886        444437636        444462170        444486617        444510804
       444535199        444559660        444583926        444607964       
444632020        444656045        444679922        444703821        444727580   
    444751374        444775027        444798664        444822332    427846514  
  438410797        444412894        444437644        444462188        444486625
       444510812        444535207        444559678        444583934       
444607972        444632038        444656052        444679930        444703839   
    444727598        444751382        444775035        444798672       
444822340    427847421     438410805        444412902        444437651       
444462196        444486641        444510820        444535215        444559686   
    444583942        444607980        444632046        444656060       
444679948        444703847        444727606        444751390        444775043   
    444798680        444822357    427848940     438410862        444412910     
  444437669        444462204        444486658        444510838        444535223
       444559694        444583959        444607998        444632053       
444656078        444679955        444703854        444727614        444751408   
    444775050        444798698        444822365    427849468     438410904     
  444412928        444437677        444462212        444486666        444510846
       444535231        444559702        444583967        444608004       
444632061        444656086        444679963        444703862        444727622   
    444751416        444775068        444798706        444822373    427849575  
  438410946        444412944        444437685        444462220        444486674
       444510853        444535249        444559710        444583975       
444608012        444632079        444656094        444679971        444703870   
    444727630        444751424        444775076        444798714       
444822381    427851100     438411050        444412951        444437693       
444462238        444486682        444510861        444535256        444559728   
    444583983        444608020        444632087        444656102       
444679989        444703888        444727648        444751432        444775084   
    444798722        444822399    427852041     438411142        444412969     
  444437701        444462246        444486690        444510879        444535264
       444559736        444583991        444608038        444632095       
444656128        444679997        444703896        444727655        444751440   
    444775092        444798730        444822407    427854278     438411209     
  444412977        444437719        444462261        444486708        444510887
       444535272        444559744        444584007        444608046       
444632103        444656136        444680003        444703904        444727663   
    444751457        444775100        444798748        444822415    427854468  
  438411217        444412985        444437727        444462279        444486716
       444510895        444535280        444559751        444584015       
444608053        444632111        444656144        444680011        444703912   
    444727671        444751465        444775118        444798755       
444822423    427855929     438411266        444412993        444437743       
444462287        444486724        444510903        444535298        444559785   
    444584023        444608061        444632129        444656151       
444680029        444703920        444727689        444751473        444775126   
    444798763        444822431    427857602     438411308        444413009     
  444437750        444462295        444486732        444510911        444535306
       444559793        444584031        444608079        444632137       
444656169        444680037        444703938        444727697        444751481   
    444775134        444798771        444822449    427857693     438411381     
  444413017        444437768        444462303        444486740        444510929
       444535314        444559801        444584049        444608087       
444632145        444656177        444680045        444703946        444727705   
    444751499        444775142        444798789        444822456    427859087  
  438411498        444413025        444437776        444462311        444486757
       444510937        444535322        444559819        444584056       
444608095        444632152        444656185        444680052        444703953   
    444727713        444751507        444775159        444798797       
444822464    427860572     438411506        444413033        444437784       
444462329        444486765        444510945        444535330        444559827   
    444584064        444608103        444632160        444656193       
444680060        444703961        444727721        444751515        444775167   
    444798805        444822472    427861703     438411514        444413041     
  444437792        444462337        444486773        444510952        444535348
       444559835        444584072        444608111        444632178       
444656201        444680078        444703979        444727739        444751523   
    444775175        444798813        444822480    427862222     438411571     
  444413058        444437800        444462345        444486781        444510960
       444535363        444559843        444584080        444608129       
444632186        444656219        444680086        444703987        444727747   
    444751531        444775183        444798821        444822498    427862396  
  438411597        444413066        444437818        444462352        444486799
       444510978        444535371        444559850        444584098       
444608137        444632194        444656227        444680094        444703995   
    444727754        444751549        444775191        444798839       
444822506    427863063     438411613        444413074        444437826       
444462360        444486807        444510986        444535389        444559868   
    444584106        444608145        444632202        444656235       
444680102        444704001        444727762        444751556        444775209   
    444798847        444822514    427865084     438411621        444413082     
  444437834        444462378        444486815        444510994        444535397
       444559876        444584114        444608152        444632210       
444656243        444680110        444704019        444727770        444751564   
    444775217        444798854        444822522    427865654     438411787     
  444413090        444437842        444462386        444486823        444511000
       444535405        444559884        444584122        444608160       
444632228        444656250        444680128        444704027        444727788   
    444751572        444775225        444798862        444822530    427867577  
  438411837        444413108        444437859        444462394        444486831
       444511018        444535413        444559892        444584130       
444608178        444632236        444656268        444680136        444704035   
    444727796        444751580        444775233        444798870       
444822548    427868658     438411852        444413116        444437867       
444462402        444486849        444511026        444535421        444559900   
    444584148        444608186        444632244        444656276       
444680144        444704043        444727804        444751598        444775241   
    444798888        444822555    427870076     438411860        444413124     
  444437875        444462410        444486856        444511034        444535439
       444559918        444584155        444608194        444632251       
444656284        444680151        444704050        444727812        444751606   
    444775258        444798896        444822563    427870340     438411936     
  444413140        444437883        444462428        444486864        444511042
       444535447        444559926        444584163        444608202       
444632269        444656292        444680169        444704068        444727820   
    444751614        444775266        444798904        444822571    427870969  
  438411969        444413165        444437891        444462436        444486872
       444511059        444535454        444559934        444584189       
444608210        444632277        444656300        444680177        444704076   
    444727838        444751622        444775274        444798912       
444822589    427872098     438412025        444413173        444437909       
444462444        444486880        444511067        444535462        444559942   
    444584197        444608228        444632285        444656318       
444680185        444704084        444727846        444751630        444775282   
    444798920        444822597    427872320     438412132        444413181     
  444437917        444462451        444486898        444511075        444535470
       444559959        444584205        444608236        444632293       
444656326        444680193        444704092        444727853        444751648   
    444775290        444798938        444822605    427872718     438412140     
  444413199        444437925        444462469        444486906        444511083
       444535488        444559967        444584213        444608244       
444632301        444656334        444680201        444704100        444727861   
    444751655        444775308        444798946        444822613    427872908  
  438412215        444413207        444437933        444462477        444486914
       444511091        444535496        444559975        444584221       
444608251        444632319        444656342        444680219        444704118   
    444727879        444751663        444775316        444798953       
444822621    427874284     438412256        444413223        444437941       
444462485        444486922        444511109        444535504        444559983   
    444584239        444608269        444632327        444656359       
444680227        444704126        444727887        444751671        444775324   
    444798961        444822639    427879119     438412264        444413231     
  444437966        444462493        444486930        444511117        444535512
       444559991        444584247        444608277        444632335       
444656367        444680235        444704134        444727895        444751689   
    444775332        444798979        444822647    427879481     438412272     
  444413249        444437974        444462501        444486948        444511125
       444535520        444560007        444584254        444608285       
444632343        444656375        444680243        444704142        444727903   
    444751697        444775340        444798987        444822654    427879770  
  438412298        444413256        444437982        444462519        444486955
       444511133        444535538        444560015        444584262       
444608293        444632368        444656383        444680250        444704159   
    444727911        444751705        444775365        444798995       
444822662    427880901     438412322        444413272        444437990       
444462527        444486963        444511141        444535546        444560023   
    444584270        444608301        444632376        444656391       
444680268        444704167        444727929        444751713        444775373   
    444799001        444822670    427882196     438412348        444413280     
  444438006        444462535        444486971        444511158        444535553
       444560031        444584288        444608319        444632384       
444656409        444680276        444704175        444727937        444751721   
    444775381        444799019        444822688    427882444     438412405     
  444413298        444438014        444462543        444486989        444511166
       444535561        444560049        444584296        444608327       
444632392        444656417        444680284        444704183        444727945   
    444751739        444775399        444799027        444822696    427883947  
  438412462        444413306        444438022        444462550        444486997
       444511174        444535579        444560056        444584304       
444608335        444632400        444656425        444680292        444704191   
    444727952        444751747        444775407        444799035       
444822704    427885090     438412660        444413314        444438030       
444462568        444487003        444511182        444535587        444560064   
    444584312        444608343        444632418        444656433       
444680300        444704209        444727960        444751754        444775415   
    444799043        444822712    427886601     438412793        444413322     
  444438048        444462576        444487029        444511190        444535595
       444560072        444584320        444608350        444632426       
444656441        444680318        444704217        444727978        444751762   
    444775423        444799050        444822720    427890363     438412801     
  444413330        444438055        444462584        444487037        444511208
       444535603        444560080        444584338        444608368       
444632434        444656458        444680326        444704225        444727986   
    444751770        444775431        444799068        444822738    427892021  
  438412835        444413348        444438063        444462592        444487045
       444511216        444535611        444560098        444584346       
444608376        444632442        444656466        444680334        444704233   
    444727994        444751788        444775449        444799076       
444822746    427892815     438412850        444413363        444438071       
444462600        444487052        444511224        444535629        444560106   
    444584353        444608384        444632459        444656474       
444680342        444704241        444728000        444751796        444775456   
    444799084        444822753    427892963     438412892        444413371     
  444438089        444462618        444487060        444511232        444535637
       444560114        444584361        444608392        444632467       
444656482        444680359        444704258        444728018        444751804   
    444775464        444799092        444822761    427894027     438412900     
  444413389        444438097        444462626        444487078        444511240
       444535645        444560122        444584379        444608400       
444632475        444656490        444680367        444704266        444728026   
    444751812        444775472        444799100        444822779    427895768  
  438412926        444413397        444438105        444462634        444487086
       444511257        444535652        444560130        444584387       
444608418        444632483        444656508        444680375        444704274   
    444728034        444751820        444775480        444799118       
444822787    427898671     438413007        444413405        444438121       
444462642        444487094        444511265        444535660        444560148   
    444584395        444608426        444632491        444656516       
444680383        444704282        444728042        444751838        444775498   
    444799126        444822795    427898721     438413015        444413413     
  444438139        444462659        444487102        444511273        444535678
       444560155        444584403        444608434        444632509       
444656524        444680391        444704290        444728059        444751846   
    444775506        444799134        444822803    427899364     438413049     
  444413421        444438147        444462667        444487110        444511281
       444535686        444560163        444584411        444608442       
444632517        444656532        444680409        444704308        444728067   
    444751853        444775514        444799142        444822811    427899869  
  438413080        444413439        444438154        444462675        444487128
       444511299        444535694        444560171        444584429       
444608459        444632525        444656540        444680417        444704316   
    444728075        444751861        444775522        444799159       
444822829    427900196     438413197        444413447        444438162       
444462683        444487136        444511307        444535702        444560189   
    444584437        444608467        444632533        444656557       
444680425        444704324        444728083        444751879        444775530   
    444799167        444822837    427900311     438413247        444413454     
  444438170        444462691        444487144        444511315        444535710
       444560197        444584445        444608475        444632541       
444656565        444680433        444704332        444728091        444751887   
    444775548        444799175        444822845    427900907     438413254     
  444413462        444438188        444462709        444487151        444511323
       444535728        444560205        444584452        444608483       
444632558        444656573        444680441        444704340        444728109   
    444751903        444775555        444799183        444822852    427902358  
  438413346        444413470        444438196        444462717        444487169
       444511331        444535736        444560213        444584460       
444608491        444632566        444656581        444680458        444704357   
    444728117        444751911        444775563        444799191       
444822860    427904123     438413387        444413488        444438204       
444462725        444487185        444511349        444535751        444560221   
    444584478        444608509        444632574        444656599       
444680466        444704365        444728125        444751929        444775571   
    444799209        444822878   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427904198     438413395        444413496        444438212       
444462733        444487193        444511356        444535769        444560239   
    444584486        444608517        444632582        444656607       
444680474        444704373        444728133        444751937        444775589   
    444799217        444822886    427906433     438413411        444413512     
  444438220        444462741        444487201        444511364        444535777
       444560247        444584494        444608525        444632590       
444656615        444680482        444704381        444728141        444751945   
    444775597        444799225        444822894    427908124     438413437     
  444413520        444438238        444462758        444487219        444511372
       444535785        444560254        444584502        444608533       
444632608        444656623        444680490        444704399        444728158   
    444751952        444775605        444799233        444822902    427909072  
  438413445        444413538        444438246        444462766        444487227
       444511380        444535793        444560262        444584510       
444608541        444632616        444656631        444680508        444704407   
    444728166        444751960        444775613        444799241       
444822910    427909478     438413536        444413546        444438253       
444462782        444487235        444511398        444535801        444560270   
    444584528        444608558        444632624        444656649       
444680516        444704415        444728174        444751978        444775621   
    444799258        444822928    427911615     438413569        444413553     
  444438261        444462790        444487243        444511406        444535819
       444560288        444584536        444608566        444632632       
444656656        444680524        444704423        444728182        444751986   
    444775639        444799266        444822936    427911672     438413601     
  444413561        444438279        444462808        444487250        444511414
       444535827        444560296        444584544        444608574       
444632640        444656664        444680532        444704431        444728190   
    444751994        444775647        444799274        444822944    427912530  
  438413619        444413579        444438287        444462816        444487268
       444511422        444535835        444560304        444584551       
444608582        444632657        444656672        444680540        444704449   
    444728208        444752000        444775654        444799282       
444822951    427913215     438413627        444413587        444438295       
444462824        444487276        444511430        444535843        444560312   
    444584569        444608590        444632665        444656680       
444680557        444704456        444728216        444752018        444775662   
    444799290        444822969    427916630     438413643        444413595     
  444438303        444462832        444487284        444511448        444535850
       444560320        444584577        444608608        444632673       
444656698        444680565        444704464        444728224        444752026   
    444775670        444799308        444822977    427917307     438413668     
  444413603        444438311        444462840        444487292        444511455
       444535868        444560338        444584585        444608616       
444632681        444656706        444680573        444704472        444728232   
    444752034        444775688        444799316        444822985    427918040  
  438413684        444413611        444438329        444462865        444487300
       444511471        444535876        444560346        444584593       
444608624        444632699        444656714        444680581        444704480   
    444728240        444752042        444775696        444799324       
444822993    427921366     438413700        444413629        444438337       
444462873        444487326        444511489        444535884        444560353   
    444584601        444608632        444632707        444656722       
444680599        444704498        444728257        444752059        444775704   
    444799332        444823009    427921960     438413726        444413637     
  444438345        444462881        444487334        444511497        444535892
       444560361        444584619        444608640        444632715       
444656730        444680607        444704506        444728265        444752067   
    444775712        444799340        444823017    427922083     438413759     
  444413645        444438352        444462899        444487342        444511505
       444535900        444560379        444584627        444608657       
444632723        444656748        444680615        444704514        444728273   
    444752075        444775720        444799357        444823025    427923198  
  438413775        444413652        444438360        444462907        444487359
       444511513        444535918        444560387        444584635       
444608665        444632731        444656755        444680623        444704522   
    444728281        444752083        444775738        444799365       
444823033    427923305     438413783        444413660        444438378       
444462915        444487367        444511521        444535926        444560395   
    444584643        444608673        444632749        444656763       
444680631        444704530        444728307        444752091        444775746   
    444799373        444823041    427924600     438413791        444413678     
  444438386        444462923        444487375        444511539        444535934
       444560403        444584650        444608681        444632756       
444656771        444680649        444704548        444728315        444752109   
    444775753        444799381        444823058    427925201     438413809     
  444413686        444438394        444462931        444487383        444511547
       444535942        444560411        444584668        444608699       
444632764        444656789        444680656        444704555        444728323   
    444752117        444775761        444799399        444823066    427927298  
  438413874        444413694        444438402        444462949        444487391
       444511554        444535959        444560429        444584676       
444608707        444632772        444656797        444680664        444704563   
    444728331        444752125        444775779        444799407       
444823074    427927405     438413973        444413702        444438410       
444462956        444487409        444511562        444535967        444560437   
    444584684        444608715        444632780        444656805       
444680672        444704571        444728349        444752133        444775787   
    444799415        444823082    427932272     438413981        444413710     
  444438428        444462964        444487417        444511570        444535983
       444560445        444584692        444608723        444632798       
444656813        444680680        444704589        444728356        444752141   
    444775795        444799423        444823090    427933452     438414005     
  444413728        444438436        444462972        444487425        444511588
       444535991        444560452        444584700        444608731       
444632806        444656821        444680698        444704597        444728364   
    444752158        444775803        444799431        444823108    427936273  
  438414112        444413736        444438444        444462980        444487433
       444511596        444536007        444560460        444584718       
444608749        444632814        444656839        444680706        444704605   
    444728372        444752166        444775811        444799449       
444823116    427938014     438414120        444413744        444438451       
444463004        444487441        444511604        444536015        444560478   
    444584726        444608756        444632822        444656847       
444680714        444704613        444728380        444752174        444775829   
    444799456        444823124    427939004     438414161        444413751     
  444438469        444463012        444487458        444511620        444536023
       444560486        444584734        444608764        444632830       
444656854        444680722        444704621        444728398        444752182   
    444775837        444799464        444823132    427939327     438414195     
  444413769        444438477        444463020        444487466        444511638
       444536031        444560494        444584742        444608772       
444632848        444656862        444680730        444704647        444728406   
    444752190        444775845        444799472        444823140    427939491  
  438414203        444413777        444438485        444463038        444487474
       444511646        444536049        444560502        444584759       
444608780        444632855        444656870        444680748        444704654   
    444728414        444752208        444775852        444799480       
444823157    427939673     438414245        444413785        444438493       
444463046        444487482        444511653        444536056        444560510   
    444584767        444608798        444632863        444656888       
444680755        444704662        444728422        444752216        444775860   
    444799498        444823165    427940432     438414278        444413793     
  444438501        444463053        444487490        444511661        444536064
       444560528        444584775        444608806        444632871       
444656896        444680763        444704670        444728430        444752224   
    444775878        444799506        444823173    427940481     438414286     
  444413801        444438519        444463061        444487508        444511679
       444536072        444560536        444584809        444608814       
444632889        444656904        444680771        444704688        444728448   
    444752232        444775886        444799514        444823181    427940788  
  438414328        444413819        444438527        444463079        444487516
       444511687        444536080        444560544        444584817       
444608822        444632897        444656912        444680789        444704696   
    444728455        444752240        444775894        444799522       
444823199    427941737     438414377        444413827        444438535       
444463087        444487524        444511695        444536098        444560551   
    444584825        444608830        444632905        444656920       
444680797        444704704        444728463        444752257        444775910   
    444799530        444823207    427943030     438414393        444413835     
  444438543        444463095        444487532        444511703        444536106
       444560577        444584833        444608848        444632913       
444656938        444680805        444704712        444728471        444752265   
    444775928        444799548        444823215    427943394     438414617     
  444413843        444438550        444463103        444487540        444511711
       444536114        444560585        444584841        444608855       
444632921        444656946        444680813        444704720        444728489   
    444752273        444775936        444799555        444823223    427943832  
  438414773        444413850        444438568        444463111        444487565
       444511729        444536122        444560593        444584858       
444608863        444632939        444656953        444680821        444704738   
    444728497        444752281        444775944        444799563       
444823231    427946272     438414781        444413868        444438576       
444463129        444487573        444511737        444536130        444560601   
    444584866        444608871        444632947        444656961       
444680839        444704746        444728505        444752299        444775951   
    444799571        444823249    427946363     438414807        444413876     
  444438584        444463137        444487581        444511745        444536148
       444560619        444584874        444608889        444632954       
444656979        444680847        444704753        444728513        444752307   
    444775969        444799589        444823256    427948427     438414831     
  444413884        444438592        444463145        444487599        444511752
       444536155        444560627        444584882        444608897       
444632962        444656987        444680854        444704761        444728521   
    444752315        444775977        444799597        444823264    427948716  
  438414849        444413892        444438600        444463152        444487607
       444511778        444536163        444560635        444584890       
444608905        444632970        444656995        444680862        444704779   
    444728539        444752323        444775985        444799605       
444823272    427951561     438414856        444413900        444438618       
444463160        444487615        444511786        444536189        444560643   
    444584908        444608913        444632988        444657001       
444680870        444704787        444728547        444752331        444775993   
    444799613        444823280    427951884     438414864        444413934     
  444438626        444463178        444487623        444511794        444536197
       444560650        444584916        444608939        444632996       
444657019        444680888        444704795        444728554        444752349   
    444776009        444799621        444823298    427952015     438415044     
  444413942        444438634        444463186        444487631        444511802
       444536205        444560668        444584924        444608947       
444633002        444657027        444680896        444704803        444728562   
    444752356        444776017        444799639        444823306    427955281  
  438415093        444413959        444438642        444463194        444487649
       444511810        444536213        444560676        444584932       
444608954        444633010        444657035        444680904        444704811   
    444728570        444752364        444776025        444799647       
444823314    427955349     438415119        444413967        444438659       
444463202        444487656        444511828        444536221        444560692   
    444584940        444608962        444633028        444657043       
444680912        444704829        444728588        444752372        444776033   
    444799654        444823322    427955711     438415127        444413975     
  444438667        444463210        444487664        444511836        444536239
       444560700        444584957        444608970        444633036       
444657050        444680920        444704837        444728596        444752380   
    444776041        444799662        444823330    427956263     438415150     
  444413983        444438675        444463228        444487672        444511844
       444536247        444560718        444584965        444608996       
444633044        444657068        444680938        444704845        444728604   
    444752398        444776058        444799670        444823348    427957600  
  438415218        444413991        444438683        444463236        444487680
       444511851        444536254        444560726        444584973       
444609002        444633051        444657076        444680946        444704852   
    444728612        444752406        444776066        444799688       
444823355    427957725     438415242        444414007        444438691       
444463244        444487698        444511877        444536262        444560734   
    444584981        444609010        444633069        444657084       
444680953        444704860        444728620        444752414        444776074   
    444799696        444823363    427959317     438415267        444414023     
  444438709        444463269        444487706        444511885        444536270
       444560742        444584999        444609028        444633077       
444657092        444680961        444704878        444728638        444752422   
    444776082        444799704        444823371    427961214     438415333     
  444414031        444438717        444463277        444487714        444511901
       444536288        444560759        444585004        444609036       
444633085        444657100        444680979        444704886        444728646   
    444752430        444776090        444799712        444823389    427961313  
  438415374        444414049        444438725        444463285        444487722
       444511919        444536296        444560767        444585012       
444609044        444633093        444657118        444680987        444704894   
    444728653        444752448        444776108        444799720       
444823397    427967849     438415416        444414056        444438741       
444463293        444487730        444511927        444536304        444560775   
    444585020        444609051        444633101        444657126       
444680995        444704902        444728661        444752455        444776116   
    444799738        444823405    427968573     438415440        444414064     
  444438758        444463301        444487748        444511935        444536312
       444560783        444585038        444609069        444633119       
444657134        444681001        444704910        444728679        444752463   
    444776124        444799746        444823413    427969878     438415614     
  444414072        444438766        444463319        444487755        444511943
       444536320        444560791        444585046        444609077       
444633127        444657142        444681019        444704928        444728687   
    444752471        444776132        444799753        444823421    427974662  
  438415721        444414080        444438774        444463327        444487763
       444511950        444536338        444560809        444585053       
444609085        444633135        444657159        444681027        444704936   
    444728695        444752489        444776140        444799761       
444823439    427975008     438415747        444414098        444438782       
444463335        444487771        444511968        444536346        444560817   
    444585061        444609093        444633143        444657167       
444681035        444704944        444728703        444752497        444776157   
    444799779        444823447    427975412     438415754        444414106     
  444438790        444463343        444487789        444511976        444536353
       444560825        444585079        444609101        444633150       
444657175        444681043        444704951        444728711        444752505   
    444776165        444799787        444823454    427978523     438415762     
  444414114        444438808        444463350        444487797        444511984
       444536361        444560833        444585087        444609127       
444633168        444657183        444681050        444704969        444728729   
    444752513        444776173        444799795        444823462    427979380  
  438415838        444414122        444438816        444463368        444487805
       444511992        444536379        444560841        444585095       
444609135        444633176        444657191        444681068        444704977   
    444728737        444752521        444776181        444799803       
444823470    427979745     438415846        444414130        444438824       
444463376        444487813        444512008        444536387        444560866   
    444585103        444609143        444633184        444657209       
444681076        444704985        444728745        444752539        444776199   
    444799811        444823488    427982012     438415861        444414148     
  444438832        444463384        444487821        444512016        444536395
       444560874        444585111        444609150        444633192       
444657217        444681084        444704993        444728752        444752547   
    444776207        444799829        444823496    427983341     438415903     
  444414155        444438840        444463392        444487839        444512024
       444536403        444560882        444585129        444609168       
444633200        444657225        444681092        444705008        444728760   
    444752554        444776215        444799837        444823504    427984323  
  438415960        444414163        444438857        444463400        444487847
       444512032        444536411        444560890        444585137       
444609176        444633218        444657233        444681100        444705016   
    444728778        444752562        444776223        444799845       
444823512    427986070     438416125        444414171        444438865       
444463418        444487854        444512057        444536429        444560908   
    444585145        444609184        444633226        444657241       
444681118        444705024        444728786        444752570        444776231   
    444799852        444823520    427986336     438416182        444414189     
  444438873        444463426        444487862        444512065        444536437
       444560916        444585152        444609192        444633234       
444657258        444681126        444705032        444728794        444752588   
    444776249        444799860        444823538    427989488     438416265     
  444414197        444438881        444463434        444487870        444512073
       444536452        444560924        444585160        444609200       
444633242        444657266        444681134        444705040        444728802   
    444752596        444776256        444799878        444823546    427990163  
  438416281        444414205        444438899        444463459        444487888
       444512081        444536460        444560932        444585178       
444609218        444633259        444657274        444681142        444705057   
    444728810        444752604        444776264        444799886       
444823553    427991609     438416307        444414213        444438907       
444463467        444487896        444512107        444536478        444560940   
    444585186        444609226        444633267        444657282       
444681159        444705065        444728828        444752612        444776272   
    444799894        444823561    427993845     438416315        444414221     
  444438915        444463475        444487904        444512115        444536486
       444560957        444585194        444609234        444633275       
444657290        444681167        444705073        444728836        444752620   
    444776280        444799902        444823579    427994785     438416349     
  444414239        444438923        444463483        444487912        444512131
       444536494        444560965        444585202        444609242       
444633283        444657308        444681175        444705081        444728844   
    444752638        444776298        444799910        444823587    427995576  
  438416406        444414247        444438931        444463491        444487920
       444512149        444536502        444560973        444585210       
444609259        444633291        444657316        444681183        444705099   
    444728851        444752646        444776306        444799928       
444823595    427996780     438416547        444414254        444438949       
444463509        444487946        444512156        444536510        444560981   
    444585228        444609267        444633309        444657324       
444681191        444705107        444728869        444752653        444776314   
    444799936        444823603   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   427997069     438416554        444414262        444438956       
444463525        444487953        444512164        444536528        444560999   
    444585236        444609275        444633317        444657332       
444681209        444705115        444728877        444752661        444776322   
    444799944        444823629    427997374     438416620        444414270     
  444438964        444463533        444487961        444512180        444536536
       444561013        444585244        444609283        444633325       
444657340        444681217        444705123        444728885        444752679   
    444776330        444799951        444823637    427998133     438416653     
  444414288        444438972        444463541        444487979        444512198
       444536544        444561021        444585251        444609291       
444633333        444657357        444681225        444705131        444728893   
    444752687        444776348        444799969        444823645    427998687  
  438416695        444414296        444438980        444463558        444487987
       444512206        444536551        444561039        444585269       
444609309        444633341        444657365        444681233        444705149   
    444728901        444752695        444776355        444799977       
444823652    427998752     438416703        444414304        444438998       
444463566        444487995        444512214        444536577        444561047   
    444585277        444609317        444633358        444657373       
444681258        444705156        444728919        444752703        444776363   
    444799985        444823660    427999032     438416711        444414312     
  444439004        444463574        444488001        444512222        444536585
       444561062        444585285        444609325        444633366       
444657381        444681266        444705164        444728927        444752711   
    444776371        444799993        444823678    427999388     438416745     
  444414320        444439012        444463582        444488019        444512230
       444536593        444561070        444585293        444609333       
444633374        444657399        444681274        444705172        444728935   
    444752729        444776389        444800007        444823686    427999750  
  438416778        444414338        444439020        444463590        444488027
       444512248        444536601        444561088        444585301       
444609341        444633382        444657407        444681282        444705180   
    444728943        444752737        444776397        444800015       
444823694    428000368     438416786        444414346        444439038       
444463608        444488035        444512255        444536619        444561096   
    444585319        444609358        444633390        444657415       
444681290        444705198        444728950        444752745        444776405   
    444800023        444823702    428002422     438416794        444414353     
  444439046        444463616        444488043        444512263        444536627
       444561104        444585327        444609366        444633408       
444657423        444681308        444705206        444728968        444752760   
    444776413        444800031        444823710    428002752     438416802     
  444414361        444439053        444463624        444488050        444512271
       444536635        444561112        444585335        444609374       
444633416        444657431        444681316        444705214        444728976   
    444752778        444776421        444800049        444823728    428004212  
  438416877        444414379        444439061        444463632        444488068
       444512289        444536643        444561120        444585343       
444609382        444633424        444657449        444681324        444705222   
    444728984        444752786        444776439        444800056       
444823736    428004741     438416927        444414387        444439079       
444463640        444488076        444512297        444536650        444561138   
    444585350        444609390        444633432        444657456       
444681332        444705230        444728992        444752794        444776447   
    444800064        444823744    428009443     438416976        444414395     
  444439087        444463657        444488092        444512305        444536668
       444561146        444585368        444609408        444633440       
444657464        444681340        444705248        444729008        444752802   
    444776454        444800072        444823751    428010698     438416992     
  444414403        444439095        444463665        444488100        444512313
       444536676        444561153        444585376        444609416       
444633457        444657472        444681357        444705255        444729016   
    444752810        444776462        444800080        444823769    428010888  
  438417008        444414411        444439103        444463673        444488118
       444512321        444536684        444561161        444585384       
444609424        444633465        444657480        444681365        444705263   
    444729024        444752828        444776470        444800098       
444823777    428011498     438417024        444414429        444439111       
444463681        444488126        444512339        444536692        444561179   
    444585392        444609432        444633473        444657498       
444681373        444705271        444729032        444752836        444776488   
    444800106        444823785    428011852     438417057        444414437     
  444439129        444463699        444488134        444512347        444536718
       444561187        444585400        444609440        444633481       
444657506        444681381        444705289        444729040        444752844   
    444776496        444800114        444823793    428011860     438417065     
  444414452        444439137        444463707        444488142        444512354
       444536726        444561195        444585418        444609457       
444633499        444657514        444681399        444705297        444729057   
    444752851        444776504        444800122        444823801    428013007  
  438417099        444414460        444439145        444463715        444488159
       444512362        444536734        444561203        444585426       
444609465        444633507        444657522        444681407        444705305   
    444729065        444752869        444776512        444800130       
444823819    428013445     438417172        444414478        444439152       
444463723        444488167        444512370        444536742        444561211   
    444585434        444609473        444633515        444657530       
444681415        444705313        444729073        444752877        444776520   
    444800148        444823827    428013635     438417180        444414486     
  444439160        444463731        444488175        444512388        444536759
       444561229        444585442        444609481        444633523       
444657548        444681423        444705321        444729099        444752885   
    444776538        444800155        444823835    428014013     438417214     
  444414494        444439178        444463749        444488183        444512396
       444536767        444561237        444585459        444609499       
444633531        444657555        444681431        444705339        444729107   
    444752893        444776546        444800163        444823843    428015374  
  438417230        444414502        444439186        444463756        444488191
       444512404        444536775        444561245        444585467       
444609507        444633549        444657563        444681449        444705347   
    444729115        444752901        444776553        444800171       
444823850    428015564     438417305        444414510        444439194       
444463764        444488209        444512412        444536783        444561252   
    444585475        444609515        444633556        444657571       
444681456        444705354        444729123        444752919        444776561   
    444800189        444823868    428020788     438417347        444414528     
  444439202        444463772        444488217        444512420        444536791
       444561260        444585483        444609523        444633564       
444657589        444681464        444705362        444729131        444752927   
    444776579        444800197        444823876    428022149     438417354     
  444414536        444439210        444463780        444488225        444512438
       444536809        444561278        444585491        444609531       
444633572        444657597        444681472        444705370        444729149   
    444752935        444776587        444800205        444823884    428022750  
  438417362        444414544        444439228        444463798        444488233
       444512446        444536817        444561286        444585509       
444609549        444633580        444657605        444681480        444705388   
    444729156        444752943        444776595        444800213       
444823892    428023618     438417396        444414551        444439236       
444463806        444488241        444512453        444536825        444561294   
    444585517        444609556        444633598        444657613       
444681498        444705396        444729164        444752950        444776603   
    444800221        444823900    428025175     438417404        444414569     
  444439244        444463814        444488258        444512461        444536833
       444561302        444585525        444609564        444633606       
444657621        444681506        444705404        444729172        444752968   
    444776611        444800239        444823918    428027171     438417412     
  444414577        444439251        444463822        444488266        444512479
       444536841        444561310        444585533        444609572       
444633614        444657639        444681514        444705412        444729180   
    444752976        444776629        444800247        444823926    428028625  
  438417446        444414585        444439269        444463830        444488274
       444512487        444536858        444561328        444585541       
444609580        444633622        444657647        444681522        444705420   
    444729198        444752984        444776637        444800254       
444823934    428030290     438417461        444414593        444439277       
444463848        444488282        444512495        444536866        444561336   
    444585558        444609598        444633630        444657654       
444681530        444705438        444729206        444752992        444776645   
    444800262        444823942    428030696     438417487        444414601     
  444439285        444463855        444488290        444512503        444536874
       444561344        444585566        444609606        444633648       
444657662        444681548        444705446        444729214        444753008   
    444776652        444800270        444823959    428031165     438417552     
  444414619        444439293        444463871        444488308        444512511
       444536882        444561351        444585574        444609614       
444633655        444657670        444681555        444705453        444729222   
    444753016        444776660        444800288        444823967    428031942  
  438417578        444414627        444439301        444463889        444488316
       444512529        444536890        444561369        444585582       
444609622        444633663        444657688        444681563        444705461   
    444729230        444753024        444776678        444800296       
444823975    428033161     438417610        444414635        444439319       
444463897        444488324        444512537        444536908        444561377   
    444585590        444609630        444633671        444657696       
444681571        444705479        444729248        444753032        444776686   
    444800304        444823983    428033633     438417628        444414643     
  444439327        444463905        444488332        444512545        444536916
       444561393        444585608        444609648        444633689       
444657704        444681589        444705487        444729255        444753040   
    444776694        444800312        444823991    428034326     438417651     
  444414650        444439335        444463913        444488340        444512552
       444536924        444561401        444585616        444609655       
444633697        444657712        444681597        444705495        444729263   
    444753057        444776702        444800320        444824007    428036479  
  438417693        444414668        444439343        444463921        444488357
       444512560        444536932        444561419        444585624       
444609663        444633705        444657720        444681605        444705503   
    444729271        444753065        444776710        444800338       
444824015    428037626     438417719        444414676        444439350       
444463939        444488365        444512578        444536940        444561427   
    444585632        444609671        444633713        444657738       
444681613        444705511        444729289        444753073        444776728   
    444800346        444824023    428038517     438418501        444414684     
  444439368        444463947        444488373        444512586        444536957
       444561435        444585640        444609689        444633721       
444657746        444681621        444705529        444729297        444753081   
    444776736        444800353        444824031    428040232     438418600     
  444414692        444439376        444463954        444488381        444512594
       444536965        444561443        444585657        444609697       
444633739        444657753        444681639        444705537        444729305   
    444753099        444776744        444800361        444824049    428040406  
  438418667        444414700        444439384        444463962        444488399
       444512602        444536973        444561450        444585665       
444609705        444633747        444657761        444681647        444705545   
    444729313        444753107        444776751        444800379       
444824056    428042162     438418741        444414726        444439392       
444463970        444488407        444512610        444536981        444561468   
    444585673        444609713        444633754        444657779       
444681654        444705552        444729321        444753115        444776769   
    444800387        444824064    428043152     438418972        444414734     
  444439400        444463988        444488415        444512628        444536999
       444561476        444585681        444609721        444633762       
444657787        444681662        444705560        444729339        444753123   
    444776777        444800395        444824072    428043533     438419145     
  444414742        444439426        444463996        444488423        444512636
       444537005        444561484        444585699        444609739       
444633770        444657795        444681670        444705578        444729347   
    444753131        444776785        444800403        444824080    428044143  
  438419327        444414759        444439434        444464002        444488431
       444512644        444537013        444561492        444585707       
444609747        444633788        444657803        444681688        444705586   
    444729354        444753149        444776793        444800411       
444824098    428046031     438419350        444414767        444439442       
444464010        444488449        444512651        444537021        444561500   
    444585715        444609754        444633796        444657811       
444681696        444705594        444729362        444753156        444776801   
    444800429        444824106    428048961     438419467        444414775     
  444439459        444464028        444488456        444512669        444537039
       444561518        444585723        444609762        444633804       
444657829        444681704        444705602        444729370        444753164   
    444776819        444800437        444824114    428049704     438419624     
  444414783        444439467        444464036        444488464        444512677
       444537047        444561526        444585731        444609770       
444633812        444657837        444681712        444705610        444729388   
    444753172        444776827        444800445        444824122    428052559  
  438419822        444414791        444439475        444464044        444488472
       444512685        444537054        444561534        444585749       
444609788        444633820        444657845        444681720        444705628   
    444729396        444753180        444776835        444800452       
444824130    428054316     438419897        444414809        444439483       
444464051        444488480        444512693        444537062        444561542   
    444585756        444609796        444633838        444657852       
444681738        444705636        444729404        444753198        444776843   
    444800460        444824148    428055263     438419996        444414817     
  444439491        444464069        444488498        444512701        444537070
       444561559        444585764        444609804        444633846       
444657860        444681746        444705644        444729412        444753206   
    444776850        444800478        444824155    428055917     438420044     
  444414825        444439509        444464077        444488506        444512719
       444537088        444561567        444585772        444609812       
444633853        444657878        444681753        444705651        444729420   
    444753214        444776868        444800486        444824163    428055990  
  438420101        444414833        444439517        444464085        444488514
       444512727        444537096        444561575        444585780       
444609820        444633861        444657886        444681761        444705669   
    444729438        444753222        444776876        444800494       
444824171    428057186     438420168        444414841        444439525       
444464093        444488522        444512735        444537104        444561583   
    444585798        444609838        444633879        444657894       
444681779        444705677        444729446        444753230        444776884   
    444800502        444824189    428058226     438420226        444414858     
  444439533        444464101        444488530        444512743        444537112
       444561591        444585806        444609846        444633895       
444657902        444681787        444705685        444729453        444753248   
    444776892        444800510        444824197    428058952     438420234     
  444414866        444439541        444464119        444488548        444512750
       444537120        444561609        444585814        444609853       
444633903        444657910        444681795        444705693        444729461   
    444753255        444776900        444800528        444824205    428059166  
  438420291        444414874        444439558        444464127        444488555
       444512768        444537138        444561617        444585830       
444609861        444633911        444657928        444681803        444705701   
    444729479        444753263        444776918        444800536       
444824213    428062079     438420309        444414882        444439566       
444464135        444488563        444512784        444537146        444561625   
    444585848        444609879        444633929        444657936       
444681811        444705719        444729487        444753271        444776926   
    444800544        444824221    428064232     438420424        444414890     
  444439574        444464143        444488571        444512792        444537153
       444561633        444585855        444609887        444633952       
444657944        444681829        444705727        444729495        444753289   
    444776934        444800551        444824239    428064679     438420440     
  444414908        444439582        444464150        444488589        444512800
       444537161        444561641        444585863        444609895       
444633960        444657951        444681837        444705735        444729503   
    444753297        444776942        444800569        444824247    428066518  
  438420507        444414924        444439590        444464168        444488597
       444512818        444537179        444561658        444585871       
444609903        444633978        444657969        444681845        444705743   
    444729511        444753305        444776959        444800577       
444824254    428067441     438420614        444414932        444439608       
444464176        444488605        444512826        444537187        444561666   
    444585889        444609911        444633986        444657977       
444681852        444705750        444729529        444753313        444776967   
    444800585        444824262    428070882     438420648        444414940     
  444439616        444464184        444488613        444512834        444537195
       444561674        444585897        444609929        444633994       
444657985        444681860        444705768        444729537        444753321   
    444776975        444800601        444824270    428072623     438420671     
  444414957        444439624        444464192        444488621        444512842
       444537203        444561682        444585913        444609937       
444634000        444657993        444681878        444705776        444729545   
    444753339        444776983        444800619        444824288    428075592  
  438420689        444414965        444439632        444464200        444488639
       444512859        444537211        444561690        444585921       
444609945        444634018        444658009        444681886        444705784   
    444729552        444753347        444776991        444800627       
444824296    428078976     438420697        444414973        444439640       
444464218        444488647        444512867        444537229        444561708   
    444585939        444609952        444634026        444658017       
444681894        444705792        444729560        444753354        444777007   
    444800635        444824304    428079644     438420721        444414981     
  444439657        444464226        444488654        444512875        444537237
       444561716        444585947        444609960        444634034       
444658025        444681902        444705800        444729578        444753362   
    444777015        444800643        444824312    428081145     438420846     
  444415004        444439665        444464234        444488662        444512883
       444537245        444561724        444585954        444609978       
444634042        444658033        444681910        444705818        444729586   
    444753370        444777023        444800650        444824320    428082036  
  438420895        444415012        444439673        444464242        444488670
       444512891        444537252        444561732        444585962       
444609986        444634059        444658041        444681928        444705826   
    444729594        444753388        444777031        444800668       
444824338    428082820     438420903        444415020        444439681       
444464259        444488688        444512909        444537260        444561740   
    444585970        444609994        444634067        444658058       
444681936        444705834        444729602        444753396        444777049   
    444800676        444824346   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   428083497     438420911        444415038        444439699       
444464267        444488696        444512917        444537278        444561757   
    444585988        444610000        444634075        444658066       
444681944        444705842        444729610        444753404        444777056   
    444800684        444824353    428083562     438420978        444415046     
  444439707        444464275        444488704        444512925        444537286
       444561765        444585996        444610018        444634083       
444658074        444681951        444705859        444729628        444753412   
    444777064        444800692        444824361    428084594     438421075     
  444415053        444439715        444464283        444488712        444512933
       444537294        444561773        444586002        444610026       
444634091        444658082        444681969        444705867        444729636   
    444753420        444777072        444800700        444824379    428087332  
  438421083        444415061        444439723        444464291        444488720
       444512941        444537302        444561781        444586010       
444610034        444634109        444658090        444681977        444705875   
    444729644        444753438        444777080        444800718       
444824387    428087605     438421125        444415079        444439731       
444464309        444488738        444512958        444537310        444561799   
    444586028        444610042        444634117        444658108       
444681985        444705883        444729651        444753446        444777098   
    444800726        444824395    428088850     438421182        444415087     
  444439749        444464317        444488746        444512966        444537328
       444561807        444586036        444610059        444634125       
444658116        444681993        444705891        444729669        444753453   
    444777106        444800734        444824403    428089171     438421208     
  444415095        444439756        444464325        444488753        444512974
       444537336        444561823        444586044        444610067       
444634133        444658124        444682009        444705909        444729677   
    444753461        444777114        444800742        444824411    428089239  
  438421216        444415103        444439764        444464333        444488761
       444512982        444537344        444561831        444586051       
444610075        444634141        444658132        444682017        444705917   
    444729685        444753479        444777122        444800759       
444824429    428092720     438421240        444415111        444439772       
444464341        444488779        444512990        444537351        444561849   
    444586069        444610083        444634158        444658140       
444682025        444705925        444729693        444753487        444777130   
    444800767        444824437    428093991     438421398        444415129     
  444439780        444464358        444488787        444513006        444537369
       444561864        444586077        444610091        444634166       
444658157        444682033        444705933        444729701        444753495   
    444777148        444800775        444824445    428094163     438421497     
  444415137        444439798        444464366        444488795        444513014
       444537377        444561872        444586085        444610109       
444634174        444658165        444682041        444705941        444729719   
    444753503        444777155        444800783        444824452    428094734  
  438421513        444415145        444439806        444464374        444488803
       444513022        444537385        444561880        444586093       
444610117        444634182        444658173        444682058        444705958   
    444729727        444753511        444777163        444800791       
444824460    428095764     438421547        444415152        444439814       
444464382        444488811        444513030        444537393        444561898   
    444586101        444610125        444634190        444658181       
444682066        444705966        444729735        444753529        444777171   
    444800809        444824478    428097463     438421646        444415160     
  444439822        444464390        444488829        444513048        444537401
       444561906        444586127        444610133        444634208       
444658199        444682074        444705974        444729743        444753537   
    444777189        444800817        444824486    428098214     438421661     
  444415178        444439830        444464408        444488837        444513055
       444537419        444561914        444586135        444610141       
444634216        444658207        444682082        444705982        444729750   
    444753545        444777197        444800825        444824494    428098446  
  438421679        444415186        444439848        444464424        444488845
       444513063        444537427        444561922        444586143       
444610158        444634224        444658215        444682090        444705990   
    444729768        444753552        444777205        444800833       
444824502    428098602     438421745        444415194        444439855       
444464432        444488852        444513071        444537435        444561930   
    444586150        444610166        444634232        444658223       
444682108        444706006        444729776        444753560        444777213   
    444800841        444824510    428098685     438421802        444415202     
  444439863        444464440        444488860        444513089        444537443
       444561948        444586168        444610174        444634240       
444658231        444682116        444706014        444729784        444753578   
    444777221        444800858        444824528    428099600     438421885     
  444415210        444439871        444464457        444488878        444513097
       444537450        444561955        444586176        444610182       
444634257        444658249        444682124        444706022        444729792   
    444753586        444777239        444800866        444824536    428100655  
  438421935        444415228        444439889        444464465        444488886
       444513105        444537468        444561963        444586184       
444610190        444634265        444658256        444682132        444706030   
    444729800        444753594        444777247        444800874       
444824544    428102537     438421968        444415236        444439897       
444464473        444488894        444513113        444537476        444561971   
    444586192        444610208        444634273        444658264       
444682140        444706048        444729818        444753602        444777254   
    444800882        444824551    428104145     438421992        444415244     
  444439905        444464481        444488902        444513121        444537484
       444561989        444586200        444610216        444634281       
444658272        444682157        444706055        444729826        444753610   
    444777262        444800890        444824569    428107486     438422099     
  444415251        444439913        444464499        444488910        444513139
       444537492        444561997        444586218        444610224       
444634299        444658280        444682165        444706063        444729834   
    444753628        444777270        444800908        444824577    428108039  
  438422123        444415277        444439921        444464507        444488928
       444513147        444537500        444562003        444586226       
444610232        444634307        444658298        444682173        444706071   
    444729842        444753636        444777288        444800916       
444824585    428108849     438422131        444415285        444439939       
444464515        444488936        444513154        444537518        444562011   
    444586234        444610240        444634315        444658306       
444682181        444706089        444729859        444753644        444777296   
    444800924        444824593    428109052     438422164        444415293     
  444439947        444464523        444488944        444513162        444537526
       444562029        444586242        444610257        444634323       
444658314        444682199        444706097        444729867        444753651   
    444777304        444800932        444824601    428110480     438422180     
  444415301        444439954        444464531        444488951        444513170
       444537534        444562037        444586259        444610265       
444634331        444658322        444682207        444706105        444729875   
    444753669        444777312        444800940        444824619    428110738  
  438422198        444415319        444439962        444464549        444488969
       444513188        444537542        444562045        444586267       
444610273        444634349        444658330        444682215        444706113   
    444729883        444753677        444777320        444800957       
444824627    428111660     438422206        444415335        444439970       
444464556        444488985        444513196        444537559        444562052   
    444586275        444610281        444634356        444658348       
444682223        444706121        444729891        444753685        444777338   
    444800965        444824635    428114276     438422263        444415343     
  444439988        444464564        444488993        444513204        444537567
       444562060        444586291        444610299        444634364       
444658355        444682231        444706139        444729909        444753693   
    444777346        444800973        444824643    428114573     438422297     
  444415350        444439996        444464572        444489009        444513212
       444537575        444562078        444586309        444610307       
444634372        444658363        444682249        444706147        444729917   
    444753701        444777353        444800981        444824650    428115372  
  438422339        444415368        444440002        444464598        444489017
       444513220        444537583        444562086        444586317       
444610315        444634380        444658371        444682256        444706154   
    444729925        444753719        444777361        444800999       
444824668    428115554     438422362        444415384        444440010       
444464606        444489025        444513238        444537591        444562094   
    444586325        444610323        444634398        444658389       
444682264        444706162        444729933        444753727        444777379   
    444801005        444824676    428116131     438422404        444415392     
  444440028        444464614        444489033        444513246        444537609
       444562102        444586333        444610331        444634406       
444658397        444682272        444706170        444729941        444753735   
    444777387        444801013        444824684    428120034     438422412     
  444415400        444440036        444464622        444489041        444513253
       444537617        444562110        444586341        444610349       
444634414        444658405        444682280        444706188        444729958   
    444753743        444777395        444801021        444824692    428120893  
  438422479        444415418        444440044        444464630        444489058
       444513261        444537625        444562128        444586358       
444610356        444634422        444658413        444682298        444706196   
    444729966        444753750        444777403        444801039       
444824700    428122147     438422511        444415426        444440069       
444464648        444489066        444513279        444537641        444562136   
    444586366        444610364        444634430        444658421       
444682306        444706204        444729974        444753768        444777411   
    444801047        444824718    428122527     438422537        444415442     
  444440077        444464655        444489074        444513287        444537658
       444562144        444586374        444610372        444634448       
444658439        444682314        444706212        444729982        444753776   
    444777429        444801054        444824726    428122600     438422776     
  444415459        444440085        444464663        444489082        444513295
       444537666        444562151        444586382        444610380       
444634455        444658447        444682322        444706220        444729990   
    444753784        444777437        444801062        444824734    428123897  
  438422800        444415467        444440093        444464671        444489090
       444513303        444537674        444562169        444586390       
444610398        444634463        444658454        444682330        444706238   
    444730006        444753792        444777445        444801070       
444824742    428124200     438422834        444415475        444440101       
444464689        444489108        444513329        444537682        444562177   
    444586408        444610406        444634471        444658462       
444682348        444706246        444730014        444753800        444777452   
    444801088        444824759    428124325     438422842        444415483     
  444440119        444464697        444489116        444513337        444537690
       444562185        444586416        444610414        444634489       
444658470        444682355        444706253        444730022        444753818   
    444777460        444801096        444824767    428125819     438422867     
  444415491        444440127        444464705        444489124        444513345
       444537708        444562193        444586424        444610422       
444634497        444658488        444682363        444706261        444730030   
    444753826        444777478        444801104        444824775    428126783  
  438422875        444415509        444440135        444464713        444489132
       444513352        444537716        444562201        444586432       
444610430        444634505        444658496        444682371        444706279   
    444730048        444753834        444777486        444801112       
444824783    428129431     438422925        444415525        444440143       
444464721        444489140        444513360        444537724        444562219   
    444586440        444610448        444634513        444658504       
444682389        444706287        444730055        444753842        444777494   
    444801120        444824791    428131072     438423006        444415533     
  444440150        444464739        444489157        444513378        444537732
       444562227        444586457        444610463        444634521       
444658512        444682397        444706295        444730071        444753859   
    444777502        444801138        444824809    428131551     438423113     
  444415541        444440168        444464747        444489165        444513386
       444537740        444562235        444586465        444610471       
444634539        444658520        444682405        444706303        444730089   
    444753867        444777510        444801146        444824817    428131874  
  438423162        444415558        444440176        444464754        444489173
       444513394        444537757        444562243        444586473       
444610489        444634547        444658538        444682413        444706311   
    444730097        444753875        444777528        444801153       
444824825    428132971     438423212        444415566        444440184       
444464762        444489181        444513402        444537765        444562250   
    444586481        444610497        444634554        444658546       
444682421        444706329        444730105        444753883        444777536   
    444801161        444824833    428133862     438423246        444415574     
  444440192        444464770        444489199        444513410        444537773
       444562268        444586499        444610505        444634562       
444658553        444682439        444706337        444730113        444753891   
    444777544        444801179        444824841    428134514     438423253     
  444415582        444440218        444464788        444489207        444513428
       444537781        444562276        444586507        444610513       
444634570        444658561        444682447        444706345        444730121   
    444753909        444777551        444801187        444824858    428135941  
  438423352        444415590        444440226        444464796        444489215
       444513436        444537799        444562284        444586515       
444610521        444634588        444658579        444682454        444706352   
    444730139        444753917        444777569        444801195       
444824866    428136873     438423394        444415608        444440234       
444464804        444489223        444513444        444537807        444562292   
    444586523        444610539        444634596        444658587       
444682462        444706360        444730147        444753925        444777577   
    444801203        444824874    428138226     438423428        444415616     
  444440259        444464812        444489231        444513451        444537815
       444562300        444586531        444610547        444634604       
444658595        444682470        444706378        444730154        444753933   
    444777585        444801211        444824882    428138432     438423477     
  444415624        444440267        444464820        444489249        444513469
       444537823        444562318        444586549        444610554       
444634612        444658603        444682488        444706386        444730162   
    444753941        444777593        444801229        444824890    428138788  
  438423519        444415632        444440275        444464838        444489256
       444513477        444537831        444562326        444586556       
444610562        444634620        444658611        444682496        444706394   
    444730170        444753958        444777601        444801237       
444824908    428142194     438423576        444415640        444440283       
444464846        444489264        444513485        444537849        444562334   
    444586564        444610570        444634638        444658629       
444682504        444706402        444730188        444753966        444777619   
    444801245        444824916    428142848     438423592        444415657     
  444440291        444464853        444489272        444513493        444537856
       444562342        444586572        444610588        444634646       
444658637        444682512        444706410        444730196        444753974   
    444777627        444801252        444824924    428143689     438423618     
  444415665        444440309        444464861        444489280        444513501
       444537864        444562359        444586580        444610596       
444634653        444658645        444682520        444706428        444730204   
    444753982        444777635        444801260        444824932    428144893  
  438423675        444415673        444440325        444464887        444489298
       444513519        444537872        444562367        444586598       
444610604        444634661        444658652        444682538        444706436   
    444730212        444753990        444777643        444801278       
444824940    428147466     438423691        444415681        444440333       
444464895        444489306        444513527        444537880        444562375   
    444586606        444610612        444634679        444658660       
444682546        444706444        444730220        444754006        444777650   
    444801286        444824957    428150866     438423717        444415699     
  444440341        444464903        444489314        444513535        444537898
       444562383        444586614        444610620        444634687       
444658678        444682553        444706451        444730238        444754014   
    444777668        444801294        444824965    428152433     438423782     
  444415707        444440358        444464911        444489322        444513543
       444537906        444562391        444586622        444610638       
444634695        444658686        444682561        444706469        444730246   
    444754022        444777676        444801302        444824973    428152490  
  438423857        444415715        444440366        444464929        444489330
       444513550        444537914        444562409        444586630       
444610646        444634703        444658694        444682579        444706477   
    444730253        444754030        444777684        444801310       
444824981    428153670     438423865        444415749        444440374       
444464937        444489348        444513568        444537922        444562417   
    444586648        444610653        444634711        444658702       
444682587        444706485        444730261        444754048        444777692   
    444801328        444824999    428154660     438423881        444415756     
  444440382        444464945        444489355        444513584        444537930
       444562425        444586655        444610661        444634729       
444658710        444682595        444706493        444730279        444754055   
    444777700        444801336        444825004    428155956     438423964     
  444415764        444440390        444464952        444489363        444513592
       444537948        444562433        444586663        444610679       
444634737        444658728        444682603        444706501        444730287   
    444754063        444777718        444801344        444825012    428158711  
  438424079        444415772        444440408        444464960        444489371
       444513600        444537955        444562441        444586671       
444610687        444634745        444658736        444682611        444706519   
    444730295        444754071        444777726        444801351       
444825020    428158745     438424087        444415780        444440416       
444464978        444489389        444513618        444537963        444562458   
    444586689        444610695        444634752        444658744       
444682629        444706527        444730303        444754089        444777734   
    444801369        444825038    428160444     438424095        444415798     
  444440440        444464986        444489405        444513626        444537971
       444562466        444586697        444610703        444634760       
444658751        444682637        444706535        444730311        444754097   
    444777742        444801377        444825046    428161657     438424137     
  444415806        444440457        444464994        444489413        444513634
       444537989        444562474        444586705        444610711       
444634778        444658769        444682645        444706543        444730329   
    444754105        444777759        444801385        444825053    428162069  
  438424228        444415814        444440465        444465009        444489421
       444513642        444537997        444562482        444586713       
444610729        444634786        444658777        444682652        444706550   
    444730337        444754113        444777767        444801393       
444825061    428162374     438424509        444415822        444440473       
444465025        444489439        444513659        444538003        444562490   
    444586721        444610737        444634794        444658785       
444682660        444706568        444730345        444754121        444777775   
    444801401        444825079   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   428164347     438424558        444415830        444440481       
444465033        444489447        444513667        444538011        444562508   
    444586739        444610745        444634802        444658793       
444682678        444706576        444730352        444754139        444777783   
    444801427        444825087    428167035     438424624        444415848     
  444440499        444465041        444489454        444513675        444538029
       444562516        444586747        444610752        444634810       
444658801        444682686        444706584        444730360        444754147   
    444777791        444801435        444825095    428167332     438424673     
  444415855        444440507        444465058        444489462        444513683
       444538037        444562524        444586754        444610760       
444634828        444658819        444682694        444706592        444730378   
    444754154        444777809        444801443        444825103    428168090  
  438424772        444415863        444440515        444465066        444489470
       444513691        444538045        444562532        444586762       
444610778        444634836        444658827        444682702        444706600   
    444730386        444754162        444777817        444801450       
444825111    428172357     438424970        444415871        444440523       
444465074        444489488        444513709        444538052        444562540   
    444586770        444610786        444634844        444658835       
444682710        444706618        444730394        444754170        444777825   
    444801468        444825129    428172852     438425035        444415889     
  444440531        444465090        444489496        444513725        444538060
       444562557        444586788        444610794        444634851       
444658843        444682728        444706626        444730402        444754188   
    444777833        444801476        444825137    428173124     438425068     
  444415897        444440549        444465108        444489504        444513733
       444538078        444562565        444586796        444610802       
444634869        444658850        444682736        444706634        444730410   
    444754196        444777841        444801484        444825145    428174395  
  438425118        444415905        444440556        444465116        444489512
       444513741        444538086        444562573        444586804       
444610810        444634877        444658868        444682744        444706642   
    444730428        444754204        444777858        444801492       
444825152    428174619     438425290        444415913        444440564       
444465124        444489520        444513758        444538094        444562581   
    444586812        444610828        444634885        444658876       
444682751        444706659        444730436        444754212        444777866   
    444801500        444825160    428175616     438425357        444415921     
  444440572        444465132        444489538        444513766        444538102
       444562607        444586820        444610836        444634893       
444658884        444682769        444706667        444730444        444754220   
    444777874        444801518        444825178    428175863     438425365     
  444415939        444440580        444465140        444489546        444513774
       444538110        444562615        444586838        444610844       
444634901        444658892        444682777        444706675        444730451   
    444754238        444777882        444801526        444825186    428177026  
  438425407        444415947        444440598        444465157        444489553
       444513782        444538128        444562623        444586846       
444610851        444634919        444658900        444682785        444706683   
    444730469        444754246        444777890        444801534       
444825194    428178115     438425514        444415954        444440614       
444465165        444489561        444513790        444538136        444562631   
    444586853        444610869        444634927        444658918       
444682793        444706691        444730477        444754253        444777908   
    444801542        444825202    428179410     438425548        444415962     
  444440622        444465173        444489579        444513808        444538151
       444562649        444586861        444610877        444634935       
444658926        444682801        444706709        444730485        444754261   
    444777916        444801559        444825210    428180640     438425563     
  444415970        444440630        444465181        444489587        444513816
       444538169        444562656        444586879        444610885       
444634943        444658934        444682819        444706717        444730493   
    444754279        444777924        444801567        444825228    428181515  
  438425571        444415988        444440648        444465199        444489595
       444513824        444538177        444562664        444586887       
444610893        444634950        444658942        444682827        444706725   
    444730501        444754287        444777932        444801575       
444825236    428183032     438425621        444415996        444440655       
444465207        444489603        444513832        444538185        444562672   
    444586895        444610901        444634968        444658959       
444682835        444706733        444730519        444754295        444777940   
    444801583        444825244    428183370     438425647        444416002     
  444440663        444465215        444489611        444513840        444538193
       444562680        444586903        444610919        444634976       
444658967        444682843        444706741        444730527        444754303   
    444777957        444801591        444825251    428183495     438425670     
  444416010        444440671        444465223        444489629        444513857
       444538201        444562698        444586911        444610927       
444634984        444658975        444682850        444706758        444730535   
    444754311        444777965        444801609        444825269    428185318  
  438425720        444416028        444440689        444465231        444489637
       444513865        444538219        444562706        444586929       
444610935        444634992        444658983        444682868        444706766   
    444730543        444754329        444777973        444801617       
444825277    428185649     438425746        444416036        444440697       
444465249        444489645        444513873        444538227        444562714   
    444586937        444610943        444635007        444658991       
444682876        444706774        444730550        444754337        444777981   
    444801625        444825285    428185912     438425886        444416044     
  444440705        444465256        444489652        444513881        444538235
       444562722        444586945        444610950        444635015       
444659007        444682884        444706782        444730568        444754345   
    444777999        444801633        444825293    428186365     438425910     
  444416069        444440713        444465264        444489660        444513899
       444538243        444562730        444586952        444610968       
444635023        444659015        444682892        444706790        444730576   
    444754352        444778005        444801641        444825301    428186530  
  438425985        444416077        444440721        444465272        444489678
       444513907        444538250        444562748        444586960       
444610976        444635031        444659023        444682900        444706808   
    444730584        444754360        444778013        444801658       
444825319    428187074     438426009        444416085        444440739       
444465280        444489686        444513915        444538268        444562755   
    444586978        444610984        444635049        444659031       
444682918        444706816        444730592        444754378        444778021   
    444801666        444825327    428188528     438426132        444416093     
  444440747        444465298        444489694        444513923        444538276
       444562763        444586986        444610992        444635056       
444659049        444682926        444706824        444730600        444754386   
    444778039        444801674        444825335    428189179     438426157     
  444416101        444440754        444465306        444489702        444513931
       444538284        444562771        444586994        444611008       
444635064        444659056        444682934        444706832        444730618   
    444754394        444778047        444801682        444825343    428189922  
  438426165        444416119        444440762        444465314        444489710
       444513949        444538292        444562789        444587000       
444611016        444635072        444659064        444682942        444706857   
    444730626        444754402        444778054        444801690       
444825350    428189948     438426173        444416127        444440770       
444465322        444489728        444513956        444538300        444562797   
    444587018        444611024        444635080        444659072       
444682959        444706865        444730634        444754410        444778062   
    444801708        444825368    428190383     438426397        444416135     
  444440788        444465330        444489736        444513964        444538318
       444562805        444587026        444611032        444635098       
444659080        444682967        444706873        444730642        444754428   
    444778070        444801716        444825376    428191753     438426421     
  444416143        444440796        444465348        444489744        444513972
       444538326        444562813        444587034        444611040       
444635106        444659098        444682975        444706881        444730659   
    444754436        444778088        444801724        444825384    428192181  
  438426488        444416168        444440804        444465355        444489751
       444513980        444538334        444562821        444587042       
444611057        444635114        444659106        444682983        444706899   
    444730667        444754444        444778096        444801732       
444825392    428200703     438426504        444416176        444440812       
444465363        444489769        444513998        444538342        444562839   
    444587059        444611065        444635122        444659114       
444682991        444706907        444730675        444754451        444778104   
    444801740        444825400    428201933     438426587        444416184     
  444440820        444465371        444489777        444514004        444538359
       444562847        444587067        444611073        444635130       
444659122        444683007        444706915        444730683        444754469   
    444778112        444801757        444825418    428204705     438426645     
  444416192        444440838        444465389        444489785        444514020
       444538367        444562854        444587075        444611081       
444635148        444659130        444683015        444706923        444730691   
    444754477        444778120        444801765        444825426    428209936  
  438426686        444416200        444440846        444465397        444489793
       444514038        444538375        444562862        444587083       
444611107        444635155        444659148        444683023        444706931   
    444730709        444754485        444778138        444801773       
444825434    428214654     438426751        444416218        444440853       
444465405        444489801        444514046        444538383        444562870   
    444587091        444611115        444635163        444659155       
444683031        444706949        444730717        444754493        444778146   
    444801781        444825442    428215750     438426777        444416226     
  444440861        444465413        444489819        444514053        444538409
       444562888        444587109        444611123        444635171       
444659163        444683049        444706956        444730725        444754501   
    444778153        444801799        444825459    428216659     438426827     
  444416234        444440879        444465421        444489827        444514061
       444538417        444562896        444587117        444611131       
444635189        444659171        444683056        444706964        444730733   
    444754519        444778161        444801807        444825467    428216972  
  438426892        444416242        444440887        444465439        444489835
       444514079        444538425        444562904        444587125       
444611149        444635197        444659189        444683064        444706972   
    444730741        444754527        444778179        444801815       
444825475    428217103     438426918        444416259        444440895       
444465447        444489843        444514087        444538433        444562912   
    444587133        444611156        444635205        444659197       
444683072        444706980        444730758        444754535        444778187   
    444801823        444825483    428218218     438426934        444416267     
  444440903        444465454        444489850        444514095        444538441
       444562920        444587141        444611164        444635213       
444659205        444683080        444706998        444730766        444754543   
    444778195        444801831        444825491    428219257     438426942     
  444416275        444440911        444465470        444489868        444514103
       444538458        444562938        444587158        444611172       
444635221        444659213        444683098        444707004        444730774   
    444754550        444778203        444801849        444825509    428221691  
  438426975        444416283        444440929        444465488        444489876
       444514111        444538466        444562946        444587166       
444611180        444635239        444659221        444683106        444707012   
    444730782        444754568        444778211        444801856       
444825517    428225833     438427098        444416291        444440937       
444465496        444489884        444514129        444538474        444562953   
    444587174        444611198        444635247        444659239       
444683114        444707020        444730790        444754576        444778229   
    444801864        444825525    428226732     438427239        444416309     
  444440945        444465504        444489892        444514137        444538508
       444562961        444587182        444611206        444635254       
444659247        444683122        444707038        444730808        444754584   
    444778237        444801872        444825533    428228712     438427262     
  444416317        444440952        444465512        444489900        444514145
       444538516        444562979        444587190        444611214       
444635262        444659254        444683130        444707046        444730816   
    444754592        444778245        444801880        444825541    428228951  
  438427361        444416325        444440960        444465520        444489918
       444514152        444538524        444562987        444587208       
444611222        444635270        444659262        444683148        444707053   
    444730824        444754600        444778252        444801898       
444825558    428232235     438427395        444416333        444440978       
444465538        444489926        444514160        444538532        444562995   
    444587216        444611230        444635288        444659270       
444683155        444707061        444730832        444754618        444778260   
    444801906        444825566    428232524     438427528        444416341     
  444440986        444465546        444489934        444514178        444538540
       444563001        444587224        444611248        444635296       
444659288        444683163        444707079        444730840        444754626   
    444778278        444801914        444825574    428234074     438427551     
  444416358        444440994        444465553        444489942        444514186
       444538557        444563019        444587232        444611255       
444635304        444659296        444683171        444707087        444730857   
    444754634        444778286        444801922        444825582    428235477  
  438427676        444416366        444441000        444465561        444489959
       444514194        444538565        444563027        444587240       
444611263        444635312        444659304        444683189        444707095   
    444730865        444754642        444778294        444801930       
444825590    428236624     438427718        444416374        444441018       
444465579        444489967        444514202        444538573        444563035   
    444587257        444611271        444635320        444659312       
444683197        444707103        444730873        444754659        444778302   
    444801948        444825608    428236913     438427734        444416382     
  444441026        444465587        444489975        444514210        444538581
       444563043        444587265        444611289        444635338       
444659320        444683205        444707111        444730881        444754667   
    444778310        444801955        444825616    428239198     438427775     
  444416390        444441034        444465595        444489983        444514228
       444538599        444563050        444587273        444611297       
444635346        444659338        444683213        444707129        444730899   
    444754675        444778336        444801963        444825624    428242374  
  438427916        444416408        444441042        444465603        444489991
       444514236        444538607        444563068        444587281       
444611305        444635353        444659346        444683221        444707137   
    444730907        444754683        444778344        444801971       
444825632    428242473     438428070        444416416        444441059       
444465611        444490007        444514244        444538615        444563076   
    444587299        444611313        444635361        444659353       
444683239        444707145        444730915        444754691        444778351   
    444801989        444825640    428243208     438428161        444416424     
  444441067        444465629        444490015        444514251        444538623
       444563084        444587307        444611321        444635379       
444659361        444683247        444707152        444730923        444754709   
    444778369        444801997        444825657    428243547     438428195     
  444416440        444441075        444465637        444490023        444514269
       444538631        444563092        444587315        444611339       
444635387        444659379        444683254        444707160        444730931   
    444754717        444778377        444802003        444825665    428243729  
  438428211        444416465        444441083        444465645        444490031
       444514277        444538649        444563100        444587323       
444611347        444635395        444659387        444683262        444707178   
    444730949        444754725        444778385        444802011       
444825673    428244073     438428344        444416473        444441091       
444465652        444490049        444514285        444538656        444563118   
    444587331        444611354        444635403        444659395       
444683270        444707186        444730956        444754733        444778393   
    444802029        444825681    428244115     438428377        444416481     
  444441109        444465660        444490056        444514293        444538664
       444563126        444587349        444611362        444635411       
444659403        444683288        444707194        444730964        444754741   
    444778401        444802037        444825699    428246730     438428393     
  444416499        444441125        444465678        444490064        444514301
       444538672        444563134        444587356        444611370       
444635429        444659411        444683296        444707202        444730972   
    444754758        444778419        444802045        444825707    428246896  
  438428575        444416515        444441133        444465686        444490072
       444514319        444538680        444563142        444587364       
444611388        444635437        444659429        444683304        444707210   
    444730980        444754766        444778427        444802052       
444825715    428247225     438428591        444416523        444441141       
444465694        444490080        444514327        444538698        444563159   
    444587372        444611396        444635445        444659437       
444683312        444707228        444730998        444754774        444778435   
    444802060        444825723    428247894     438428732        444416531     
  444441158        444465702        444490098        444514335        444538706
       444563167        444587380        444611404        444635452       
444659445        444683320        444707236        444731004        444754782   
    444778443        444802078        444825731    428249353     438428922     
  444416549        444441166        444465710        444490106        444514343
       444538714        444563175        444587398        444611412       
444635486        444659452        444683338        444707244        444731012   
    444754790        444778450        444802086        444825749    428251573  
  438429003        444416556        444441174        444465728        444490114
       444514368        444538722        444563183        444587406       
444611420        444635494        444659460        444683346        444707269   
    444731020        444754808        444778468        444802102       
444825756    428251862     438429045        444416564        444441182       
444465736        444490122        444514376        444538730        444563191   
    444587414        444611438        444635502        444659478       
444683353        444707277        444731038        444754816        444778476   
    444802110        444825764    428252860     438429102        444416572     
  444441190        444465744        444490130        444514384        444538748
       444563209        444587422        444611446        444635510       
444659486        444683361        444707285        444731046        444754824   
    444778484        444802128        444825772    428254619     438429144     
  444416580        444441208        444465751        444490148        444514392
       444538755        444563217        444587430        444611453       
444635528        444659494        444683379        444707293        444731053   
    444754832        444778492        444802136        444825780    428255186  
  438429177        444416606        444441216        444465769        444490155
       444514400        444538763        444563225        444587448       
444611461        444635536        444659502        444683387        444707301   
    444731061        444754840        444778500        444802144       
444825798    428255731     438429201        444416614        444441224       
444465777        444490163        444514418        444538771        444563233   
    444587455        444611479        444635544        444659510       
444683395        444707319        444731079        444754857        444778518   
    444802151        444825806   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   428258016     438429292        444416622        444441232       
444465785        444490171        444514426        444538789        444563241   
    444587463        444611487        444635551        444659528       
444683403        444707327        444731087        444754865        444778526   
    444802169        444825814    428258651     438429441        444416630     
  444441240        444465793        444490189        444514434        444538797
       444563258        444587471        444611495        444635569       
444659536        444683411        444707335        444731095        444754873   
    444778534        444802185        444825822    428258784     438429458     
  444416648        444441257        444465801        444490197        444514442
       444538805        444563266        444587489        444611503       
444635577        444659544        444683429        444707343        444731103   
    444754881        444778542        444802193        444825830    428259279  
  438429607        444416655        444441265        444465819        444490205
       444514459        444538813        444563274        444587497       
444611511        444635585        444659551        444683437        444707350   
    444731111        444754899        444778559        444802201       
444825848    428259816     438429615        444416663        444441273       
444465827        444490213        444514467        444538821        444563282   
    444587505        444611529        444635593        444659569       
444683445        444707368        444731129        444754907        444778567   
    444802219        444825855    428260426     438429698        444416671     
  444441281        444465835        444490221        444514475        444538839
       444563308        444587513        444611537        444635601       
444659577        444683452        444707376        444731137        444754915   
    444778575        444802227        444825863    428261747     438429748     
  444416697        444441299        444465843        444490239        444514483
       444538847        444563316        444587521        444611545       
444635619        444659585        444683460        444707384        444731145   
    444754923        444778583        444802235        444825871    428261820  
  438429789        444416705        444441307        444465868        444490247
       444514491        444538854        444563324        444587539       
444611552        444635627        444659593        444683478        444707392   
    444731152        444754931        444778591        444802243       
444825889    428262554     438429961        444416713        444441315       
444465876        444490254        444514509        444538862        444563332   
    444587547        444611560        444635643        444659601       
444683486        444707400        444731160        444754949        444778609   
    444802250        444825897    428264253     438430050        444416721     
  444441323        444465884        444490270        444514517        444538870
       444563340        444587554        444611578        444635650       
444659619        444683494        444707418        444731178        444754956   
    444778617        444802268        444825905    428264485     438430084     
  444416739        444441331        444465892        444490288        444514525
       444538888        444563357        444587562        444611586       
444635668        444659627        444683502        444707426        444731186   
    444754964        444778625        444802276        444825913    428264543  
  438430167        444416747        444441349        444465918        444490296
       444514533        444538896        444563365        444587570       
444611594        444635676        444659635        444683510        444707434   
    444731194        444754972        444778633        444802284       
444825921    428264600     438430175        444416754        444441356       
444465926        444490304        444514541        444538904        444563373   
    444587588        444611602        444635684        444659643       
444683528        444707442        444731202        444754980        444778641   
    444802292        444825939    428267413     438430274        444416762     
  444441364        444465934        444490312        444514558        444538912
       444563381        444587596        444611610        444635692       
444659650        444683536        444707459        444731210        444754998   
    444778658        444802300        444825947    428269252     438430290     
  444416770        444441372        444465942        444490320        444514566
       444538920        444563399        444587604        444611628       
444635700        444659668        444683544        444707467        444731228   
    444755003        444778666        444802318        444825954    428269666  
  438430340        444416788        444441380        444465959        444490338
       444514574        444538938        444563407        444587612       
444611636        444635718        444659676        444683551        444707475   
    444731236        444755011        444778674        444802326       
444825962    428271480     438430522        444416796        444441398       
444465967        444490346        444514582        444538946        444563415   
    444587620        444611644        444635726        444659684       
444683569        444707483        444731244        444755029        444778682   
    444802334        444825970    428272108     438430563        444416804     
  444441406        444465975        444490353        444514590        444538953
       444563423        444587638        444611651        444635734       
444659692        444683577        444707491        444731251        444755037   
    444778690        444802342        444825996    428273510     438430597     
  444416812        444441414        444465983        444490361        444514608
       444538961        444563431        444587646        444611669       
444635742        444659700        444683585        444707509        444731269   
    444755045        444778708        444802359        444826002    428273650  
  438430688        444416820        444441422        444465991        444490379
       444514616        444538979        444563449        444587653       
444611685        444635759        444659718        444683593        444707517   
    444731277        444755052        444778716        444802367       
444826010    428274690     438430837        444416838        444441430       
444466007        444490387        444514624        444538987        444563456   
    444587661        444611693        444635767        444659726       
444683601        444707525        444731285        444755060        444778724   
    444802375        444826028    428275010     438430860        444416846     
  444441448        444466015        444490395        444514632        444538995
       444563464        444587679        444611701        444635775       
444659734        444683619        444707533        444731293        444755078   
    444778732        444802383        444826036    428280556     438430936     
  444416853        444441463        444466023        444490403        444514640
       444539001        444563472        444587687        444611719       
444635783        444659742        444683627        444707541        444731301   
    444755086        444778740        444802391        444826044    428281000  
  438430944        444416861        444441471        444466031        444490411
       444514657        444539019        444563480        444587695       
444611727        444635791        444659759        444683635        444707558   
    444731319        444755094        444778757        444802409       
444826051    428286108     438431033        444416879        444441497       
444466049        444490429        444514665        444539027        444563498   
    444587703        444611735        444635809        444659767       
444683643        444707566        444731327        444755102        444778765   
    444802417        444826069    432906659     438431116        444416887     
  444441505        444466056        444490437        444514673        444539035
       444563506        444587711        444611743        444635817       
444659775        444683650        444707574        444731335        444755110   
    444778773        444802425        444826077    432921047     438431132     
  444416895        444441513        444466064        444490445        444514681
       444539043        444563514        444587729        444611750       
444635825        444659783        444683668        444707582        444731343   
    444755128        444778781        444802433        444826085    432941730  
  438431165        444416903        444441521        444466072        444490452
       444514699        444539050        444563522        444587737       
444611768        444635833        444659791        444683676        444707590   
    444731350        444755136        444778799        444802441       
444826093    432951648     438431173        444416911        444441539       
444466080        444490460        444514707        444539068        444563530   
    444587745        444611776        444635841        444659809       
444683684        444707608        444731368        444755144        444778807   
    444802458        444826101    433538493     438431314        444416929     
  444441547        444466098        444490478        444514715        444539076
       444563548        444587760        444611784        444635858       
444659817        444683692        444707616        444731376        444755151   
    444778815        444802466        444826119    433580891     438431595     
  444416937        444441554        444466106        444490486        444514723
       444539084        444563555        444587778        444611792       
444635866        444659825        444683700        444707624        444731384   
    444755169        444778823        444802474        444826127    433582939  
  438431702        444416978        444441562        444466114        444490494
       444514731        444539100        444563563        444587786       
444611800        444635874        444659841        444683718        444707632   
    444731392        444755177        444778831        444802482       
444826135    433593217     438431736        444416986        444441570       
444466122        444490502        444514749        444539118        444563571   
    444587794        444611818        444635882        444659858       
444683726        444707640        444731400        444755185        444778849   
    444802490        444826143    433629235     438431751        444416994     
  444441588        444466130        444490510        444514756        444539126
       444563589        444587802        444611826        444635890       
444659866        444683734        444707665        444731418        444755193   
    444778856        444802508        444826150    433641925     438431769     
  444417000        444441596        444466148        444490528        444514764
       444539134        444563597        444587810        444611834       
444635908        444659874        444683742        444707673        444731426   
    444755201        444778864        444802516        444826168    433643590  
  438431785        444417018        444441604        444466155        444490536
       444514780        444539142        444563605        444587828       
444611842        444635916        444659882        444683759        444707681   
    444731434        444755219        444778872        444802524       
444826176    433655958     438431827        444417034        444441612       
444466163        444490551        444514806        444539159        444563613   
    444587836        444611859        444635924        444659908       
444683767        444707699        444731442        444755227        444778880   
    444802532        444826184    433665650     438431918        444417042     
  444441620        444466171        444490569        444514814        444539167
       444563621        444587844        444611867        444635932       
444659916        444683775        444707707        444731459        444755235   
    444778898        444802540        444826192    433689767     438431942     
  444417059        444441638        444466189        444490577        444514822
       444539183        444563639        444587851        444611875       
444635940        444659924        444683783        444707715        444731467   
    444755243        444778906        444802557        444826200    433697745  
  438432023        444417067        444441646        444466197        444490585
       444514830        444539191        444563647        444587869       
444611883        444635957        444659932        444683791        444707723   
    444731475        444755250        444778914        444802565       
444826218    433704541     438432064        444417075        444441653       
444466205        444490601        444514848        444539209        444563654   
    444587877        444611891        444635965        444659940       
444683809        444707731        444731483        444755268        444778922   
    444802573        444826226    433717261     438432106        444417083     
  444441661        444466221        444490619        444514855        444539217
       444563662        444587885        444611909        444635973       
444659957        444683817        444707749        444731509        444755276   
    444778930        444802581        444826234    433723335     438432171     
  444417091        444441679        444466239        444490627        444514863
       444539225        444563670        444587893        444611917       
444635981        444659965        444683825        444707756        444731517   
    444755284        444778948        444802599        444826242    433728490  
  438432197        444417109        444441687        444466247        444490635
       444514889        444539233        444563688        444587901       
444611925        444635999        444659973        444683833        444707764   
    444731525        444755292        444778955        444802607       
444826259    433746393     438432221        444417125        444441695       
444466254        444490643        444514897        444539241        444563696   
    444587919        444611933        444636005        444659981       
444683841        444707772        444731533        444755300        444778963   
    444802615        444826267    433757267     438432452        444417133     
  444441703        444466262        444490650        444514905        444539258
       444563704        444587927        444611941        444636013       
444659999        444683858        444707780        444731541        444755318   
    444778971        444802623        444826275    433770187     438432460     
  444417141        444441711        444466270        444490668        444514913
       444539266        444563712        444587935        444611958       
444636021        444660005        444683866        444707798        444731558   
    444755326        444778989        444802631        444826283    433788858  
  438432569        444417158        444441729        444466288        444490676
       444514921        444539274        444563720        444587943       
444611966        444636039        444660013        444683874        444707806   
    444731566        444755334        444778997        444802649       
444826291    433811486     438432601        444417166        444441737       
444466296        444490684        444514939        444539282        444563738   
    444587950        444611982        444636047        444660021       
444683882        444707814        444731574        444755342        444779003   
    444802656        444826309    433813193     438432817        444417174     
  444441745        444466304        444490692        444514947        444539290
       444563746        444587968        444611990        444636054       
444660039        444683890        444707822        444731582        444755359   
    444779011        444802664        444826317    433813367     438432841     
  444417182        444441752        444466312        444490700        444514954
       444539308        444563753        444587976        444612006       
444636062        444660047        444683908        444707830        444731590   
    444755367        444779029        444802680        444826325    433819729  
  438432858        444417190        444441760        444466320        444490718
       444514962        444539316        444563761        444587984       
444612014        444636070        444660054        444683916        444707848   
    444731608        444755375        444779037        444802698       
444826333    433820057     438432965        444417208        444441778       
444466338        444490726        444514970        444539332        444563779   
    444587992        444612022        444636088        444660062       
444683924        444707855        444731616        444755383        444779045   
    444802706        444826341    433830288     438433005        444417216     
  444441786        444466346        444490734        444514988        444539340
       444563787        444588008        444612030        444636096       
444660070        444683932        444707863        444731624        444755391   
    444779052        444802714        444826358    433833852     438433054     
  444417224        444441794        444466353        444490742        444514996
       444539357        444563795        444588016        444612048       
444636104        444660088        444683940        444707889        444731632   
    444755409        444779060        444802722        444826366    433855897  
  438433088        444417232        444441802        444466361        444490759
       444515001        444539365        444563803        444588024       
444612055        444636112        444660096        444683957        444707897   
    444731640        444755417        444779078        444802730       
444826374    433862968     438433369        444417240        444441810       
444466379        444490767        444515019        444539373        444563811   
    444588032        444612063        444636138        444660104       
444683965        444707905        444731657        444755425        444779086   
    444802748        444826382    433864824     438433393        444417257     
  444441828        444466387        444490775        444515027        444539381
       444563837        444588040        444612089        444636146       
444660112        444683973        444707913        444731665        444755433   
    444779094        444802755        444826390    433866365     438433492     
  444417265        444441836        444466395        444490783        444515035
       444539399        444563845        444588057        444612097       
444636153        444660120        444683981        444707921        444731673   
    444755441        444779102        444802763        444826408    433877032  
  438433518        444417273        444441844        444466403        444490791
       444515043        444539407        444563852        444588065       
444612105        444636161        444660138        444683999        444707939   
    444731681        444755458        444779110        444802771       
444826416    433877396     438433609        444417281        444441851       
444466411        444490809        444515050        444539415        444563860   
    444588073        444612113        444636179        444660146       
444684005        444707947        444731699        444755466        444779128   
    444802789        444826424    433877511     438433633        444417299     
  444441869        444466429        444490817        444515068        444539423
       444563886        444588081        444612121        444636187       
444660153        444684013        444707954        444731707        444755474   
    444779136        444802797        444826432    433878576     438433674     
  444417307        444441877        444466445        444490825        444515076
       444539431        444563894        444588099        444612139       
444636195        444660161        444684021        444707962        444731715   
    444755482        444779144        444802805        444826440    433879632  
  438433724        444417323        444441885        444466452        444490833
       444515084        444539449        444563902        444588107       
444612147        444636203        444660179        444684039        444707970   
    444731723        444755490        444779151        444802813       
444826457    433882503     438433757        444417331        444441893       
444466460        444490841        444515092        444539456        444563910   
    444588115        444612154        444636211        444660187       
444684047        444707988        444731731        444755508        444779169   
    444802821        444826465    433891371     438433765        444417349     
  444441901        444466478        444490858        444515100        444539464
       444563928        444588123        444612162        444636229       
444660195        444684054        444707996        444731749        444755516   
    444779177        444802839        444826473    433908464     438433781     
  444417356        444441919        444466486        444490866        444515118
       444539472        444563944        444588131        444612170       
444636237        444660203        444684062        444708002        444731756   
    444755524        444779185        444802847        444826481    433910049  
  438433807        444417364        444441927        444466494        444490882
       444515126        444539480        444563951        444588149       
444612188        444636245        444660211        444684070        444708010   
    444731764        444755532        444779193        444802854       
444826499    433917853     438433872        444417372        444441935       
444466502        444490890        444515134        444539498        444563969   
    444588156        444612196        444636252        444660237       
444684088        444708028        444731772        444755540        444779201   
    444802862        444826507    433929593     438433880        444417398     
  444441943        444466510        444490908        444515142        444539506
       444563977        444588164        444612204        444636260       
444660245        444684096        444708036        444731780        444755557   
    444779219        444802870        444826515    433930633     438433948     
  444417406        444441950        444466528        444490916        444515159
       444539514        444563985        444588172        444612212       
444636278        444660252        444684104        444708044        444731798   
    444755565        444779227        444802888        444826523    433945888  
  438434128        444417414        444441968        444466536        444490924
       444515167        444539522        444563993        444588180       
444612220        444636286        444660260        444684112        444708051   
    444731806        444755573        444779235        444802896       
444826531    433945995     438434227        444417422        444441976       
444466544        444490940        444515175        444539530        444564009   
    444588198        444612238        444636294        444660278       
444684120        444708069        444731814        444755581        444779243   
    444802904        444826549   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   433954435     438434284        444417430        444441984       
444466551        444490957        444515183        444539548        444564017   
    444588206        444612246        444636302        444660286       
444684138        444708077        444731822        444755599        444779250   
    444802912        444826556    433967668     438434292        444417448     
  444441992        444466569        444490965        444515191        444539555
       444564025        444588214        444612253        444636310       
444660294        444684146        444708085        444731830        444755607   
    444779268        444802920        444826564    433970324     438434474     
  444417455        444442008        444466577        444490981        444515217
       444539563        444564033        444588222        444612261       
444636328        444660302        444684153        444708093        444731848   
    444755615        444779276        444802938        444826572    433971942  
  438434680        444417463        444442016        444466585        444490999
       444515225        444539571        444564041        444588230       
444612279        444636336        444660310        444684161        444708101   
    444731855        444755623        444779284        444802946       
444826580    433972908     438434722        444417489        444442024       
444466593        444491005        444515233        444539589        444564066   
    444588248        444612287        444636344        444660328       
444684179        444708119        444731863        444755631        444779292   
    444802953        444826598    433975281     438434771        444417497     
  444442032        444466601        444491013        444515241        444539597
       444564074        444588255        444612295        444636351       
444660336        444684187        444708127        444731871        444755649   
    444779300        444802961        444826606    433977212     438434789     
  444417505        444442040        444466619        444491021        444515258
       444539605        444564082        444588263        444612303       
444636369        444660344        444684195        444708135        444731889   
    444755656        444779318        444802979        444826614    433979382  
  438434920        444417513        444442057        444466627        444491039
       444515266        444539613        444564090        444588271       
444612311        444636377        444660351        444684203        444708143   
    444731897        444755664        444779326        444802987       
444826622    433980166     438435018        444417521        444442065       
444466643        444491047        444515274        444539621        444564108   
    444588289        444612329        444636385        444660369       
444684211        444708150        444731913        444755672        444779334   
    444802995        444826630    433985165     438435133        444417539     
  444442073        444466650        444491054        444515282        444539639
       444564116        444588297        444612337        444636393       
444660377        444684229        444708168        444731921        444755680   
    444779342        444803001        444826648    433985264     438435208     
  444417547        444442081        444466668        444491062        444515290
       444539647        444564132        444588305        444612345       
444636401        444660385        444684237        444708176        444731939   
    444755698        444779359        444803019        444826655    433990785  
  438435216        444417554        444442099        444466676        444491070
       444515308        444539654        444564140        444588313       
444612352        444636419        444660393        444684245        444708184   
    444731947        444755706        444779367        444803027       
444826663    433993912     438435273        444417570        444442107       
444466684        444491088        444515316        444539662        444564157   
    444588321        444612360        444636427        444660401       
444684252        444708192        444731954        444755714        444779375   
    444803035        444826671    433995040     438435349        444417596     
  444442115        444466700        444491096        444515324        444539670
       444564165        444588339        444612378        444636435       
444660419        444684260        444708200        444731962        444755722   
    444779383        444803043        444826689    434006714     438435406     
  444417604        444442123        444466718        444491104        444515332
       444539688        444564173        444588347        444612386       
444636443        444660427        444684286        444708218        444731970   
    444755730        444779391        444803050        444826697    434008959  
  438435414        444417612        444442131        444466726        444491112
       444515340        444539696        444564181        444588354       
444612394        444636450        444660435        444684302        444708226   
    444731988        444755748        444779409        444803068       
444826705    434010732     438435448        444417620        444442149       
444466734        444491120        444515357        444539704        444564199   
    444588362        444612402        444636468        444660443       
444684310        444708242        444731996        444755755        444779417   
    444803076        444826713    434011334     438435463        444417638     
  444442156        444466742        444491138        444515365        444539712
       444564207        444588370        444612428        444636476       
444660450        444684328        444708259        444732002        444755763   
    444779425        444803084        444826721    434011821     438435554     
  444417646        444442164        444466759        444491146        444515373
       444539720        444564215        444588388        444612436       
444636484        444660476        444684336        444708267        444732010   
    444755771        444779433        444803092        444826739    434026092  
  438435588        444417679        444442172        444466767        444491153
       444515381        444539738        444564223        444588396       
444612444        444636492        444660484        444684344        444708275   
    444732028        444755789        444779441        444803100       
444826747    434033536     438435604        444417687        444442180       
444466775        444491161        444515399        444539746        444564231   
    444588404        444612451        444636500        444660492       
444684351        444708283        444732036        444755797        444779458   
    444803118        444826754    434039558     438435653        444417695     
  444442198        444466783        444491179        444515407        444539753
       444564249        444588412        444612469        444636518       
444660500        444684369        444708291        444732044        444755805   
    444779466        444803126        444826762    434055489     438435687     
  444417703        444442206        444466791        444491187        444515415
       444539761        444564256        444588420        444612477       
444636526        444660518        444684377        444708309        444732051   
    444755813        444779474        444803134        444826770    434104972  
  438435711        444417711        444442214        444466809        444491195
       444515423        444539779        444564264        444588438       
444612485        444636534        444660526        444684385        444708317   
    444732069        444755821        444779482        444803142       
444826788    434109542     438435893        444417729        444442222       
444466817        444491203        444515431        444539787        444564272   
    444588446        444612493        444636542        444660534       
444684393        444708325        444732077        444755839        444779490   
    444803159        444826796    434124525     438435919        444417737     
  444442230        444466825        444491211        444515449        444539795
       444564280        444588453        444612501        444636559       
444660542        444684401        444708333        444732085        444755847   
    444779508        444803167        444826804    435208962     438435943     
  444417745        444442248        444466833        444491229        444515456
       444539803        444564298        444588461        444612519       
444636567        444660559        444684419        444708341        444732093   
    444755854        444779516        444803175        444826812    435903810  
  438436016        444417752        444442255        444466841        444491237
       444515464        444539811        444564306        444588479       
444612527        444636575        444660567        444684427        444708358   
    444732101        444755862        444779524        444803183       
444826820    435920525     438436057        444417760        444442263       
444466866        444491245        444515472        444539829        444564314   
    444588487        444612535        444636583        444660575       
444684435        444708366        444732119        444755870        444779532   
    444803191        444826838    435951769     438436123        444417778     
  444442271        444466874        444491252        444515480        444539837
       444564322        444588495        444612543        444636591       
444660583        444684443        444708374        444732127        444755888   
    444779540        444803209        444826846    436632061     438436149     
  444417794        444442289        444466882        444491260        444515498
       444539845        444564330        444588503        444612550       
444636609        444660609        444684450        444708382        444732135   
    444755896        444779557        444803217        444826853    436695977  
  438436156        444417802        444442297        444466890        444491278
       444515506        444539852        444564355        444588511       
444612568        444636617        444660617        444684468        444708390   
    444732143        444755904        444779565        444803225       
444826861    436741037     438436248        444417810        444442305       
444466908        444491286        444515514        444539860        444564363   
    444588529        444612576        444636625        444660633       
444684476        444708408        444732150        444755912        444779573   
    444803233        444826879    436919203     438436362        444417836     
  444442313        444466916        444491294        444515522        444539878
       444564371        444588537        444612584        444636633       
444660641        444684484        444708416        444732168        444755920   
    444779581        444803241        444826887    437390768     438436388     
  444417844        444442321        444466924        444491302        444515530
       444539894        444564389        444588545        444612592       
444636641        444660658        444684492        444708424        444732176   
    444755938        444779599        444803258        444826895    437394422  
  438436420        444417851        444442339        444466932        444491310
       444515548        444539902        444564397        444588552       
444612600        444636658        444660666        444684500        444708432   
    444732184        444755946        444779607        444803266       
444826903    437401151     438436529        444417869        444442347       
444466940        444491328        444515555        444539910        444564405   
    444588560        444612618        444636666        444660674       
444684518        444708440        444732192        444755953        444779615   
    444803274        444826911    437401235     438436602        444417877     
  444442354        444466957        444491336        444515563        444539928
       444564413        444588578        444612626        444636682       
444660682        444684526        444708457        444732200        444755961   
    444779623        444803282        444826929    437401268     438436644     
  444417885        444442362        444466965        444491344        444515571
       444539936        444564421        444588586        444612634       
444636690        444660708        444684534        444708465        444732218   
    444755979        444779631        444803290        444826937    437406044  
  438436677        444417893        444442370        444466973        444491351
       444515589        444539944        444564439        444588594       
444612642        444636708        444660716        444684542        444708473   
    444732226        444755987        444779649        444803308       
444826945    437408032     438436719        444417901        444442388       
444466981        444491369        444515597        444539951        444564447   
    444588602        444612659        444636724        444660724       
444684559        444708481        444732234        444755995        444779656   
    444803316        444826952    437409352     438436735        444417919     
  444442396        444466999        444491377        444515605        444539969
       444564454        444588610        444612667        444636732       
444660732        444684567        444708499        444732242        444756001   
    444779664        444803324        444826960    437409758     438436776     
  444417927        444442404        444467005        444491385        444515613
       444539977        444564462        444588628        444612675       
444636740        444660740        444684575        444708507        444732259   
    444756019        444779672        444803332        444826978    437413461  
  438436826        444417935        444442412        444467013        444491393
       444515621        444539985        444564470        444588636       
444612691        444636757        444660757        444684583        444708515   
    444732267        444756027        444779680        444803340       
444826986    437415375     438436891        444417943        444442420       
444467021        444491401        444515639        444539993        444564488   
    444588644        444612709        444636765        444660765       
444684591        444708523        444732275        444756035        444779698   
    444803357        444826994    437418809     438436974        444417950     
  444442438        444467039        444491419        444515647        444540009
       444564496        444588651        444612717        444636773       
444660773        444684609        444708531        444732283        444756043   
    444779706        444803365        444827000    437418890     438436982     
  444417968        444442446        444467054        444491427        444515654
       444540017        444564504        444588669        444612725       
444636781        444660781        444684617        444708549        444732291   
    444756050        444779714        444803373        444827018    437419849  
  438437014        444417976        444442453        444467062        444491435
       444515662        444540025        444564512        444588677       
444612733        444636799        444660799        444684625        444708556   
    444732309        444756068        444779722        444803381       
444827026    437421282     438437048        444417992        444442461       
444467070        444491443        444515670        444540033        444564520   
    444588685        444612741        444636807        444660807       
444684633        444708564        444732317        444756076        444779730   
    444803399        444827034    437421639     438437154        444418008     
  444442487        444467088        444491450        444515688        444540041
       444564538        444588693        444612758        444636815       
444660815        444684641        444708572        444732325        444756084   
    444779748        444803407        444827042    437422496     438437162     
  444418016        444442495        444467096        444491468        444515696
       444540066        444564546        444588701        444612766       
444636823        444660823        444684658        444708598        444732333   
    444756092        444779755        444803415        444827059    437423494  
  438437204        444418024        444442503        444467104        444491476
       444515704        444540074        444564553        444588719       
444612774        444636831        444660831        444684666        444708606   
    444732341        444756100        444779763        444803423       
444827067    437424120     438437261        444418032        444442511       
444467112        444491484        444515712        444540082        444564561   
    444588727        444612782        444636849        444660849       
444684674        444708614        444732358        444756118        444779771   
    444803431        444827075    437428733     438437295        444418040     
  444442529        444467120        444491492        444515720        444540090
       444564579        444588735        444612790        444636856       
444660856        444684682        444708622        444732366        444756126   
    444779789        444803449        444827083    437429277     438437360     
  444418057        444442537        444467138        444491500        444515738
       444540108        444564587        444588743        444612808       
444636864        444660864        444684690        444708630        444732374   
    444756134        444779797        444803456        444827091    437430309  
  438437451        444418065        444442545        444467146        444491518
       444515746        444540116        444564595        444588750       
444612816        444636872        444660872        444684708        444708648   
    444732382        444756142        444779805        444803464       
444827109    437431224     438437501        444418073        444442552       
444467153        444491526        444515753        444540124        444564603   
    444588768        444612824        444636880        444660880       
444684716        444708655        444732390        444756159        444779813   
    444803472        444827117    437431265     438437527        444418081     
  444442560        444467161        444491534        444515761        444540132
       444564611        444588776        444612832        444636898       
444660898        444684724        444708663        444732408        444756167   
    444779821        444803480        444827125    437436330     438437675     
  444418099        444442578        444467179        444491542        444515779
       444540140        444564629        444588784        444612840       
444636906        444660906        444684732        444708671        444732416   
    444756175        444779839        444803498        444827133    437436793  
  438437717        444418115        444442586        444467187        444491559
       444515787        444540157        444564637        444588792       
444612857        444636914        444660914        444684740        444708689   
    444732424        444756183        444779847        444803506       
444827141    437437270     438437808        444418123        444442594       
444467195        444491567        444515795        444540165        444564645   
    444588800        444612865        444636922        444660922       
444684757        444708697        444732432        444756191        444779854   
    444803514        444827158    437437932     438437907        444418131     
  444442602        444467203        444491575        444515803        444540173
       444564652        444588818        444612873        444636930       
444660930        444684765        444708705        444732440        444756209   
    444779862        444803522        444827166    437440290     438438061     
  444418149        444442610        444467211        444491583        444515811
       444540181        444564660        444588826        444612881       
444636955        444660948        444684773        444708713        444732457   
    444756217        444779870        444803530        444827174    437441074  
  438438145        444418156        444442628        444467229        444491591
       444515829        444540199        444564678        444588834       
444612899        444636963        444660955        444684781        444708721   
    444732465        444756225        444779888        444803548       
444827182    437442940     438438160        444418164        444442636       
444467237        444491609        444515837        444540207        444564686   
    444588842        444612907        444636971        444660963       
444684799        444708739        444732473        444756233        444779896   
    444803555        444827190    437443989     438438178        444418172     
  444442644        444467245        444491617        444515845        444540215
       444564694        444588859        444612915        444636989       
444660971        444684807        444708747        444732481        444756241   
    444779904        444803563        444827208    437445554     438438202     
  444418180        444442651        444467252        444491625        444515852
       444540223        444564702        444588867        444612923       
444636997        444660989        444684815        444708754        444732499   
    444756258        444779912        444803571        444827216    437446081  
  438438228        444418198        444442669        444467260        444491633
       444515860        444540231        444564710        444588875       
444612931        444637003        444660997        444684823        444708762   
    444732507        444756266        444779920        444803589       
444827224    437446313     438438236        444418206        444442677       
444467278        444491641        444515878        444540249        444564728   
    444588883        444612949        444637011        444661003       
444684831        444708770        444732515        444756274        444779938   
    444803597        444827232    437449408     438438269        444418214     
  444442685        444467286        444491658        444515886        444540256
       444564736        444588891        444612956        444637029       
444661011        444684849        444708788        444732523        444756282   
    444779946        444803605        444827240    437449622     438438293     
  444418222        444442693        444467294        444491666        444515894
       444540264        444564744        444588909        444612964       
444637037        444661029        444684856        444708796        444732531   
    444756290        444779953        444803613        444827257    437451099  
  438438327        444418230        444442701        444467302        444491674
       444515902        444540272        444564769        444588917       
444612972        444637045        444661037        444684864        444708804   
    444732549        444756308        444779961        444803621       
444827265    437451164     438438392        444418248        444442719       
444467310        444491682        444515910        444540280        444564777   
    444588925        444612980        444637052        444661045       
444684872        444708812        444732564        444756316        444779979   
    444803639        444827273   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437455777     438438475        444418255        444442727       
444467328        444491690        444515928        444540298        444564785   
    444588941        444612998        444637060        444661052       
444684880        444708820        444732572        444756324        444779987   
    444803647        444827281    437456767     438438533        444418263     
  444442735        444467336        444491708        444515936        444540306
       444564793        444588958        444613004        444637078       
444661078        444684898        444708838        444732580        444756332   
    444779995        444803654        444827299    437456999     438438566     
  444418271        444442743        444467344        444491716        444515944
       444540314        444564801        444588966        444613012       
444637086        444661086        444684906        444708846        444732598   
    444756340        444780001        444803662        444827307    437457617  
  438438616        444418297        444442750        444467351        444491724
       444515951        444540322        444564819        444588974       
444613020        444637094        444661094        444684914        444708853   
    444732606        444756357        444780019        444803670       
444827315    437463771     438438681        444418305        444442768       
444467369        444491732        444515969        444540330        444564827   
    444588982        444613038        444637102        444661102       
444684922        444708861        444732614        444756365        444780027   
    444803688        444827323    437464050     438438749        444418313     
  444442776        444467377        444491740        444515977        444540348
       444564835        444588990        444613046        444637110       
444661110        444684930        444708879        444732622        444756373   
    444780035        444803696        444827331    437464563     438438954     
  444418321        444442792        444467385        444491757        444515985
       444540355        444564843        444589006        444613053       
444637128        444661128        444684948        444708887        444732630   
    444756381        444780043        444803704        444827349    437464779  
  438439556        444418339        444442800        444467393        444491765
       444515993        444540363        444564850        444589014       
444613061        444637136        444661136        444684955        444708895   
    444732648        444756399        444780050        444803712       
444827356    437464936     438439655        444418347        444442818       
444467401        444491773        444516009        444540371        444564876   
    444589022        444613079        444637144        444661144       
444684963        444708903        444732655        444756407        444780068   
    444803720        444827364    437465651     438439713        444418354     
  444442826        444467427        444491781        444516025        444540389
       444564884        444589030        444613087        444637151       
444661151        444684971        444708911        444732663        444756415   
    444780076        444803738        444827372    437467517     438439762     
  444418362        444442834        444467435        444491799        444516033
       444540397        444564892        444589048        444613095       
444637169        444661169        444684989        444708929        444732671   
    444756423        444780084        444803746        444827380    437468853  
  438439838        444418370        444442842        444467443        444491807
       444516041        444540405        444564918        444589055       
444613103        444637177        444661177        444684997        444708937   
    444732689        444756431        444780092        444803753       
444827398    437469042     438439929        444418388        444442859       
444467450        444491815        444516058        444540413        444564926   
    444589063        444613111        444637185        444661185       
444685002        444708945        444732697        444756449        444780100   
    444803761        444827406    437469752     438439960        444418396     
  444442867        444467468        444491823        444516066        444540421
       444564934        444589071        444613129        444637193       
444661193        444685010        444708952        444732705        444756456   
    444780118        444803779        444827414    437470057     438439986     
  444418404        444442875        444467476        444491831        444516074
       444540439        444564942        444589089        444613137       
444637201        444661201        444685028        444708960        444732713   
    444756464        444780126        444803787        444827422    437470198  
  438439994        444418412        444442883        444467484        444491849
       444516082        444540447        444564959        444589105       
444613145        444637219        444661219        444685036        444708978   
    444732721        444756472        444780134        444803795       
444827430    437471170     438440075        444418420        444442891       
444467492        444491856        444516090        444540454        444564967   
    444589113        444613152        444637227        444661227       
444685044        444708986        444732739        444756480        444780142   
    444803803        444827448    437471535     438440125        444418438     
  444442909        444467500        444491864        444516108        444540462
       444564975        444589121        444613160        444637235       
444661235        444685051        444708994        444732747        444756498   
    444780159        444803811        444827455    437471972     438440133     
  444418446        444442917        444467518        444491872        444516116
       444540470        444564983        444589139        444613178       
444637243        444661250        444685069        444709000        444732754   
    444756506        444780167        444803829        444827463    437472137  
  438440141        444418453        444442925        444467526        444491880
       444516124        444540488        444564991        444589147       
444613186        444637250        444661268        444685077        444709018   
    444732762        444756514        444780175        444803837       
444827471    437472202     438440182        444418461        444442933       
444467534        444491898        444516132        444540496        444565006   
    444589154        444613194        444637268        444661276       
444685085        444709026        444732770        444756522        444780183   
    444803845        444827489    437472236     438440257        444418479     
  444442941        444467542        444491906        444516140        444540504
       444565014        444589162        444613202        444637276       
444661284        444685093        444709034        444732788        444756530   
    444780191        444803852        444827497    437472269     438440273     
  444418487        444442958        444467559        444491914        444516157
       444540512        444565022        444589170        444613210       
444637284        444661292        444685101        444709042        444732796   
    444756548        444780209        444803860        444827505    437472301  
  438440299        444418495        444442966        444467567        444491930
       444516165        444540520        444565030        444589188       
444613228        444637292        444661300        444685119        444709059   
    444732804        444756555        444780217        444803878       
444827513    437472392     438440406        444418503        444442982       
444467575        444491948        444516173        444540538        444565048   
    444589196        444613236        444637300        444661318       
444685127        444709067        444732812        444756563        444780225   
    444803886        444827521    437472566     438440455        444418511     
  444442990        444467583        444491955        444516181        444540546
       444565055        444589204        444613244        444637318       
444661326        444685135        444709075        444732820        444756571   
    444780233        444803894        444827539    437472699     438440471     
  444418529        444443006        444467591        444491963        444516199
       444540553        444565063        444589212        444613251       
444637326        444661334        444685143        444709083        444732838   
    444756589        444780241        444803902        444827547    437472756  
  438440489        444418537        444443014        444467609        444491971
       444516207        444540579        444565071        444589220       
444613269        444637334        444661342        444685150        444709091   
    444732846        444756597        444780258        444803910       
444827554    437472848     438440588        444418545        444443022       
444467617        444491989        444516215        444540587        444565089   
    444589238        444613277        444637342        444661359       
444685168        444709109        444732853        444756605        444780266   
    444803928        444827562    437472947     438440612        444418552     
  444443030        444467625        444491997        444516223        444540595
       444565097        444589246        444613285        444637359       
444661367        444685176        444709117        444732861        444756613   
    444780274        444803936        444827570    437473002     438440737     
  444418560        444443048        444467633        444492003        444516231
       444540603        444565105        444589253        444613293       
444637367        444661375        444685184        444709125        444732879   
    444756621        444780282        444803944        444827588    437473101  
  438440802        444418578        444443055        444467641        444492011
       444516249        444540611        444565113        444589261       
444613301        444637375        444661383        444685192        444709133   
    444732887        444756639        444780290        444803951       
444827596    437473150     438440869        444418586        444443063       
444467658        444492029        444516256        444540629        444565121   
    444589279        444613319        444637383        444661391       
444685200        444709141        444732895        444756647        444780308   
    444803969        444827604    437473218     438440950        444418594     
  444443071        444467666        444492037        444516264        444540637
       444565139        444589287        444613327        444637391       
444661409        444685218        444709158        444732903        444756654   
    444780316        444803977        444827612    437473259     438441024     
  444418602        444443089        444467674        444492045        444516272
       444540645        444565147        444589295        444613335       
444637409        444661417        444685226        444709166        444732911   
    444756662        444780324        444803985        444827620    437473309  
  438441040        444418610        444443097        444467682        444492052
       444516298        444540652        444565154        444589303       
444613343        444637417        444661425        444685234        444709190   
    444732929        444756670        444780332        444803993       
444827638    437473317     438441131        444418628        444443105       
444467690        444492060        444516306        444540660        444565162   
    444589311        444613350        444637425        444661433       
444685242        444709208        444732937        444756688        444780340   
    444804009        444827646    437473366     438441222        444418636     
  444443113        444467708        444492078        444516314        444540678
       444565170        444589329        444613368        444637433       
444661441        444685259        444709216        444732945        444756696   
    444780357        444804017        444827653    437473390     438441305     
  444418644        444443139        444467716        444492086        444516322
       444540686        444565188        444589337        444613376       
444637441        444661458        444685267        444709224        444732952   
    444756704        444780365        444804025        444827661    437473523  
  438441404        444418651        444443147        444467724        444492094
       444516330        444540694        444565204        444589345       
444613384        444637458        444661466        444685275        444709232   
    444732960        444756712        444780373        444804033       
444827679    437473549     438441487        444418669        444443154       
444467732        444492102        444516348        444540702        444565212   
    444589352        444613392        444637466        444661474       
444685283        444709240        444732978        444756720        444780381   
    444804041        444827687    437473689     438441529        444418677     
  444443162        444467740        444492110        444516355        444540710
       444565220        444589360        444613400        444637474       
444661482        444685291        444709257        444732986        444756738   
    444780399        444804058        444827695    437473697     438441578     
  444418685        444443170        444467757        444492128        444516363
       444540728        444565238        444589378        444613418       
444637482        444661490        444685309        444709273        444732994   
    444756746        444780407        444804066        444827703    437473713  
  438441685        444418693        444443188        444467765        444492136
       444516371        444540736        444565246        444589386       
444613426        444637490        444661508        444685317        444709281   
    444733000        444756753        444780415        444804074       
444827711    437473879     438441875        444418701        444443196       
444467773        444492151        444516389        444540744        444565253   
    444589394        444613434        444637508        444661516       
444685325        444709299        444733018        444756761        444780423   
    444804082        444827729    437473895     438441917        444418719     
  444443204        444467781        444492169        444516397        444540751
       444565261        444589402        444613442        444637516       
444661524        444685333        444709307        444733026        444756779   
    444780431        444804090        444827737    437473960     438442113     
  444418727        444443212        444467799        444492177        444516405
       444540769        444565279        444589410        444613459       
444637524        444661532        444685341        444709323        444733034   
    444756787        444780449        444804108        444827745    437474018  
  438442139        444418735        444443220        444467807        444492185
       444516413        444540777        444565287        444589428       
444613467        444637540        444661540        444685358        444709331   
    444733042        444756795        444780456        444804116       
444827752    437474158     438442188        444418743        444443246       
444467815        444492193        444516421        444540785        444565295   
    444589436        444613475        444637557        444661557       
444685366        444709349        444733059        444756803        444780464   
    444804124        444827760    437474208     438442196        444418750     
  444443253        444467823        444492201        444516439        444540793
       444565303        444589444        444613483        444637565       
444661565        444685374        444709356        444733067        444756811   
    444780472        444804132        444827778    437474224     438442220     
  444418776        444443261        444467831        444492219        444516447
       444540801        444565311        444589451        444613491       
444637573        444661573        444685382        444709364        444733075   
    444756829        444780480        444804140        444827786    437474232  
  438442238        444418784        444443279        444467849        444492227
       444516454        444540819        444565329        444589469       
444613509        444637581        444661581        444685390        444709372   
    444733083        444756837        444780498        444804157       
444827794    437474281     438442246        444418792        444443287       
444467856        444492235        444516462        444540827        444565337   
    444589477        444613517        444637599        444661599       
444685408        444709380        444733091        444756845        444780506   
    444804165        444827802    437474323     438442279        444418800     
  444443295        444467864        444492243        444516470        444540835
       444565345        444589493        444613525        444637607       
444661607        444685416        444709398        444733109        444756852   
    444780514        444804173        444827810    437474398     438442295     
  444418818        444443303        444467872        444492250        444516496
       444540843        444565352        444589501        444613533       
444637615        444661615        444685424        444709406        444733117   
    444756860        444780522        444804181        444827828    437474497  
  438442329        444418826        444443311        444467880        444492268
       444516504        444540850        444565360        444589519       
444613541        444637623        444661623        444685432        444709414   
    444733125        444756878        444780530        444804199       
444827836    437474505     438442378        444418834        444443329       
444467898        444492276        444516512        444540868        444565386   
    444589527        444613558        444637631        444661631       
444685440        444709422        444733133        444756886        444780548   
    444804207        444827844    437474513     438442394        444418842     
  444443337        444467906        444492284        444516520        444540884
       444565394        444589535        444613566        444637649       
444661649        444685457        444709430        444733141        444756894   
    444780555        444804215        444827851    437474562     438442477     
  444418859        444443345        444467914        444492292        444516538
       444540892        444565402        444589543        444613574       
444637656        444661656        444685465        444709448        444733158   
    444756902        444780563        444804223        444827869    437474612  
  438442667        444418867        444443352        444467922        444492300
       444516546        444540900        444565410        444589550       
444613582        444637672        444661664        444685473        444709455   
    444733166        444756910        444780571        444804231       
444827877    437474695     438442691        444418875        444443360       
444467948        444492318        444516553        444540918        444565428   
    444589568        444613590        444637680        444661672       
444685481        444709463        444733174        444756928        444780589   
    444804249        444827885    437474711     438442840        444418883     
  444443378        444467955        444492326        444516561        444540926
       444565436        444589576        444613608        444637698       
444661680        444685499        444709471        444733182        444756936   
    444780597        444804256        444827893    437474752     438442956     
  444418891        444443386        444467963        444492334        444516579
       444540942        444565444        444589584        444613616       
444637714        444661698        444685507        444709489        444733190   
    444756944        444780605        444804264        444827901    437474786  
  438442964        444418909        444443394        444467971        444492342
       444516587        444540959        444565451        444589592       
444613624        444637722        444661706        444685515        444709497   
    444733208        444756951        444780613        444804272       
444827919    437474810     438443004        444418917        444443402       
444467997        444492359        444516595        444540967        444565469   
    444589600        444613632        444637730        444661714       
444685523        444709505        444733216        444756969        444780621   
    444804280        444827927    437474869     438443012        444418925     
  444443410        444468003        444492367        444516603        444540975
       444565477        444589618        444613640        444637748       
444661722        444685531        444709513        444733224        444756977   
    444780639        444804298        444827935    437474885     438443020     
  444418933        444443428        444468011        444492375        444516611
       444540983        444565485        444589626        444613657       
444637755        444661730        444685549        444709521        444733232   
    444756985        444780647        444804306        444827943    437474893  
  438443079        444418941        444443436        444468029        444492383
       444516629        444540991        444565493        444589634       
444613665        444637763        444661748        444685556        444709539   
    444733240        444756993        444780654        444804314       
444827950    437474943     438443087        444418958        444443444       
444468037        444492391        444516637        444541007        444565501   
    444589642        444613673        444637771        444661755       
444685564        444709547        444733257        444757009        444780662   
    444804322        444827968    437475031     438443095        444418982     
  444443451        444468045        444492409        444516645        444541015
       444565519        444589659        444613699        444637789       
444661763        444685572        444709554        444733265        444757017   
    444780670        444804330        444827976    437475056     438443111     
  444418990        444443469        444468052        444492417        444516652
       444541023        444565527        444589667        444613707       
444637797        444661771        444685580        444709562        444733273   
    444757025        444780688        444804348        444827984    437475064  
  438443194        444419006        444443477        444468060        444492425
       444516660        444541031        444565535        444589675       
444613715        444637805        444661789        444685598        444709570   
    444733281        444757033        444780696        444804355       
444827992    437475072     438443210        444419014        444443485       
444468078        444492433        444516678        444541049        444565543   
    444589683        444613723        444637813        444661797       
444685606        444709588        444733299        444757041        444780704   
    444804363        444828008   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437475148     438443277        444419022        444443493       
444468086        444492441        444516686        444541056        444565550   
    444589691        444613731        444637821        444661805       
444685614        444709596        444733307        444757058        444780712   
    444804371        444828016    437475171     438443285        444419030     
  444443501        444468094        444492458        444516694        444541064
       444565568        444589709        444613749        444637839       
444661813        444685622        444709604        444733315        444757066   
    444780720        444804389        444828024    437475205     438443293     
  444419048        444443519        444468102        444492466        444516702
       444541080        444565576        444589717        444613756       
444637847        444661821        444685630        444709612        444733323   
    444757074        444780738        444804397        444828032    437475239  
  438443335        444419055        444443527        444468110        444492474
       444516710        444541098        444565584        444589725       
444613764        444637854        444661839        444685648        444709620   
    444733331        444757082        444780746        444804405       
444828040    437475304     438443350        444419063        444443535       
444468128        444492482        444516728        444541106        444565592   
    444589733        444613772        444637862        444661847       
444685655        444709638        444733349        444757090        444780753   
    444804413        444828057    437475312     438443434        444419071     
  444443543        444468136        444492490        444516736        444541114
       444565618        444589741        444613798        444637870       
444661854        444685663        444709646        444733356        444757108   
    444780761        444804421        444828065    437475494     438443467     
  444419089        444443550        444468144        444492508        444516744
       444541122        444565626        444589758        444613806       
444637888        444661862        444685671        444709653        444733364   
    444757116        444780779        444804439        444828073    437475601  
  438443566        444419097        444443568        444468151        444492516
       444516769        444541130        444565634        444589766       
444613814        444637904        444661870        444685689        444709661   
    444733372        444757124        444780787        444804447       
444828081    437475668     438443590        444419105        444443576       
444468169        444492524        444516777        444541148        444565642   
    444589774        444613822        444637912        444661888       
444685697        444709679        444733380        444757132        444780795   
    444804454        444828099    437475684     438443616        444419113     
  444443584        444468177        444492532        444516785        444541155
       444565659        444589782        444613830        444637920       
444661896        444685705        444709687        444733398        444757140   
    444780803        444804462        444828107    437475718     438443681     
  444419121        444443592        444468185        444492540        444516793
       444541163        444565667        444589790        444613848       
444637938        444661904        444685713        444709695        444733406   
    444757157        444780811        444804470        444828115    437475809  
  438443715        444419139        444443618        444468193        444492557
       444516801        444541171        444565675        444589808       
444613855        444637946        444661912        444685721        444709703   
    444733414        444757165        444780829        444804488       
444828123    437475817     438443756        444419147        444443626       
444468201        444492565        444516819        444541189        444565683   
    444589816        444613863        444637953        444661920       
444685739        444709711        444733422        444757173        444780837   
    444804496        444828131    437475866     438443863        444419154     
  444443634        444468219        444492573        444516827        444541197
       444565709        444589824        444613871        444637961       
444661938        444685747        444709729        444733430        444757181   
    444780845        444804504        444828149    437475965     438443897     
  444419162        444443642        444468227        444492581        444516835
       444541205        444565717        444589832        444613889       
444637979        444661946        444685754        444709737        444733448   
    444757199        444780852        444804512        444828156    437476013  
  438444044        444419170        444443659        444468243        444492599
       444516843        444541213        444565725        444589840       
444613897        444637987        444661953        444685762        444709745   
    444733455        444757207        444780860        444804520       
444828164    437476096     438444119        444419188        444443667       
444468250        444492607        444516850        444541221        444565733   
    444589857        444613905        444637995        444661961       
444685770        444709752        444733463        444757215        444780878   
    444804538        444828172    437476120     438444127        444419196     
  444443675        444468268        444492615        444516868        444541239
       444565741        444589865        444613913        444638001       
444661979        444685788        444709760        444733471        444757223   
    444780886        444804546        444828180    437476161     438444150     
  444419204        444443683        444468276        444492623        444516884
       444541247        444565758        444589873        444613921       
444638019        444661987        444685796        444709778        444733497   
    444757231        444780894        444804553        444828198    437476245  
  438444184        444419212        444443691        444468284        444492631
       444516892        444541254        444565766        444589881       
444613939        444638027        444661995        444685804        444709786   
    444733505        444757249        444780902        444804561       
444828206    437476260     438444283        444419220        444443709       
444468292        444492649        444516900        444541262        444565774   
    444589899        444613947        444638035        444662001       
444685812        444709794        444733513        444757256        444780910   
    444804579        444828214    437476302     438444291        444419238     
  444443717        444468300        444492656        444516918        444541270
       444565782        444589907        444613954        444638043       
444662019        444685820        444709802        444733521        444757264   
    444780928        444804587        444828222    437476328     438444317     
  444419246        444443725        444468318        444492664        444516926
       444541288        444565790        444589915        444613962       
444638050        444662027        444685838        444709810        444733547   
    444757272        444780936        444804595        444828230    437476427  
  438444358        444419253        444443733        444468326        444492672
       444516934        444541296        444565808        444589923       
444613970        444638068        444662035        444685846        444709828   
    444733554        444757280        444780944        444804603       
444828248    437476617     438444366        444419261        444443758       
444468334        444492680        444516942        444541304        444565816   
    444589931        444613988        444638076        444662050       
444685853        444709836        444733562        444757298        444780951   
    444804611        444828255    437476633     438444549        444419295     
  444443766        444468342        444492698        444516959        444541312
       444565824        444589949        444613996        444638084       
444662068        444685861        444709844        444733570        444757306   
    444780969        444804629        444828263    437476666     438444556     
  444419303        444443774        444468359        444492706        444516967
       444541320        444565832        444589956        444614002       
444638092        444662076        444685879        444709851        444733588   
    444757314        444780977        444804637        444828271    437476674  
  438444580        444419311        444443782        444468367        444492714
       444516975        444541338        444565840        444589964       
444614010        444638100        444662084        444685887        444709869   
    444733596        444757322        444780985        444804645       
444828289    437476690     438444614        444419329        444443790       
444468375        444492722        444516983        444541346        444565857   
    444589972        444614028        444638118        444662092       
444685895        444709877        444733604        444757330        444780993   
    444804652        444828297    437476732     438444713        444419337     
  444443808        444468383        444492730        444517007        444541353
       444565865        444589980        444614036        444638126       
444662100        444685903        444709885        444733612        444757348   
    444781009        444804660        444828305    437476799     438444739     
  444419345        444443816        444468391        444492748        444517015
       444541361        444565873        444589998        444614044       
444638134        444662118        444685911        444709893        444733620   
    444757355        444781017        444804678        444828313    437476914  
  438444978        444419352        444443824        444468409        444492755
       444517023        444541379        444565881        444590004       
444614051        444638142        444662126        444685929        444709901   
    444733638        444757363        444781025        444804686       
444828321    437476922     438445108        444419360        444443832       
444468417        444492763        444517031        444541387        444565899   
    444590012        444614069        444638159        444662134       
444685937        444709919        444733646        444757371        444781033   
    444804694        444828339    437476989     438445330        444419378     
  444443840        444468425        444492771        444517049        444541395
       444565915        444590020        444614077        444638167       
444662142        444685945        444709927        444733653        444757389   
    444781041        444804702        444828347    437477078     438445413     
  444419386        444443857        444468433        444492789        444517056
       444541403        444565923        444590038        444614085       
444638175        444662159        444685952        444709935        444733661   
    444757397        444781058        444804710        444828354    437477086  
  438445462        444419394        444443865        444468441        444492797
       444517064        444541411        444565931        444590046       
444614093        444638183        444662167        444685960        444709943   
    444733679        444757405        444781066        444804728       
444828362    437477128     438445496        444419402        444443873       
444468458        444492805        444517072        444541429        444565949   
    444590053        444614101        444638191        444662175       
444685978        444709950        444733687        444757413        444781074   
    444804736        444828370    437477151     438445504        444419410     
  444443881        444468466        444492813        444517098        444541437
       444565956        444590061        444614119        444638209       
444662183        444685986        444709968        444733703        444757421   
    444781082        444804744        444828388    437477193     438445538     
  444419428        444443899        444468474        444492821        444517106
       444541445        444565964        444590079        444614127       
444638217        444662191        444685994        444709976        444733711   
    444757439        444781090        444804751        444828396    437477276  
  438445587        444419436        444443907        444468490        444492839
       444517114        444541452        444565972        444590087       
444614135        444638225        444662209        444686000        444709984   
    444733729        444757447        444781108        444804769       
444828404    437477284     438445603        444419444        444443915       
444468508        444492847        444517122        444541460        444565980   
    444590095        444614143        444638233        444662217       
444686018        444709992        444733737        444757454        444781116   
    444804777        444828412    437477292     438445629        444419451     
  444443923        444468516        444492854        444517130        444541478
       444565998        444590103        444614150        444638241       
444662225        444686026        444710008        444733745        444757462   
    444781124        444804785        444828420    437477367     438445645     
  444419469        444443931        444468524        444492862        444517148
       444541486        444566004        444590111        444614168       
444638258        444662233        444686034        444710016        444733752   
    444757470        444781132        444804793        444828438    437477391  
  438445686        444419477        444443949        444468532        444492870
       444517155        444541494        444566012        444590129       
444614176        444638266        444662241        444686042        444710024   
    444733760        444757488        444781140        444804801       
444828446    437477441     438445710        444419485        444443956       
444468540        444492888        444517163        444541502        444566020   
    444590137        444614184        444638274        444662258       
444686059        444710032        444733778        444757496        444781157   
    444804819        444828453    437477482     438445736        444419493     
  444443972        444468557        444492896        444517171        444541510
       444566038        444590145        444614192        444638282       
444662266        444686067        444710040        444733786        444757504   
    444781165        444804827        444828461    437477524     438445819     
  444419501        444443980        444468565        444492904        444517189
       444541528        444566046        444590152        444614200       
444638290        444662274        444686075        444710057        444733794   
    444757512        444781173        444804835        444828479    437477573  
  438445835        444419519        444443998        444468573        444492912
       444517197        444541536        444566053        444590160       
444614218        444638308        444662282        444686083        444710065   
    444733802        444757520        444781181        444804843       
444828487    437477581     438445850        444419527        444444004       
444468581        444492920        444517205        444541544        444566061   
    444590178        444614226        444638316        444662290       
444686091        444710073        444733810        444757538        444781199   
    444804850        444828495    437477607     438445884        444419535     
  444444012        444468599        444492938        444517213        444541551
       444566079        444590186        444614234        444638324       
444662308        444686109        444710081        444733828        444757546   
    444781207        444804868        444828503    437477623     438445900     
  444419543        444444020        444468615        444492946        444517221
       444541569        444566087        444590194        444614242       
444638332        444662316        444686117        444710099        444733836   
    444757553        444781215        444804876        444828511    437477631  
  438445991        444419550        444444038        444468623        444492953
       444517247        444541577        444566095        444590202       
444614259        444638340        444662324        444686125        444710107   
    444733844        444757561        444781223        444804884       
444828529    437477649     438446114        444419568        444444046       
444468631        444492961        444517254        444541585        444566103   
    444590210        444614267        444638357        444662357       
444686133        444710115        444733851        444757579        444781231   
    444804892        444828537    437477680     438446171        444419576     
  444444053        444468649        444492979        444517262        444541593
       444566111        444590228        444614275        444638365       
444662365        444686141        444710123        444733869        444757587   
    444781249        444804900        444828545    437477714     438446239     
  444419584        444444061        444468656        444492987        444517270
       444541601        444566129        444590236        444614283       
444638373        444662373        444686158        444710131        444733877   
    444757595        444781256        444804918        444828552    437477730  
  438446346        444419592        444444079        444468664        444492995
       444517296        444541619        444566137        444590244       
444614291        444638381        444662381        444686166        444710149   
    444733885        444757603        444781264        444804926       
444828560    437477748     438446486        444419600        444444087       
444468672        444493001        444517304        444541627        444566145   
    444590251        444614309        444638399        444662399       
444686174        444710156        444733893        444757611        444781272   
    444804934        444828578    437477797     438446502        444419618     
  444444095        444468680        444493019        444517312        444541635
       444566152        444590269        444614317        444638407       
444662407        444686182        444710164        444733901        444757629   
    444781280        444804942        444828586    437477862     438446528     
  444419626        444444103        444468698        444493027        444517320
       444541643        444566160        444590277        444614325       
444638415        444662415        444686190        444710172        444733919   
    444757637        444781298        444804959        444828594    437477938  
  438446619        444419634        444444111        444468706        444493035
       444517338        444541650        444566178        444590285       
444614333        444638423        444662423        444686208        444710180   
    444733927        444757645        444781306        444804967       
444828602    437477987     438446650        444419642        444444129       
444468714        444493043        444517346        444541668        444566186   
    444590293        444614341        444638431        444662431       
444686216        444710198        444733935        444757652        444781314   
    444804975        444828610    437477995     438446759        444419659     
  444444137        444468722        444493050        444517353        444541676
       444566194        444590301        444614358        444638449       
444662449        444686232        444710206        444733943        444757660   
    444781322        444804983        444828628    437478019     438446817     
  444419667        444444145        444468730        444493068        444517361
       444541684        444566202        444590319        444614366       
444638464        444662456        444686240        444710214        444733950   
    444757678        444781330        444804991        444828636    437478050  
  438446833        444419675        444444160        444468748        444493076
       444517379        444541692        444566210        444590327       
444614374        444638472        444662464        444686257        444710222   
    444733968        444757686        444781348        444805006       
444828644    437478084     438446940        444419683        444444178       
444468755        444493084        444517387        444541700        444566228   
    444590335        444614382        444638480        444662472       
444686265        444710230        444733976        444757694        444781355   
    444805014        444828651    437478126     438447054        444419691     
  444444186        444468763        444493092        444517395        444541718
       444566236        444590343        444614390        444638498       
444662480        444686273        444710248        444733984        444757702   
    444781363        444805022        444828669    437478134     438447062     
  444419709        444444194        444468771        444493100        444517403
       444541726        444566244        444590350        444614408       
444638506        444662498        444686281        444710255        444733992   
    444757710        444781371        444805030        444828677    437478258  
  438447088        444419717        444444202        444468789        444493118
       444517411        444541734        444566251        444590368       
444614416        444638514        444662506        444686299        444710271   
    444734008        444757728        444781389        444805048       
444828685    437478308     438447120        444419725        444444210       
444468805        444493126        444517429        444541742        444566269   
    444590376        444614424        444638522        444662514       
444686307        444710289        444734016        444757736        444781397   
    444805055        444828693    437478324     438447146        444419733     
  444444228        444468821        444493134        444517437        444541759
       444566277        444590384        444614432        444638530       
444662522        444686315        444710297        444734024        444757744   
    444781405        444805063        444828701    437478332     438447153     
  444419741        444444236        444468847        444493142        444517445
       444541767        444566285        444590392        444614440       
444638548        444662530        444686323        444710305        444734032   
    444757751        444781413        444805071        444828719    437478340  
  438447211        444419758        444444244        444468854        444493159
       444517452        444541775        444566293        444590400       
444614457        444638555        444662548        444686331        444710313   
    444734040        444757769        444781421        444805089       
444828727    437478423     438447336        444419766        444444251       
444468862        444493167        444517460        444541783        444566301   
    444590418        444614465        444638563        444662555       
444686349        444710321        444734057        444757777        444781439   
    444805097        444828735   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437478431     438447369        444419774        444444269       
444468870        444493175        444517478        444541791        444566319   
    444590426        444614473        444638571        444662563       
444686356        444710339        444734065        444757785        444781447   
    444805105        444828743    437478456     438447419        444419782     
  444444277        444468888        444493183        444517486        444541809
       444566327        444590434        444614481        444638589       
444662571        444686364        444710347        444734073        444757793   
    444781454        444805113        444828750    437478480     438447526     
  444419790        444444285        444468896        444493191        444517494
       444541817        444566335        444590442        444614499       
444638597        444662589        444686372        444710354        444734081   
    444757801        444781462        444805121        444828768    437478555  
  438447559        444419808        444444293        444468904        444493209
       444517502        444541825        444566343        444590459       
444614507        444638605        444662597        444686380        444710362   
    444734099        444757819        444781470        444805139       
444828776    437478571     438447591        444419816        444444301       
444468912        444493217        444517528        444541833        444566350   
    444590467        444614515        444638613        444662605       
444686398        444710370        444734107        444757827        444781488   
    444805147        444828784    437478704     438447641        444419824     
  444444319        444468920        444493225        444517536        444541841
       444566368        444590475        444614523        444638621       
444662613        444686406        444710388        444734115        444757835   
    444781496        444805154        444828792    437478753     438447658     
  444419832        444444327        444468938        444493233        444517544
       444541858        444566376        444590483        444614531       
444638639        444662621        444686414        444710396        444734123   
    444757843        444781504        444805162        444828800    437478795  
  438447757        444419840        444444343        444468946        444493241
       444517551        444541866        444566384        444590491       
444614549        444638647        444662639        444686422        444710404   
    444734131        444757850        444781512        444805170       
444828818    437478936     438447799        444419857        444444350       
444468953        444493258        444517569        444541882        444566392   
    444590509        444614556        444638654        444662647       
444686430        444710412        444734149        444757868        444781520   
    444805188        444828826    437478993     438447823        444419865     
  444444368        444468961        444493266        444517577        444541890
       444566400        444590517        444614564        444638662       
444662654        444686448        444710420        444734156        444757876   
    444781538        444805196        444828834    437479025     438447906     
  444419873        444444376        444468979        444493274        444517585
       444541908        444566418        444590525        444614572       
444638670        444662662        444686455        444710438        444734164   
    444757884        444781546        444805204        444828842    437479140  
  438447914        444419881        444444384        444468987        444493282
       444517593        444541916        444566426        444590533       
444614580        444638688        444662670        444686463        444710446   
    444734172        444757892        444781553        444805212       
444828859    437479157     438447989        444419899        444444392       
444468995        444493290        444517601        444541924        444566434   
    444590541        444614598        444638696        444662688       
444686471        444710453        444734180        444757900        444781561   
    444805220        444828867    437479173     438448102        444419907     
  444444400        444469001        444493308        444517619        444541932
       444566442        444590558        444614606        444638704       
444662696        444686489        444710461        444734198        444757918   
    444781579        444805238        444828875    437479207     438448185     
  444419923        444444418        444469019        444493316        444517635
       444541940        444566459        444590566        444614614       
444638712        444662704        444686497        444710479        444734206   
    444757926        444781587        444805246        444828883    437479223  
  438448425        444419949        444444426        444469043        444493324
       444517643        444541957        444566467        444590574       
444614622        444638720        444662712        444686505        444710487   
    444734214        444757934        444781595        444805253       
444828891    437479264     438448441        444419956        444444434       
444469050        444493332        444517650        444541965        444566475   
    444590582        444614630        444638738        444662720       
444686513        444710495        444734222        444757942        444781603   
    444805261        444828909    437479389     438448474        444419964     
  444444442        444469068        444493340        444517668        444541973
       444566483        444590590        444614648        444638753       
444662738        444686521        444710503        444734230        444757959   
    444781611        444805279        444828917    437479439     438448482     
  444419972        444444459        444469076        444493357        444517684
       444541981        444566491        444590608        444614655       
444638761        444662746        444686539        444710511        444734248   
    444757967        444781629        444805287        444828925    437479561  
  438448532        444419980        444444467        444469084        444493365
       444517692        444542005        444566509        444590616       
444614663        444638779        444662753        444686547        444710529   
    444734255        444757975        444781637        444805295       
444828933    437479660     438448599        444419998        444444475       
444469092        444493373        444517700        444542013        444566517   
    444590624        444614671        444638787        444662761       
444686554        444710537        444734263        444757983        444781645   
    444805303        444828941    437479702     438448698        444420004     
  444444483        444469100        444493381        444517718        444542021
       444566525        444590632        444614689        444638795       
444662779        444686562        444710545        444734271        444757991   
    444781652        444805311        444828958    437479728     438448821     
  444420012        444444491        444469118        444493407        444517726
       444542039        444566533        444590640        444614697       
444638803        444662787        444686570        444710552        444734289   
    444758007        444781660        444805329        444828966    437479744  
  438448854        444420020        444444509        444469126        444493415
       444517742        444542047        444566541        444590665       
444614705        444638811        444662795        444686588        444710560   
    444734297        444758015        444781678        444805337       
444828974    437479769     438448888        444420038        444444517       
444469134        444493423        444517759        444542054        444566558   
    444590673        444614713        444638829        444662803       
444686596        444710578        444734305        444758023        444781686   
    444805345        444828982    437479785     438448953        444420046     
  444444525        444469142        444493431        444517767        444542062
       444566566        444590681        444614721        444638837       
444662811        444686604        444710586        444734313        444758031   
    444781694        444805352        444828990    437479801     438449001     
  444420053        444444533        444469159        444493449        444517775
       444542070        444566582        444590699        444614739       
444638845        444662829        444686612        444710594        444734321   
    444758049        444781702        444805360        444829006    437479934  
  438449084        444420061        444444541        444469167        444493456
       444517783        444542088        444566590        444590707       
444614747        444638852        444662837        444686620        444710602   
    444734339        444758056        444781710        444805378       
444829014    437479967     438449118        444420079        444444558       
444469175        444493464        444517791        444542096        444566608   
    444590715        444614754        444638860        444662845       
444686638        444710610        444734347        444758064        444781728   
    444805386        444829022    437480064     438449191        444420087     
  444444566        444469183        444493472        444517809        444542104
       444566616        444590723        444614762        444638878       
444662852        444686646        444710628        444734354        444758072   
    444781736        444805394        444829030    437480239     438449241     
  444420095        444444574        444469191        444493480        444517817
       444542112        444566624        444590731        444614770       
444638886        444662860        444686653        444710636        444734362   
    444758080        444781744        444805402        444829048    437480247  
  438449282        444420103        444444582        444469209        444493498
       444517825        444542120        444566632        444590749       
444614788        444638894        444662878        444686661        444710644   
    444734370        444758098        444781751        444805410       
444829055    437480312     438449340        444420111        444444590       
444469217        444493506        444517833        444542138        444566640   
    444590756        444614796        444638902        444662886       
444686679        444710651        444734388        444758106        444781769   
    444805428        444829063    437480338     438449399        444420129     
  444444616        444469225        444493514        444517841        444542146
       444566657        444590764        444614804        444638910       
444662894        444686687        444710669        444734396        444758114   
    444781777        444805436        444829071    437480403     438449415     
  444420137        444444624        444469233        444493522        444517858
       444542153        444566665        444590772        444614812       
444638928        444662902        444686695        444710677        444734412   
    444758122        444781785        444805444        444829089    437480494  
  438449464        444420145        444444632        444469241        444493530
       444517866        444542161        444566673        444590780       
444614820        444638936        444662910        444686703        444710685   
    444734420        444758130        444781793        444805451       
444829105    437480528     438449498        444420152        444444640       
444469258        444493548        444517874        444542179        444566681   
    444590798        444614838        444638944        444662928       
444686711        444710693        444734438        444758148        444781801   
    444805469        444829113    437480536     438449589        444420160     
  444444657        444469266        444493555        444517882        444542187
       444566699        444590806        444614846        444638951       
444662936        444686729        444710701        444734446        444758155   
    444781819        444805477        444829121    437480585     438449662     
  444420178        444444665        444469274        444493563        444517890
       444542195        444566707        444590814        444614853       
444638969        444662944        444686737        444710719        444734453   
    444758163        444781827        444805485        444829139    437480650  
  438449738        444420186        444444673        444469282        444493571
       444517908        444542203        444566715        444590822       
444614861        444638977        444662951        444686745        444710727   
    444734461        444758171        444781835        444805493       
444829147    437480692     438449845        444420194        444444681       
444469290        444493589        444517916        444542211        444566723   
    444590830        444614879        444638985        444662969       
444686752        444710735        444734479        444758189        444781843   
    444805501        444829154    437480718     438449902        444420202     
  444444699        444469308        444493605        444517940        444542229
       444566731        444590848        444614887        444638993       
444662977        444686760        444710743        444734487        444758197   
    444781850        444805519        444829162    437480767     438449993     
  444420210        444444707        444469316        444493621        444517957
       444542237        444566749        444590855        444614895       
444639009        444662985        444686778        444710750        444734495   
    444758205        444781868        444805527        444829170    437480882  
  438450017        444420228        444444715        444469324        444493639
       444517965        444542245        444566756        444590863       
444614903        444639017        444662993        444686786        444710768   
    444734503        444758213        444781876        444805535       
444829188    437480932     438450041        444420236        444444723       
444469332        444493647        444517973        444542252        444566764   
    444590871        444614911        444639025        444663009       
444686794        444710776        444734511        444758221        444781884   
    444805543        444829196    437481070     438450173        444420244     
  444444731        444469340        444493654        444517999        444542260
       444566772        444590889        444614929        444639033       
444663017        444686802        444710784        444734529        444758239   
    444781892        444805550        444829204    437481096     438450272     
  444420251        444444749        444469357        444493662        444518005
       444542278        444566780        444590897        444614937       
444639041        444663025        444686810        444710792        444734537   
    444758247        444781900        444805568        444829212    437481120  
  438450397        444420269        444444756        444469365        444493670
       444518013        444542286        444566798        444590905       
444614945        444639058        444663033        444686828        444710800   
    444734545        444758254        444781918        444805576       
444829220    437481161     438450405        444420277        444444764       
444469373        444493688        444518021        444542294        444566806   
    444590913        444614952        444639066        444663041       
444686836        444710818        444734552        444758262        444781926   
    444805584        444829238    437481179     438450454        444420285     
  444444772        444469381        444493696        444518039        444542302
       444566814        444590921        444614960        444639074       
444663058        444686844        444710826        444734560        444758270   
    444781934        444805592        444829246    437481187     438450470     
  444420293        444444780        444469399        444493704        444518047
       444542310        444566822        444590939        444614978       
444639082        444663066        444686851        444710834        444734578   
    444758288        444781942        444805600        444829253    437481237  
  438450488        444420301        444444798        444469407        444493720
       444518054        444542328        444566830        444590947       
444614986        444639090        444663074        444686869        444710842   
    444734586        444758296        444781959        444805618       
444829261    437481252     438450603        444420319        444444806       
444469415        444493738        444518062        444542336        444566848   
    444590954        444614994        444639108        444663082       
444686877        444710859        444734594        444758304        444781967   
    444805626        444829279    437481286     438450611        444420327     
  444444814        444469423        444493746        444518070        444542344
       444566855        444590962        444615009        444639116       
444663090        444686885        444710867        444734602        444758312   
    444781975        444805634        444829287    437481294     438450660     
  444420335        444444822        444469431        444493753        444518088
       444542351        444566863        444590970        444615017       
444639124        444663108        444686893        444710875        444734610   
    444758320        444781983        444805642        444829295    437481443  
  438450884        444420343        444444830        444469449        444493761
       444518096        444542369        444566871        444590988       
444615025        444639132        444663116        444686901        444710883   
    444734628        444758338        444781991        444805659       
444829303    437481526     438450975        444420350        444444848       
444469456        444493779        444518104        444542377        444566889   
    444590996        444615033        444639140        444663124       
444686919        444710891        444734636        444758346        444782007   
    444805667        444829311    437481534     438451072        444420368     
  444444855        444469464        444493787        444518112        444542385
       444566897        444591002        444615041        444639157       
444663132        444686927        444710909        444734644        444758353   
    444782015        444805675        444829329    437481575     438451098     
  444420376        444444863        444469472        444493795        444518120
       444542393        444566905        444591010        444615058       
444639165        444663140        444686935        444710917        444734651   
    444758361        444782023        444805683        444829337    437481625  
  438451114        444420384        444444871        444469480        444493803
       444518138        444542401        444566913        444591028       
444615066        444639173        444663157        444686943        444710925   
    444734669        444758379        444782031        444805691       
444829345    437481658     438451155        444420392        444444889       
444469506        444493811        444518146        444542419        444566921   
    444591036        444615082        444639181        444663165       
444686950        444710933        444734677        444758387        444782049   
    444805709        444829352    437481765     438451254        444420400     
  444444897        444469514        444493829        444518153        444542427
       444566939        444591044        444615090        444639199       
444663173        444686968        444710941        444734685        444758395   
    444782056        444805717        444829360    437481815     438451296     
  444420426        444444905        444469522        444493837        444518161
       444542435        444566947        444591051        444615108       
444639207        444663181        444686976        444710958        444734693   
    444758403        444782064        444805725        444829378    437481849  
  438451312        444420442        444444913        444469530        444493845
       444518179        444542443        444566954        444591069       
444615124        444639231        444663199        444686984        444710966   
    444734701        444758411        444782072        444805733       
444829386    437481872     438451346        444420459        444444921       
444469548        444493860        444518187        444542450        444566962   
    444591077        444615132        444639249        444663207       
444686992        444710974        444734719        444758429        444782080   
    444805741        444829394    437481922     438451395        444420467     
  444444939        444469555        444493878        444518195        444542468
       444566970        444591085        444615140        444639256       
444663215        444687008        444710982        444734727        444758437   
    444782098        444805758        444829402    437481948     438451429     
  444420475        444444947        444469563        444493886        444518203
       444542476        444566988        444591093        444615157       
444639264        444663223        444687016        444710990        444734735   
    444758445        444782106        444805766        444829410    437481971  
  438451718        444420483        444444954        444469571        444493894
       444518211        444542484        444566996        444591101       
444615165        444639272        444663231        444687024        444711006   
    444734743        444758452        444782114        444805774       
444829428    437482003     438451809        444420491        444444962       
444469589        444493902        444518229        444542500        444567002   
    444591119        444615173        444639280        444663249       
444687032        444711014        444734750        444758460        444782122   
    444805782        444829436    437482060     438451841        444420517     
  444444970        444469597        444493910        444518237        444542518
       444567010        444591127        444615181        444639306       
444663256        444687040        444711022        444734768        444758478   
    444782130        444805790        444829444    437482094     438451874     
  444420525        444444988        444469605        444493936        444518245
       444542526        444567028        444591135        444615199       
444639314        444663264        444687057        444711030        444734776   
    444758486        444782148        444805808        444829451    437482136  
  438451924        444420533        444445001        444469613        444493944
       444518252        444542534        444567036        444591143       
444615207        444639322        444663272        444687065        444711048   
    444734784        444758494        444782155        444805816       
444829469    437482177     438452039        444420541        444445019       
444469621        444493951        444518260        444542542        444567044   
    444591150        444615215        444639330        444663280       
444687073        444711055        444734792        444758502        444782163   
    444805824        444829477   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437482201     438452047        444420558        444445027       
444469639        444493969        444518278        444542559        444567051   
    444591168        444615223        444639348        444663298       
444687081        444711063        444734800        444758510        444782171   
    444805832        444829485    437482219     438452096        444420566     
  444445035        444469647        444493977        444518286        444542567
       444567077        444591176        444615231        444639355       
444663306        444687099        444711071        444734818        444758528   
    444782189        444805840        444829493    437482284     438452195     
  444420574        444445043        444469654        444493985        444518294
       444542575        444567093        444591184        444615249       
444639363        444663314        444687107        444711089        444734826   
    444758536        444782197        444805857        444829501    437482300  
  438452344        444420582        444445068        444469662        444493993
       444518302        444542583        444567101        444591192       
444615256        444639371        444663322        444687115        444711097   
    444734834        444758544        444782205        444805865       
444829519    437482342     438452500        444420590        444445076       
444469670        444494009        444518310        444542591        444567119   
    444591200        444615264        444639389        444663330       
444687123        444711105        444734842        444758551        444782213   
    444805873        444829527    437482359     438452575        444420608     
  444445084        444469688        444494025        444518328        444542609
       444567127        444591218        444615272        444639397       
444663348        444687131        444711113        444734859        444758577   
    444782221        444805881        444829535    437482367     438452765     
  444420616        444445092        444469696        444494033        444518336
       444542617        444567135        444591226        444615280       
444639405        444663355        444687149        444711121        444734867   
    444758585        444782239        444805899        444829543    437482375  
  438452773        444420624        444445100        444469704        444494041
       444518344        444542625        444567143        444591234       
444615298        444639413        444663363        444687156        444711139   
    444734875        444758593        444782247        444805907       
444829550    437482425     438452815        444420632        444445118       
444469712        444494058        444518351        444542633        444567150   
    444591259        444615306        444639421        444663371       
444687164        444711147        444734883        444758601        444782254   
    444805915        444829568    437482466     438452823        444420640     
  444445134        444469720        444494066        444518369        444542641
       444567168        444591267        444615314        444639439       
444663389        444687172        444711154        444734891        444758619   
    444782262        444805923        444829576    437482474     438452948     
  444420665        444445142        444469738        444494074        444518377
       444542658        444567176        444591275        444615322       
444639447        444663397        444687180        444711162        444734909   
    444758627        444782270        444805931        444829584    437482581  
  438452955        444420673        444445159        444469753        444494082
       444518385        444542666        444567184        444591283       
444615330        444639454        444663405        444687198        444711170   
    444734917        444758635        444782288        444805949       
444829592    437482672     438453060        444420681        444445167       
444469761        444494090        444518393        444542674        444567192   
    444591291        444615348        444639462        444663413       
444687206        444711188        444734925        444758643        444782296   
    444805956        444829600    437482706     438453128        444420699     
  444445175        444469779        444494108        444518401        444542682
       444567200        444591309        444615355        444639470       
444663421        444687214        444711196        444734933        444758650   
    444782304        444805964        444829618    437482789     438453169     
  444420707        444445183        444469787        444494116        444518419
       444542690        444567218        444591317        444615363       
444639488        444663439        444687222        444711204        444734941   
    444758668        444782312        444805972        444829626    437483308  
  438453235        444420715        444445191        444469795        444494124
       444518427        444542708        444567226        444591325       
444615371        444639496        444663447        444687230        444711212   
    444734958        444758676        444782320        444805980       
444829634    437483381     438453268        444420723        444445209       
444469803        444494132        444518435        444542716        444567234   
    444591333        444615389        444639504        444663454       
444687248        444711220        444734966        444758684        444782338   
    444805998        444829642    437483720     438453292        444420731     
  444445217        444469811        444494140        444518443        444542724
       444567242        444591341        444615397        444639512       
444663462        444687255        444711238        444734974        444758692   
    444782346        444806004        444829659    437484140     438453383     
  444420749        444445225        444469829        444494157        444518450
       444542732        444567259        444591358        444615405       
444639520        444663470        444687263        444711246        444734982   
    444758700        444782353        444806012        444829667    437484157  
  438453409        444420756        444445233        444469837        444494165
       444518468        444542740        444567267        444591366       
444615413        444639538        444663488        444687271        444711253   
    444734990        444758718        444782361        444806020       
444829675    437484264     438453433        444420772        444445241       
444469845        444494173        444518476        444542757        444567275   
    444591374        444615421        444639546        444663496       
444687289        444711261        444735005        444758726        444782379   
    444806038        444829683    437484587     438453466        444420780     
  444445258        444469852        444494181        444518484        444542765
       444567283        444591382        444615439        444639553       
444663504        444687297        444711279        444735013        444758734   
    444782387        444806046        444829691    437484611     438453516     
  444420798        444445274        444469860        444494199        444518492
       444542773        444567291        444591390        444615447       
444639561        444663512        444687305        444711287        444735021   
    444758742        444782395        444806053        444829709    437484710  
  438453540        444420806        444445282        444469878        444494207
       444518500        444542781        444567309        444591408       
444615454        444639579        444663520        444687313        444711295   
    444735039        444758759        444782403        444806061       
444829717    437484736     438453615        444420814        444445290       
444469886        444494215        444518518        444542799        444567317   
    444591416        444615462        444639587        444663538       
444687321        444711303        444735047        444758767        444782411   
    444806079        444829725    437484850     438453680        444420822     
  444445308        444469894        444494223        444518526        444542807
       444567325        444591424        444615470        444639595       
444663546        444687339        444711311        444735054        444758775   
    444782429        444806087        444829733    437485030     438453896     
  444420830        444445316        444469902        444494231        444518534
       444542815        444567333        444591432        444615488       
444639603        444663553        444687347        444711329        444735062   
    444758783        444782437        444806095        444829741    437485055  
  438453946        444420848        444445324        444469910        444494249
       444518542        444542823        444567358        444591440       
444615496        444639611        444663561        444687354        444711337   
    444735070        444758791        444782445        444806103       
444829758    437485089     438454019        444420855        444445332       
444469928        444494256        444518559        444542831        444567366   
    444591457        444615504        444639629        444663579       
444687362        444711345        444735088        444758809        444782452   
    444806111        444829766    437485188     438454084        444420863     
  444445340        444469936        444494264        444518567        444542849
       444567374        444591465        444615512        444639637       
444663587        444687370        444711352        444735096        444758817   
    444782460        444806129        444829774    437485261     438454100     
  444420871        444445357        444469944        444494272        444518575
       444542856        444567382        444591473        444615520       
444639645        444663595        444687388        444711360        444735104   
    444758825        444782478        444806137        444829782    437485352  
  438454134        444420889        444445365        444469969        444494280
       444518583        444542864        444567390        444591481       
444615538        444639652        444663603        444687396        444711378   
    444735112        444758833        444782486        444806145       
444829790    437485394     438454142        444420897        444445373       
444469977        444494298        444518591        444542872        444567408   
    444591499        444615546        444639660        444663611       
444687404        444711386        444735120        444758841        444782494   
    444806152        444829808    437485477     438454266        444420905     
  444445381        444469985        444494306        444518609        444542880
       444567416        444591507        444615553        444639678       
444663629        444687412        444711394        444735138        444758858   
    444782502        444806160        444829816    437485493     438454282     
  444420913        444445399        444469993        444494314        444518617
       444542898        444567424        444591515        444615561       
444639686        444663637        444687420        444711402        444735146   
    444758866        444782510        444806178        444829824    437485535  
  438454316        444420921        444445407        444470009        444494322
       444518625        444542906        444567432        444591523       
444615579        444639702        444663645        444687438        444711410   
    444735153        444758874        444782528        444806186       
444829832    437485543     438454324        444420939        444445415       
444470017        444494330        444518633        444542914        444567440   
    444591531        444615587        444639710        444663652       
444687446        444711428        444735161        444758882        444782536   
    444806194        444829840    437485626     438454340        444420954     
  444445423        444470025        444494348        444518641        444542922
       444567457        444591549        444615595        444639728       
444663660        444687453        444711436        444735179        444758890   
    444782544        444806202        444829857    437485659     438454399     
  444420962        444445431        444470033        444494355        444518658
       444542930        444567465        444591556        444615603       
444639736        444663678        444687461        444711444        444735187   
    444758908        444782551        444806210        444829865    437485840  
  438454415        444420970        444445449        444470041        444494363
       444518666        444542948        444567473        444591564       
444615611        444639744        444663686        444687479        444711451   
    444735195        444758916        444782569        444806228       
444829873    437485907     438454449        444420988        444445456       
444470058        444494371        444518674        444542955        444567481   
    444591572        444615629        444639751        444663694       
444687487        444711469        444735203        444758924        444782577   
    444806236        444829881    437485956     438454563        444420996     
  444445464        444470066        444494389        444518682        444542963
       444567507        444591580        444615637        444639769       
444663702        444687495        444711477        444735211        444758932   
    444782585        444806244        444829899    437485964     438454589     
  444421002        444445472        444470074        444494397        444518690
       444542971        444567515        444591598        444615645       
444639777        444663710        444687503        444711485        444735229   
    444758940        444782593        444806251        444829907    437486079  
  438454696        444421010        444445480        444470082        444494405
       444518708        444542989        444567523        444591606       
444615652        444639785        444663728        444687511        444711493   
    444735237        444758957        444782601        444806269       
444829915    437486087     438454753        444421028        444445498       
444470090        444494413        444518716        444542997        444567531   
    444591614        444615660        444639793        444663736       
444687529        444711501        444735245        444758965        444782619   
    444806277        444829923    437486103     438454795        444421036     
  444445506        444470108        444494421        444518724        444543003
       444567549        444591622        444615678        444639801       
444663744        444687537        444711519        444735252        444758973   
    444782627        444806285        444829931    437486129     438454803     
  444421044        444445514        444470116        444494439        444518732
       444543011        444567556        444591630        444615686       
444639819        444663751        444687545        444711527        444735260   
    444758981        444782635        444806293        444829949    437486160  
  438454811        444421051        444445522        444470124        444494447
       444518740        444543029        444567564        444591648       
444615694        444639827        444663769        444687552        444711535   
    444735278        444758999        444782643        444806301       
444829956    437486236     438454837        444421069        444445530       
444470132        444494454        444518757        444543037        444567572   
    444591655        444615702        444639835        444663777       
444687560        444711543        444735286        444759005        444782650   
    444806319        444829964    437486269     438455073        444421077     
  444445548        444470140        444494462        444518765        444543045
       444567580        444591663        444615710        444639843       
444663785        444687578        444711550        444735294        444759013   
    444782668        444806327        444829972    437486301     438455123     
  444421093        444445555        444470157        444494470        444518773
       444543052        444567598        444591671        444615728       
444639850        444663793        444687586        444711568        444735302   
    444759021        444782676        444806335        444829980    437486327  
  438455149        444421101        444445563        444470165        444494488
       444518781        444543078        444567606        444591689       
444615736        444639868        444663801        444687594        444711576   
    444735310        444759039        444782684        444806343       
444829998    437486400     438455255        444421119        444445571       
444470173        444494496        444518799        444543086        444567614   
    444591697        444615744        444639876        444663819       
444687602        444711584        444735328        444759047        444782700   
    444806368        444830004    437486426     438455297        444421127     
  444445589        444470181        444494504        444518807        444543094
       444567622        444591705        444615751        444639892       
444663827        444687610        444711592        444735336        444759054   
    444782718        444806376        444830012    437486467     438455347     
  444421135        444445597        444470199        444494512        444518815
       444543102        444567630        444591713        444615769       
444639900        444663835        444687628        444711600        444735344   
    444759062        444782726        444806384        444830020    437486608  
  438455370        444421143        444445605        444470207        444494520
       444518823        444543110        444567648        444591721       
444615777        444639918        444663843        444687636        444711618   
    444735351        444759070        444782734        444806392       
444830038    437486616     438455388        444421150        444445613       
444470215        444494538        444518831        444543128        444567655   
    444591739        444615785        444639926        444663850       
444687644        444711626        444735369        444759088        444782742   
    444806400        444830046    437486657     438455396        444421168     
  444445621        444470223        444494546        444518849        444543136
       444567663        444591747        444615793        444639934       
444663868        444687651        444711634        444735377        444759096   
    444782759        444806418        444830053    437486707     438455446     
  444421176        444445639        444470231        444494553        444518856
       444543144        444567671        444591754        444615801       
444639942        444663876        444687669        444711642        444735385   
    444759104        444782767        444806426        444830061    437486723  
  438455453        444421184        444445647        444470249        444494561
       444518864        444543151        444567689        444591762       
444615819        444639959        444663884        444687677        444711659   
    444735393        444759112        444782775        444806434       
444830079    437486731     438455479        444421192        444445654       
444470256        444494579        444518872        444543169        444567697   
    444591770        444615827        444639967        444663892       
444687685        444711667        444735401        444759120        444782783   
    444806442        444830087    437486772     438455487        444421200     
  444445662        444470264        444494587        444518880        444543177
       444567705        444591788        444615835        444639975       
444663900        444687693        444711675        444735419        444759138   
    444782791        444806459        444830095    437486806     438455511     
  444421218        444445670        444470272        444494595        444518898
       444543185        444567713        444591796        444615843       
444639983        444663918        444687701        444711683        444735427   
    444759146        444782809        444806467        444830103    437486830  
  438455594        444421226        444445688        444470280        444494603
       444518906        444543193        444567721        444591804       
444615850        444639991        444663926        444687719        444711691   
    444735435        444759153        444782817        444806475       
444830111    437486954     438455610        444421234        444445696       
444470298        444494629        444518914        444543201        444567739   
    444591812        444615868        444640007        444663934       
444687727        444711709        444735443        444759161        444782825   
    444806483        444830129    437486996     438455644        444421242     
  444445704        444470306        444494637        444518922        444543219
       444567747        444591820        444615876        444640015       
444663942        444687735        444711717        444735450        444759179   
    444782833        444806491        444830137    437487010     438455651     
  444421259        444445712        444470314        444494645        444518930
       444543227        444567754        444591838        444615884       
444640023        444663959        444687743        444711725        444735468   
    444759187        444782841        444806509        444830145    437487291  
  438455669        444421267        444445720        444470322        444494652
       444518948        444543235        444567762        444591846       
444615892        444640031        444663967        444687750        444711733   
    444735476        444759195        444782858        444806517       
444830152    437487358     438455719        444421275        444445738       
444470330        444494660        444518955        444543243        444567770   
    444591853        444615900        444640049        444663975       
444687768        444711741        444735484        444759203        444782866   
    444806525        444830160    437487440     438455727        444421283     
  444445746        444470348        444494678        444518963        444543250
       444567788        444591861        444615918        444640056       
444663983        444687776        444711758        444735492        444759211   
    444782874        444806533        444830178    437487473     438455735     
  444421291        444445753        444470355        444494694        444518971
       444543268        444567796        444591879        444615926       
444640064        444663991        444687784        444711766        444735518   
    444759229        444782882        444806541        444830186    437487580  
  438455800        444421309        444445761        444470363        444494702
       444518989        444543276        444567804        444591887       
444615934        444640072        444664007        444687792        444711774   
    444735526        444759237        444782890        444806558       
444830194    437487598     438455818        444421317        444445779       
444470371        444494710        444518997        444543284        444567812   
    444591895        444615942        444640080        444664015       
444687800        444711782        444735534        444759245        444782908   
    444806566        444830202   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437487630     438455867        444421325        444445787       
444470389        444494728        444519003        444543292        444567838   
    444591903        444615959        444640098        444664023       
444687818        444711790        444735542        444759252        444782916   
    444806574        444830210    437487648     438455875        444421341     
  444445795        444470397        444494736        444519011        444543300
       444567846        444591911        444615967        444640106       
444664031        444687826        444711808        444735559        444759260   
    444782924        444806582        444830228    437487705     438455883     
  444421358        444445803        444470405        444494744        444519029
       444543318        444567853        444591929        444615975       
444640114        444664049        444687834        444711816        444735567   
    444759278        444782932        444806590        444830236    437487762  
  438455917        444421366        444445811        444470413        444494751
       444519037        444543326        444567861        444591937       
444615983        444640122        444664056        444687842        444711824   
    444735575        444759286        444782940        444806608       
444830244    437487796     438455958        444421374        444445829       
444470421        444494769        444519045        444543334        444567879   
    444591945        444615991        444640130        444664064       
444687859        444711832        444735583        444759294        444782957   
    444806616        444830251    437487804     438455966        444421382     
  444445837        444470439        444494777        444519052        444543342
       444567887        444591960        444616007        444640148       
444664072        444687867        444711840        444735591        444759302   
    444782965        444806624        444830269    437487929     438456048     
  444421390        444445845        444470447        444494785        444519060
       444543359        444567895        444591978        444616015       
444640155        444664080        444687875        444711857        444735609   
    444759310        444782973        444806632        444830277    437487937  
  438456121        444421408        444445852        444470454        444494793
       444519078        444543367        444567903        444591986       
444616023        444640163        444664098        444687883        444711865   
    444735617        444759328        444782981        444806640       
444830285    437488216     438456139        444421416        444445860       
444470462        444494801        444519086        444543375        444567911   
    444591994        444616031        444640171        444664114       
444687891        444711873        444735625        444759336        444782999   
    444806657        444830293    437488265     438456188        444421424     
  444445878        444470470        444494819        444519094        444543383
       444567929        444592018        444616049        444640189       
444664122        444687909        444711881        444735633        444759344   
    444783005        444806665        444830301    437488315     438456204     
  444421432        444445886        444470488        444494827        444519102
       444543391        444567937        444592034        444616056       
444640197        444664130        444687917        444711899        444735641   
    444759351        444783013        444806673        444830319    437488380  
  438456220        444421440        444445894        444470496        444494835
       444519110        444543409        444567945        444592042       
444616064        444640205        444664155        444687925        444711907   
    444735658        444759369        444783021        444806681       
444830327    437488554     438456303        444421457        444445902       
444470504        444494850        444519128        444543417        444567952   
    444592059        444616072        444640213        444664163       
444687933        444711915        444735666        444759377        444783039   
    444806699        444830335    437488570     438456402        444421465     
  444445928        444470512        444494868        444519136        444543425
       444567960        444592067        444616080        444640221       
444664171        444687941        444711923        444735674        444759385   
    444783047        444806707        444830343    437488695     438456410     
  444421473        444445936        444470520        444494876        444519144
       444543433        444567978        444592075        444616098       
444640239        444664189        444687958        444711931        444735682   
    444759393        444783054        444806715        444830350    437488828  
  438456469        444421481        444445944        444470538        444494884
       444519151        444543441        444567986        444592083       
444616106        444640247        444664197        444687966        444711949   
    444735690        444759401        444783062        444806723       
444830368    437489008     438456519        444421499        444445951       
444470546        444494892        444519169        444543458        444567994   
    444592091        444616114        444640254        444664205       
444687974        444711956        444735708        444759419        444783070   
    444806731        444830376    437489115     438456592        444421507     
  444445969        444470553        444494900        444519177        444543466
       444568000        444592109        444616122        444640262       
444664213        444687982        444711964        444735716        444759427   
    444783096        444806749        444830384    437489172     438456634     
  444421515        444445977        444470561        444494918        444519185
       444543474        444568018        444592117        444616130       
444640270        444664221        444687990        444711972        444735724   
    444759435        444783104        444806756        444830392    437489271  
  438456642        444421523        444445985        444470579        444494926
       444519193        444543482        444568026        444592125       
444616148        444640288        444664239        444688006        444711980   
    444735732        444759443        444783112        444806764       
444830400    437489370     438456782        444421531        444445993       
444470587        444494934        444519201        444543490        444568034   
    444592133        444616155        444640296        444664247       
444688014        444711998        444735740        444759450        444783120   
    444806772        444830418    437489511     438456808        444421549     
  444446009        444470595        444494942        444519219        444543508
       444568042        444592141        444616163        444640304       
444664254        444688022        444712004        444735757        444759468   
    444783138        444806780        444830426    437489545     438456816     
  444421556        444446017        444470603        444494959        444519227
       444543516        444568059        444592158        444616171       
444640312        444664262        444688030        444712012        444735765   
    444759476        444783146        444806798        444830434    437489651  
  438456832        444421564        444446025        444470611        444494967
       444519235        444543524        444568067        444592166       
444616189        444640320        444664270        444688048        444712020   
    444735773        444759484        444783153        444806806       
444830442    437489776     438456881        444421572        444446033       
444470629        444494975        444519243        444543532        444568075   
    444592174        444616205        444640338        444664288       
444688055        444712038        444735781        444759492        444783161   
    444806814        444830459    437489867     438456907        444421580     
  444446041        444470637        444494983        444519250        444543557
       444568083        444592182        444616213        444640346       
444664296        444688063        444712046        444735799        444759500   
    444783179        444806822        444830467    437489958     438456964     
  444421606        444446058        444470645        444494991        444519268
       444543573        444568091        444592190        444616221       
444640353        444664304        444688071        444712053        444735807   
    444759518        444783187        444806830        444830475    437489966  
  438457012        444421614        444446066        444470652        444495006
       444519276        444543581        444568109        444592208       
444616239        444640361        444664312        444688089        444712061   
    444735815        444759526        444783195        444806848       
444830483    437490147     438457038        444421622        444446074       
444470660        444495014        444519284        444543599        444568117   
    444592216        444616247        444640387        444664320       
444688097        444712079        444735823        444759534        444783203   
    444806855        444830491    437490154     438457046        444421630     
  444446082        444470678        444495022        444519292        444543607
       444568125        444592224        444616254        444640395       
444664338        444688105        444712087        444735831        444759542   
    444783211        444806863        444830509    437490188     438457053     
  444421648        444446090        444470694        444495030        444519300
       444543615        444568133        444592232        444616262       
444640403        444664346        444688113        444712095        444735849   
    444759559        444783229        444806871        444830517    437490303  
  438457079        444421655        444446108        444470702        444495048
       444519326        444543631        444568141        444592240       
444616270        444640411        444664353        444688121        444712103   
    444735856        444759567        444783237        444806889       
444830525    437490311     438457087        444421663        444446116       
444470710        444495055        444519334        444543649        444568158   
    444592257        444616288        444640429        444664361       
444688139        444712111        444735864        444759575        444783245   
    444806897        444830533    437490352     438457095        444421671     
  444446124        444470728        444495063        444519342        444543656
       444568166        444592265        444616296        444640437       
444664379        444688147        444712129        444735872        444759583   
    444783252        444806905        444830541    437490386     438457103     
  444421689        444446132        444470736        444495071        444519359
       444543664        444568174        444592273        444616304       
444640445        444664387        444688154        444712137        444735880   
    444759591        444783260        444806913        444830558    437490428  
  438457111        444421697        444446140        444470744        444495089
       444519367        444543672        444568182        444592281       
444616312        444640452        444664395        444688162        444712145   
    444735898        444759609        444783278        444806921       
444830566    437490550     438457137        444421705        444446157       
444470751        444495097        444519375        444543680        444568190   
    444592299        444616320        444640460        444664403       
444688170        444712152        444735906        444759617        444783286   
    444806939        444830574    437490600     438457152        444421713     
  444446165        444470777        444495105        444519383        444543698
       444568208        444592307        444616338        444640478       
444664411        444688188        444712160        444735914        444759625   
    444783294        444806947        444830582    437490642     438457244     
  444421721        444446173        444470785        444495113        444519391
       444543706        444568216        444592315        444616346       
444640486        444664429        444688196        444712178        444735922   
    444759633        444783302        444806954        444830590    437490691  
  438457343        444421739        444446181        444470793        444495121
       444519409        444543714        444568224        444592323       
444616353        444640494        444664437        444688204        444712186   
    444735930        444759641        444783310        444806962       
444830608    437490824     438457350        444421747        444446199       
444470801        444495139        444519417        444543722        444568232   
    444592331        444616361        444640502        444664445       
444688212        444712194        444735948        444759658        444783328   
    444806970        444830624    437490972     438457392        444421754     
  444446207        444470819        444495147        444519425        444543730
       444568240        444592349        444616379        444640510       
444664452        444688220        444712202        444735955        444759666   
    444783336        444806988        444830632    437490998     438457426     
  444421762        444446215        444470827        444495154        444519433
       444543748        444568257        444592356        444616387       
444640528        444664460        444688238        444712210        444735963   
    444759674        444783344        444806996        444830640    437491038  
  438457509        444421770        444446231        444470835        444495162
       444519441        444543755        444568273        444592364       
444616395        444640536        444664478        444688246        444712228   
    444735971        444759682        444783351        444807002       
444830657    437491228     438457558        444421788        444446249       
444470843        444495170        444519458        444543763        444568281   
    444592372        444616403        444640544        444664486       
444688253        444712236        444735989        444759690        444783369   
    444807010        444830665    437491319     438457574        444421796     
  444446256        444470850        444495188        444519474        444543771
       444568299        444592380        444616411        444640551       
444664502        444688261        444712244        444735997        444759708   
    444783377        444807028        444830673    437491418     438457624     
  444421804        444446264        444470868        444495196        444519482
       444543789        444568307        444592398        444616429       
444640569        444664510        444688279        444712251        444736003   
    444759716        444783385        444807036        444830681    437491434  
  438457632        444421812        444446272        444470876        444495204
       444519508        444543797        444568315        444592406       
444616437        444640577        444664528        444688287        444712269   
    444736011        444759724        444783393        444807044       
444830699    437491491     438457665        444421820        444446280       
444470892        444495212        444519516        444543805        444568323   
    444592414        444616445        444640585        444664536       
444688295        444712277        444736029        444759732        444783401   
    444807051        444830707    437491558     438457723        444421838     
  444446298        444470900        444495220        444519524        444543813
       444568331        444592430        444616452        444640593       
444664544        444688303        444712285        444736037        444759740   
    444783419        444807069        444830715    437491657     438457749     
  444421846        444446306        444470918        444495238        444519532
       444543821        444568349        444592448        444616460       
444640601        444664551        444688311        444712293        444736045   
    444759757        444783427        444807077        444830723    437491699  
  438457780        444421853        444446314        444470926        444495246
       444519540        444543839        444568356        444592455       
444616478        444640619        444664569        444688329        444712301   
    444736052        444759765        444783435        444807085       
444830731    437491780     438457806        444421861        444446322       
444470934        444495253        444519557        444543847        444568364   
    444592471        444616486        444640627        444664577       
444688337        444712319        444736060        444759773        444783443   
    444807093        444830749    437491848     438457814        444421879     
  444446330        444470942        444495261        444519565        444543854
       444568372        444592489        444616494        444640635       
444664585        444688345        444712327        444736078        444759781   
    444783450        444807101        444830756    437491921     438457871     
  444421887        444446348        444470959        444495279        444519573
       444543862        444568380        444592497        444616502       
444640643        444664593        444688352        444712335        444736086   
    444759799        444783468        444807119        444830764    437491970  
  438457905        444421895        444446355        444470967        444495287
       444519581        444543870        444568398        444592505       
444616510        444640650        444664601        444688360        444712343   
    444736094        444759807        444783476        444807127       
444830772    437492119     438457913        444421903        444446363       
444470975        444495295        444519599        444543888        444568406   
    444592513        444616528        444640668        444664619       
444688378        444712350        444736102        444759815        444783484   
    444807135        444830780    437492176     438457921        444421911     
  444446371        444470983        444495303        444519615        444543896
       444568414        444592521        444616536        444640684       
444664627        444688386        444712368        444736110        444759823   
    444783492        444807143        444830798    437492325     438457996     
  444421929        444446397        444470991        444495311        444519623
       444543904        444568430        444592539        444616544       
444640692        444664635        444688394        444712376        444736128   
    444759831        444783500        444807150        444830806    437492440  
  438458085        444421937        444446405        444471007        444495329
       444519631        444543912        444568448        444592547       
444616551        444640700        444664643        444688402        444712384   
    444736136        444759849        444783518        444807168       
444830814    437492473     438458093        444421945        444446413       
444471015        444495337        444519649        444543920        444568455   
    444592554        444616569        444640718        444664650       
444688410        444712392        444736144        444759856        444783526   
    444807176        444830822    437492481     438458150        444421952     
  444446421        444471023        444495345        444519656        444543938
       444568463        444592562        444616577        444640726       
444664668        444688428        444712400        444736151        444759864   
    444783534        444807184        444830830    437492515     438458176     
  444421960        444446439        444471049        444495352        444519664
       444543946        444568471        444592570        444616585       
444640734        444664676        444688436        444712418        444736169   
    444759872        444783542        444807192        444830848    437492523  
  438458242        444421978        444446447        444471056        444495360
       444519672        444543953        444568489        444592588       
444616593        444640742        444664684        444688444        444712426   
    444736177        444759880        444783559        444807200       
444830855    437492622     438458267        444421986        444446454       
444471064        444495378        444519680        444543961        444568497   
    444592596        444616601        444640759        444664692       
444688451        444712434        444736185        444759898        444783567   
    444807218        444830863    437492671     438458309        444421994     
  444446462        444471072        444495386        444519698        444543979
       444568505        444592612        444616619        444640767       
444664700        444688469        444712442        444736193        444759906   
    444783575        444807226        444830889    437492796     438458333     
  444422000        444446488        444471080        444495394        444519706
       444543995        444568513        444592620        444616627       
444640775        444664718        444688477        444712459        444736219   
    444759914        444783583        444807234        444830897    437492887  
  438458374        444422018        444446496        444471098        444495402
       444519714        444544001        444568521        444592638       
444616635        444640783        444664726        444688485        444712467   
    444736227        444759922        444783591        444807242       
444830905    437492911     438458382        444422026        444446504       
444471106        444495410        444519722        444544019        444568539   
    444592646        444616643        444640791        444664734       
444688493        444712475        444736235        444759930        444783609   
    444807259        444830913    437493026     438458408        444422034     
  444446512        444471114        444495428        444519748        444544027
       444568547        444592653        444616650        444640809       
444664742        444688501        444712483        444736243        444759948   
    444783617        444807267        444830921    437493125     438458416     
  444422042        444446520        444471122        444495436        444519755
       444544035        444568554        444592661        444616668       
444640817        444664759        444688519        444712491        444736250   
    444759955        444783625        444807275        444830939    437493281  
  438458457        444422059        444446553        444471130        444495444
       444519763        444544043        444568562        444592679       
444616676        444640825        444664767        444688527        444712509   
    444736268        444759963        444783633        444807283       
444830947    437493448     438458465        444422067        444446561       
444471148        444495451        444519771        444544050        444568570   
    444592687        444616684        444640833        444664775       
444688535        444712517        444736276        444759971        444783641   
    444807291        444830954   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437493513     438458499        444422075        444446579       
444471155        444495469        444519789        444544068        444568588   
    444592695        444616692        444640841        444664783       
444688543        444712525        444736284        444759989        444783658   
    444807309        444830962    437493588     438458523        444422083     
  444446587        444471163        444495477        444519797        444544076
       444568596        444592703        444616700        444640858       
444664791        444688550        444712533        444736292        444759997   
    444783666        444807317        444830970    437493620     438458549     
  444422091        444446595        444471171        444495485        444519805
       444544084        444568604        444592711        444616718       
444640866        444664809        444688568        444712541        444736318   
    444760003        444783674        444807325        444830988    437493729  
  438458556        444422109        444446603        444471189        444495493
       444519813        444544092        444568612        444592729       
444616726        444640874        444664817        444688576        444712558   
    444736326        444760011        444783682        444807333       
444830996    437493737     438458572        444422117        444446611       
444471197        444495501        444519821        444544100        444568620   
    444592737        444616734        444640882        444664825       
444688584        444712566        444736334        444760037        444783690   
    444807341        444831002    437493836     438458580        444422125     
  444446629        444471205        444495519        444519839        444544126
       444568638        444592745        444616742        444640890       
444664833        444688592        444712574        444736342        444760045   
    444783708        444807358        444831010    437493976     438458630     
  444422133        444446637        444471213        444495527        444519847
       444544134        444568646        444592752        444616759       
444640908        444664841        444688618        444712582        444736359   
    444760052        444783716        444807366        444831028    437494032  
  438458770        444422141        444446645        444471221        444495535
       444519854        444544142        444568653        444592760       
444616767        444640916        444664858        444688626        444712590   
    444736367        444760060        444783724        444807374       
444831036    437494057     438458796        444422158        444446652       
444471239        444495543        444519862        444544159        444568661   
    444592778        444616775        444640924        444664866       
444688634        444712608        444736375        444760078        444783732   
    444807382        444831044    437494198     438458846        444422166     
  444446660        444471247        444495550        444519870        444544167
       444568679        444592786        444616783        444640932       
444664874        444688642        444712616        444736383        444760086   
    444783740        444807390        444831051    437494214     438458879     
  444422174        444446678        444471254        444495568        444519888
       444544175        444568687        444592794        444616791       
444640940        444664882        444688659        444712624        444736391   
    444760094        444783757        444807408        444831069    437494248  
  438458895        444422182        444446686        444471262        444495576
       444519896        444544183        444568695        444592802       
444616809        444640957        444664890        444688667        444712632   
    444736409        444760102        444783765        444807416       
444831077    437494263     438458903        444422190        444446694       
444471270        444495584        444519904        444544191        444568703   
    444592810        444616817        444640965        444664908       
444688675        444712640        444736417        444760110        444783773   
    444807424        444831085    437494297     438458929        444422208     
  444446702        444471288        444495592        444519912        444544209
       444568711        444592828        444616825        444640973       
444664916        444688683        444712657        444736425        444760128   
    444783781        444807432        444831093    437494537     438459182     
  444422216        444446710        444471296        444495600        444519920
       444544217        444568729        444592836        444616833       
444640981        444664924        444688691        444712665        444736433   
    444760136        444783799        444807440        444831101    437494610  
  438459216        444422224        444446728        444471304        444495618
       444519938        444544225        444568737        444592844       
444616841        444640999        444664932        444688709        444712673   
    444736441        444760144        444783807        444807457       
444831119    437494651     438459232        444422232        444446736       
444471312        444495626        444519946        444544241        444568745   
    444592851        444616858        444641005        444664940       
444688717        444712681        444736458        444760151        444783815   
    444807465        444831127    437494685     438459257        444422240     
  444446744        444471320        444495634        444519953        444544258
       444568752        444592869        444616866        444641013       
444664957        444688725        444712699        444736474        444760169   
    444783823        444807473        444831135    437494719     438459273     
  444422265        444446751        444471338        444495642        444519961
       444544266        444568760        444592877        444616874       
444641021        444664965        444688733        444712707        444736482   
    444760177        444783831        444807481        444831143    437494792  
  438459299        444422281        444446769        444471346        444495659
       444519979        444544274        444568778        444592885       
444616882        444641039        444664973        444688741        444712715   
    444736490        444760185        444783849        444807499       
444831150    437494826     438459307        444422299        444446777       
444471353        444495667        444519987        444544282        444568786   
    444592893        444616890        444641047        444664981       
444688758        444712723        444736508        444760193        444783856   
    444807507        444831168    437495120     438459331        444422307     
  444446785        444471361        444495675        444519995        444544290
       444568794        444592901        444616908        444641054       
444664999        444688766        444712731        444736516        444760201   
    444783864        444807515        444831176    437495153     438459356     
  444422315        444446793        444471379        444495683        444520001
       444544308        444568802        444592919        444616916       
444641062        444665004        444688774        444712749        444736524   
    444760219        444783872        444807523        444831184    437495294  
  438459364        444422323        444446801        444471387        444495691
       444520019        444544316        444568810        444592927       
444616924        444641070        444665012        444688782        444712756   
    444736532        444760227        444783880        444807531       
444831192    437495542     438459398        444422331        444446819       
444471395        444495709        444520027        444544324        444568828   
    444592935        444616932        444641088        444665020       
444688790        444712764        444736540        444760235        444783898   
    444807549        444831200    437495591     438459448        444422349     
  444446827        444471403        444495717        444520035        444544332
       444568836        444592943        444616940        444641096       
444665038        444688808        444712772        444736557        444760243   
    444783906        444807556        444831218    437495625     438459455     
  444422356        444446835        444471411        444495725        444520043
       444544340        444568844        444592950        444616957       
444641112        444665053        444688816        444712780        444736565   
    444760250        444783914        444807564        444831226    437495708  
  438459471        444422364        444446843        444471429        444495733
       444520050        444544357        444568851        444592968       
444616965        444641120        444665061        444688824        444712798   
    444736573        444760268        444783922        444807572       
444831234    437495773     438459489        444422372        444446850       
444471437        444495741        444520068        444544365        444568869   
    444592976        444616973        444641138        444665079       
444688832        444712806        444736581        444760276        444783930   
    444807580        444831242    437495823     438459596        444422380     
  444446868        444471445        444495758        444520076        444544373
       444568877        444592984        444616981        444641146       
444665087        444688840        444712814        444736599        444760284   
    444783948        444807598        444831259    437495856     438459604     
  444422398        444446876        444471452        444495766        444520084
       444544381        444568893        444593008        444616999       
444641153        444665095        444688857        444712822        444736607   
    444760292        444783955        444807606        444831267    437495880  
  438459661        444422406        444446884        444471460        444495774
       444520092        444544399        444568901        444593016       
444617005        444641161        444665103        444688865        444712830   
    444736615        444760300        444783963        444807614       
444831275    437496029     438459695        444422414        444446892       
444471478        444495782        444520100        444544407        444568919   
    444593024        444617021        444641179        444665111       
444688873        444712848        444736623        444760318        444783971   
    444807622        444831283    437496060     438459703        444422422     
  444446900        444471486        444495790        444520118        444544415
       444568927        444593032        444617039        444641187       
444665129        444688881        444712855        444736631        444760326   
    444783989        444807630        444831291    437496193     438459711     
  444422448        444446918        444471494        444495808        444520126
       444544423        444568935        444593040        444617047       
444641195        444665137        444688899        444712863        444736649   
    444760334        444783997        444807648        444831309    437496300  
  438459729        444422455        444446926        444471502        444495816
       444520134        444544431        444568943        444593057       
444617054        444641203        444665145        444688907        444712871   
    444736656        444760342        444784003        444807655       
444831317    437496326     438459778        444422463        444446934       
444471510        444495824        444520142        444544449        444568950   
    444593065        444617062        444641211        444665152       
444688915        444712889        444736664        444760359        444784011   
    444807663        444831325    437496367     438459786        444422471     
  444446942        444471528        444495832        444520159        444544456
       444568968        444593073        444617070        444641229       
444665160        444688923        444712897        444736672        444760367   
    444784029        444807671        444831333    437496383     438459794     
  444422489        444446959        444471536        444495840        444520167
       444544464        444568976        444593081        444617088       
444641237        444665178        444688931        444712905        444736680   
    444760375        444784037        444807689        444831341    437496532  
  438459802        444422497        444446967        444471544        444495857
       444520175        444544472        444568984        444593099       
444617096        444641245        444665186        444688949        444712913   
    444736698        444760383        444784045        444807697       
444831358    437496565     438459885        444422505        444446975       
444471551        444495865        444520183        444544480        444568992   
    444593107        444617104        444641252        444665194       
444688956        444712921        444736706        444760391        444784052   
    444807705        444831366    437496623     438459919        444422513     
  444446983        444471569        444495873        444520191        444544498
       444569008        444593115        444617112        444641260       
444665202        444688964        444712939        444736714        444760409   
    444784060        444807713        444831374    437496656     438459943     
  444422521        444446991        444471577        444495881        444520209
       444544506        444569016        444593123        444617120       
444641278        444665210        444688972        444712954        444736722   
    444760417        444784078        444807721        444831382    437496714  
  438459950        444422539        444447007        444471585        444495899
       444520217        444544514        444569024        444593131       
444617138        444641286        444665228        444688980        444712962   
    444736730        444760425        444784086        444807739       
444831390    437496722     438459992        444422547        444447015       
444471593        444495907        444520225        444544522        444569032   
    444593149        444617146        444641294        444665236       
444688998        444712970        444736748        444760433        444784094   
    444807747        444831408    437496771     438460073        444422570     
  444447023        444471601        444495915        444520233        444544530
       444569040        444593156        444617161        444641302       
444665244        444689004        444712988        444736755        444760441   
    444784102        444807754        444831416    437496813     438460123     
  444422596        444447031        444471619        444495923        444520241
       444544548        444569057        444593164        444617179       
444641310        444665251        444689012        444712996        444736763   
    444760458        444784110        444807762        444831424    437496953  
  438460172        444422604        444447056        444471627        444495931
       444520258        444544555        444569065        444593172       
444617187        444641328        444665269        444689020        444713002   
    444736771        444760466        444784128        444807770       
444831432    437497035     438460206        444422612        444447064       
444471635        444495949        444520266        444544563        444569073   
    444593180        444617195        444641336        444665277       
444689038        444713010        444736789        444760474        444784136   
    444807788        444831440    437497050     438460214        444422620     
  444447072        444471643        444495956        444520274        444544571
       444569081        444593198        444617203        444641344       
444665285        444689046        444713036        444736805        444760482   
    444784144        444807796        444831457    437497209     438460255     
  444422638        444447080        444471650        444495964        444520282
       444544589        444569099        444593206        444617211       
444641351        444665293        444689053        444713044        444736813   
    444760490        444784151        444807804        444831465    437497241  
  438460263        444422646        444447098        444471668        444495972
       444520290        444544597        444569107        444593214       
444617229        444641369        444665301        444689061        444713051   
    444736821        444760508        444784169        444807812       
444831473    437497258     438460271        444422653        444447106       
444471676        444495980        444520308        444544605        444569115   
    444593222        444617237        444641377        444665319       
444689079        444713069        444736839        444760516        444784177   
    444807820        444831481    437497423     438460487        444422661     
  444447114        444471684        444495998        444520316        444544613
       444569123        444593230        444617245        444641385       
444665327        444689087        444713077        444736847        444760524   
    444784185        444807838        444831499    437497431     438460560     
  444422679        444447122        444471692        444496004        444520324
       444544621        444569131        444593248        444617252       
444641393        444665335        444689095        444713085        444736854   
    444760532        444784193        444807846        444831515    437497480  
  438460586        444422687        444447130        444471700        444496012
       444520340        444544639        444569149        444593255       
444617260        444641401        444665343        444689103        444713093   
    444736862        444760540        444784201        444807853       
444831523    437497514     438460610        444422695        444447148       
444471718        444496020        444520357        444544647        444569156   
    444593263        444617286        444641419        444665350       
444689111        444713101        444736870        444760557        444784219   
    444807861        444831531    437497530     438460628        444422703     
  444447155        444471726        444496038        444520365        444544654
       444569164        444593271        444617294        444641427       
444665368        444689129        444713119        444736888        444760565   
    444784227        444807879        444831549    437497613     438460644     
  444422711        444447163        444471734        444496046        444520373
       444544662        444569172        444593289        444617302       
444641435        444665376        444689137        444713127        444736896   
    444760573        444784235        444807887        444831556    437497639  
  438460677        444422729        444447171        444471742        444496053
       444520381        444544688        444569180        444593297       
444617310        444641443        444665384        444689145        444713135   
    444736904        444760581        444784243        444807895       
444831564    437497662     438460743        444422737        444447189       
444471759        444496061        444520399        444544696        444569198   
    444593305        444617328        444641450        444665392       
444689152        444713143        444736912        444760599        444784250   
    444807903        444831572    437497696     438460784        444422745     
  444447197        444471767        444496079        444520407        444544704
       444569206        444593313        444617336        444641468       
444665400        444689160        444713150        444736920        444760607   
    444784268        444807911        444831580    437497746     438460867     
  444422752        444447205        444471775        444496087        444520415
       444544712        444569214        444593321        444617344       
444641476        444665418        444689178        444713168        444736938   
    444760615        444784276        444807929        444831598    437497753  
  438460875        444422760        444447213        444471783        444496095
       444520423        444544720        444569222        444593339       
444617351        444641484        444665426        444689186        444713176   
    444736946        444760623        444784284        444807937       
444831606    437497761     438460925        444422778        444447221       
444471791        444496103        444520431        444544738        444569230   
    444593347        444617369        444641492        444665434       
444689194        444713184        444736953        444760631        444784292   
    444807945        444831614    437497811     438460974        444422786     
  444447239        444471809        444496129        444520449        444544746
       444569248        444593354        444617377        444641500       
444665442        444689202        444713192        444736961        444760649   
    444784300        444807952        444831622    437497829     438460990     
  444422794        444447247        444471817        444496137        444520456
       444544753        444569255        444593362        444617385       
444641518        444665459        444689210        444713200        444736979   
    444760656        444784318        444807960        444831630    437497910  
  438461063        444422802        444447254        444471825        444496145
       444520464        444544761        444569263        444593370       
444617393        444641526        444665467        444689228        444713218   
    444736987        444760664        444784326        444807978       
444831648    437497936     438461121        444422810        444447262       
444471833        444496152        444520472        444544779        444569271   
    444593388        444617401        444641534        444665475       
444689236        444713226        444736995        444760672        444784334   
    444807986        444831655    437498066     438461139        444422828     
  444447270        444471841        444496160        444520480        444544787
       444569289        444593396        444617419        444641542       
444665483        444689244        444713234        444737001        444760680   
    444784342        444807994        444831663    437498090     438461154     
  444422836        444447288        444471858        444496178        444520498
       444544795        444569297        444593404        444617427       
444641559        444665509        444689251        444713242        444737019   
    444760698        444784359        444808000        444831671    437498116  
  438461162        444422844        444447296        444471866        444496186
       444520506        444544803        444569305        444593412       
444617435        444641567        444665517        444689269        444713259   
    444737027        444760706        444784367        444808018       
444831689    437498199     438461170        444422851        444447304       
444471874        444496194        444520514        444544811        444569313   
    444593420        444617443        444641575        444665525       
444689277        444713267        444737035        444760714        444784375   
    444808026        444831697   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437498207     438461238        444422869        444447312       
444471882        444496202        444520522        444544829        444569321   
    444593438        444617450        444641583        444665533       
444689285        444713275        444737043        444760722        444784383   
    444808034        444831705    437498231     438461287        444422877     
  444447320        444471890        444496210        444520530        444544837
       444569339        444593446        444617468        444641591       
444665541        444689301        444713283        444737050        444760730   
    444784391        444808042        444831713    437498249     438461485     
  444422885        444447338        444471908        444496228        444520548
       444544845        444569347        444593453        444617476       
444641609        444665558        444689319        444713291        444737068   
    444760748        444784409        444808059        444831721    437498306  
  438461519        444422893        444447346        444471916        444496236
       444520555        444544852        444569354        444593461       
444617484        444641617        444665566        444689327        444713309   
    444737076        444760755        444784417        444808067       
444831739    437498314     438461584        444422901        444447353       
444471924        444496244        444520563        444544860        444569362   
    444593479        444617492        444641625        444665574       
444689335        444713317        444737084        444760763        444784425   
    444808075        444831747    437498330     438461626        444422919     
  444447361        444471932        444496251        444520571        444544878
       444569370        444593487        444617500        444641633       
444665582        444689343        444713325        444737092        444760771   
    444784433        444808083        444831754    437498397     438461683     
  444422927        444447379        444471940        444496269        444520589
       444544886        444569388        444593495        444617518       
444641641        444665590        444689350        444713333        444737100   
    444760789        444784441        444808091        444831762    437498421  
  438461774        444422935        444447387        444471957        444496277
       444520597        444544894        444569396        444593503       
444617526        444641658        444665608        444689368        444713341   
    444737118        444760797        444784458        444808109       
444831770    437498462     438461782        444422943        444447395       
444471965        444496285        444520605        444544902        444569404   
    444593511        444617534        444641666        444665616       
444689376        444713358        444737126        444760805        444784466   
    444808117        444831788    437498470     438461832        444422950     
  444447403        444471973        444496293        444520613        444544910
       444569412        444593529        444617542        444641674       
444665624        444689384        444713366        444737134        444760813   
    444784474        444808125        444831796    437498504     438461840     
  444422968        444447411        444471981        444496301        444520621
       444544928        444569420        444593545        444617559       
444641682        444665632        444689392        444713374        444737142   
    444760821        444784482        444808133        444831804    437498520  
  438461873        444422976        444447429        444471999        444496319
       444520639        444544944        444569438        444593552       
444617567        444641690        444665640        444689400        444713382   
    444737159        444760839        444784490        444808141       
444831812    437498587     438461899        444422984        444447437       
444472005        444496327        444520647        444544951        444569446   
    444593560        444617575        444641708        444665657       
444689418        444713390        444737167        444760847        444784508   
    444808158        444831820    437498603     438461907        444422992     
  444447445        444472013        444496335        444520654        444544969
       444569453        444593578        444617583        444641716       
444665665        444689426        444713408        444737175        444760854   
    444784516        444808166        444831838    437498637     438462004     
  444423008        444447452        444472021        444496343        444520662
       444544985        444569461        444593586        444617591       
444641724        444665673        444689434        444713416        444737183   
    444760862        444784524        444808174        444831846    437498660  
  438462012        444423016        444447460        444472039        444496350
       444520670        444544993        444569479        444593594       
444617609        444641732        444665681        444689442        444713424   
    444737191        444760870        444784532        444808182       
444831861    437498678     438462038        444423024        444447478       
444472047        444496368        444520688        444545008        444569487   
    444593602        444617617        444641740        444665699       
444689459        444713432        444737217        444760888        444784540   
    444808190        444831879    437498686     438462129        444423032     
  444447486        444472054        444496376        444520696        444545016
       444569495        444593610        444617625        444641757       
444665707        444689467        444713440        444737225        444760896   
    444784557        444808208        444831887    437498694     438462145     
  444423057        444447494        444472062        444496384        444520704
       444545024        444569511        444593628        444617633       
444641765        444665715        444689475        444713457        444737233   
    444760904        444784565        444808216        444831895    437498835  
  438462152        444423065        444447502        444472070        444496392
       444520712        444545032        444569529        444593636       
444617641        444641773        444665723        444689483        444713465   
    444737241        444760912        444784573        444808224       
444831903    437498843     438462178        444423073        444447510       
444472088        444496400        444520738        444545040        444569537   
    444593644        444617658        444641781        444665731       
444689491        444713473        444737258        444760920        444784581   
    444808232        444831911    437498876     438462210        444423081     
  444447528        444472096        444496418        444520746        444545057
       444569545        444593651        444617666        444641799       
444665749        444689509        444713481        444737266        444760938   
    444784599        444808240        444831929    437498884     438462228     
  444423099        444447536        444472104        444496426        444520753
       444545065        444569552        444593669        444617682       
444641807        444665756        444689517        444713499        444737274   
    444760946        444784607        444808257        444831937    437498900  
  438462368        444423107        444447544        444472112        444496434
       444520761        444545073        444569560        444593677       
444617690        444641815        444665764        444689525        444713507   
    444737282        444760953        444784615        444808265       
444831945    437498934     438462384        444423115        444447551       
444472120        444496442        444520779        444545081        444569578   
    444593685        444617708        444641823        444665772       
444689533        444713515        444737290        444760979        444784623   
    444808273        444831952    437499007     438462426        444423123     
  444447569        444472138        444496459        444520787        444545099
       444569586        444593693        444617716        444641831       
444665780        444689541        444713523        444737308        444760987   
    444784631        444808281        444831960    437499031     438462491     
  444423131        444447577        444472146        444496467        444520795
       444545107        444569594        444593701        444617724       
444641849        444665798        444689558        444713531        444737316   
    444760995        444784649        444808299        444831978    437499072  
  438462558        444423149        444447585        444472153        444496475
       444520803        444545115        444569602        444593719       
444617732        444641856        444665806        444689566        444713549   
    444737324        444761001        444784656        444808307       
444831986    437499080     438462566        444423156        444447593       
444472161        444496483        444520811        444545123        444569610   
    444593727        444617740        444641864        444665814       
444689574        444713556        444737332        444761019        444784664   
    444808315        444831994    437499130     438462590        444423164     
  444447601        444472179        444496491        444520829        444545131
       444569628        444593735        444617757        444641872       
444665822        444689582        444713564        444737340        444761027   
    444784672        444808323        444832000    437499239     438462657     
  444423172        444447619        444472187        444496509        444520837
       444545149        444569636        444593743        444617765       
444641880        444665830        444689590        444713572        444737357   
    444761035        444784680        444808331        444832018    437499262  
  438462673        444423180        444447627        444472195        444496517
       444520845        444545156        444569644        444593750       
444617773        444641898        444665848        444689608        444713580   
    444737365        444761043        444784698        444808349       
444832026    437499320     438462723        444423198        444447643       
444472203        444496525        444520852        444545164        444569651   
    444593768        444617781        444641906        444665855       
444689616        444713598        444737373        444761050        444784706   
    444808356        444832034    437499437     438462764        444423206     
  444447650        444472211        444496533        444520860        444545172
       444569669        444593776        444617799        444641914       
444665863        444689624        444713606        444737381        444761068   
    444784714        444808364        444832042    437499486     438462830     
  444423214        444447668        444472229        444496541        444520878
       444545180        444569677        444593784        444617807       
444641922        444665871        444689632        444713614        444737399   
    444761076        444784722        444808372        444832059    437499494  
  438462863        444423222        444447676        444472237        444496558
       444520886        444545198        444569685        444593792       
444617815        444641930        444665889        444689640        444713622   
    444737407        444761084        444784730        444808380       
444832067    437499569     438462962        444423230        444447684       
444472245        444496566        444520894        444545206        444569693   
    444593800        444617823        444641948        444665897       
444689657        444713630        444737415        444761092        444784748   
    444808398        444832075    437499619     438463036        444423248     
  444447692        444472252        444496574        444520902        444545214
       444569719        444593818        444617831        444641955       
444665905        444689665        444713648        444737423        444761100   
    444784755        444808406        444832083    437499668     438463127     
  444423255        444447700        444472260        444496582        444520910
       444545222        444569727        444593826        444617849       
444641963        444665913        444689673        444713655        444737431   
    444761118        444784763        444808414        444832091    437499684  
  438463143        444423263        444447718        444472278        444496590
       444520928        444545230        444569735        444593834       
444617856        444641971        444665921        444689681        444713663   
    444737449        444761126        444784771        444808422       
444832109    437499726     438463168        444423271        444447726       
444472286        444496608        444520936        444545248        444569743   
    444593842        444617864        444641989        444665939       
444689699        444713671        444737456        444761134        444784789   
    444808430        444832117    437499734     438463176        444423289     
  444447734        444472294        444496616        444520944        444545255
       444569750        444593859        444617872        444641997       
444665947        444689707        444713689        444737464        444761142   
    444784797        444808448        444832125    437499783     438463192     
  444423297        444447742        444472310        444496624        444520951
       444545263        444569768        444593867        444617880       
444642003        444665954        444689715        444713697        444737472   
    444761159        444784805        444808455        444832133    437499817  
  438463218        444423305        444447759        444472328        444496632
       444520969        444545271        444569776        444593875       
444617898        444642011        444665962        444689723        444713705   
    444737480        444761167        444784813        444808463       
444832141    437499833     438463226        444423313        444447767       
444472336        444496640        444520977        444545289        444569784   
    444593883        444617906        444642029        444665970       
444689731        444713713        444737498        444761175        444784821   
    444808471        444832158    437499841     438463242        444423321     
  444447775        444472344        444496657        444520985        444545297
       444569792        444593891        444617914        444642037       
444665988        444689749        444713721        444737506        444761183   
    444784839        444808489        444832166    437499916     438463358     
  444423339        444447783        444472351        444496673        444520993
       444545305        444569800        444593909        444617922       
444642045        444665996        444689756        444713739        444737514   
    444761191        444784847        444808497        444832174    437499924  
  438463390        444423347        444447791        444472369        444496681
       444521009        444545313        444569818        444593917       
444617930        444642052        444666002        444689764        444713747   
    444737522        444761209        444784854        444808513       
444832182    437499973     438463408        444423354        444447817       
444472377        444496699        444521017        444545321        444569826   
    444593925        444617948        444642060        444666010       
444689780        444713754        444737530        444761217        444784862   
    444808521        444832190    437500002     438463416        444423362     
  444447825        444472385        444496707        444521025        444545339
       444569834        444593933        444617955        444642078       
444666028        444689798        444713762        444737548        444761225   
    444784870        444808539        444832208    437500010     438463499     
  444423370        444447833        444472393        444496715        444521033
       444545347        444569842        444593941        444617963       
444642086        444666036        444689806        444713770        444737555   
    444761233        444784888        444808547        444832216    437500044  
  438463549        444423388        444447841        444472401        444496723
       444521041        444545354        444569859        444593958       
444617989        444642094        444666044        444689814        444713788   
    444737563        444761241        444784896        444808554       
444832224    437500051     438463572        444423396        444447858       
444472419        444496731        444521058        444545362        444569867   
    444593966        444617997        444642102        444666051       
444689830        444713796        444737571        444761258        444784904   
    444808562        444832232    437500085     438463622        444423404     
  444447866        444472427        444496749        444521066        444545370
       444569875        444593974        444618003        444642110       
444666069        444689848        444713804        444737589        444761266   
    444784912        444808570        444832240    437500127     438463648     
  444423412        444447874        444472435        444496756        444521074
       444545388        444569883        444593982        444618011       
444642128        444666077        444689855        444713812        444737597   
    444761274        444784920        444808588        444832257    437500135  
  438463689        444423420        444447882        444472443        444496764
       444521082        444545396        444569891        444593990       
444618029        444642136        444666085        444689863        444713820   
    444737605        444761282        444784938        444808596       
444832265    437500176     438463705        444423438        444447890       
444472450        444496772        444521090        444545404        444569909   
    444594006        444618037        444642144        444666093       
444689871        444713838        444737613        444761290        444784946   
    444808604        444832273    437500184     438463895        444423446     
  444447908        444472468        444496780        444521108        444545412
       444569917        444594014        444618045        444642151       
444666101        444689889        444713846        444737621        444761308   
    444784953        444808612        444832281    437500242     438463903     
  444423461        444447916        444472476        444496798        444521116
       444545420        444569925        444594022        444618052       
444642169        444666119        444689897        444713853        444737639   
    444761316        444784961        444808638        444832299    437500267  
  438463952        444423479        444447924        444472484        444496806
       444521124        444545438        444569941        444594030       
444618060        444642177        444666127        444689905        444713861   
    444737647        444761324        444784979        444808646       
444832307    437500309     438463978        444423487        444447932       
444472492        444496814        444521132        444545446        444569958   
    444594048        444618078        444642185        444666135       
444689913        444713879        444737654        444761332        444784987   
    444808653        444832315    437500481     438464000        444423495     
  444447940        444472500        444496822        444521140        444545453
       444569966        444594055        444618086        444642193       
444666143        444689921        444713887        444737662        444761340   
    444784995        444808661        444832323    437500572     438464026     
  444423503        444447957        444472518        444496830        444521157
       444545461        444569974        444594063        444618094       
444642201        444666150        444689939        444713895        444737670   
    444761357        444785000        444808679        444832331    437500580  
  438464075        444423511        444447965        444472526        444496848
       444521165        444545479        444569982        444594071       
444618102        444642219        444666168        444689947        444713903   
    444737688        444761365        444785018        444808687       
444832349    437500721     438464109        444423529        444447973       
444472534        444496855        444521173        444545487        444569990   
    444594089        444618110        444642227        444666176       
444689954        444713911        444737696        444761373        444785026   
    444808695        444832356    437500762     438464141        444423537     
  444447981        444472542        444496863        444521181        444545495
       444570006        444594097        444618128        444642235       
444666184        444689962        444713929        444737704        444761381   
    444785034        444808703        444832364    437500788     438464174     
  444423545        444447999        444472559        444496871        444521199
       444545503        444570014        444594105        444618136       
444642243        444666192        444689970        444713937        444737712   
    444761399        444785042        444808711        444832372    437500887  
  438464182        444423552        444448005        444472567        444496889
       444521207        444545511        444570022        444594113       
444618144        444642250        444666200        444689988        444713945   
    444737720        444761407        444785059        444808729       
444832380    437500903     438464208        444423560        444448013       
444472575        444496905        444521215        444545529        444570030   
    444594121        444618151        444642268        444666218       
444689996        444713952        444737738        444761415        444785067   
    444808737        444832398    437500929     438464216        444423578     
  444448021        444472583        444496921        444521223        444545537
       444570048        444594139        444618169        444642276       
444666226        444690002        444713960        444737746        444761423   
    444785075        444808745        444832406    437500978     438464265     
  444423586        444448039        444472591        444496939        444521231
       444545545        444570055        444594147        444618177       
444642284        444666234        444690028        444713978        444737753   
    444761431        444785083        444808752        444832414    437500986  
  438464299        444423594        444448047        444472609        444496947
       444521249        444545552        444570063        444594154       
444618185        444642292        444666242        444690036        444713986   
    444737761        444761449        444785091        444808760       
444832422    437500994     438464315        444423602        444448062       
444472617        444496954        444521256        444545560        444570071   
    444594162        444618193        444642300        444666259       
444690044        444713994        444737779        444761456        444785109   
    444808778        444832430   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437501117     438464448        444423610        444448070       
444472625        444496962        444521264        444545578        444570089   
    444594170        444618201        444642318        444666267       
444690051        444714000        444737787        444761464        444785117   
    444808786        444832448    437501125     438464539        444423628     
  444448088        444472633        444496970        444521272        444545586
       444570097        444594188        444618219        444642326       
444666275        444690069        444714018        444737795        444761472   
    444785125        444808794        444832455    437501133     438464612     
  444423636        444448096        444472641        444496988        444521280
       444545594        444570105        444594196        444618227       
444642334        444666283        444690077        444714026        444737803   
    444761480        444785133        444808802        444832463    437501141  
  438464638        444423644        444448104        444472658        444496996
       444521298        444545602        444570113        444594204       
444618235        444642342        444666291        444690085        444714034   
    444737811        444761498        444785141        444808810       
444832471    437501182     438464703        444423651        444448112       
444472666        444497002        444521306        444545610        444570139   
    444594212        444618243        444642359        444666309       
444690093        444714042        444737829        444761506        444785158   
    444808828        444832489    437501232     438464737        444423669     
  444448138        444472674        444497010        444521314        444545628
       444570147        444594220        444618250        444642367       
444666317        444690101        444714059        444737837        444761514   
    444785166        444808836        444832497    437501273     438464745     
  444423677        444448146        444472682        444497028        444521322
       444545636        444570154        444594238        444618268       
444642375        444666325        444690119        444714067        444737845   
    444761522        444785174        444808844        444832505    437501323  
  438464778        444423685        444448153        444472690        444497036
       444521330        444545644        444570162        444594246       
444618276        444642383        444666333        444690127        444714075   
    444737852        444761530        444785182        444808851       
444832513    437501331     438464869        444423693        444448161       
444472708        444497044        444521348        444545651        444570170   
    444594253        444618284        444642391        444666341       
444690135        444714083        444737878        444761548        444785190   
    444808869        444832521    437501398     438464885        444423701     
  444448179        444472724        444497051        444521355        444545669
       444570188        444594261        444618292        444642409       
444666358        444690143        444714091        444737886        444761555   
    444785208        444808877        444832539    437501414     438464927     
  444423719        444448187        444472732        444497069        444521363
       444545677        444570196        444594279        444618300       
444642417        444666366        444690168        444714109        444737894   
    444761563        444785216        444808885        444832547    437501422  
  438464950        444423727        444448195        444472740        444497077
       444521371        444545685        444570204        444594287       
444618318        444642425        444666374        444690176        444714117   
    444737902        444761571        444785224        444808893       
444832554    437501513     438464968        444423735        444448203       
444472757        444497085        444521389        444545693        444570212   
    444594295        444618326        444642433        444666382       
444690184        444714125        444737910        444761589        444785232   
    444808901        444832562    437501521     438464984        444423743     
  444448211        444472773        444497093        444521397        444545701
       444570220        444594303        444618334        444642441       
444666390        444690192        444714133        444737928        444761597   
    444785240        444808919        444832570    437501554     438465015     
  444423750        444448229        444472781        444497101        444521405
       444545719        444570238        444594311        444618342       
444642458        444666408        444690200        444714141        444737936   
    444761605        444785257        444808927        444832588    437501570  
  438465023        444423768        444448237        444472799        444497119
       444521413        444545727        444570246        444594329       
444618359        444642466        444666416        444690218        444714158   
    444737944        444761613        444785265        444808935       
444832596    437501596     438465031        444423776        444448245       
444472807        444497127        444521421        444545735        444570253   
    444594337        444618367        444642474        444666424       
444690226        444714166        444737951        444761621        444785273   
    444808943        444832604    437501638     438465072        444423792     
  444448252        444472815        444497135        444521439        444545743
       444570261        444594345        444618375        444642482       
444666432        444690234        444714174        444737969        444761639   
    444785281        444808950        444832612    437501687     438465106     
  444423800        444448260        444472823        444497143        444521447
       444545750        444570279        444594352        444618383       
444642490        444666440        444690242        444714182        444737977   
    444761647        444785299        444808968        444832620    437501729  
  438465163        444423818        444448278        444472831        444497150
       444521454        444545768        444570287        444594360       
444618391        444642508        444666457        444690259        444714190   
    444737985        444761654        444785307        444808976       
444832638    437501745     438465247        444423826        444448286       
444472849        444497168        444521462        444545776        444570295   
    444594378        444618409        444642516        444666465       
444690267        444714208        444737993        444761662        444785315   
    444808984        444832646    437501752     438465288        444423834     
  444448294        444472856        444497176        444521470        444545784
       444570303        444594386        444618417        444642524       
444666473        444690275        444714216        444738009        444761670   
    444785323        444808992        444832653    437501760     438465353     
  444423842        444448302        444472864        444497184        444521488
       444545792        444570311        444594394        444618425       
444642532        444666481        444690283        444714224        444738017   
    444761688        444785331        444809008        444832661    437501794  
  438465510        444423859        444448310        444472872        444497192
       444521496        444545800        444570329        444594402       
444618433        444642540        444666499        444690291        444714232   
    444738025        444761696        444785349        444809016       
444832679    437501869     438465551        444423867        444448328       
444472880        444497200        444521504        444545818        444570337   
    444594410        444618441        444642557        444666507       
444690309        444714240        444738033        444761704        444785356   
    444809024        444832687    437501901     438465577        444423875     
  444448336        444472898        444497218        444521512        444545826
       444570352        444594428        444618458        444642565       
444666515        444690317        444714257        444738041        444761712   
    444785364        444809032        444832695    437501919     438465585     
  444423883        444448344        444472906        444497226        444521520
       444545834        444570360        444594436        444618466       
444642573        444666523        444690325        444714265        444738058   
    444761720        444785372        444809040        444832703    437502040  
  438465619        444423891        444448351        444472914        444497234
       444521538        444545842        444570378        444594444       
444618474        444642581        444666531        444690333        444714273   
    444738066        444761738        444785380        444809057       
444832711    437502065     438465650        444423909        444448369       
444472922        444497242        444521546        444545867        444570386   
    444594451        444618482        444642599        444666549       
444690341        444714281        444738074        444761746        444785398   
    444809065        444832729    437502123     438465684        444423917     
  444448377        444472930        444497259        444521553        444545875
       444570394        444594469        444618490        444642607       
444666556        444690358        444714299        444738082        444761753   
    444785406        444809073        444832737    437502172     438465700     
  444423925        444448385        444472948        444497267        444521561
       444545883        444570402        444594477        444618508       
444642615        444666564        444690366        444714307        444738090   
    444761761        444785414        444809081        444832745    437502206  
  438465783        444423933        444448393        444472955        444497275
       444521579        444545891        444570410        444594485       
444618516        444642623        444666572        444690374        444714315   
    444738108        444761779        444785422        444809099       
444832752    437502255     438465791        444423941        444448401       
444472963        444497291        444521587        444545909        444570428   
    444594493        444618524        444642631        444666598       
444690382        444714323        444738116        444761787        444785430   
    444809107        444832760    437502271     438465866        444423958     
  444448419        444472971        444497309        444521595        444545917
       444570436        444594501        444618532        444642649       
444666606        444690390        444714331        444738124        444761795   
    444785448        444809115        444832778    437502297     438465890     
  444423966        444448427        444472989        444497317        444521603
       444545925        444570444        444594527        444618540       
444642656        444666614        444690408        444714349        444738132   
    444761803        444785455        444809123        444832786    437502461  
  438465916        444423974        444448435        444472997        444497325
       444521611        444545941        444570451        444594535       
444618557        444642664        444666622        444690416        444714356   
    444738140        444761811        444785463        444809131       
444832794    437502487     438465932        444423982        444448443       
444473003        444497333        444521629        444545958        444570469   
    444594543        444618565        444642672        444666630       
444690424        444714364        444738157        444761829        444785471   
    444809149        444832802    437502495     438465973        444423990     
  444448450        444473011        444497341        444521637        444545966
       444570477        444594550        444618573        444642680       
444666648        444690432        444714372        444738165        444761837   
    444785489        444809156        444832810    437502503     438466039     
  444424006        444448468        444473029        444497358        444521645
       444545974        444570485        444594568        444618581       
444642698        444666655        444690440        444714380        444738173   
    444761845        444785497        444809164        444832828    437502537  
  438466096        444424014        444448476        444473037        444497366
       444521652        444545982        444570493        444594576       
444618599        444642706        444666663        444690457        444714398   
    444738181        444761852        444785505        444809172       
444832836    437502545     438466112        444424022        444448484       
444473045        444497374        444521660        444545990        444570501   
    444594584        444618607        444642714        444666671       
444690465        444714406        444738199        444761860        444785513   
    444809180        444832844    437502628     438466153        444424030     
  444448492        444473052        444497382        444521678        444546006
       444570519        444594592        444618615        444642722       
444666689        444690473        444714414        444738207        444761878   
    444785521        444809198        444832851    437502636     438466195     
  444424048        444448500        444473060        444497390        444521686
       444546014        444570527        444594600        444618623       
444642748        444666697        444690481        444714422        444738215   
    444761886        444785539        444809206        444832869    437502669  
  438466203        444424055        444448518        444473078        444497408
       444521694        444546022        444570535        444594618       
444618631        444642755        444666705        444690499        444714430   
    444738223        444761894        444785547        444809214       
444832877    437502677     438466229        444424063        444448526       
444473086        444497416        444521702        444546030        444570543   
    444594626        444618649        444642763        444666713       
444690507        444714448        444738231        444761902        444785554   
    444809222        444832885    437502719     438466245        444424071     
  444448534        444473094        444497424        444521710        444546055
       444570550        444594634        444618656        444642771       
444666721        444690515        444714455        444738249        444761910   
    444785562        444809230        444832893    437502735     438466278     
  444424089        444448542        444473102        444497432        444521728
       444546063        444570568        444594642        444618664       
444642789        444666739        444690523        444714463        444738256   
    444761928        444785570        444809248        444832901    437502750  
  438466401        444424097        444448559        444473110        444497440
       444521736        444546071        444570576        444594659       
444618672        444642797        444666747        444690531        444714489   
    444738264        444761936        444785588        444809255       
444832919    437502784     438466435        444424105        444448567       
444473128        444497457        444521744        444546089        444570584   
    444594667        444618680        444642805        444666754       
444690549        444714497        444738272        444761944        444785596   
    444809263        444832927    437502818     438466443        444424113     
  444448575        444473136        444497465        444521751        444546097
       444570592        444594675        444618698        444642813       
444666762        444690556        444714505        444738280        444761951   
    444785604        444809271        444832935    437502834     438466492     
  444424121        444448583        444473144        444497473        444521769
       444546105        444570600        444594683        444618706       
444642839        444666770        444690564        444714513        444738298   
    444761969        444785612        444809289        444832943    437502867  
  438466526        444424139        444448591        444473151        444497481
       444521785        444546113        444570618        444594691       
444618714        444642847        444666788        444690572        444714521   
    444738306        444761977        444785620        444809297       
444832950    437502925     438466534        444424147        444448609       
444473169        444497499        444521793        444546121        444570626   
    444594709        444618722        444642854        444666796       
444690580        444714539        444738314        444761985        444785638   
    444809305        444832968    437502941     438466559        444424154     
  444448617        444473177        444497507        444521801        444546139
       444570634        444594717        444618730        444642862       
444666804        444690598        444714547        444738322        444761993   
    444785646        444809313        444832976    437503048     438466583     
  444424162        444448625        444473185        444497515        444521819
       444546147        444570642        444594725        444618748       
444642870        444666812        444690606        444714554        444738330   
    444762009        444785653        444809321        444832984    437503162  
  438466609        444424170        444448633        444473193        444497523
       444521827        444546154        444570659        444594733       
444618755        444642888        444666820        444690614        444714562   
    444738348        444762017        444785661        444809339       
444832992    437503238     438466658        444424188        444448641       
444473219        444497531        444521835        444546162        444570667   
    444594741        444618763        444642896        444666838       
444690622        444714570        444738355        444762025        444785679   
    444809347        444833008    437503253     438466666        444424196     
  444448658        444473227        444497549        444521843        444546170
       444570675        444594758        444618771        444642904       
444666846        444690630        444714588        444738363        444762033   
    444785687        444809354        444833016    437503261     438466674     
  444424204        444448666        444473235        444497556        444521850
       444546188        444570683        444594766        444618789       
444642912        444666853        444690648        444714596        444738371   
    444762041        444785695        444809362        444833024    437503279  
  438466690        444424212        444448674        444473243        444497564
       444521868        444546196        444570691        444594774       
444618797        444642920        444666861        444690655        444714604   
    444738389        444762058        444785703        444809370       
444833032    437503295     438466708        444424220        444448682       
444473250        444497572        444521876        444546204        444570709   
    444594782        444618805        444642938        444666879       
444690663        444714612        444738397        444762066        444785711   
    444809388        444833040    437503352     438466732        444424238     
  444448690        444473268        444497580        444521884        444546212
       444570717        444594790        444618813        444642946       
444666887        444690671        444714620        444738405        444762074   
    444785729        444809396        444833057    437503378     438466740     
  444424246        444448708        444473276        444497598        444521892
       444546220        444570725        444594808        444618821       
444642953        444666895        444690689        444714638        444738413   
    444762082        444785737        444809404        444833065    437503402  
  438466864        444424261        444448716        444473284        444497606
       444521900        444546238        444570733        444594816       
444618839        444642961        444666903        444690697        444714646   
    444738421        444762090        444785745        444809412       
444833073    437503410     438466880        444424279        444448724       
444473292        444497614        444521918        444546246        444570741   
    444594824        444618847        444642979        444666911       
444690705        444714653        444738439        444762108        444785752   
    444809420        444833081    437503444     438466948        444424287     
  444448732        444473300        444497622        444521926        444546253
       444570758        444594832        444618854        444642987       
444666929        444690713        444714661        444738447        444762116   
    444785760        444809438        444833099    437503469     438466997     
  444424295        444448740        444473318        444497630        444521934
       444546261        444570766        444594840        444618862       
444642995        444666937        444690721        444714679        444738454   
    444762124        444785778        444809446        444833107    437503535  
  438467003        444424303        444448757        444473326        444497648
       444521942        444546279        444570774        444594857       
444618870        444643001        444666945        444690739        444714687   
    444738462        444762132        444785786        444809453       
444833115    437503568     438467011        444424311        444448765       
444473334        444497655        444521959        444546287        444570782   
    444594865        444618888        444643019        444666952       
444690747        444714695        444738470        444762140        444785794   
    444809461        444833123    437503600     438467037        444424329     
  444448773        444473342        444497671        444521967        444546295
       444570790        444594873        444618896        444643027       
444666960        444690754        444714703        444738488        444762157   
    444785802        444809479        444833131    437503642     438467052     
  444424337        444448781        444473359        444497689        444521983
       444546303        444570808        444594881        444618904       
444643035        444666978        444690762        444714711        444738496   
    444762165        444785810        444809487        444833149    437503782  
  438467276        444424345        444448799        444473367        444497697
       444521991        444546311        444570816        444594899       
444618912        444643043        444666994        444690770        444714729   
    444738504        444762173        444785828        444809495       
444833156    437503881     438467300        444424352        444448807       
444473375        444497705        444522007        444546329        444570824   
    444594907        444618920        444643050        444667000       
444690788        444714737        444738512        444762181        444785836   
    444809503        444833164   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437503907     438467326        444424360        444448815       
444473383        444497713        444522015        444546337        444570832   
    444594915        444618938        444643068        444667018       
444690796        444714745        444738520        444762199        444785844   
    444809511        444833172    437503915     438467342        444424378     
  444448823        444473391        444497721        444522023        444546345
       444570840        444594923        444618946        444643076       
444667026        444690804        444714752        444738538        444762207   
    444785851        444809529        444833180    437503923     438467458     
  444424386        444448831        444473409        444497739        444522031
       444546352        444570857        444594931        444618953       
444643084        444667034        444690812        444714760        444738546   
    444762215        444785869        444809537        444833198    437503964  
  438467474        444424394        444448849        444473417        444497747
       444522049        444546360        444570865        444594949       
444618961        444643092        444667042        444690820        444714778   
    444738553        444762223        444785877        444809545       
444833206    437504004     438467557        444424402        444448856       
444473425        444497754        444522056        444546378        444570873   
    444594956        444618979        444643100        444667059       
444690838        444714786        444738561        444762231        444785885   
    444809552        444833214    437504012     438467672        444424410     
  444448864        444473433        444497762        444522072        444546386
       444570881        444594964        444618987        444643118       
444667067        444690846        444714794        444738579        444762249   
    444785893        444809560        444833222    437504046     438467748     
  444424428        444448872        444473441        444497770        444522080
       444546394        444570899        444594972        444618995       
444643126        444667075        444690853        444714802        444738587   
    444762256        444785901        444809578        444833230    437504103  
  438467797        444424436        444448880        444473458        444497788
       444522098        444546402        444570907        444594980       
444619001        444643134        444667083        444690861        444714810   
    444738595        444762264        444785919        444809586       
444833248    437504145     438467839        444424444        444448898       
444473466        444497796        444522106        444546410        444570915   
    444594998        444619019        444643142        444667091       
444690879        444714828        444738603        444762272        444785927   
    444809594        444833255    437504152     438467847        444424451     
  444448906        444473474        444497804        444522122        444546436
       444570923        444595003        444619027        444643159       
444667109        444690887        444714836        444738611        444762280   
    444785935        444809602        444833263    437504202     438467862     
  444424469        444448914        444473482        444497812        444522130
       444546444        444570931        444595011        444619035       
444643167        444667117        444690895        444714844        444738629   
    444762298        444785943        444809610        444833271    437504319  
  438467870        444424477        444448922        444473490        444497820
       444522148        444546451        444570956        444595029       
444619043        444643175        444667125        444690903        444714851   
    444738637        444762306        444785950        444809628       
444833289    437504327     438467938        444424485        444448930       
444473508        444497838        444522155        444546469        444570972   
    444595037        444619050        444643183        444667133       
444690911        444714869        444738645        444762314        444785968   
    444809636        444833297    437504442     438468035        444424493     
  444448948        444473516        444497846        444522163        444546477
       444570980        444595045        444619068        444643191       
444667141        444690929        444714877        444738652        444762322   
    444785976        444809644        444833305    437504467     438468084     
  444424501        444448955        444473524        444497853        444522171
       444546485        444570998        444595052        444619076       
444643209        444667158        444690937        444714885        444738660   
    444762330        444785984        444809651        444833313    437504574  
  438468167        444424519        444448963        444473532        444497861
       444522189        444546493        444571004        444595060       
444619084        444643217        444667166        444690945        444714893   
    444738678        444762348        444785992        444809669       
444833321    437504582     438468340        444424527        444448971       
444473540        444497879        444522205        444546501        444571012   
    444595078        444619092        444643225        444667174       
444690952        444714901        444738686        444762355        444786008   
    444809677        444833339    437504616     438468373        444424535     
  444448989        444473557        444497887        444522213        444546519
       444571020        444595086        444619100        444643233       
444667182        444690960        444714919        444738694        444762363   
    444786016        444809685        444833347    437504673     438468464     
  444424543        444448997        444473565        444497895        444522221
       444546527        444571038        444595094        444619118       
444643241        444667190        444690978        444714927        444738702   
    444762371        444786024        444809693        444833354    437504699  
  438468498        444424550        444449003        444473573        444497903
       444522239        444546535        444571046        444595102       
444619126        444643258        444667208        444690986        444714935   
    444738710        444762389        444786040        444809701       
444833362    437504715     438468506        444424568        444449011       
444473581        444497911        444522247        444546543        444571053   
    444595110        444619134        444643266        444667216       
444690994        444714943        444738728        444762397        444786057   
    444809719        444833370    437504749     438468522        444424576     
  444449029        444473599        444497929        444522254        444546550
       444571061        444595128        444619142        444643274       
444667224        444691000        444714950        444738736        444762405   
    444786065        444809727        444833388    437504780     438468548     
  444424584        444449037        444473607        444497937        444522262
       444546568        444571079        444595136        444619159       
444643282        444667232        444691018        444714968        444738744   
    444762413        444786073        444809735        444833396    437504871  
  438468571        444424592        444449045        444473615        444497945
       444522270        444546576        444571087        444595144       
444619167        444643290        444667240        444691026        444714976   
    444738751        444762421        444786081        444809743       
444833404    437504939     438468696        444424600        444449052       
444473623        444497952        444522288        444546584        444571095   
    444595151        444619175        444643308        444667257       
444691034        444714984        444738769        444762439        444786099   
    444809750        444833412    437504954     438468720        444424618     
  444449060        444473631        444497960        444522296        444546592
       444571103        444595169        444619183        444643316       
444667265        444691042        444714992        444738777        444762447   
    444786107        444809768        444833420    437504962     438468746     
  444424626        444449078        444473649        444497978        444522304
       444546600        444571111        444595177        444619191       
444643324        444667273        444691059        444715007        444738785   
    444762454        444786115        444809776        444833438    437504988  
  438468753        444424634        444449086        444473656        444497986
       444522312        444546618        444571129        444595185       
444619209        444643332        444667281        444691067        444715015   
    444738793        444762462        444786123        444809784       
444833446    437504996     438468845        444424642        444449094       
444473672        444497994        444522320        444546626        444571137   
    444595193        444619217        444643340        444667299       
444691075        444715023        444738801        444762470        444786131   
    444809792        444833453    437505001     438468910        444424659     
  444449102        444473680        444498018        444522338        444546634
       444571145        444595201        444619225        444643357       
444667307        444691083        444715031        444738819        444762488   
    444786149        444809800        444833461    437505019     438468928     
  444424667        444449128        444473698        444498026        444522346
       444546642        444571152        444595219        444619233       
444643365        444667315        444691091        444715049        444738827   
    444762496        444786156        444809818        444833479    437505027  
  438469017        444424675        444449136        444473706        444498034
       444522353        444546667        444571160        444595227       
444619241        444643373        444667323        444691109        444715056   
    444738843        444762504        444786164        444809826       
444833487    437505043     438469074        444424683        444449144       
444473714        444498042        444522379        444546675        444571178   
    444595235        444619258        444643381        444667331       
444691117        444715072        444738850        444762512        444786172   
    444809834        444833495    437505092     438469082        444424691     
  444449151        444473722        444498059        444522387        444546683
       444571186        444595243        444619266        444643399       
444667349        444691125        444715080        444738868        444762520   
    444786180        444809842        444833503    437505100     438469199     
  444424709        444449169        444473730        444498067        444522395
       444546691        444571194        444595250        444619274       
444643407        444667356        444691133        444715098        444738876   
    444762538        444786198        444809859        444833511    437505142  
  438469223        444424717        444449177        444473748        444498075
       444522403        444546709        444571202        444595268       
444619282        444643415        444667364        444691141        444715106   
    444738884        444762546        444786206        444809867       
444833529    437505183     438469231        444424725        444449185       
444473755        444498083        444522411        444546717        444571210   
    444595276        444619290        444643423        444667372       
444691158        444715114        444738892        444762553        444786214   
    444809875        444833537    437505217     438469264        444424733     
  444449193        444473763        444498109        444522429        444546725
       444571228        444595292        444619308        444643431       
444667380        444691166        444715122        444738900        444762561   
    444786222        444809883        444833545    437505233     438469322     
  444424741        444449201        444473771        444498117        444522437
       444546733        444571236        444595300        444619316       
444643449        444667398        444691174        444715130        444738918   
    444762579        444786230        444809891        444833552    437505282  
  438469348        444424758        444449219        444473789        444498125
       444522445        444546741        444571244        444595318       
444619324        444643456        444667406        444691182        444715148   
    444738926        444762587        444786248        444809909       
444833560    437505373     438469363        444424766        444449227       
444473797        444498133        444522452        444546758        444571251   
    444595326        444619332        444643464        444667414       
444691190        444715155        444738934        444762595        444786255   
    444809917        444833578    437505399     438469389        444424774     
  444449235        444473805        444498141        444522460        444546766
       444571269        444595334        444619340        444643472       
444667422        444691208        444715163        444738942        444762603   
    444786263        444809925        444833586    437505423     438469421     
  444424782        444449243        444473813        444498158        444522478
       444546782        444571277        444595342        444619357       
444643480        444667430        444691216        444715171        444738959   
    444762611        444786271        444809933        444833594    437505605  
  438469488        444424790        444449250        444473821        444498166
       444522486        444546790        444571285        444595359       
444619365        444643498        444667448        444691224        444715189   
    444738967        444762629        444786289        444809941       
444833602    437505621     438469504        444424808        444449268       
444473839        444498174        444522494        444546808        444571293   
    444595367        444619373        444643506        444667455       
444691232        444715197        444738975        444762637        444786297   
    444809958        444833610    437505670     438469587        444424816     
  444449276        444473854        444498182        444522502        444546816
       444571301        444595375        444619381        444643514       
444667463        444691240        444715205        444738983        444762645   
    444786305        444809966        444833628    437505738     438469678     
  444424824        444449284        444473870        444498190        444522510
       444546824        444571319        444595383        444619399       
444643522        444667471        444691257        444715213        444738991   
    444762652        444786313        444809974        444833636    437505746  
  438469694        444424832        444449292        444473888        444498208
       444522536        444546832        444571327        444595391       
444619415        444643530        444667489        444691265        444715221   
    444739007        444762660        444786321        444809982       
444833644    437505787     438469710        444424840        444449300       
444473896        444498216        444522544        444546840        444571335   
    444595409        444619423        444643548        444667497       
444691273        444715239        444739015        444762678        444786339   
    444809990        444833651    437505886     438469728        444424857     
  444449318        444473904        444498224        444522551        444546857
       444571343        444595417        444619431        444643555       
444667505        444691281        444715247        444739023        444762686   
    444786347        444810006        444833669    437505969     438469777     
  444424865        444449326        444473912        444498232        444522569
       444546873        444571350        444595425        444619449       
444643563        444667513        444691299        444715254        444739031   
    444762694        444786354        444810014        444833677    437505977  
  438469801        444424873        444449334        444473920        444498240
       444522577        444546881        444571368        444595433       
444619456        444643571        444667521        444691307        444715262   
    444739049        444762702        444786362        444810022       
444833685    437506025     438469868        444424881        444449342       
444473938        444498257        444522585        444546899        444571376   
    444595441        444619472        444643589        444667539       
444691315        444715270        444739056        444762710        444786370   
    444810030        444833693    437506041     438469876        444424899     
  444449359        444473946        444498265        444522593        444546915
       444571384        444595458        444619480        444643597       
444667547        444691323        444715288        444739064        444762728   
    444786388        444810048        444833701    437506074     438469884     
  444424907        444449367        444473953        444498273        444522601
       444546923        444571392        444595466        444619498       
444643605        444667554        444691331        444715296        444739072   
    444762736        444786396        444810055        444833719    437506090  
  438469892        444424915        444449375        444473961        444498281
       444522619        444546931        444571400        444595474       
444619506        444643613        444667562        444691349        444715304   
    444739080        444762744        444786404        444810063       
444833727    437506116     438469926        444424923        444449383       
444473979        444498299        444522627        444546949        444571418   
    444595482        444619514        444643621        444667570       
444691356        444715312        444739098        444762751        444786412   
    444810071        444833735    437506157     438469959        444424931     
  444449391        444473987        444498307        444522635        444546964
       444571426        444595490        444619522        444643639       
444667588        444691364        444715320        444739106        444762769   
    444786420        444810089        444833743    437506207     438469991     
  444424949        444449409        444473995        444498323        444522643
       444546972        444571434        444595508        444619530       
444643647        444667596        444691372        444715338        444739114   
    444762777        444786438        444810097        444833750    437506272  
  438470007        444424956        444449417        444474001        444498331
       444522650        444546980        444571442        444595516       
444619548        444643654        444667604        444691380        444715346   
    444739122        444762785        444786446        444810105       
444833768    437506298     438470015        444424972        444449425       
444474019        444498349        444522668        444546998        444571459   
    444595524        444619555        444643662        444667612       
444691398        444715353        444739130        444762793        444786453   
    444810113        444833776    437506314     438470049        444424980     
  444449433        444474027        444498356        444522676        444547004
       444571467        444595532        444619563        444643670       
444667620        444691406        444715361        444739148        444762801   
    444786461        444810121        444833784    437506330     438470072     
  444424998        444449441        444474035        444498364        444522684
       444547012        444571475        444595540        444619571       
444643688        444667638        444691414        444715379        444739155   
    444762819        444786479        444810139        444833792    437506421  
  438470106        444425003        444449458        444474043        444498372
       444522692        444547020        444571491        444595557       
444619589        444643696        444667646        444691422        444715387   
    444739163        444762827        444786487        444810147       
444833800    437506538     438470163        444425011        444449466       
444474050        444498380        444522700        444547038        444571509   
    444595565        444619597        444643704        444667653       
444691430        444715395        444739171        444762835        444786495   
    444810154        444833818    437506553     438470171        444425029     
  444449474        444474068        444498398        444522718        444547046
       444571517        444595573        444619605        444643712       
444667661        444691448        444715403        444739189        444762843   
    444786503        444810162        444833826    437506579     438470288     
  444425045        444449482        444474076        444498406        444522734
       444547053        444571525        444595581        444619613       
444643720        444667679        444691455        444715411        444739197   
    444762850        444786511        444810170        444833834    437506587  
  438470296        444425052        444449490        444474084        444498414
       444522742        444547061        444571533        444595599       
444619621        444643738        444667687        444691463        444715429   
    444739205        444762868        444786529        444810188       
444833842    437506645     438470304        444425060        444449508       
444474092        444498422        444522759        444547079        444571558   
    444595607        444619639        444643746        444667695       
444691471        444715437        444739213        444762876        444786537   
    444810196        444833859    437506652     438470338        444425078     
  444449516        444474100        444498430        444522767        444547087
       444571574        444595615        444619647        444643753       
444667703        444691489        444715445        444739221        444762884   
    444786545        444810204        444833867    437506660     438470361     
  444425086        444449524        444474118        444498448        444522775
       444547095        444571582        444595623        444619654       
444643761        444667711        444691497        444715452        444739239   
    444762892        444786552        444810212        444833875    437506769  
  438470395        444425094        444449532        444474126        444498455
       444522783        444547103        444571590        444595631       
444619662        444643779        444667729        444691505        444715460   
    444739247        444762900        444786560        444810220       
444833883    437506793     438470403        444425102        444449540       
444474134        444498463        444522791        444547111        444571608   
    444595649        444619670        444643787        444667737       
444691513        444715478        444739254        444762918        444786578   
    444810238        444833891   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437506835     438470429        444425110        444449557       
444474142        444498471        444522809        444547129        444571616   
    444595656        444619688        444643795        444667745       
444691521        444715486        444739262        444762926        444786586   
    444810246        444833909    437506900     438470460        444425128     
  444449565        444474159        444498489        444522817        444547145
       444571624        444595664        444619696        444643803       
444667752        444691539        444715494        444739270        444762934   
    444786594        444810253        444833917    437506918     438470510     
  444425136        444449573        444474167        444498497        444522825
       444547152        444571632        444595672        444619704       
444643811        444667760        444691547        444715502        444739288   
    444762942        444786602        444810261        444833925    437506934  
  438470528        444425144        444449581        444474175        444498505
       444522833        444547178        444571640        444595680       
444619712        444643829        444667778        444691554        444715510   
    444739296        444762959        444786610        444810279       
444833933    437506967     438470577        444425151        444449599       
444474183        444498513        444522841        444547186        444571657   
    444595698        444619720        444643837        444667786       
444691562        444715528        444739304        444762967        444786628   
    444810287        444833941    437507015     438470601        444425169     
  444449607        444474191        444498521        444522858        444547194
       444571665        444595706        444619738        444643845       
444667794        444691570        444715536        444739312        444762975   
    444786636        444810295        444833958    437507049     438470635     
  444425177        444449615        444474209        444498547        444522866
       444547202        444571673        444595714        444619746       
444643852        444667802        444691588        444715544        444739320   
    444762983        444786644        444810303        444833966    437507056  
  438470643        444425185        444449623        444474217        444498554
       444522874        444547210        444571681        444595722       
444619753        444643860        444667810        444691596        444715551   
    444739338        444762991        444786651        444810311       
444833974    437507122     438470767        444425193        444449631       
444474225        444498562        444522882        444547228        444571699   
    444595730        444619761        444643878        444667828       
444691604        444715569        444739346        444763007        444786669   
    444810329        444833982    437507171     438470791        444425201     
  444449649        444474233        444498570        444522890        444547236
       444571707        444595748        444619779        444643886       
444667836        444691612        444715577        444739353        444763015   
    444786677        444810337        444833990    437507247     438470841     
  444425219        444449656        444474241        444498588        444522916
       444547244        444571715        444595755        444619787       
444643894        444667844        444691620        444715585        444739361   
    444763023        444786685        444810345        444834006    437507312  
  438470882        444425227        444449664        444474258        444498596
       444522924        444547251        444571723        444595763       
444619795        444643902        444667851        444691638        444715593   
    444739379        444763031        444786693        444810352       
444834014    437507361     438470890        444425235        444449672       
444474266        444498604        444522932        444547269        444571731   
    444595771        444619803        444643910        444667869       
444691646        444715601        444739387        444763056        444786701   
    444810360        444834022    437507395     438470916        444425243     
  444449680        444474274        444498612        444522940        444547277
       444571749        444595789        444619811        444643928       
444667877        444691653        444715619        444739395        444763064   
    444786719        444810378        444834030    437507486     438470924     
  444425250        444449698        444474282        444498620        444522957
       444547285        444571756        444595797        444619829       
444643936        444667885        444691661        444715627        444739403   
    444763072        444786727        444810386        444834048    437507585  
  438470932        444425268        444449706        444474290        444498638
       444522965        444547293        444571764        444595805       
444619837        444643944        444667893        444691679        444715635   
    444739411        444763080        444786735        444810394       
444834055    437507601     438470957        444425276        444449714       
444474308        444498646        444522973        444547301        444571772   
    444595813        444619845        444643951        444667919       
444691687        444715643        444739429        444763098        444786743   
    444810402        444834063    437507635     438471088        444425284     
  444449722        444474316        444498653        444522981        444547319
       444571780        444595821        444619852        444643977       
444667927        444691695        444715650        444739437        444763106   
    444786750        444810410        444834071    437507643     438471138     
  444425292        444449730        444474324        444498661        444522999
       444547327        444571798        444595839        444619860       
444643985        444667935        444691703        444715668        444739445   
    444763114        444786768        444810428        444834089    437507650  
  438471153        444425300        444449748        444474332        444498679
       444523005        444547335        444571806        444595847       
444619878        444643993        444667943        444691711        444715676   
    444739452        444763122        444786776        444810436       
444834097    437507791     438471187        444425318        444449755       
444474340        444498687        444523013        444547343        444571814   
    444595854        444619886        444644009        444667950       
444691729        444715684        444739460        444763130        444786784   
    444810444        444834105    437507817     438471237        444425326     
  444449763        444474357        444498695        444523021        444547350
       444571822        444595862        444619894        444644017       
444667968        444691737        444715692        444739478        444763148   
    444786792        444810451        444834113    437507841     438471245     
  444425334        444449771        444474365        444498703        444523039
       444547368        444571830        444595888        444619902       
444644025        444667976        444691745        444715700        444739486   
    444763155        444786800        444810469        444834121    437507882  
  438471252        444425342        444449789        444474373        444498711
       444523047        444547376        444571848        444595896       
444619910        444644033        444667984        444691752        444715718   
    444739494        444763163        444786818        444810477       
444834139    437507890     438471336        444425359        444449797       
444474381        444498729        444523054        444547384        444571855   
    444595904        444619928        444644041        444667992       
444691760        444715726        444739502        444763171        444786826   
    444810485        444834147    437507916     438471351        444425367     
  444449805        444474399        444498737        444523070        444547392
       444571863        444595912        444619936        444644058       
444668008        444691778        444715734        444739510        444763189   
    444786834        444810493        444834154    437507940     438471401     
  444425375        444449813        444474407        444498745        444523088
       444547400        444571871        444595920        444619944       
444644066        444668016        444691786        444715742        444739528   
    444763197        444786842        444810501        444834162    437507957  
  438471419        444425383        444449821        444474415        444498752
       444523096        444547418        444571889        444595938       
444619951        444644074        444668024        444691794        444715759   
    444739536        444763205        444786859        444810519       
444834170    437507981     438471450        444425391        444449839       
444474423        444498760        444523104        444547426        444571897   
    444595946        444619969        444644082        444668032       
444691802        444715767        444739544        444763221        444786867   
    444810527        444834188    437508005     438471500        444425409     
  444449847        444474431        444498778        444523112        444547434
       444571905        444595953        444619977        444644090       
444668040        444691810        444715775        444739551        444763239   
    444786875        444810535        444834196    437508013     438471526     
  444425417        444449854        444474449        444498786        444523120
       444547442        444571913        444595961        444619985       
444644108        444668057        444691828        444715783        444739569   
    444763247        444786883        444810543        444834204    437508161  
  438471559        444425425        444449862        444474456        444498794
       444523138        444547459        444571921        444595979       
444619993        444644116        444668065        444691836        444715791   
    444739577        444763254        444786891        444810550       
444834212    437508179     438471591        444425433        444449870       
444474464        444498802        444523146        444547467        444571939   
    444595987        444620009        444644124        444668073       
444691844        444715809        444739585        444763262        444786909   
    444810568        444834220    437508203     438471674        444425441     
  444449888        444474472        444498810        444523161        444547475
       444571947        444595995        444620017        444644132       
444668081        444691851        444715817        444739593        444763270   
    444786917        444810576        444834238    437508229     438471716     
  444425458        444449896        444474480        444498828        444523179
       444547483        444571954        444596001        444620025       
444644140        444668099        444691869        444715825        444739601   
    444763288        444786925        444810584        444834246    437508245  
  438471849        444425466        444449904        444474498        444498836
       444523187        444547491        444571962        444596019       
444620033        444644157        444668107        444691877        444715833   
    444739619        444763296        444786933        444810592       
444834253    437508286     438471971        444425474        444449912       
444474506        444498844        444523195        444547509        444571970   
    444596027        444620041        444644165        444668115       
444691885        444715841        444739627        444763304        444786941   
    444810600        444834261    437508310     438471997        444425482     
  444449920        444474514        444498851        444523203        444547517
       444571988        444596035        444620058        444644173       
444668123        444691893        444715858        444739635        444763312   
    444786958        444810618        444834279    437508336     438472029     
  444425490        444449938        444474522        444498869        444523211
       444547525        444571996        444596043        444620066       
444644181        444668131        444691901        444715866        444739643   
    444763320        444786966        444810626        444834287    437508435  
  438472052        444425508        444449946        444474530        444498877
       444523229        444547533        444572002        444596068       
444620074        444644199        444668149        444691919        444715874   
    444739650        444763338        444786974        444810634       
444834295    437508450     438472185        444425524        444449953       
444474548        444498885        444523237        444547541        444572010   
    444596076        444620090        444644207        444668156       
444691927        444715882        444739668        444763346        444786982   
    444810642        444834303    437508559     438472243        444425532     
  444449961        444474555        444498893        444523245        444547558
       444572028        444596084        444620108        444644215       
444668164        444691935        444715890        444739676        444763353   
    444786990        444810659        444834311    437508658     438472300     
  444425540        444449979        444474563        444498901        444523252
       444547566        444572036        444596092        444620116       
444644223        444668172        444691943        444715908        444739684   
    444763361        444787006        444810667        444834329    437508666  
  438472367        444425557        444449987        444474571        444498919
       444523260        444547574        444572044        444596100       
444620124        444644231        444668180        444691950        444715916   
    444739692        444763379        444787014        444810675       
444834337    437508872     438472409        444425565        444449995       
444474589        444498927        444523278        444547590        444572051   
    444596118        444620132        444644249        444668198       
444691968        444715924        444739700        444763387        444787022   
    444810683        444834345    437508906     438472441        444425573     
  444450001        444474597        444498935        444523286        444547608
       444572069        444596126        444620140        444644256       
444668206        444691976        444715932        444739718        444763395   
    444787030        444810691        444834352    437508914     438472490     
  444425581        444450019        444474605        444498943        444523294
       444547616        444572077        444596134        444620157       
444644272        444668214        444691984        444715940        444739726   
    444763403        444787048        444810709        444834360    437508971  
  438472557        444425599        444450027        444474613        444498950
       444523302        444547624        444572085        444596142       
444620165        444644280        444668222        444691992        444715957   
    444739734        444763411        444787055        444810717       
444834378    437509102     438472599        444425607        444450035       
444474621        444498968        444523310        444547632        444572093   
    444596159        444620173        444644298        444668230       
444692008        444715965        444739742        444763429        444787063   
    444810725        444834386    437509128     438472623        444425615     
  444450043        444474639        444498976        444523328        444547640
       444572101        444596167        444620181        444644306       
444668248        444692016        444715973        444739759        444763437   
    444787071        444810733        444834394    437509136     438472730     
  444425623        444450050        444474647        444498984        444523336
       444547657        444572119        444596175        444620199       
444644314        444668255        444692024        444715981        444739767   
    444763445        444787089        444810741        444834402    437509169  
  438472755        444425631        444450068        444474654        444498992
       444523344        444547665        444572127        444596183       
444620207        444644322        444668263        444692032        444715999   
    444739775        444763452        444787097        444810758       
444834410    437509177     438472797        444425649        444450076       
444474662        444499008        444523351        444547681        444572135   
    444596191        444620215        444644330        444668271       
444692040        444716005        444739783        444763460        444787105   
    444810766        444834428    437509201     438472805        444425656     
  444450084        444474688        444499016        444523369        444547699
       444572143        444596209        444620223        444644348       
444668289        444692057        444716013        444739791        444763478   
    444787113        444810774        444834436    437509227     438472813     
  444425664        444450092        444474696        444499024        444523377
       444547707        444572150        444596217        444620231       
444644355        444668297        444692065        444716021        444739809   
    444763486        444787121        444810782        444834444    437509268  
  438472821        444425672        444450100        444474704        444499032
       444523385        444547715        444572168        444596225       
444620249        444644363        444668305        444692073        444716039   
    444739817        444763494        444787139        444810790       
444834451    437509292     438472854        444425680        444450118       
444474712        444499040        444523393        444547723        444572176   
    444596233        444620256        444644371        444668313       
444692081        444716047        444739825        444763502        444787147   
    444810808        444834469    437509375     438472987        444425698     
  444450126        444474720        444499057        444523401        444547731
       444572184        444596241        444620264        444644389       
444668321        444692099        444716054        444739833        444763510   
    444787154        444810816        444834477    437509458     438473027     
  444425706        444450134        444474738        444499065        444523419
       444547749        444572192        444596258        444620272       
444644397        444668339        444692107        444716062        444739841   
    444763528        444787162        444810824        444834485    437509466  
  438473092        444425714        444450142        444474746        444499073
       444523427        444547756        444572200        444596266       
444620280        444644405        444668347        444692123        444716070   
    444739858        444763536        444787170        444810832       
444834493    437509508     438473100        444425722        444450159       
444474753        444499081        444523435        444547764        444572218   
    444596274        444620298        444644413        444668354       
444692131        444716088        444739866        444763544        444787188   
    444810840        444834501    437509557     438473134        444425730     
  444450167        444474761        444499099        444523443        444547772
       444572226        444596282        444620306        444644421       
444668362        444692149        444716096        444739874        444763551   
    444787196        444810857        444834519    437509672     438473142     
  444425748        444450175        444474779        444499107        444523450
       444547780        444572234        444596290        444620314       
444644439        444668370        444692156        444716104        444739882   
    444763569        444787204        444810865        444834527    437509698  
  438473183        444425755        444450183        444474787        444499115
       444523468        444547798        444572242        444596316       
444620322        444644447        444668388        444692164        444716112   
    444739890        444763577        444787212        444810873       
444834535    437509961     438473241        444425763        444450191       
444474795        444499123        444523476        444547806        444572259   
    444596324        444620330        444644454        444668396       
444692172        444716120        444739908        444763585        444787220   
    444810881        444834543    437510043     438473258        444425771     
  444450209        444474803        444499131        444523484        444547814
       444572267        444596332        444620348        444644462       
444668404        444692198        444716138        444739916        444763593   
    444787238        444810899        444834550    437510068     438473266     
  444425789        444450217        444474811        444499149        444523492
       444547822        444572275        444596340        444620363       
444644470        444668412        444692206        444716146        444739924   
    444763601        444787246        444810907        444834568    437510084  
  438473324        444425797        444450225        444474829        444499156
       444523500        444547830        444572283        444596357       
444620371        444644488        444668420        444692214        444716153   
    444739932        444763619        444787253        444810915       
444834576    437510092     438473365        444425805        444450233       
444474837        444499164        444523518        444547848        444572291   
    444596365        444620389        444644496        444668438       
444692222        444716161        444739940        444763627        444787261   
    444810923        444834584    437510191     438473415        444425813     
  444450241        444474845        444499172        444523526        444547855
       444572309        444596373        444620397        444644504       
444668446        444692230        444716179        444739957        444763635   
    444787279        444810931        444834592    437510282     438473456     
  444425821        444450258        444474852        444499180        444523534
       444547863        444572317        444596381        444620405       
444644512        444668453        444692248        444716187        444739965   
    444763643        444787287        444810949        444834600    437510290  
  438473480        444425839        444450266        444474860        444499198
       444523542        444547871        444572325        444596399       
444620413        444644520        444668461        444692255        444716195   
    444739973        444763650        444787295        444810956       
444834618    437510399     438473498        444425847        444450274       
444474878        444499206        444523559        444547889        444572333   
    444596407        444620421        444644538        444668479       
444692263        444716203        444739981        444763668        444787303   
    444810964        444834626   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437510407     438473548        444425854        444450282       
444474886        444499214        444523567        444547897        444572341   
    444596415        444620439        444644546        444668487       
444692271        444716211        444739999        444763676        444787311   
    444810972        444834634    437510415     438473555        444425862     
  444450290        444474894        444499222        444523575        444547905
       444572358        444596423        444620447        444644553       
444668495        444692289        444716229        444740005        444763684   
    444787329        444810980        444834642    437510423     438473589     
  444425870        444450308        444474902        444499230        444523583
       444547913        444572366        444596431        444620454       
444644561        444668503        444692297        444716237        444740013   
    444763692        444787337        444810998        444834659    437510472  
  438473597        444425888        444450316        444474910        444499248
       444523591        444547921        444572374        444596449       
444620462        444644579        444668511        444692305        444716245   
    444740021        444763700        444787345        444811004       
444834667    437510639     438473654        444425896        444450324       
444474928        444499255        444523609        444547939        444572382   
    444596456        444620470        444644587        444668529       
444692313        444716252        444740039        444763718        444787352   
    444811012        444834675    437510647     438473712        444425904     
  444450332        444474936        444499263        444523617        444547947
       444572390        444596464        444620488        444644595       
444668537        444692321        444716260        444740047        444763726   
    444787360        444811020        444834683    437510688     438473746     
  444425912        444450340        444474944        444499271        444523625
       444547954        444572408        444596472        444620496       
444644603        444668545        444692339        444716278        444740054   
    444763734        444787378        444811038        444834691    437510704  
  438473753        444425920        444450357        444474951        444499289
       444523633        444547962        444572416        444596480       
444620504        444644611        444668552        444692347        444716286   
    444740070        444763742        444787386        444811046       
444834709    437510860     438473886        444425938        444450365       
444474969        444499297        444523641        444547970        444572424   
    444596498        444620512        444644629        444668560       
444692354        444716294        444740088        444763759        444787394   
    444811053        444834717    437510878     438474033        444425953     
  444450373        444474977        444499305        444523658        444547988
       444572432        444596506        444620520        444644637       
444668578        444692362        444716302        444740096        444763767   
    444787402        444811061        444834725    437510944     438474173     
  444425961        444450381        444474985        444499313        444523666
       444547996        444572440        444596514        444620538       
444644645        444668586        444692370        444716310        444740104   
    444763775        444787410        444811079        444834733    437511058  
  438474181        444425979        444450407        444474993        444499321
       444523674        444548002        444572457        444596522       
444620546        444644652        444668594        444692388        444716328   
    444740112        444763783        444787428        444811087       
444834741    437511066     438474249        444425987        444450415       
444475008        444499339        444523690        444548010        444572465   
    444596530        444620553        444644660        444668602       
444692396        444716336        444740120        444763791        444787436   
    444811095        444834758    437511082     438474256        444425995     
  444450423        444475016        444499347        444523708        444548028
       444572473        444596548        444620561        444644678       
444668610        444692404        444716344        444740138        444763809   
    444787444        444811103        444834766    437511108     438474272     
  444426001        444450431        444475024        444499354        444523716
       444548036        444572481        444596555        444620587       
444644686        444668628        444692412        444716351        444740146   
    444763817        444787451        444811111        444834774    437511132  
  438474314        444426019        444450449        444475032        444499362
       444523724        444548044        444572499        444596563       
444620595        444644694        444668636        444692420        444716369   
    444740153        444763825        444787469        444811129       
444834782    437511215     438474330        444426027        444450456       
444475040        444499370        444523732        444548051        444572507   
    444596571        444620603        444644702        444668644       
444692438        444716377        444740161        444763833        444787477   
    444811137        444834790    437511249     438474405        444426035     
  444450464        444475057        444499388        444523740        444548069
       444572515        444596589        444620611        444644710       
444668651        444692446        444716385        444740179        444763841   
    444787485        444811145        444834808    437511280     438474462     
  444426043        444450472        444475065        444499396        444523757
       444548077        444572523        444596597        444620629       
444644736        444668669        444692453        444716393        444740187   
    444763858        444787493        444811152        444834816    437511306  
  438474561        444426050        444450480        444475073        444499404
       444523765        444548085        444572531        444596605       
444620637        444644744        444668677        444692461        444716401   
    444740195        444763866        444787501        444811160       
444834824    437511322     438474579        444426068        444450506       
444475081        444499412        444523773        444548093        444572549   
    444596613        444620645        444644751        444668685       
444692479        444716419        444740203        444763874        444787519   
    444811178        444834832    437511405     438474603        444426076     
  444450514        444475099        444499420        444523781        444548101
       444572556        444596621        444620652        444644769       
444668693        444692487        444716427        444740211        444763882   
    444787527        444811186        444834840    437511512     438474652     
  444426084        444450522        444475107        444499438        444523799
       444548119        444572564        444596639        444620660       
444644777        444668701        444692495        444716435        444740229   
    444763890        444787535        444811194        444834857    437511538  
  438474694        444426092        444450530        444475115        444499446
       444523815        444548127        444572572        444596647       
444620678        444644785        444668719        444692503        444716443   
    444740237        444763908        444787543        444811202       
444834865    437511595     438474884        444426100        444450548       
444475123        444499453        444523823        444548135        444572580   
    444596654        444620686        444644793        444668727       
444692511        444716450        444740245        444763916        444787550   
    444811210        444834873    437511637     438474926        444426118     
  444450555        444475131        444499461        444523831        444548143
       444572598        444596662        444620694        444644801       
444668735        444692529        444716468        444740252        444763924   
    444787568        444811228        444834881    437511660     438474967     
  444426126        444450563        444475149        444499479        444523849
       444548150        444572606        444596670        444620702       
444644819        444668743        444692537        444716476        444740260   
    444763932        444787576        444811236        444834899    437511686  
  438474975        444426134        444450571        444475156        444499487
       444523856        444548168        444572614        444596688       
444620710        444644827        444668750        444692545        444716484   
    444740278        444763940        444787584        444811244       
444834907    437511694     438475006        444426142        444450589       
444475164        444499495        444523864        444548176        444572622   
    444596696        444620728        444644835        444668768       
444692552        444716492        444740286        444763957        444787592   
    444811251        444834915    437511710     438475022        444426159     
  444450597        444475172        444499503        444523872        444548184
       444572630        444596704        444620736        444644843       
444668776        444692560        444716500        444740294        444763965   
    444787600        444811269        444834923    437511728     438475071     
  444426167        444450613        444475180        444499511        444523880
       444548192        444572648        444596712        444620744       
444644850        444668784        444692578        444716518        444740302   
    444763973        444787618        444811277        444834931    437511769  
  438475097        444426175        444450621        444475198        444499529
       444523898        444548200        444572655        444596720       
444620751        444644868        444668792        444692586        444716526   
    444740310        444763981        444787626        444811285       
444834949    437511785     438475121        444426183        444450639       
444475206        444499537        444523906        444548218        444572663   
    444596738        444620769        444644876        444668800       
444692594        444716534        444740328        444763999        444787634   
    444811293        444834956    437511819     438475162        444426191     
  444450647        444475214        444499545        444523914        444548234
       444572671        444596746        444620777        444644884       
444668818        444692602        444716542        444740336        444764005   
    444787642        444811301        444834964    437511892     438475188     
  444426209        444450654        444475222        444499552        444523922
       444548242        444572689        444596753        444620785       
444644892        444668826        444692610        444716559        444740344   
    444764013        444787659        444811319        444834972    437511967  
  438475246        444426217        444450662        444475230        444499560
       444523930        444548259        444572697        444596761       
444620793        444644900        444668834        444692628        444716567   
    444740351        444764021        444787667        444811327       
444834980    437511975     438475253        444426225        444450670       
444475248        444499578        444523948        444548267        444572705   
    444596779        444620801        444644918        444668842       
444692636        444716575        444740369        444764039        444787675   
    444811335        444834998    437512031     438475261        444426233     
  444450688        444475255        444499586        444523955        444548275
       444572713        444596787        444620819        444644926       
444668859        444692644        444716583        444740377        444764047   
    444787683        444811343        444835003    437512064     438475295     
  444426241        444450696        444475263        444499594        444523963
       444548283        444572721        444596795        444620827       
444644934        444668867        444692651        444716591        444740385   
    444764054        444787691        444811350        444835011    437512098  
  438475337        444426258        444450704        444475271        444499602
       444523971        444548291        444572739        444596803       
444620835        444644942        444668875        444692669        444716609   
    444740393        444764062        444787709        444811368       
444835029    437512106     438475485        444426266        444450720       
444475289        444499610        444523989        444548309        444572747   
    444596811        444620843        444644959        444668883       
444692677        444716617        444740401        444764070        444787717   
    444811376        444835037    437512171     438475626        444426274     
  444450738        444475297        444499628        444523997        444548317
       444572754        444596829        444620850        444644967       
444668909        444692685        444716625        444740419        444764088   
    444787725        444811384        444835045    437512221     438475675     
  444426282        444450746        444475305        444499644        444524003
       444548325        444572762        444596837        444620868       
444644975        444668917        444692693        444716633        444740427   
    444764096        444787733        444811392        444835052    437512239  
  438475683        444426290        444450753        444475313        444499651
       444524011        444548333        444572770        444596845       
444620876        444644983        444668925        444692701        444716641   
    444740435        444764104        444787741        444811400       
444835060    437512270     438475709        444426308        444450761       
444475321        444499669        444524029        444548341        444572788   
    444596852        444620884        444644991        444668933       
444692719        444716658        444740443        444764112        444787758   
    444811418        444835078    437512288     438475725        444426316     
  444450779        444475339        444499677        444524037        444548358
       444572796        444596860        444620892        444645006       
444668941        444692727        444716666        444740450        444764120   
    444787766        444811426        444835086    437512304     438475733     
  444426324        444450787        444475347        444499685        444524045
       444548366        444572804        444596878        444620900       
444645014        444668958        444692735        444716674        444740468   
    444764138        444787774        444811434        444835094    437512361  
  438475766        444426332        444450795        444475362        444499693
       444524052        444548374        444572812        444596886       
444620918        444645022        444668974        444692743        444716682   
    444740476        444764146        444787782        444811442       
444835102    437512437     438475873        444426340        444450811       
444475370        444499701        444524060        444548382        444572820   
    444596894        444620926        444645030        444668982       
444692750        444716690        444740484        444764153        444787790   
    444811459        444835110    437512452     438475899        444426357     
  444450829        444475388        444499719        444524078        444548390
       444572838        444596902        444620934        444645048       
444668990        444692768        444716708        444740492        444764161   
    444787808        444811467        444835128    437512502     438475949     
  444426365        444450837        444475396        444499727        444524086
       444548408        444572846        444596910        444620942       
444645055        444669006        444692776        444716716        444740500   
    444764179        444787816        444811475        444835136    437512536  
  438475964        444426373        444450845        444475404        444499735
       444524094        444548416        444572853        444596928       
444620959        444645063        444669014        444692784        444716724   
    444740518        444764187        444787824        444811483       
444835144    437512601     438475980        444426381        444450852       
444475412        444499743        444524102        444548424        444572861   
    444596936        444620967        444645089        444669022       
444692792        444716732        444740526        444764195        444787832   
    444811491        444835151    437512619     438476202        444426399     
  444450860        444475420        444499750        444524110        444548432
       444572879        444596944        444620975        444645097       
444669030        444692800        444716740        444740534        444764203   
    444787840        444811509        444835169    437512676     438476251     
  444426407        444450878        444475438        444499768        444524128
       444548440        444572887        444596951        444620983       
444645105        444669048        444692818        444716757        444740542   
    444764211        444787857        444811517        444835177    437512742  
  438476426        444426415        444450886        444475446        444499776
       444524136        444548457        444572895        444596969       
444620991        444645113        444669055        444692834        444716765   
    444740559        444764229        444787865        444811525       
444835185    437512775     438476434        444426423        444450894       
444475453        444499784        444524144        444548465        444572903   
    444596977        444621007        444645121        444669063       
444692842        444716773        444740567        444764237        444787873   
    444811533        444835193    437512783     438476475        444426431     
  444450902        444475461        444499792        444524151        444548481
       444572911        444596985        444621015        444645139       
444669071        444692859        444716781        444740575        444764245   
    444787881        444811541        444835201    437512791     438476558     
  444426449        444450910        444475479        444499800        444524169
       444548499        444572929        444596993        444621023       
444645147        444669089        444692867        444716799        444740583   
    444764252        444787899        444811558        444835219    437512809  
  438476681        444426456        444450928        444475487        444499818
       444524177        444548507        444572937        444597009       
444621031        444645154        444669097        444692875        444716807   
    444740591        444764260        444787907        444811566       
444835227    437512825     438476749        444426464        444450936       
444475495        444499826        444524185        444548515        444572945   
    444597017        444621049        444645162        444669105       
444692883        444716815        444740609        444764278        444787915   
    444811574        444835235    437512858     438476756        444426472     
  444450944        444475503        444499834        444524193        444548531
       444572952        444597025        444621056        444645170       
444669121        444692891        444716823        444740617        444764286   
    444787923        444811582        444835243    437512874     438476772     
  444426480        444450951        444475511        444499842        444524201
       444548549        444572960        444597041        444621064       
444645188        444669139        444692909        444716831        444740625   
    444764294        444787931        444811590        444835250    437512940  
  438476855        444426498        444450969        444475529        444499859
       444524219        444548556        444572978        444597058       
444621072        444645196        444669147        444692917        444716849   
    444740633        444764302        444787949        444811608       
444835268    437512981     438476889        444426506        444450977       
444475537        444499867        444524227        444548564        444572986   
    444597066        444621080        444645204        444669154       
444692925        444716856        444740641        444764310        444787956   
    444811616        444835276    437513005     438476947        444426514     
  444450993        444475545        444499875        444524235        444548572
       444572994        444597074        444621098        444645212       
444669162        444692933        444716864        444740658        444764328   
    444787964        444811624        444835284    437513039     438476988     
  444426522        444451009        444475552        444499883        444524243
       444548580        444573000        444597082        444621106       
444645220        444669170        444692941        444716872        444740666   
    444764336        444787972        444811632        444835292    437513054  
  438477028        444426530        444451017        444475560        444499891
       444524250        444548598        444573018        444597090       
444621114        444645238        444669188        444692958        444716880   
    444740674        444764344        444787980        444811640       
444835300    437513070     438477036        444426548        444451025       
444475578        444499909        444524268        444548606        444573034   
    444597108        444621130        444645246        444669196       
444692966        444716898        444740682        444764351        444787998   
    444811657        444835318    437513153     438477044        444426555     
  444451033        444475586        444499917        444524276        444548614
       444573042        444597116        444621148        444645253       
444669204        444692974        444716906        444740690        444764369   
    444788004        444811665        444835326    437513179     438477093     
  444426563        444451041        444475594        444499925        444524284
       444548622        444573059        444597124        444621155       
444645261        444669212        444692982        444716914        444740708   
    444764377        444788012        444811673        444835334    437513211  
  438477127        444426571        444451058        444475602        444499933
       444524292        444548630        444573067        444597132       
444621163        444645279        444669220        444692990        444716922   
    444740716        444764385        444788020        444811681       
444835342    437513237     438477135        444426589        444451066       
444475610        444499941        444524300        444548648        444573075   
    444597140        444621171        444645287        444669238       
444693006        444716930        444740724        444764393        444788038   
    444811699        444835359   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437513252     438477168        444426597        444451074       
444475628        444499958        444524318        444548655        444573083   
    444597157        444621189        444645295        444669246       
444693014        444716948        444740740        444764401        444788046   
    444811707        444835367    437513294     438477184        444426605     
  444451090        444475636        444499966        444524326        444548663
       444573091        444597165        444621197        444645303       
444669253        444693022        444716955        444740757        444764419   
    444788053        444811715        444835375    437513302     438477200     
  444426613        444451108        444475644        444499974        444524334
       444548689        444573109        444597173        444621205       
444645311        444669261        444693030        444716963        444740765   
    444764427        444788061        444811723        444835383    437513344  
  438477218        444426621        444451116        444475651        444499982
       444524342        444548697        444573117        444597181       
444621213        444645329        444669279        444693048        444716971   
    444740773        444764435        444788079        444811731       
444835391    437513401     438477226        444426639        444451124       
444475669        444499990        444524367        444548705        444573125   
    444597199        444621221        444645337        444669287       
444693055        444716989        444740781        444764443        444788087   
    444811749        444835409    437513419     438477259        444426647     
  444451132        444475677        444500003        444524375        444548713
       444573133        444597207        444621239        444645345       
444669295        444693063        444716997        444740799        444764450   
    444788095        444811756        444835417    437513427     438477358     
  444426654        444451140        444475685        444500011        444524383
       444548721        444573141        444597215        444621247       
444645352        444669303        444693071        444717003        444740807   
    444764468        444788103        444811764        444835425    437513435  
  438477382        444426662        444451157        444475693        444500029
       444524391        444548739        444573158        444597223       
444621254        444645360        444669311        444693089        444717011   
    444740815        444764476        444788111        444811772       
444835433    437513450     438477432        444426670        444451165       
444475701        444500037        444524409        444548747        444573166   
    444597231        444621270        444645378        444669329       
444693097        444717029        444740823        444764484        444788129   
    444811780        444835441    437513492     438477473        444426688     
  444451173        444475719        444500045        444524417        444548754
       444573174        444597249        444621288        444645386       
444669337        444693105        444717037        444740831        444764492   
    444788137        444811798        444835458    437513500     438477481     
  444426696        444451181        444475727        444500052        444524425
       444548762        444573182        444597256        444621296       
444645394        444669345        444693113        444717045        444740849   
    444764500        444788145        444811806        444835466    437513559  
  438477507        444426704        444451199        444475735        444500086
       444524433        444548770        444573190        444597264       
444621312        444645402        444669352        444693121        444717052   
    444740856        444764518        444788152        444811814       
444835474    437513617     438477572        444426712        444451207       
444475743        444500094        444524441        444548788        444573208   
    444597272        444621320        444645410        444669360       
444693139        444717060        444740864        444764526        444788160   
    444811822        444835482    437513674     438477648        444426720     
  444451215        444475750        444500102        444524458        444548796
       444573216        444597280        444621338        444645428       
444669378        444693147        444717078        444740872        444764534   
    444788178        444811830        444835490    437513690     438477663     
  444426738        444451223        444475768        444500110        444524466
       444548804        444573224        444597298        444621346       
444645436        444669386        444693154        444717086        444740880   
    444764542        444788186        444811848        444835508    437513765  
  438477705        444426746        444451231        444475776        444500128
       444524474        444548812        444573232        444597306       
444621353        444645444        444669394        444693162        444717094   
    444740898        444764559        444788194        444811855       
444835516    437513823     438477879        444426753        444451249       
444475784        444500136        444524482        444548820        444573240   
    444597314        444621361        444645451        444669402       
444693170        444717102        444740906        444764567        444788202   
    444811863        444835524    437513864     438477937        444426761     
  444451256        444475792        444500144        444524490        444548838
       444573257        444597322        444621379        444645469       
444669410        444693188        444717110        444740914        444764575   
    444788210        444811871        444835532    437513930     438477952     
  444426779        444451264        444475800        444500151        444524508
       444548846        444573265        444597330        444621387       
444645477        444669428        444693196        444717128        444740922   
    444764583        444788228        444811889        444835540    437513989  
  438478067        444426787        444451272        444475818        444500185
       444524516        444548853        444573273        444597348       
444621395        444645485        444669436        444693204        444717136   
    444740930        444764591        444788236        444811897       
444835557    437514003     438478083        444426803        444451280       
444475826        444500193        444524524        444548861        444573281   
    444597355        444621403        444645493        444669444       
444693212        444717144        444740948        444764609        444788244   
    444811905        444835565    437514011     438478109        444426811     
  444451298        444475834        444500201        444524532        444548879
       444573299        444597363        444621411        444645501       
444669451        444693220        444717151        444740955        444764617   
    444788251        444811913        444835573    437514029     438478158     
  444426829        444451306        444475842        444500219        444524540
       444548887        444573307        444597371        444621429       
444645519        444669469        444693238        444717169        444740963   
    444764625        444788269        444811939        444835581    437514037  
  438478182        444426837        444451314        444475859        444500227
       444524557        444548895        444573315        444597389       
444621437        444645527        444669477        444693246        444717177   
    444740971        444764633        444788277        444811947       
444835599    437514128     438478273        444426845        444451330       
444475867        444500235        444524565        444548903        444573323   
    444597397        444621445        444645535        444669485       
444693253        444717185        444740989        444764641        444788285   
    444811954        444835607    437514219     438478281        444426860     
  444451348        444475875        444500243        444524573        444548911
       444573331        444597405        444621452        444645543       
444669493        444693261        444717193        444740997        444764658   
    444788293        444811962        444835615    437514227     438478299     
  444426878        444451355        444475883        444500250        444524581
       444548929        444573349        444597413        444621460       
444645550        444669501        444693279        444717201        444741003   
    444764666        444788301        444811970        444835623    437514243  
  438478331        444426886        444451363        444475891        444500268
       444524599        444548937        444573356        444597421       
444621478        444645568        444669519        444693287        444717219   
    444741011        444764674        444788319        444811988       
444835631    437514276     438478349        444426894        444451371       
444475909        444500276        444524607        444548945        444573364   
    444597439        444621486        444645576        444669527       
444693295        444717227        444741029        444764682        444788327   
    444811996        444835649    437514326     438478372        444426902     
  444451389        444475917        444500284        444524615        444548952
       444573372        444597454        444621494        444645584       
444669535        444693303        444717235        444741037        444764690   
    444788335        444812002        444835656    437514359     438478414     
  444426910        444451397        444475925        444500292        444524623
       444548960        444573380        444597462        444621502       
444645592        444669543        444693311        444717243        444741045   
    444764708        444788343        444812010        444835664    437514375  
  438478422        444426928        444451405        444475933        444500300
       444524631        444548978        444573398        444597470       
444621510        444645618        444669550        444693329        444717250   
    444741052        444764716        444788350        444812028       
444835672    437514391     438478430        444426951        444451413       
444475941        444500318        444524649        444548986        444573406   
    444597488        444621528        444645626        444669568       
444693337        444717268        444741060        444764724        444788368   
    444812036        444835680    437514433     438478554        444426969     
  444451421        444475958        444500326        444524656        444548994
       444573414        444597496        444621536        444645634       
444669576        444693345        444717276        444741078        444764732   
    444788376        444812044        444835698    437514516     438478711     
  444426977        444451439        444475966        444500334        444524664
       444549000        444573422        444597504        444621544       
444645642        444669584        444693352        444717284        444741086   
    444764740        444788384        444812051        444835706    437514540  
  438478836        444426985        444451447        444475974        444500342
       444524672        444549018        444573430        444597512       
444621551        444645659        444669592        444693360        444717292   
    444741094        444764757        444788392        444812069       
444835714    437514557     438478927        444426993        444451454       
444475982        444500359        444524680        444549026        444573448   
    444597520        444621569        444645667        444669600       
444693378        444717300        444741102        444764765        444788400   
    444812077        444835722    437514607     438478935        444427009     
  444451462        444475990        444500367        444524698        444549034
       444573455        444597538        444621577        444645675       
444669618        444693386        444717318        444741110        444764773   
    444788418        444812085        444835730    437514615     438479016     
  444427017        444451470        444476006        444500375        444524706
       444549042        444573463        444597546        444621585       
444645683        444669626        444693394        444717326        444741128   
    444764781        444788426        444812093        444835748    437514656  
  438479057        444427025        444451488        444476014        444500383
       444524714        444549059        444573471        444597553       
444621593        444645709        444669634        444693402        444717334   
    444741136        444764799        444788434        444812101       
444835755    437514698     438479065        444427033        444451496       
444476022        444500391        444524722        444549067        444573489   
    444597561        444621601        444645717        444669642       
444693410        444717342        444741144        444764807        444788442   
    444812119        444835763    437514714     438479081        444427066     
  444451504        444476030        444500409        444524748        444549075
       444573497        444597579        444621619        444645725       
444669659        444693428        444717359        444741151        444764815   
    444788459        444812127        444835771    437514797     438479222     
  444427074        444451512        444476048        444500417        444524755
       444549083        444573505        444597587        444621627       
444645733        444669667        444693436        444717367        444741169   
    444764823        444788467        444812135        444835789    437514847  
  438479255        444427082        444451520        444476055        444500425
       444524763        444549091        444573513        444597595       
444621635        444645741        444669675        444693444        444717375   
    444741177        444764831        444788475        444812143       
444835797    437514938     438479461        444427090        444451538       
444476063        444500433        444524771        444549109        444573521   
    444597603        444621643        444645758        444669683       
444693451        444717383        444741185        444764849        444788483   
    444812150        444835805    437514946     438479479        444427108     
  444451546        444476089        444500441        444524789        444549117
       444573539        444597611        444621650        444645766       
444669691        444693469        444717391        444741193        444764856   
    444788491        444812168        444835813    437515000     438479487     
  444427116        444451553        444476097        444500466        444524797
       444549125        444573547        444597629        444621668       
444645774        444669709        444693477        444717409        444741201   
    444764864        444788509        444812176        444835821    437515059  
  438479552        444427124        444451561        444476105        444500482
       444524805        444549133        444573554        444597637       
444621676        444645782        444669717        444693485        444717417   
    444741219        444764872        444788517        444812184       
444835839    437515075     438479669        444427132        444451579       
444476113        444500490        444524813        444549141        444573562   
    444597645        444621684        444645790        444669725       
444693493        444717425        444741227        444764880        444788525   
    444812192        444835847    437515091     438479750        444427140     
  444451587        444476121        444500508        444524821        444549158
       444573570        444597652        444621692        444645808       
444669733        444693501        444717433        444741235        444764898   
    444788533        444812200        444835854    437515117     438479784     
  444427157        444451595        444476139        444500516        444524839
       444549174        444573588        444597660        444621700       
444645816        444669741        444693519        444717441        444741243   
    444764906        444788541        444812218        444835862    437515257  
  438479834        444427165        444451603        444476147        444500524
       444524847        444549182        444573596        444597678       
444621718        444645824        444669758        444693527        444717458   
    444741250        444764914        444788558        444812226       
444835870    437515281     438479859        444427173        444451611       
444476154        444500532        444524854        444549190        444573604   
    444597686        444621726        444645832        444669766       
444693535        444717466        444741268        444764922        444788566   
    444812234        444835888    437515323     438479875        444427181     
  444451629        444476162        444500540        444524862        444549208
       444573612        444597694        444621734        444645840       
444669774        444693543        444717474        444741276        444764930   
    444788574        444812242        444835896    437515331     438479891     
  444427199        444451637        444476170        444500557        444524870
       444549216        444573620        444597702        444621742       
444645857        444669782        444693550        444717482        444741284   
    444764948        444788582        444812259        444835904    437515356  
  438479933        444427207        444451645        444476188        444500565
       444524888        444549224        444573638        444597710       
444621759        444645865        444669790        444693568        444717490   
    444741292        444764955        444788590        444812267       
444835912    437515471     438479941        444427215        444451652       
444476196        444500573        444524896        444549232        444573646   
    444597728        444621767        444645873        444669808       
444693576        444717508        444741300        444764963        444788608   
    444812275        444835920    437515489     438479958        444427223     
  444451660        444476204        444500581        444524904        444549240
       444573653        444597736        444621775        444645881       
444669816        444693584        444717516        444741318        444764971   
    444788616        444812283        444835938    437515539     438480006     
  444427231        444451678        444476212        444500599        444524912
       444549257        444573661        444597744        444621783       
444645899        444669824        444693592        444717524        444741326   
    444764989        444788624        444812291        444835946    437515638  
  438480014        444427249        444451686        444476220        444500607
       444524920        444549265        444573679        444597751       
444621791        444645907        444669832        444693600        444717532   
    444741334        444764997        444788632        444812309       
444835953    437515646     438480147        444427256        444451694       
444476238        444500615        444524938        444549273        444573687   
    444597769        444621809        444645915        444669840       
444693618        444717540        444741342        444765002        444788640   
    444812317        444835961    437515661     438480196        444427264     
  444451702        444476246        444500623        444524946        444549281
       444573695        444597777        444621825        444645923       
444669857        444693626        444717557        444741359        444765010   
    444788657        444812325        444835979    437515679     438480238     
  444427272        444451710        444476253        444500631        444524961
       444549299        444573703        444597785        444621833       
444645931        444669865        444693634        444717565        444741367   
    444765028        444788665        444812333        444835987    437515687  
  438480279        444427280        444451728        444476261        444500649
       444524979        444549307        444573711        444597793       
444621841        444645949        444669873        444693642        444717573   
    444741375        444765036        444788673        444812341       
444835995    437515760     438480287        444427298        444451736       
444476279        444500656        444524987        444549315        444573729   
    444597801        444621858        444645956        444669881       
444693659        444717581        444741383        444765044        444788681   
    444812358        444836001    437515786     438480386        444427306     
  444451744        444476287        444500664        444524995        444549323
       444573737        444597819        444621874        444645964       
444669899        444693667        444717599        444741391        444765051   
    444788699        444812366        444836019    437515794     438480477     
  444427314        444451751        444476295        444500672        444525000
       444549331        444573752        444597827        444621882       
444645972        444669907        444693675        444717607        444741409   
    444765069        444788707        444812374        444836027    437515802  
  438480519        444427322        444451769        444476311        444500680
       444525018        444549349        444573760        444597835       
444621890        444645980        444669915        444693683        444717615   
    444741417        444765077        444788715        444812382       
444836035    437515828     438480576        444427330        444451777       
444476329        444500698        444525026        444549356        444573778   
    444597843        444621908        444645998        444669923       
444693691        444717623        444741425        444765085        444788723   
    444812390        444836043    437515877     438480618        444427348     
  444451785        444476337        444500706        444525034        444549364
       444573786        444597850        444621916        444646004       
444669931        444693709        444717631        444741433        444765093   
    444788731        444812408        444836050    437515976     438480683     
  444427355        444451793        444476345        444500714        444525042
       444549372        444573794        444597868        444621924       
444646012        444669949        444693725        444717649        444741441   
    444765119        444788749        444812416        444836068    437516099  
  438480691        444427371        444451801        444476352        444500722
       444525059        444549380        444573802        444597876       
444621932        444646020        444669956        444693733        444717656   
    444741458        444765127        444788756        444812424       
444836076    437516123     438480790        444427389        444451819       
444476360        444500730        444525067        444549398        444573810   
    444597884        444621940        444646038        444669964       
444693741        444717664        444741466        444765135        444788764   
    444812432        444836084   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437516271     438480899        444427397        444451835       
444476378        444500748        444525075        444549406        444573828   
    444597892        444621957        444646046        444669972       
444693758        444717672        444741474        444765143        444788772   
    444812440        444836092    437516396     438480923        444427405     
  444451843        444476386        444500755        444525083        444549414
       444573836        444597900        444621965        444646053       
444669980        444693766        444717680        444741482        444765150   
    444788780        444812457        444836100    437516479     438480931     
  444427413        444451850        444476394        444500763        444525091
       444549422        444573844        444597918        444621973       
444646061        444669998        444693774        444717698        444741490   
    444765168        444788798        444812465        444836118    437516495  
  438480964        444427421        444451868        444476402        444500771
       444525109        444549430        444573851        444597926       
444621981        444646079        444670004        444693782        444717706   
    444741508        444765176        444788806        444812473       
444836126    437516552     438481079        444427439        444451876       
444476410        444500789        444525117        444549448        444573869   
    444597934        444621999        444646087        444670012       
444693790        444717714        444741516        444765184        444788814   
    444812481        444836134    437516586     438481095        444427447     
  444451884        444476428        444500797        444525125        444549455
       444573877        444597942        444622005        444646095       
444670020        444693808        444717722        444741524        444765192   
    444788822        444812499        444836142    437516594     438481178     
  444427454        444451892        444476436        444500805        444525133
       444549463        444573885        444597959        444622013       
444646103        444670038        444693816        444717730        444741532   
    444765200        444788830        444812507        444836159    437516644  
  438481210        444427462        444451900        444476444        444500813
       444525141        444549471        444573893        444597967       
444622039        444646111        444670046        444693824        444717748   
    444741540        444765218        444788848        444812515       
444836167    437516743     438481285        444427470        444451918       
444476451        444500821        444525158        444549489        444573901   
    444597975        444622047        444646129        444670053       
444693832        444717755        444741557        444765226        444788855   
    444812523        444836175    437516750     438481319        444427488     
  444451926        444476469        444500839        444525166        444549497
       444573919        444597983        444622054        444646137       
444670061        444693840        444717763        444741565        444765234   
    444788863        444812531        444836183    437516776     438481376     
  444427496        444451934        444476477        444500847        444525174
       444549505        444573927        444597991        444622062       
444646145        444670079        444693857        444717771        444741573   
    444765242        444788871        444812549        444836191    437516834  
  438481426        444427504        444451942        444476485        444500854
       444525182        444549513        444573935        444598007       
444622070        444646152        444670087        444693865        444717789   
    444741581        444765259        444788889        444812556       
444836209    437516842     438481491        444427512        444451959       
444476493        444500862        444525190        444549521        444573943   
    444598015        444622088        444646160        444670095       
444693873        444717797        444741599        444765267        444788897   
    444812564        444836217    437516891     438481590        444427520     
  444451967        444476501        444500870        444525208        444549539
       444573950        444598023        444622096        444646178       
444670103        444693881        444717805        444741607        444765275   
    444788905        444812572        444836225    437517022     438481608     
  444427538        444451975        444476519        444500888        444525216
       444549547        444573968        444598031        444622104       
444646186        444670111        444693899        444717813        444741615   
    444765283        444788913        444812580        444836233    437517154  
  438481616        444427546        444451983        444476527        444500896
       444525224        444549554        444573976        444598049       
444622112        444646194        444670129        444693907        444717821   
    444741623        444765291        444788921        444812598       
444836241    437517311     438481624        444427553        444451991       
444476535        444500904        444525232        444549562        444573984   
    444598056        444622120        444646202        444670137       
444693915        444717839        444741631        444765309        444788939   
    444812606        444836258    437517402     438481657        444427561     
  444452007        444476550        444500912        444525240        444549570
       444573992        444598064        444622138        444646210       
444670145        444693923        444717847        444741649        444765317   
    444788947        444812614        444836266    437517410     438481665     
  444427579        444452015        444476568        444500920        444525257
       444549588        444574008        444598072        444622146       
444646228        444670152        444693931        444717854        444741656   
    444765325        444788954        444812622        444836274    437517451  
  438481756        444427587        444452023        444476576        444500938
       444525265        444549596        444574016        444598080       
444622153        444646236        444670160        444693949        444717870   
    444741664        444765333        444788962        444812630       
444836282    437517543     438481806        444427595        444452031       
444476584        444500946        444525281        444549604        444574024   
    444598098        444622161        444646244        444670178       
444693956        444717888        444741672        444765341        444788970   
    444812648        444836290    437517634     438482002        444427603     
  444452049        444476592        444500953        444525299        444549612
       444574032        444598106        444622179        444646251       
444670186        444693964        444717896        444741680        444765358   
    444788988        444812655        444836308    437517691     438482010     
  444427611        444452056        444476600        444500961        444525315
       444549620        444574040        444598114        444622187       
444646269        444670194        444693980        444717904        444741698   
    444765366        444788996        444812663        444836316    437517717  
  438482036        444427629        444452064        444476618        444500979
       444525323        444549638        444574057        444598122       
444622195        444646277        444670202        444693998        444717912   
    444741706        444765374        444789002        444812671       
444836324    437517758     438482077        444427637        444452072       
444476626        444500987        444525331        444549646        444574065   
    444598130        444622203        444646285        444670210       
444694004        444717920        444741714        444765382        444789010   
    444812689        444836332    437518061     438482101        444427645     
  444452080        444476634        444500995        444525349        444549653
       444574073        444598148        444622229        444646293       
444670228        444694012        444717938        444741722        444765390   
    444789028        444812697        444836340    437518103     438482127     
  444427652        444452098        444476642        444501001        444525356
       444549661        444574081        444598155        444622237       
444646301        444670236        444694020        444717946        444741730   
    444765408        444789036        444812705        444836357    437518129  
  438482200        444427660        444452106        444476659        444501019
       444525364        444549679        444574099        444598163       
444622245        444646327        444670244        444694038        444717953   
    444741748        444765416        444789044        444812713       
444836365    437518186     438482242        444427678        444452114       
444476667        444501027        444525380        444549687        444574107   
    444598171        444622252        444646335        444670251       
444694046        444717961        444741755        444765424        444789051   
    444812721        444836373    437518327     438482275        444427686     
  444452122        444476675        444501035        444525398        444549695
       444574115        444598189        444622260        444646343       
444670269        444694053        444717979        444741763        444765432   
    444789069        444812739        444836381    437518350     438482317     
  444427694        444452130        444476683        444501043        444525406
       444549703        444574123        444598197        444622278       
444646350        444670277        444694061        444717987        444741771   
    444765440        444789077        444812747        444836399    437518509  
  438482325        444427702        444452148        444476691        444501050
       444525414        444549711        444574131        444598205       
444622286        444646368        444670285        444694079        444717995   
    444741789        444765457        444789085        444812754       
444836407    437518590     438482424        444427710        444452155       
444476709        444501068        444525422        444549729        444574149   
    444598213        444622294        444646376        444670293       
444694087        444718001        444741797        444765465        444789093   
    444812762        444836415    437518608     438482457        444427728     
  444452163        444476717        444501076        444525430        444549737
       444574156        444598221        444622302        444646384       
444670301        444694095        444718019        444741805        444765473   
    444789101        444812770        444836423    437518616     438482515     
  444427736        444452171        444476725        444501084        444525448
       444549745        444574164        444598239        444622310       
444646392        444670319        444694103        444718027        444741813   
    444765481        444789119        444812788        444836431    437518624  
  438482598        444427744        444452189        444476733        444501092
       444525455        444549752        444574172        444598247       
444622328        444646400        444670327        444694111        444718035   
    444741821        444765499        444789127        444812796       
444836449    437518632     438482606        444427751        444452197       
444476741        444501100        444525463        444549760        444574180   
    444598254        444622336        444646418        444670343       
444694129        444718043        444741839        444765507        444789135   
    444812804        444836456    437518731     438482630        444427769     
  444452205        444476758        444501118        444525471        444549778
       444574198        444598262        444622344        444646426       
444670350        444694137        444718050        444741847        444765515   
    444789143        444812812        444836464    437518806     438482655     
  444427777        444452213        444476766        444501126        444525489
       444549786        444574206        444598270        444622351       
444646434        444670368        444694145        444718068        444741854   
    444765523        444789150        444812820        444836472    437518863  
  438482697        444427785        444452221        444476774        444501134
       444525497        444549794        444574214        444598288       
444622369        444646442        444670376        444694152        444718076   
    444741862        444765531        444789168        444812838       
444836480    437518905     438482788        444427793        444452239       
444476782        444501142        444525505        444549802        444574222   
    444598296        444622377        444646459        444670384       
444694160        444718084        444741870        444765549        444789176   
    444812846        444836498    437518921     438482820        444427801     
  444452247        444476790        444501159        444525513        444549810
       444574230        444598304        444622385        444646467       
444670392        444694178        444718092        444741888        444765556   
    444789184        444812853        444836506    437518947     438482853     
  444427819        444452254        444476808        444501167        444525521
       444549828        444574248        444598312        444622393       
444646475        444670400        444694186        444718100        444741896   
    444765564        444789192        444812861        444836514    437518988  
  438482879        444427827        444452262        444476816        444501175
       444525539        444549836        444574255        444598320       
444622401        444646483        444670418        444694194        444718118   
    444741904        444765572        444789200        444812879       
444836522    437519028     438482895        444427835        444452270       
444476824        444501183        444525547        444549844        444574263   
    444598338        444622419        444646491        444670426       
444694202        444718126        444741912        444765580        444789218   
    444812887        444836530    437519044     438482903        444427843     
  444452288        444476832        444501191        444525554        444549851
       444574271        444598346        444622427        444646509       
444670434        444694210        444718134        444741920        444765598   
    444789226        444812895        444836548    437519168     438482911     
  444427850        444452296        444476840        444501209        444525562
       444549869        444574289        444598353        444622435       
444646517        444670442        444694228        444718142        444741938   
    444765606        444789234        444812903        444836555    437519184  
  438482986        444427868        444452304        444476857        444501217
       444525570        444549877        444574297        444598361       
444622443        444646525        444670459        444694244        444718159   
    444741946        444765614        444789242        444812911       
444836563    437519218     438483042        444427884        444452312       
444476865        444501225        444525588        444549885        444574305   
    444598379        444622450        444646533        444670467       
444694251        444718167        444741953        444765622        444789259   
    444812929        444836571    437519234     438483315        444427892     
  444452320        444476873        444501233        444525596        444549893
       444574313        444598387        444622468        444646541       
444670475        444694269        444718175        444741961        444765630   
    444789267        444812937        444836589    437519408     438483349     
  444427900        444452338        444476881        444501241        444525604
       444549901        444574321        444598395        444622476       
444646558        444670483        444694277        444718183        444741979   
    444765648        444789275        444812945        444836597    437519424  
  438483513        444427918        444452346        444476899        444501258
       444525612        444549919        444574339        444598403       
444622484        444646566        444670491        444694285        444718191   
    444741987        444765663        444789283        444812952       
444836605    437519499     438483521        444427926        444452353       
444476907        444501266        444525620        444549927        444574347   
    444598411        444622492        444646574        444670509       
444694293        444718209        444741995        444765671        444789291   
    444812960        444836613    437519689     438483539        444427934     
  444452361        444476915        444501274        444525638        444549935
       444574354        444598437        444622500        444646582       
444670517        444694301        444718217        444742001        444765689   
    444789309        444812978        444836621    437519721     438483554     
  444427942        444452379        444476923        444501282        444525646
       444549943        444574362        444598445        444622518       
444646590        444670525        444694319        444718225        444742019   
    444765697        444789317        444812986        444836639    437519739  
  438483638        444427959        444452387        444476931        444501290
       444525661        444549950        444574370        444598452       
444622526        444646608        444670533        444694327        444718233   
    444742027        444765705        444789325        444812994       
444836647    437519762     438483653        444427967        444452395       
444476949        444501308        444525679        444549968        444574388   
    444598460        444622534        444646616        444670541       
444694335        444718241        444742035        444765713        444789333   
    444813000        444836654    437519820     438483661        444427975     
  444452403        444476956        444501316        444525687        444549976
       444574396        444598478        444622542        444646624       
444670558        444694343        444718258        444742043        444765739   
    444789341        444813018        444836662    437519846     438483687     
  444427983        444452411        444476964        444501324        444525703
       444549984        444574404        444598486        444622559       
444646632        444670566        444694350        444718266        444742050   
    444765747        444789358        444813026        444836670    437519861  
  438483695        444427991        444452429        444476972        444501332
       444525711        444549992        444574412        444598494       
444622567        444646640        444670574        444694368        444718274   
    444742068        444765754        444789366        444813034       
444836688    437519879     438483703        444428007        444452437       
444476980        444501340        444525729        444550008        444574420   
    444598502        444622575        444646657        444670582       
444694376        444718282        444742076        444765762        444789374   
    444813042        444836696    437519911     438483828        444428015     
  444452445        444476998        444501357        444525737        444550016
       444574438        444598510        444622583        444646665       
444670590        444694384        444718290        444742084        444765770   
    444789382        444813059        444836704    437519952     438484073     
  444428023        444452452        444477004        444501365        444525745
       444550024        444574446        444598528        444622591       
444646673        444670608        444694392        444718308        444742092   
    444765788        444789390        444813067        444836712    437520026  
  438484081        444428031        444452460        444477012        444501373
       444525752        444550032        444574453        444598536       
444622609        444646681        444670616        444694400        444718316   
    444742100        444765796        444789408        444813075       
444836720    437520059     438484214        444428049        444452478       
444477020        444501381        444525760        444550040        444574461   
    444598544        444622617        444646699        444670624       
444694418        444718324        444742118        444765804        444789416   
    444813083        444836738    437520257     438484263        444428056     
  444452486        444477038        444501399        444525778        444550057
       444574479        444598551        444622625        444646707       
444670632        444694426        444718332        444742126        444765812   
    444789424        444813091        444836746    437520265     438484321     
  444428064        444452494        444477046        444501407        444525786
       444550065        444574487        444598569        444622633       
444646715        444670640        444694434        444718340        444742134   
    444765820        444789432        444813109        444836753    437520331  
  438484339        444428072        444452502        444477053        444501415
       444525794        444550073        444574495        444598577       
444622641        444646723        444670657        444694442        444718357   
    444742142        444765838        444789440        444813117       
444836761    437520455     438484347        444428080        444452510       
444477061        444501423        444525802        444550081        444574503   
    444598585        444622658        444646731        444670665       
444694459        444718365        444742159        444765846        444789457   
    444813125        444836779    437520463     438484354        444428098     
  444452528        444477079        444501449        444525810        444550099
       444574511        444598593        444622666        444646749       
444670673        444694467        444718373        444742167        444765853   
    444789465        444813133        444836787    437520604     438484438     
  444428106        444452536        444477087        444501456        444525828
       444550107        444574529        444598601        444622674       
444646756        444670681        444694475        444718381        444742175   
    444765861        444789473        444813141        444836795    437520638  
  438484446        444428114        444452551        444477095        444501464
       444525836        444550115        444574537        444598619       
444622682        444646764        444670699        444694483        444718399   
    444742183        444765879        444789481        444813158       
444836803    437520646     438484461        444428122        444452569       
444477103        444501472        444525844        444550123        444574545   
    444598627        444622690        444646772        444670707       
444694491        444718407        444742191        444765887        444789499   
    444813166        444836811   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437520687     438484511        444428130        444452577       
444477111        444501480        444525851        444550131        444574552   
    444598635        444622708        444646780        444670715       
444694509        444718415        444742209        444765895        444789507   
    444813174        444836829    437520737     438484610        444428148     
  444452585        444477129        444501498        444525869        444550149
       444574560        444598650        444622716        444646798       
444670723        444694517        444718423        444742217        444765903   
    444789515        444813182        444836837    437520778     438484651     
  444428155        444452593        444477137        444501506        444525877
       444550156        444574578        444598668        444622724       
444646806        444670731        444694525        444718431        444742225   
    444765911        444789523        444813190        444836845    437520802  
  438484701        444428163        444452601        444477145        444501514
       444525885        444550164        444574586        444598676       
444622732        444646814        444670749        444694533        444718449   
    444742233        444765929        444789531        444813208       
444836852    437520810     438484719        444428171        444452619       
444477152        444501522        444525893        444550180        444574594   
    444598684        444622740        444646822        444670756       
444694541        444718456        444742241        444765937        444789549   
    444813216        444836860    437520927     438484859        444428189     
  444452627        444477178        444501530        444525901        444550198
       444574602        444598692        444622757        444646830       
444670764        444694558        444718464        444742258        444765945   
    444789556        444813224        444836878    437521164     438484867     
  444428197        444452635        444477186        444501548        444525919
       444550206        444574610        444598700        444622773       
444646848        444670772        444694566        444718472        444742266   
    444765952        444789564        444813232        444836886    437521172  
  438484883        444428205        444452643        444477194        444501555
       444525927        444550214        444574628        444598718       
444622781        444646855        444670780        444694574        444718480   
    444742274        444765960        444789572        444813240       
444836894    437521305     438484917        444428213        444452668       
444477202        444501571        444525935        444550222        444574636   
    444598726        444622807        444646863        444670798       
444694582        444718498        444742282        444765978        444789580   
    444813257        444836902    437521321     438484974        444428221     
  444452676        444477210        444501589        444525943        444550230
       444574644        444598734        444622815        444646871       
444670806        444694590        444718506        444742290        444765986   
    444789598        444813265        444836910    437521339     438485005     
  444428239        444452684        444477228        444501597        444525950
       444550248        444574651        444598742        444622823       
444646889        444670814        444694608        444718514        444742308   
    444765994        444789606        444813273        444836928    437521362  
  438485013        444428247        444452692        444477244        444501605
       444525968        444550255        444574669        444598759       
444622831        444646897        444670822        444694616        444718522   
    444742316        444766000        444789614        444813281       
444836936    437521404     438485039        444428254        444452700       
444477251        444501613        444525976        444550263        444574677   
    444598767        444622849        444646905        444670830       
444694624        444718530        444742324        444766018        444789622   
    444813299        444836944    437521537     438485062        444428262     
  444452718        444477269        444501621        444525984        444550271
       444574685        444598775        444622856        444646913       
444670848        444694632        444718548        444742332        444766026   
    444789630        444813307        444836951    437521545     438485070     
  444428270        444452726        444477277        444501639        444525992
       444550289        444574693        444598783        444622864       
444646921        444670855        444694640        444718555        444742340   
    444766034        444789648        444813315        444836969    437521628  
  438485088        444428288        444452734        444477285        444501647
       444526008        444550297        444574701        444598791       
444622872        444646939        444670863        444694657        444718563   
    444742357        444766042        444789655        444813323       
444836977    437521677     438485138        444428296        444452742       
444477293        444501654        444526016        444550305        444574719   
    444598809        444622880        444646947        444670871       
444694665        444718571        444742365        444766059        444789663   
    444813331        444836985    437521693     438485146        444428304     
  444452759        444477301        444501662        444526024        444550313
       444574727        444598817        444622898        444646954       
444670889        444694673        444718589        444742373        444766067   
    444789671        444813349        444836993    437521727     438485161     
  444428312        444452767        444477319        444501670        444526032
       444550321        444574735        444598825        444622906       
444646962        444670897        444694681        444718597        444742381   
    444766075        444789689        444813364        444837009    437521800  
  438485187        444428320        444452775        444477335        444501688
       444526040        444550339        444574743        444598833       
444622914        444646970        444670905        444694699        444718605   
    444742399        444766083        444789697        444813372       
444837017    437521818     438485237        444428338        444452783       
444477343        444501696        444526057        444550347        444574750   
    444598841        444622922        444646988        444670913       
444694707        444718613        444742407        444766091        444789705   
    444813380        444837025    437521834     438485286        444428346     
  444452791        444477350        444501704        444526065        444550354
       444574768        444598858        444622930        444646996       
444670921        444694715        444718621        444742415        444766109   
    444789713        444813398        444837033    437521891     438485294     
  444428353        444452809        444477368        444501712        444526073
       444550362        444574776        444598866        444622948       
444647002        444670939        444694723        444718639        444742423   
    444766117        444789721        444813406        444837041    437530926  
  438485302        444428361        444452817        444477376        444501720
       444526081        444550370        444574784        444598874       
444622955        444647010        444670947        444694731        444718647   
    444742431        444766125        444789739        444813414       
444837066    437839822     438485310        444428379        444452825       
444477384        444501738        444526099        444550388        444574792   
    444598882        444622963        444647028        444670954       
444694749        444718654        444742449        444766133        444789747   
    444813422        444837074    437846173     438485377        444428387     
  444452833        444477392        444501746        444526107        444550396
       444574800        444598890        444622971        444647036       
444670962        444694756        444718662        444742456        444766141   
    444789762        444813430        444837082    437851421     438485401     
  444428395        444452841        444477400        444501753        444526115
       444550404        444574818        444598908        444622989       
444647044        444670970        444694764        444718670        444742464   
    444766158        444789770        444813448        444837090    437851975  
  438485468        444428403        444452858        444477418        444501761
       444526123        444550412        444574826        444598916       
444622997        444647051        444670988        444694772        444718688   
    444742472        444766166        444789788        444813455       
444837108    437852668     438485484        444428411        444452874       
444477426        444501779        444526131        444550420        444574834   
    444598924        444623003        444647069        444670996       
444694780        444718696        444742480        444766174        444789796   
    444813463        444837116    437854953     438485534        444428429     
  444452882        444477434        444501787        444526149        444550438
       444574842        444598932        444623011        444647077       
444671002        444694798        444718704        444742498        444766182   
    444789804        444813471        444837124    437859366     438485542     
  444428437        444452890        444477442        444501795        444526156
       444550446        444574859        444598957        444623029       
444647085        444671010        444694806        444718712        444742506   
    444766190        444789812        444813489        444837132    437862766  
  438485559        444428445        444452908        444477459        444501803
       444526164        444550453        444574867        444598965       
444623037        444647093        444671028        444694814        444718720   
    444742514        444766208        444789820        444813497       
444837140    437863046     438485625        444428452        444452916       
444477467        444501811        444526172        444550461        444574875   
    444598973        444623045        444647101        444671036       
444694822        444718738        444742522        444766216        444789838   
    444813505        444837157    437863137     438485633        444428460     
  444452924        444477475        444501837        444526180        444550479
       444574883        444598981        444623052        444647119       
444671044        444694830        444718746        444742530        444766224   
    444789846        444813513        444837165    437866981     438485682     
  444428478        444452932        444477483        444501845        444526198
       444550487        444574891        444598999        444623060       
444647127        444671051        444694855        444718753        444742548   
    444766232        444789853        444813521        444837173    437869548  
  438485708        444428486        444452940        444477491        444501860
       444526206        444550495        444574909        444599005       
444623078        444647135        444671069        444694863        444718761   
    444742555        444766240        444789861        444813539       
444837181    437870967     438485732        444428494        444452957       
444477509        444501878        444526214        444550503        444574917   
    444599013        444623086        444647143        444671077       
444694871        444718779        444742563        444766257        444789879   
    444813547        444837199    437871460     438485773        444428502     
  444452965        444477517        444501886        444526222        444550511
       444574925        444599021        444623094        444647150       
444671085        444694889        444718795        444742571        444766265   
    444789887        444813554        444837207    437872724     438485823     
  444428510        444452973        444477525        444501894        444526230
       444550529        444574933        444599039        444623102       
444647168        444671093        444694897        444718803        444742589   
    444766273        444789895        444813562        444837215    437873458  
  438485872        444428528        444452981        444477533        444501902
       444526248        444550537        444574941        444599047       
444623110        444647176        444671101        444694905        444718811   
    444742597        444766281        444789903        444813570       
444837223    437875255     438485898        444428536        444452999       
444477541        444501910        444526255        444550545        444574958   
    444599054        444623128        444647184        444671119       
444694913        444718829        444742605        444766299        444789911   
    444813588        444837231    437880180     438485906        444428544     
  444453005        444477558        444501928        444526263        444550552
       444574966        444599062        444623136        444647192       
444671127        444694921        444718837        444742613        444766307   
    444789929        444813596        444837249    437882061     438485963     
  444428551        444453013        444477574        444501936        444526271
       444550560        444574974        444599070        444623144       
444647200        444671135        444694939        444718845        444742621   
    444766315        444789937        444813604        444837256    437882145  
  438485971        444428569        444453021        444477582        444501944
       444526289        444550578        444574982        444599088       
444623151        444647218        444671143        444694947        444718852   
    444742639        444766323        444789945        444813612       
444837264    437883606     438486003        444428577        444453039       
444477590        444501951        444526297        444550586        444574990   
    444599096        444623169        444647226        444671150       
444694954        444718860        444742647        444766331        444789952   
    444813620        444837272    437886591     438486029        444428585     
  444453047        444477608        444501969        444526305        444550594
       444575005        444599104        444623177        444647234       
444671168        444694962        444718878        444742654        444766349   
    444789960        444813638        444837280    437887102     438486037     
  444428593        444453054        444477616        444501977        444526313
       444550602        444575013        444599112        444623185       
444647242        444671176        444694970        444718886        444742662   
    444766356        444789978        444813646        444837298    437887367  
  438486060        444428601        444453062        444477624        444501985
       444526321        444550610        444575021        444599120       
444623193        444647259        444671184        444694988        444718894   
    444742670        444766364        444789986        444813653       
444837306    437887607     438486102        444428619        444453070       
444477632        444501993        444526339        444550628        444575039   
    444599138        444623201        444647267        444671192       
444694996        444718902        444742688        444766372        444789994   
    444813661        444837686    437888415     438486110        444428627     
  444453088        444477640        444502009        444526347        444550636
       444575047        444599146        444623219        444647275       
444671200        444695001        444718910        444742696        444766380   
    444790000        444813679        444837736    437888654     438486136     
  444428635        444453096        444477657        444502017        444526354
       444550644        444575054        444599153        444623227       
444647283        444671218        444695019        444718928        444742704   
    444766398        444790018        444813687        444838254    437889173  
  438486144        444428643        444453104        444477665        444502025
       444526362        444550651        444575062        444599161       
444623235        444647291        444671226        444695027        444718936   
    444742712        444766406        444790026        444813695       
444838445    437889645     438486169        444428650        444453112       
444477673        444502033        444526370        444550669        444575070   
    444599179        444623243        444647309        444671234       
444695035        444718944        444742720        444766414        444790034   
    444813703        444838791    437889710     438486201        444428668     
  444453120        444477681        444502041        444526388        444550677
       444575088        444599203        444623250        444647317       
444671242        444695043        444718951        444742738        444766422   
    444790042        444813711        444838890    437889751     438486276     
  444428676        444453138        444477699        444502058        444526396
       444550685        444575096        444599211        444623268       
444647325        444671259        444695050        444718969        444742746   
    444766430        444790059        444813729        444839963    437889926  
  438486300        444428684        444453146        444477707        444502066
       444526404        444550693        444575104        444599229       
444623276        444647333        444671267        444695068        444718977   
    444742753        444766448        444790067        444813737       
444840250    437889967     438486359        444428692        444453153       
444477715        444502074        444526412        444550701        444575112   
    444599237        444623284        444647341        444671275       
444695076        444718985        444742761        444766455        444790075   
    444813745        444840318    437890155     438486367        444428700     
  444453161        444477723        444502082        444526420        444550719
       444575120        444599245        444623292        444647358       
444671283        444695084        444718993        444742779        444766463   
    444790083        444813752        444840680    437890213     438486417     
  444428718        444453179        444477749        444502108        444526438
       444550735        444575138        444599252        444623300       
444647366        444671291        444695092        444719009        444742787   
    444766471        444790091        444813760        444840946    437890262  
  438486490        444428726        444453187        444477756        444502116
       444526446        444550743        444575146        444599260       
444623318        444647374        444671309        444695100        444719017   
    444742795        444766489        444790109        444813778       
444840961    437890270     438486532        444428734        444453195       
444477764        444502124        444526453        444550750        444575153   
    444599278        444623326        444647382        444671317       
444695118        444719025        444742803        444766497        444790117   
    444813786        444841001    437890312     438486656        444428742     
  444453211        444477772        444502132        444526461        444550768
       444575161        444599286        444623334        444647390       
444671325        444695126        444719033        444742811        444766505   
    444790125        444813794        444841035    437890429     438486755     
  444428759        444453229        444477780        444502140        444526479
       444550776        444575179        444599294        444623342       
444647408        444671333        444695134        444719041        444742829   
    444766513        444790133        444813802        444841159    437890452  
  438486789        444428767        444453237        444477798        444502157
       444526487        444550784        444575187        444599302       
444623359        444647416        444671341        444695142        444719058   
    444742837        444766521        444790141        444813810       
444841753    437890502     438486839        444428775        444453245       
444477814        444502165        444526495        444550792        444575195   
    444599310        444623367        444647424        444671358       
444695159        444719066        444742845        444766539        444790158   
    444813828        444842132    437890536     438486854        444428783     
  444453252        444477822        444502173        444526503        444550800
       444575203        444599328        444623375        444647432       
444671366        444695167        444719074        444742852        444766547   
    444790166        444813836        444842389    437890569     438486888     
  444428791        444453260        444477830        444502181        444526511
       444550818        444575211        444599336        444623383       
444647440        444671374        444695175        444719082        444742860   
    444766554        444790174        444813844        444842397    437890585  
  438486896        444428809        444453278        444477848        444502199
       444526529        444550826        444575229        444599344       
444623391        444647457        444671382        444695183        444719090   
    444742878        444766562        444790182        444813851       
444842652    437890601     438486953        444428817        444453286       
444477855        444502207        444526537        444550834        444575237   
    444599351        444623409        444647465        444671390       
444695191        444719108        444742886        444766570        444790190   
    444813869        444842942    437890635     438486979        444428825     
  444453294        444477863        444502215        444526545        444550842
       444575245        444599369        444623417        444647473       
444671408        444695209        444719116        444742894        444766588   
    444790208        444813877        444843023    437890676     438487043     
  444428833        444453302        444477871        444502223        444526552
       444550859        444575252        444599377        444623425       
444647481        444671416        444695217        444719124        444742902   
    444766596        444790216        444813885        444843049    437890734  
  438487076        444428841        444453310        444477889        444502231
       444526560        444550867        444575260        444599385       
444623433        444647499        444671424        444695225        444719132   
    444742910        444766604        444790224        444813893       
444843171    437890775     438487100        444428858        444453328       
444477897        444502249        444526578        444550875        444575278   
    444599393        444623458        444647507        444671432       
444695233        444719140        444742928        444766612        444790232   
    444813901        444843262   



--------------------------------------------------------------------------------

Total Initial Cut

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   437890833     438487126        444428866        444453336       
444477905        444502256        444526586        444550883        444575286   
    444599401        444623466        444647515        444671440       
444695241        444719157        444742936        444766620        444790240   
    444813919        444843460    437890858     438487134        444428874     
  444453344        444477921        444502264        444526594        444550891
       444575294        444599419        444623474        444647523       
444671457        444695258        444719165        444742944        444766638   
    444790257        444813927        444843635    437890890     438487142     
  444428882        444453351        444477939        444502272        444526602
       444550909        444575302        444599427        444623482       
444647531        444671465        444695266        444719173        444742951   
    444766646        444790265        444813935      437890973     438487233   
    444428890        444453369        444477947        444502280       
444526610        444550917        444575310        444599435        444623490   
    444647549        444671473        444695274        444719181       
444742969        444766653        444790273        444813943      437890981    
438487241        444428908        444453377        444477954        444502298   
    444526628        444550925        444575328        444599443       
444623508        444647556        444671481        444695282        444719199   
    444742977        444766661        444790281        444813950      437891088
    438487258        444428916        444453385        444477962       
444502306        444526644        444550933        444575336        444599450   
    444623516        444647564        444671499        444695290       
444719207        444742985        444766679        444790299        444813968   
  437891104     438487266        444428924        444453393        444477970   
    444502314        444526651        444550941        444575351       
444599468        444623524        444647572        444671507        444695308   
    444719215        444742993        444766687        444790307       
444813976      437891146     438487290        444428932        444453401       
444477988        444502322        444526669        444550958        444575369   
    444599476        444623532        444647580        444671515       
444695316        444719223        444743009        444766695        444790315   
    444813984      437891195     438487399        444428940        444453419   
    444477996        444502330        444526677        444550966       
444575377        444599484        444623540        444647598        444671523   
    444695324        444719231        444743017        444766703       
444790323        444813992      437891203     438487423        444428957       
444453427        444478002        444502348        444526685        444550974   
    444575385        444599492        444623557        444647606       
444671531        444695332        444719249        444743025        444766711   
    444790331        444814008      437891260     438487506        444428965   
    444453435        444478010        444502355        444526701       
444550982        444575393        444599500        444623565        444647614   
    444671549        444695340        444719256        444743033       
444766729        444790349        444814016      437891286     438487530       
444428973        444453443        444478028        444502363        444526719   
    444550990        444575401        444599518        444623573       
444647622        444671556        444695357        444719264        444743041   
    444766737        444790356        444814024      437891385     438487548   
    444428981        444453450        444478036        444502371       
444526727        444551006        444575419        444599526        444623581   
    444647630        444671564        444695365        444719272       
444743058        444766745        444790364        444814032      437891393    
438487555        444428999        444453468        444478044        444502389   
    444526735        444551014        444575427        444599534       
444623599        444647648        444671572        444695373        444719280   
    444743066        444766752        444790372        444814040      437891427
    438487571        444429005        444453476        444478051       
444502397        444526743        444551022        444575435        444599542   
    444623607        444647655        444671580        444695381       
444719298        444743074        444766760        444790380        444814057   
  437891476     438487597        444429013        444453484        444478077   
    444502405        444526750        444551030        444575443       
444599559        444623615        444647663        444671598        444695399   
    444719306        444743082        444766778        444790398       
444814065     



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Moss-Magnuson Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Servicemembers Civil
Relief Act, each applicable state Motor Vehicle Retail Installment Sales Act,
and state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of the Receivables and the Financed Vehicles, have
been complied with in all material respects, and each Receivable and the sale of
the Financed Vehicle evidenced by each Receivable complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements.

 

SCH-B-1



--------------------------------------------------------------------------------

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable

 

SCH-B-2



--------------------------------------------------------------------------------

(other than with the participation of the Trust Collateral Agent in the case of
an addition or amendment of an identified assignee and other than a revision
that is readily identifiable as an authorized or unauthorized revision), (b) has
been marked with a legend to the following effect: “Authoritative Copy” and
(c) has been communicated to and is maintained by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All blanks on any form
have been properly filled in and each form has otherwise been correctly
prepared. With respect to Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any

 

SCH-B-3



--------------------------------------------------------------------------------

Receivable. AmeriCredit has not taken any action to convey any right to any
Person that would result in such Person having a right to payments received
under the related Insurance Policies or the related Dealer Agreements, Auto Loan
Purchase and Sale Agreements, Dealer Assignments, or Third-Party Lender
Assignments or to payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit (or an Originating Affiliate or a Titled
Third-Party Lender) named as the original secured party under each Receivable as
the holder of a first priority security interest in such Financed Vehicle. With
respect to each Receivable for which the Lien Certificate has not yet been
returned from the Registrar of Titles, AmeriCredit or the related Originating
Affiliate has applied for or received written evidence from the related Dealer
or Third-Party Lender that such Lien Certificate showing AmeriCredit, an
Originating Affiliate, the Issuer or a Titled Third-Party Lender, as applicable,
as first lienholder has been applied for and the Originating Affiliate’s or
Titled Third-Party Lender’s security interest has been validly assigned by the
Originating Affiliate or Titled Third-Party Lender, as applicable, to
AmeriCredit and AmeriCredit’s security interest has been validly assigned by
AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This Agreement
creates a valid and continuing security interest (as defined in the UCC) in the
Receivables in favor of the Purchaser, which security interest is prior to all
other Liens, and is enforceable as such against creditors of and purchasers from
the Seller. Immediately after the sale, transfer and assignment thereof by
AmeriCredit to AFS SenSub Corp., each Receivable will be secured by an
enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to

 

SCH-B-4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment or tax lien
filings against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value or
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit (or an Originating Affiliate or a Titled Third-Party
Lender) as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage. Each Receivable requires the Obligor to
maintain physical loss and damage insurance, naming AmeriCredit, an Originating
Affiliate or a Titled Third-Party Lender and its successors and assigns as
additional insured parties, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so. No Financed Vehicle is insured under a policy of
Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not more
than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not more
than 72 months.

 

SCH-B-5



--------------------------------------------------------------------------------

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $80,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

30. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

31. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

 

SCH-B-6



--------------------------------------------------------------------------------

32. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

33. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

34. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

35. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

36. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

37. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7